Exhibit 10.1

 

Execution Version

 

 

$1,775,000,000

CREDIT AGREEMENT

 

among

 

DYNEGY INC.,

 

VARIOUS LENDERS,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of April 23, 2013

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC, MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS LENDING PARTNERS
LLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, RBC CAPITAL MARKETS and UBS SECURITIES LLC, as JOINT LEAD
ARRANGERS and JOINT BOOK RUNNERS,

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Defined Terms

2

 

 

 

1.01.

Other Definitional Provisions, etc.

52

1.02.

Accounting Terms

53

1.03.

Rounding

53

1.04.

Times of Day

53

1.05.

Timing of Payment of Performance

53

1.06.

Pro Forma Calculations

53

1.07.

Calculations, Computations

54

1.08.

Interest Rate Calculations

55

 

 

 

SECTION 2.

Amount and Terms of Credit

55

 

 

 

2.01.

The Commitments

55

2.02.

Minimum Amount of Each Borrowing

57

2.03.

Notice of Borrowing

57

2.04.

Disbursement of Funds

58

2.05.

Notes

59

2.06.

Conversions

59

2.07.

Pro Rata Borrowings

60

2.08.

Interest

60

2.09.

Interest Periods

61

2.10.

Increased Costs, Illegality, etc.

61

2.11.

Compensation

63

2.12.

Change of Lending Office

64

2.13.

Replacement of Lenders

64

2.14.

Defaulting Lenders

66

2.15.

Incremental Term Loans; Incremental Revolving Loans

67

2.16.

Extensions of Term Loans and Revolving Loan Commitments

71

2.17.

Refinancing Amendments

74

2.18.

Reverse Dutch Auction Repurchases

75

 

 

 

SECTION 3.

Letters of Credit

77

 

 

 

3.01.

Letters of Credit

77

3.02.

Maximum Letter of Credit Outstandings; Final Maturities

78

3.03.

Letter of Credit Requests; Minimum Stated Amount

78

3.04.

Letter of Credit Participations

79

3.05.

Agreement to Repay Letter of Credit Drawings

80

3.06.

Increased Costs

81

3.07.

Provisions Related to Extended Revolving Loan Commitments

82

3.08.

Conflict with Letter of Credit Request

82

3.09.

Existing Letters of Credit

82

 

 

 

SECTION 4.

RL Commitment Commission; Fees; Reductions of Commitment

82

 

 

 

4.01.

Fees

82

4.02.

Voluntary Termination of Unutilized Revolving Loan Commitments

83

4.03.

Mandatory Reduction of Commitments

84

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

84

 

i

--------------------------------------------------------------------------------


 

5.01.

Voluntary Prepayments

84

5.02.

Mandatory Repayments

85

5.03.

Method and Place of Payment

91

5.04.

Taxes

91

 

 

 

SECTION 6.

Conditions Precedent to Credit Events on the Closing Date

94

 

 

 

6.01.

Closing Date; Notes

94

6.02.

Opinions of Counsel

94

6.03.

Company Documents; Proceedings; etc.

94

6.04.

Consummation of the Refinancing

95

6.05.

Intercreditor Agreement

95

6.06.

Adverse Change

95

6.07.

Security Documents

95

6.08.

Financial Statements

96

6.09.

Solvency Certificate

96

6.10.

Fees, etc.

96

6.11.

PATRIOT ACT

97

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

97

 

 

 

7.01.

No Default; Representations and Warranties

97

7.02.

Notice of Borrowing; Letter of Credit Request

97

 

 

 

SECTION 8.

Representations and Warranties

97

 

 

 

8.01.

Company Status

97

8.02.

Power and Authority

98

8.03.

No Violation

98

8.04.

Approvals

98

8.05.

Financial Statements; Solvency; Projections

99

8.06.

Litigation

99

8.07.

True and Complete Disclosure

99

8.08.

Margin Regulations

100

8.09.

Tax Returns and Payments

100

8.10.

Compliance with ERISA

100

8.11.

Security Documents

101

8.12.

Properties

102

8.13.

Subsidiaries

102

8.14.

Compliance with Statutes, etc.

102

8.15.

Investment Company Act

102

8.16.

Environmental Matters

102

8.17.

Employment and Labor Relations

103

8.18.

Intellectual Property, etc.

103

8.19.

Anti-Terrorism Laws; OFAC; FCPA

103

 

 

 

SECTION 9.

Affirmative Covenants

104

 

 

 

9.01.

Information Covenants

104

9.02.

Books, Records and Inspections

106

9.03.

Maintenance of Property; Insurance

107

9.04.

Existence; Franchises

107

9.05.

Compliance with Statutes, etc.

107

9.06.

Compliance with Environmental Laws

108

9.07.

End of Fiscal Years; Fiscal Quarters

108

 

ii

--------------------------------------------------------------------------------


 

9.08.

Payment of Taxes

108

9.09.

Use of Proceeds

108

9.10.

Additional Security; Further Assurances; etc.

109

9.11.

Designation of Subsidiaries

110

9.12.

Ratings

112

9.13.

Status as Senior Debt

112

 

 

 

SECTION 10.

Negative Covenants

112

 

 

 

10.01.

Liens

112

10.02.

Consolidation, Merger or Sale of Assets, etc.

115

10.03.

Restricted Payments

117

10.04.

Indebtedness

120

10.05.

Dividend and Other Payment Restrictions Affecting Subsidiaries

125

10.06.

Transactions with Affiliates

127

10.07.

Senior Secured Leverage Ratio

129

10.08.

Asset Sales

130

 

 

 

SECTION 11.

Events of Default and Remedies

131

 

 

 

11.01.

Payments

131

11.02.

Representations, etc.

131

11.03.

Covenants

131

11.04.

Default Under Other Agreements

131

11.05.

Bankruptcy, etc.

132

11.06.

ERISA

132

11.07.

Security Documents

132

11.08.

Judgments

133

11.09.

Change of Control

133

11.10.

Borrower’s Right to Cure

134

 

 

 

SECTION 12.

The Administrative Agent

135

 

 

 

12.01.

Appointment

135

12.02.

Nature of Duties

135

12.03.

Lack of Reliance on the Administrative Agent

136

12.04.

Certain Rights of the Administrative Agent

136

12.05.

Reliance

137

12.06.

Indemnification

137

12.07.

The Administrative Agent in its Individual Capacity

137

12.08.

Holders

137

12.09.

Resignation by the Administrative Agent

138

12.10.

Collateral Matters

138

12.11.

Delivery of Information

140

12.12.

Intercreditor Agreement

140

 

 

 

SECTION 13.

Miscellaneous

141

 

 

 

13.01.

Payment of Expenses, etc.

141

13.02.

Right of Setoff

143

13.03.

Notices

143

13.04.

Benefit of Agreement; Assignments; Participations

143

13.05.

No Waiver; Remedies Cumulative

147

13.06.

Payments Pro Rata

147

 

iii

--------------------------------------------------------------------------------


 

13.07.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

148

13.08.

Counterparts

149

13.09.

Headings Descriptive

149

13.10.

Amendment or Waiver; etc.

149

13.11.

Survival

151

13.12.

Register

151

13.13.

Confidentiality

152

13.14.

No Advisory or Fiduciary Responsibility

152

13.15.

PATRIOT ACT

153

13.16.

Post-Closing Actions

153

13.17.

Interest Rate Limitation

153

13.18.

Lender Action

154

13.19.

Effectiveness

154

13.20.

Domicile of Loans

154

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

Lender Addresses

SCHEDULE 1.01(b)

Commitments

SCHEDULE 1.01(c)

Pro Forma Adjustments

SCHEDULE 2.18

Reverse Dutch Auction Procedures

SCHEDULE 3.09

Existing Letters of Credit

SCHEDULE 8.10

Plans

SCHEDULE 8.12

Real Property

SCHEDULE 8.13

Subsidiaries

SCHEDULE 8.16

Environmental Matters

SCHEDULE 10.01

Liens

SCHEDULE 10.04

Indebtedness

SCHEDULE 13.16

Post-Closing Matters

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B-1

Form of Term Note

EXHIBIT B-2

Form of Revolving Note

EXHIBIT B-3

Form of Swingline Note

EXHIBIT C

Form of Letter of Credit Request

EXHIBIT D-1

Form of U.S. Tax Compliance Certificate

EXHIBIT D-2

Form of U.S. Tax Compliance Certificate

EXHIBIT D-3

Form of U.S. Tax Compliance Certificate

EXHIBIT D-4

Form of U.S. Tax Compliance Certificate

EXHIBIT E

Form of Guarantee and Collateral Agreement

EXHIBIT F

Form of Solvency Certificate

EXHIBIT G

Form of Compliance Certificate

EXHIBIT H

Form of Assignment and Assumption Agreement

EXHIBIT I

Form of Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 23, 2013,
among DYNEGY INC. (the “Borrower”), a Delaware corporation, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, including any
permitted successor thereto, the “Administrative Agent”) and as collateral
trustee (in such capacity, including any permitted successor thereto, the
“Collateral Trustee”) under the Credit Documents, and each Lender (such term
having the meaning assigned in Section 1 hereto) from time to time party hereto.

 

WHEREAS, Dynegy Power, LLC (“GasCo”), an indirect Wholly-Owned Subsidiary of the
Borrower, as the borrower, and Dynegy Gas Investments Holdings, LLC, an indirect
Wholly-Owned Subsidiary of the Borrower, as holdings, previously entered into
(i) that certain credit agreement, dated as of August 5, 2011 (the “GasCo Term
Loan Agreement”), with the lenders party thereto from time to time, Credit
Suisse AG, Cayman Islands Branch (“Credit Suisse”), as administrative agent and
collateral trustee, and the other parties thereto, whereby a $1,100,000,000 term
loan credit facility was made available to GasCo and (ii) that certain credit
agreement, dated as of January 16, 2013 (the “GasCo Revolving Credit
Agreement”), with the lenders party thereto from time to time, the Royal Bank of
Canada, as administrative agent, and the other parties thereto, whereby a
$150,000,000 revolving credit facility was made available to GasCo.

 

WHEREAS, Dynegy Midwest Generation, LLC (“CoalCo”), an indirect Wholly-Owned
Subsidiary of the Borrower, as the borrower, Dynegy Coal Investments Holdings,
LLC, an indirect Wholly-Owned Subsidiary of the Borrower, as holdings, the
lenders party thereto from time to time, Credit Suisse, as administrative agent
and collateral trustee, and the other parties thereto previously entered into
that certain credit agreement, dated as of August 5, 2011 (the “CoalCo Term Loan
Agreement”), whereby a $600,000,000 term loan credit facility was made available
to CoalCo.

 

WHEREAS, GasCo, as the account party, previously entered into that certain
letter of credit reimbursement and collateral agreement, dated as of August 5,
2011 (the “GasCo CS Letter of Credit Agreement”), with Credit Suisse, as the
issuing lender, whereby a $215,000,000 letter of credit facility was made
available to GasCo.

 

WHEREAS, CoalCo, as the account party, and Credit Suisse, as the issuing lender,
previously entered into that certain letter of credit reimbursement and
collateral agreement, dated as of August 5, 2011 (the “CoalCo CS Letter of
Credit Agreement”), whereby a $100,000,000 letter of credit facility was made
available to CoalCo.

 

WHEREAS, (i) the Borrower, as successor in interest to Dynegy Holdings, LLC, as
the account party, and Credit Suisse, as the issuing lender, are party to that
certain letter of credit reimbursement and collateral agreement, dated as of
August 5, 2011 (as amended, the “Holdings CS Letter of Credit Agreement”),
whereby a $26,217,318 letter of credit facility was made available and (ii) the
Borrower, as the account party, and Credit Suisse, as the issuing lender,
previously entered into that certain letter of credit reimbursement and
collateral agreement, dated as of October 17, 2011 (as amended, the “Dynegy Inc.
CS Letter of Credit Agreement”), whereby a $1,250,000 letter of credit facility
was made available to the Borrower.

 

WHEREAS, the Borrower and its Subsidiaries wish to refinance and repay or prepay
in full (including the payment of all fees, accrued interest, premiums and
transaction expenses incurred in connection therewith, but excluding letters of
credit that become Existing Letters of Credit hereunder) and terminate the
commitments under the credit facilities made available under each of the GasCo
Term Loan Agreement, the CoalCo Term Loan Agreement, the GasCo Revolving Credit
Agreement, the GasCo CS

 

1

--------------------------------------------------------------------------------


 

Letter of Credit Agreement, the CoalCo CS Letter of Credit Agreement, the
Holdings CS Letter of Credit Agreement and the Dynegy Inc. CS Letter of Credit
Agreement.

 

WHEREAS, the Lenders are willing to extend credit to the Borrower on the terms
and subject to the conditions set forth herein.

 

NOW. THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1.                            Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acceptable Financial Counterparty” shall mean any Person who, at the time the
applicable Treasury Services Agreement is entered into, (a) in the ordinary
course provides treasury services or cash management services and (b)(i) has a
corporate rating of A- or higher by S&P or a corporate family rating of A3 or
higher by Moody’s (or an equivalent rating by another nationally recognized
statistical rating organization of similar standing if either of such rating
agencies is not then in the business of providing such ratings), or (ii) whose
obligations are supported by collateral, guarantees or letters of credit in a
manner consistent with the then prevailing industry practice from Persons that
have the ratings described in clause (i) above.

 

“Acquired Debt” shall mean, with respect to any specified Person:

 

(a)  Indebtedness of any other Person or asset existing at the time such other
Person or asset is merged with or into, is acquired by, or became a Subsidiary
of such specified Person, as the case may be, whether or not such Indebtedness
is incurred in connection with, or in contemplation of, or to finance, such
other Person merging with or into, or becoming a Restricted Subsidiary of, such
specified Person; and

 

(b)  Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Act” shall have the meaning provided in Section 8.19.

 

“Additional Lender” shall mean, at any time, any bank, other financial
institution or debt provider that, in any case, is not an existing Lender and
that agrees to provide any portion of any (a) Incremental Facility in accordance
with Section 2.15 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.17; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld, delayed or conditioned), in each
case to the extent any such consent would be required from the Administrative
Agent under Section 13.04(c) for an assignment of Loans to such Additional
Lender.

 

“Additional Security Documents” shall have the meaning provided in Section 9.10.

 

“Adjustable Applicable Margins” shall have the meaning set forth in the
definition of “Applicable Margin”.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement, and shall include any permitted
successor to the Administrative Agent appointed pursuant to Section 12.09.

 

2

--------------------------------------------------------------------------------


 

“AER” shall mean Ameren Energy Resources Company, LLC, an Illinois limited
liability company.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control; provided further however
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof as a result of this Agreement, the extension of credit hereunder, or its
actions in connection herewith or any other Credit Document.  For purposes of
this definition, the terms “controlling,” “controlled by” and “under common
control with” have correlative meanings.

 

“Affiliate Transaction” shall have the meaning provided in Section 10.06(a).

 

“Agent” shall mean the Administrative Agent, the Collateral Trustee and any
other agent appointed hereunder and each of their respective successors and
assigns.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended,
refinanced or renewed from time to time.

 

“Applicable Law” shall mean, as to any Person, any ordinance, law, treaty,
rule or regulation or any determination, ruling or other directive by and from
an arbitrator or a court or other Governmental Authority, in each case,
applicable to or binding on such Person or any of its property or assets or to
which such Person or any of its property is subject.

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Initial Tranche B-1 Term Loans maintained as (A) Base Rate Loans, 2.00% and
(B) LIBOR Loans, 3.00%; (ii) in the case of Initial Tranche B-2 Term Loans
maintained as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%;
(iii) initially in the case of Initial Revolving Loans maintained as (A) Base
Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%; (iv) initially, in the case of
Unutilized Revolving Loan Commitments attributable to Initial Revolving Loan
Commitments, 0.50% and (v) in the case of Swingline Loans, 1.75%.  From and
after each day of delivery of any certificate delivered in accordance with the
first sentence of the following paragraph indicating an entitlement to a
different margin for Initial Revolving Loans (including Swingline Loans) and
Unutilized Revolving Loan Commitments, attributable to Initial Revolving Loan
Commitments, than that described in the immediately preceding sentence (each, a
“Start Date”) to and including the applicable End Date described below, the
Applicable Margins for such Initial Revolving Loans (including Swingline Loans)
and Unutilized Revolving Loan Commitments, attributable to Initial Revolving
Loan Commitments (hereinafter, the “Adjustable Applicable Margins”) shall be
those set forth below opposite the Senior Secured Leverage Ratio indicated to
have been achieved in any certificate delivered in accordance with the following
sentence:

 

3

--------------------------------------------------------------------------------


 

Senior Secured
Leverage Ratio

 

Unutilized Revolving
Loan
Commitment Margin

 

Initial Revolving
Loan and Swingline
Loan
Base Rate Margin

 

Initial Revolving
Loan
LIBO Rate Margin

 

Greater than or equal to 2.25:1.00

 

0.500

%

1.75

%

2.75

%

Greater than or equal to 1.75:1.00 but less than 2.25:1.00

 

0.375

%

1.50

%

2.50

%

Less than 1.75:1.00

 

0.375

%

1.25

%

2.25

%

 

The Senior Secured Leverage Ratio used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
the Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer
of the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 50 days of the last day of any
Fiscal Quarter of the Borrower, which certificate shall set forth the
calculation of the Senior Secured Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant Start Date (but determined on a
Pro Forma Basis) and the Adjustable Applicable Margins which shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences).  The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the earlier of (x) the date on which the next certificate is delivered
to the Administrative Agent, and (y) the date which is 51 days (or 106 days in
the case of the fourth Fiscal Quarter of the Borrower) following the last day of
the Test Period in which the previous Start Date occurred (such earliest date,
the “End Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins (and thus commencing a new Start Date), the Adjustable Applicable
Margins shall be those set forth in the first sentence of this definition (such
Adjustable Applicable Margins as so determined, the “Highest Adjustable
Applicable Margins”).  Notwithstanding anything to the contrary contained above
in this definition, the Adjustable Applicable Margins shall be the Highest
Adjustable Applicable Margins (x) at all times during which there shall exist
any Event of Default and (y) at all times prior to the date of delivery of the
financial statements pursuant to Section 9.01(a) for the first full Fiscal
Quarter of the Borrower following the Closing Date.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any Quarterly Pricing Certificate delivered
for any period is inaccurate for any reason and the result thereof is that the
Lenders received interest for any period based on an Applicable Margin that is
less than that which would have been applicable had the Senior Secured Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Senior Secured Leverage Ratio
for such period, and any shortfall in the interest theretofore paid by the
Borrower for the relevant period pursuant to Section 2.08(a) and (b) as a result
of the miscalculation of the Senior Secured Leverage Ratio shall be deemed to be
(and shall be) due and payable under the relevant provisions of
Section 2.08(a) or (b), as applicable, at the time the interest for such period
was required to be paid pursuant to said Section on the same basis as if the
Senior Secured Leverage Ratio had been accurately set forth in such Quarterly
Pricing Certificate (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08(d), in accordance with the
terms of this Agreement).  Such Applicable Margin shall be due and payable on
the earlier of (i) the occurrence of a Default or an Event of Default under
Section 11.05 and (ii) promptly upon written demand

 

4

--------------------------------------------------------------------------------


 

to the Borrower (but in no event later than five (5) Business Days after such
written demand); provided that in the case of preceding clause (ii), nonpayment
of such Applicable Margin as a result of any inaccuracy shall not constitute a
Default or Event of Default (whether retroactively or otherwise), and no such
amounts shall be deemed overdue (and no amounts shall accrue interest at the
applicable default rate), at any time prior to the date that is five
(5) Business Days after such written demand to the Borrower.

 

The Applicable Margins with respect to any Term Loans other than Initial Term
Loans, Revolving Loans other than Initial Revolving Loans and Unutilized
Revolving Loan Commitments attributable to Revolving Loan Commitments other than
the Initial Revolving Loan Commitments, shall in each case be determined in
accordance with the relevant provisions of this Agreement, and shall utilize the
rules provided above to the extent specified in the respective Incremental
Amendment, Extension or Refinancing Amendment, as applicable.

 

“Approved Fund” shall mean any Fund that is administered, advised or managed by
a Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

 

“Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC, Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC, Deutsche Bank Securities Inc.,
Goldman Sachs Lending Partners LLC, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, RBC Capital Markets(1) and UBS Securities
LLC.

 

“Asset Sale” shall mean (a) the sale, lease (other than an operating lease),
conveyance or other disposition of any assets or rights other than in the
ordinary course of business; provided that the sale, conveyance or other
disposition of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole will be governed by Section 10.02 and
not by Section 10.08 and (b)  the issuance of Equity Interests in any of the
Borrower’s Restricted Subsidiaries or the sale of Equity Interests in any of its
Subsidiaries.

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(i)                                     any single transaction or series of
related transactions for which the Borrower or its Restricted Subsidiaries
receive aggregate consideration of less than $20,000,000;

 

(ii)                                  a transfer of assets or Equity Interests
between or among the Borrower and its Restricted Subsidiaries and/or between
Restricted Subsidiaries;

 

(iii)                               an issuance of Equity Interests by a
Restricted Subsidiary of the Borrower to the Borrower or to a Restricted
Subsidiary of the Borrower;

 

(iv)                              the sale, lease or other transfer of products
or services (including power, capacity, energy, ancillary services, and other
products or services, or the sale of any other inventory or contracts related to
any of the foregoing (in each case, whether in physical, financial or any other
form), or fuel or emission credits) and any sale or other disposition of
damaged, worn-out or obsolete assets;

 

(v)                                 the sale or discount, in each case without
recourse, of accounts receivable, in connection with the compromise or
collection thereof;

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its affiliates.

 

5

--------------------------------------------------------------------------------


 

(vi)                              the licensing of intellectual property;

 

(vii)                           the sale, lease, conveyance or other disposition
for value of power capacity, energy, fuel ancillary services or emission credits
and other products or services or sale of any other inventory or contracts for
any of the foregoing;

 

(viii)                        the sale or other disposition of cash or Cash
Equivalents;

 

(ix)                              a Restricted Payment that does not violate
Section 10.03 or a Permitted Investment;

 

(x)                                 to the extent allowable under Section 1031
of the Internal Revenue Code of 1986, any exchange of like property (excluding
any “boot” thereon) for use in a Permitted Business;

 

(xi)                              a disposition of assets in connection with a
foreclosure, transfer or deed in lieu of foreclosure or other exercise of
remedial action;

 

(xii)                           any sale and leaseback transaction that is a
Permitted Tax Lease;

 

(xiii)                        the sale, transfer or other disposition of
property or assets related to the decommissioning or demolition of the South Bay
Facility, the Vermilion Facility, the Havana 1-5 Units, the Wood River 1-3
Units, the Oglesby Facility or the Stallings Facility;

 

(xiv)                       any disposition of property and assets to the extent
it constitutes, or results from, a Recovery Event; or

 

(xv)                          any sale or disposition of Equity Interests of an
Unrestricted Subsidiary.

 

“Assignee” shall have the meaning provided in Section 13.04(c)(i).

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed).

 

“Attributable Debt” shall mean, in respect of a sale and leaseback transaction,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended.  Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

“Auction” shall have the meaning provided in Section 2.18(a).

 

“Auction Manager” shall have the meaning set forth in Section 2.18(a).

 

“Auction Notice” shall have the meaning provided in Schedule 2.18.

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any Person or
Persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement, (ii) delivering
financial information (including, without limitation, calculations of “Fair
Market Value”) and

 

6

--------------------------------------------------------------------------------


 

Officer’s Certificates pursuant to this Agreement, the chief executive officer,
the president, the chief financial officer, the treasurer, the assistant
treasurer, the principal accounting officer or any other person of the Borrower
having substantially the same responsibilities as the aforementioned officers,
and (iii) any other matter in connection with this Agreement or any other Credit
Document, the chief executive officer, chief financial officer, treasurer, the
assistant treasurer, general counsel or a responsible financial or accounting
officer of the Borrower.

 

“Baldwin” shall mean the 1800MW coal fired power generation facility owned by a
Subsidiary of the Borrower located in Baldwin, Illinois and the property and
assets necessary for the maintenance and operation of such facility.

 

“Bankruptcy Law” shall mean Title 11 of the United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time, or any similar federal or state or
other law for the relief of debtors.

 

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) the LIBO Rate for a LIBOR Loan denominated in
dollars with a one-month interest period commencing on such day plus 1.00% per
annum; provided that, notwithstanding the foregoing, in the case of Initial Term
Loans which are incurred or maintained as Base Rate Loans, the “Base Rate” shall
in no event be less than 2.00% per annum.  For purposes of this definition, the
LIBO Rate shall be determined using the LIBO Rate as otherwise determined by the
Administrative Agent in accordance with the definition of “LIBO Rate,” except
that (x) if a given day is a Business Day, such determination shall be made on
such day (rather than two (2) Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the LIBO Rate for
such day shall be the rate determined by the Administrative Agent pursuant to
preceding clause (x) for the most recent Business Day preceding such day.  Any
change in the Base Rate due to a change in the Prime Lending Rate, the Federal
Funds Rate or such LIBO Rate shall be effective as of the opening of business on
the day of such change in the Prime Lending Rate, the Federal Funds Rate or such
LIBO Rate, respectively.

 

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

 

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act.  The terms “Beneficially Owns” and
“Beneficially Owned” shall have a corresponding meaning.

 

“Board of Directors” shall mean:

 

(a)                                 with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board;

 

(b)                                 with respect to a partnership, the Board of
Directors of the general partner of the partnership;

 

(c)                                  with respect to a limited liability
company, the managing member or members or any controlling committee of managing
members thereof; and

 

(d)                                 with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Borrower Party” shall have the meaning set forth in Section 2.18(a).

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Class from
all the Lenders having Commitments with respect to such Class (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of LIBOR Loans
the same Interest Period; provided that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of LIBOR
Loans.

 

“Buffer Land” shall mean farm property neighboring a Credit Party’s power
generation facility which is not related to or used for the generation of
electric power.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.

 

“Calculation Period” shall mean, with respect to any Specified Transaction or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Specified Transaction or other event for which
financial statements have been delivered to the Lenders pursuant to
Section 9.01(a) or (b) as applicable; provided that, with respect to any event
required to be calculated on a Pro Forma Basis that occurs prior to the date on
which financial statements have been (or are required to be) delivered pursuant
to Section 9.01(a) for the Fiscal Quarter ending nearest to June 30, 2013, the
“Calculation Period” shall be the period of four consecutive Fiscal Quarters of
the Borrower (including its predecessor entity) ended March 31, 2013 (taken as
one accounting period), with Consolidated Adjusted EBITDA (prior to giving pro
forma effect to the applicable event required to be calculated on a Pro Forma
Basis) being as set forth in the definition of “Test Period”.

 

“Capital Lease Obligations” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” shall mean:

 

(a)                                 in the case of a corporation, corporate
stock;

 

(b)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(c)                                  in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

(d)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

8

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean:

 

(a)                                 United States dollars, Euros or, in the case
of any Foreign Subsidiary, any local currencies held by it from time to time;

 

(b)                                 (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities) and
(ii) debt obligations issued by the Government National Mortgage Association,
Farm Credit System, Federal Home Loan Banks, Federal Home Loan Mortgage
Corporation, Financing Corporation and Resolution Funding Corporation, in each
case under clauses (i) and (ii) above, having maturities of not more than 12
months from the date of acquisition;

 

(c)                                  certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 12 months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

 

(d)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above;

 

(e)                                  commercial paper and auction rate
securities having one of the two highest ratings obtainable from Moody’s or S&P
and in each case maturing within 12 months after the date of acquisition;

 

(f)                                   readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof,
in either case having one of the two highest rating categories obtainable from
either Moody’s or S&P; and

 

(g)                                  (i) money market funds that invest
primarily in securities described in clauses (a) through (f) of this definition
or (ii) short duration liquidity funds with a total weighted average maturity of
no more than ninety (90) days that invest primarily in securities having a
rating equal to or higher than Baa3 (or the equivalent) by Moody’s and BBB- (or
the equivalent) by S&P, including those described in clauses (a) through (f) of
this definition.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
requiring compliance by any Lender (or lending office of such Lender).

 

“Change of Control” shall mean (i) the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Borrower and its Subsidiaries, taken as a whole, to
any “person” (as that term is used in Section 13(d) of the Exchange Act, but
excluding any employee benefit plan of the Borrower or any of its Restricted
Subsidiaries, any person or entity acting in its capacity as trustee, agent or
other fiduciary or administrator of such plan and one or more Permitted
Holders), (ii) the adoption of a plan relating to the liquidation or dissolution
of the Borrower, (iii) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as defined above), other than one or more Permitted Holders or a
corporation owned directly or

 

9

--------------------------------------------------------------------------------


 

indirectly by the stockholders of the Borrower in substantially the same
proportion as their ownership of stock of the Borrower prior to such
transaction, becomes the Beneficial Owner, directly or indirectly, of more than
50% of the Voting Stock of the Borrower, measured by voting power rather than
number of shares; or (iv) the first day on which a majority of the members of
the Board of Directors of the Borrower are not Continuing Directors.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders of Revolving Loans or Term Loans (which shall not comprise the same
Class) in each case having the same terms and Maturity Date (whether
constituting a Class of Initial Revolving Loans, Initial Tranche B-1 Term
Loans, Initial Tranche B-2 Term Loans, or any such Class of Revolving Loans or
Term Loans resulting from extensions of credit or actions in accordance with the
provisions of Section 2.15 through 2.17 of this Agreement), (b) when used with
respect to Commitments, refers to the Commitments relating to a given Class of
Loans as described in preceding clause (a), and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Swingline Loans or Loans of a given Class provided by Lenders of
such Class as described in preceding clause (a).

 

“Closing Date” shall mean the first date that all of the conditions precedent in
Section 6 are satisfied or waived in accordance with Section 6, which date is
April 23, 2013.

 

“CoalCo” shall have the meaning provided in the preamble hereto.

 

“CoalCo CS Letter of Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

“CoalCo Term Loan Agreement” shall have the meaning provided in the preamble
hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder; provided,
however, that for purposes of the definition of FATCA, “Code” shall mean the
Code, as of the date of this Agreement (or any or amended or successor version
that is substantively comparable and not materially more onerous to comply with)
and any current or future regulations or official interpretations thereof.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Guarantee
and Collateral Agreement Collateral, all Mortgaged Properties but, for the
avoidance of doubt, excluding all Excluded Assets.

 

“Collateral Trustee” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Tranche B-1 Term Loan Commitment, an Initial Tranche B-2 Term Loan Commitment,
an Initial Revolving Loan Commitment or a Commitment with respect to any other
Class of Loans hereunder (as same may be adjusted from time to time in
accordance with the terms hereof).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

10

--------------------------------------------------------------------------------


 

“Commodity Hedging Agreements” shall mean any agreement (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, power
purchase or sale agreements, fuel purchase or sale agreements, tolling
agreements, emissions credit purchase or sales agreements, power transmission
agreements, fuel transportation agreements, fuel storage agreements, netting
agreements, commercial or trading agreements, weather derivatives agreements,
each with respect to, or involving the purchase, transmission, distribution,
sale, lease or hedge of, any energy, generation capacity or fuel, or any other
energy or weather related commodity, service or risk, price or price indices for
any such commodities, services or risks or any other similar derivative
agreements, any renewable energy credits, carbon emission credits and any other
“cap and trade” related credits, assets or attributes with an economic value and
any other similar agreements, entered into by the Borrower or any Restricted
Subsidiary, in each case under this definition, (i) in the ordinary course of
business, or (ii) otherwise consistent with Prudent Industry Practice in order
to manage fluctuations in the price or availability to the Borrower or any
Restricted Subsidiary of any commodity and/or manage the risk of adverse or
unexpected weather conditions.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Compliance Date” shall mean any date on which the aggregate amount of
outstanding Revolving Loans and Swingline Loans and Letter of Credit
Outstandings (excluding any Letter of Credit Outstandings that are cash
collateralized) of all Lenders exceed 25% of the Total Revolving Loan Commitment
at such time.

 

“Concurrent Cash Distributions” has the meaning assigned to it in the definition
of “Investments.”

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income of the Borrower for such period, adjusted by:  (A) adding thereto (in
each case to the extent deducted in determining Consolidated Net Income of the
Borrower for such period (other than with respect to clauses (vii) and (xiii))),
without duplication, the amount of:

 

(i)                                     total interest expense (inclusive of
amortization of premiums, deferred financing fees and other original issue
discount and banking fees, charges and commissions (e.g., letter of credit fees
and commitment fees, non-cash interest payments, the interest component of
Capital Lease Obligations, net payments, if any, pursuant to interest rate
protection agreements with respect to Indebtedness, the interest component of
any pension or other post-employment benefit expense)) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period;

 

(ii)                                  provision for taxes based on income,
profits or capital and foreign withholding taxes and franchise, state single
business unitary and similar taxes for the Borrower and its Restricted
Subsidiaries determined on a consolidated basis for such period;

 

(iii)                               all depreciation and amortization expense of
the Borrower and its Restricted Subsidiaries determined on a consolidated basis
for such period, including but not limited to amortization or impairment of
intangibles (including, but not limited to goodwill), non-cash write offs of
debt discounts and debt issuances, non-cash costs and commissions, non-cash
discounts and other non-cash fees and charges with respect to Indebtedness,
Interest Rate/Currency Hedging Agreements and Commodity Hedging Agreements;

 

11

--------------------------------------------------------------------------------


 

(iv)                              other unusual or non-recurring cash charges,
or expenses of the Borrower and its Restricted Subsidiaries during such period
including, without limitation, costs of and payments of legal settlements,
fines, judgments or orders;

 

(v)                                 the amount of all other non-cash charges,
losses or expenses (including non-cash employee and officer equity compensation
expense (including stock options), or asset write-offs, write-ups or
write-downs) of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period (but excluding any additions to bad debt
reserves or bad debt expense and any non-cash charge to the extent it represents
amortization of a prepaid cash item that was paid in a prior period);

 

(vi)                              cash restructuring charges or reserves,
including any restructuring costs and integration costs incurred in connection
with the Transaction, acquisitions permitted under this Agreement (including the
acquisition of AER and its subsidiaries) or Significant Asset Sales or other
Specified Transactions after the Closing Date, costs related to the closure
and/or consolidation of facilities, retention charges, contract termination
costs, recruiting, relocation, severance and signing bonuses and expenses,
transaction fees and expenses (including professional and underwriting fees),
and consulting fees and any one-time expense relating to enhanced accounting
function, costs incurred in connection with any non-recurring strategic
initiatives, costs incurred in connection with acquisitions and non-recurring
intellectual property development after the Closing Date, other business
optimization expenses (including costs and expenses relating to business
optimization programs and new systems design and implementation costs), project
start-up costs or any other costs incurred in connection with any of the
foregoing; provided that amounts added back pursuant to this clause (vi) shall
not, when taken together with any add-backs pursuant to clause (vii) below and
Section 1.06(iv), account for more than 15% of Consolidated Adjusted EBITDA in
any Test Period (calculated before giving effect to any such add-backs and
adjustments);

 

(vii)                           the amount of cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized in connection with the Transactions or any
Specified Transaction (including the acquisition of AER and its subsidiaries) or
the implementation of an operational initiative (including the termination,
abandonment or discontinuance of operations and product lines) after the Closing
Date (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) a duly completed certificate
signed by an Authorized Officer of Borrower shall be delivered to the
Administrative Agent together with the compliance certificate required to be
delivered pursuant to Section 9.01(d), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable, reasonably anticipated to be realizable and factually
supportable in the good faith judgment of Borrower, and (y) such actions are to
be taken within, in the case of any such cost savings, operating expense
reductions, other operating improvements and synergies in connection with (I)
the Transactions, 18 months after the Closing Date and (II) in all other cases,
within 18 months after the consummation of the Specified Transaction or the
implementation of an operational initiative, which is expected to result in such
cost savings, expense reductions, other operating improvements or synergies, (B)
projected amounts (and not yet realized) may no longer be added in calculating
Consolidated Adjusted EBITDA pursuant to this clause (vii) to the extent
occurring more than six Fiscal Quarters after the specified action taken in
order to realize such projected cost savings, operating expense reduction, other
operating improvements and synergies and (C) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Adjusted EBITDA, whether through a pro forma adjustment or otherwise, for such
period; provided that amounts added back pursuant to this clause (vii) shall
not, when taken together with any add-backs pursuant

 

12

--------------------------------------------------------------------------------


 

to clause (vi) above and Section 1.06(iv), account for more than 15% of
Consolidated Adjusted EBITDA in any Test Period (calculated before giving effect
to any such add-backs and adjustments);

 

(viii)                        pro forma adjustments set forth on Schedule
1.01(c);

 

(ix)                              other accruals, up-front fees, transaction
costs, commissions, expenses, premiums or charges related to any equity
offering, permitted investment, acquisition, disposition, recapitalization or
incurrence, repayment, amendment or modification of Indebtedness permitted by
this Agreement (whether or not successful, and including costs and expenses of
the Administrative Agent and Lenders that are reimbursed) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction and any non-recurring merger or business acquisition
transaction costs incurred during such period (in each case whether or not
successful);

 

(x)                                 fees, costs and expenses incurred in
connection with the Transaction, including fees, costs and expenses of any
counsel, consultants or other advisors;

 

(xi)                              expenses to the extent covered by contractual
indemnification, insurance or refunding provisions in favor of the Borrower or
any of its Restricted Subsidiaries and actually paid by such third parties, or,
so long as Borrower has made a determination that a reasonable basis exists for
payment and only to the extent that such amount is in fact paid within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so paid within such 365 days);

 

(xii)                           to the extent covered by business interruption
insurance and actually reimbursed or otherwise paid, expenses or losses relating
to business interruption or any expenses or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, acquisition, or any sale, conveyance, transfer or other disposition
of assets, in each case, permitted under this Agreement, so long as the Borrower
has made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);

 

(xiii)                        solely for purposes of determining compliance with
Section 10.07 in respect of any period which includes a Cure Quarter, the amount
of proceeds from any sale or issuance of Qualified Equity Interests in
connection with the exercise of a Cure Right in respect of such Cure Quarter;

 

(xiv)                       effects of adjustments in the consolidated financial
statements of the Borrower pursuant to GAAP (including, without limitation, in
the inventory, property and equipment, goodwill, software, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof) resulting from the application of recapitalization accounting or
purchase accounting, as the case may be, in relation to the Transaction or any
acquisition permitted under this Agreement (including the acquisition of AER and
its subsidiaries) or the amortization or write-off of any amounts thereof; and

 

(xv)                          adjustments on upfront premiums received or paid
by the Borrower and its Restricted Subsidiaries for financial options in periods
other than the strike periods;

 

and (B) subtracting therefrom (to the extent not otherwise deducted in
determining Consolidated Net Income of the Borrower for such period and without
duplication) the amount of (i) all cash payments or cash charges made (or
incurred) by the Borrower or any of its Restricted Subsidiaries for such period
on account of any non-cash charges added back to Consolidated Adjusted EBITDA in
a previous period, (ii) income and gain items corresponding to those referred to
in clauses (A)(iv) and (A)(v) above (other than the

 

13

--------------------------------------------------------------------------------


 

accrual of revenue in the ordinary course), (iii) gains related to pensions and
other post-employment benefits and (iv) federal, state, local and foreign income
tax credits;

 

provided that:

 

(A)                               to the extent included in Consolidated Net
Income of the Borrower, there shall be excluded in determining Consolidated
Adjusted EBITDA (x) currency translation gains and losses related to currency
re-measurements of Indebtedness and (y) gains or losses on Interest
Rate/Currency Hedging Agreements and Commodity Hedging Agreements;

 

(B)                               to the extent included in Consolidated Net
Income of the Borrower, there shall be excluded in determining Consolidated
Adjusted EBITDA for any period any adjustments resulting from the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standard No. 39 and their respective related pronouncements and interpretations;
and

 

(C)                               without duplication of amounts already
deducted or excluded in determining the Consolidated Adjusted EBITDA (or the
component defined terms), the Consolidated Adjusted EBITDA attributable to
Excluded Project Subsidiaries shall be excluded from the definition of
Consolidated Adjusted EBITDA for all purposes of the Credit Documents, except to
the extent (and solely to the extent) actually distributed or repatriated in
cash by any such Excluded Project Subsidiary to the Borrower or any Subsidiary
Guarantor.

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated Adjusted EBITDA for any Test Period which includes any
Fiscal Quarter ended on or prior to June 30, 2013, Consolidated Adjusted EBITDA
for all portions of such period occurring prior to June 30, 2013 shall be
calculated in accordance with the definition of “Test Period” contained herein.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the consolidated cash interest expense of such Person and its Restricted
Subsidiaries (other than Excluded Project Subsidiaries) for such period, whether
paid or accrued (including, without limitation, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Debt, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net payments (if any)
pursuant to interest rate Hedging Obligations, but not including amortization of
original issue discount and other non-cash interest payments), net of cash
interest income.  For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower or any Restricted Subsidiary (other than an Excluded Project
Subsidiary) with respect to any interest rate hedging agreements.

 

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(a)                                 the Net Income of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions (including pursuant to other intercompany payments but
excluding Concurrent Cash Distributions) paid in cash to the specified Person or
a Restricted Subsidiary of the Person;

 

(b)                                 for purposes of Sections 10.03(a)(C)(1) and
10.07 only, the Net Income of any Restricted Subsidiary that is not a Subsidiary
Guarantor will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that Net
Income is not at the

 

14

--------------------------------------------------------------------------------


 

date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

 

(c)                                  the cumulative effect of a change in
accounting principles will be excluded;

 

(d)                                 any net after-tax non-recurring or unusual
gains, losses (less all fees and expenses relating thereto) or other charges or
revenue or expenses (including, without limitation, relating to severance,
relocation and one-time compensation charges) shall be excluded;

 

(e)                                  any non-cash compensation expense recorded
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights to officers, directors or employees shall be excluded,
whether under FASB 123R or otherwise;

 

(f)                                   any net after-tax income (loss) from
disposed or discontinued operations and any net after-tax gains or losses on
disposal of disposed or discontinued operations shall be excluded;

 

(g)                                  any gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions shall be excluded;
and

 

(h)                                 any impairment charge or asset write-off
pursuant to Financial Accounting Statement No. 142 and No. 144 or any successor
pronouncement shall be excluded.

 

In addition, to the extent not already included in Consolidated Net Income of
the Borrower and its Restricted Subsidiaries, Consolidated Net Income shall
include (x) the amount of proceeds received from business interruption insurance
in respect of expenses, charges or losses with respect to business interruption,
(y) reimbursements of any expenses or charges that are actually received and
covered by indemnification or other reimbursement provisions, in each case to
the extent such expenses, charges or losses were deducted in the calculation of
Consolidated Net Income and (z) the purchase accounting effects of adjustments
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries) in component amounts required or permitted by GAAP
(including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any acquisition (including the acquisition of AER
and its subsidiaries) or other similar investment permitted under this
Agreement, or the amortization or write-off of any amounts thereof.

 

“Consolidated Senior Secured Net Debt” shall mean, as of any date of
determination, (a) the aggregate amount of Indebtedness of the Borrower and its
Restricted Subsidiaries, consisting only of Indebtedness for borrowed money,
obligations in respect of Capital Lease Obligations, Attributable Debt and debt
obligations evidenced by promissory notes or similar instruments, that is
secured by a Lien on any asset or property of the Borrower or any Restricted
Subsidiary (other than Liens that are contractually subordinated to the Liens of
the Collateral Trustee in the Collateral pursuant to intercreditor and
subordination arrangements that are reasonably satisfactory to the
Administrative Agent) outstanding on such date, determined on a consolidated
basis in accordance with GAAP, minus (b) the aggregate amount of Unrestricted
cash and Cash Equivalents, together with the aggregate amount of Restricted cash
and Cash Equivalents which secures the Obligations under this Agreement and the
other Credit Documents, in an aggregate amount not to exceed $150,000,000;
provided that Consolidated Senior Secured Net Debt shall not include
Indebtedness (i) in respect of (x) any cash collateralized letter of credit, or
(y) any other letter of credit, except to the extent of an Unpaid Drawing, (ii)
of Unrestricted Subsidiaries, (iii) of Excluded

 

15

--------------------------------------------------------------------------------


 

Subsidiaries (but, for the avoidance of doubt, not secured Guarantees of such
Indebtedness by the Credit Parties), (iv) of any Person other the Borrower and
its Restricted Subsidiaries and (v) in respect of Hedging Obligations; provided,
further, that, solely for purposes of determining compliance with Section 10.07,
the Initial Tranche B-1 Term Loans shall be excluded from the definition of
“Consolidated Senior Secured Net Debt”.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total consolidated assets of the Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent publicly available balance sheet of the Borrower, and after giving pro
forma effect to any acquisition or disposal of any property or assets
consummated after the date of the applicable balance sheet and on or prior to
the date of determination.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination, (a)
the aggregate amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP consisting only of Indebtedness for borrowed money,
obligations in respect of Capital Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments, minus (b) the aggregate
amount of Unrestricted cash and Cash Equivalents, together with the aggregate
amount of Restricted cash and Cash Equivalents which secures the Obligations
under this Agreement and the other Credit Documents, in an aggregate amount not
to exceed $150,000,000; provided that Consolidated Total Net Debt shall not
include Indebtedness (i) in respect of (x) any cash collateralized letter of
credit, or (y) any other letter of credit, except to the extent of an Unpaid
Drawing, (ii) of Unrestricted Subsidiaries, (iii) Excluded Subsidiaries (but,
for the avoidance of doubt, not guarantees of such Indebtedness by the Credit
Parties), (iv) of any Person other the Borrower and its Restricted Subsidiaries
and (v) in respect of Hedging Obligations.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary indemnity obligations in effect on the Closing Date or customary and
reasonable indemnity obligations entered into in connection with any contractual
arrangement, including, but not limited to, any acquisition, capital
expenditure, investment or disposition of assets permitted under this Agreement
(other than any such obligations with respect to Indebtedness).  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of the Borrower who:  (a) was a member of such Board
of Directors on the Closing Date or (b) was nominated for election or elected to
such Board of Directors with the approval of (x) one or more

 

16

--------------------------------------------------------------------------------


 

Permitted Holders or (y) a majority of the Continuing Directors who were members
of such Board at the time of such nomination or election.

 

“Contribution Indebtedness” shall mean Indebtedness of the Borrower in an
aggregate principal amount not to exceed two times the aggregate amount of cash
received by the Borrower after the Closing Date from the sale of its Equity
Interests (other than Disqualified Stock) or as a contribution to its common
equity capital (in each case, other than to or from a Subsidiary of the
Borrower); provided that such Indebtedness (a) is incurred within 180 days after
the sale of such Equity Interests or the making of such capital contribution and
(b) is designated as “Contribution Indebtedness” pursuant to an Officer’s
Certificate on the date of its incurrence.  Any sale of Equity Interests or
capital contribution that forms the basis for an incurrence of Contribution
Indebtedness will not be considered to be a sale of Qualified Equity Interests
and will be disregarded for purposes of Section 10.03.

 

“Controlled Foreign Corporation” shall mean any Foreign Subsidiary that is
treated as a corporation for U.S. federal income tax purposes and that is
described under Section 957(a) of the Code.

 

“Core Assets” shall mean all Equity Interests in, and property and assets of,
Baldwin, Dynegy Kendall Energy, LLC, Ontelaunee Power Operating Company, LLC,
Moss Landing and Independence, in each case whether now owned or hereafter
acquired; provided, however, that (a) the Equity Interests in, and property and
assets of, Independence shall only constitute Core Assets hereunder through (and
including) October 31, 2014 and (b) only the Equity Interests in Moss Landing,
and the Moss I Facility, the Moss II Facility, the Moss VI Facility and the Moss
VII Facility owned thereby and the property and assets necessary for the
maintenance and operation of such named facilities, shall constitute Core Assets
hereunder; provided, further, however, that at any time, from time to time after
the later of (i) the date on which all Tranche B-1 Term Loans have been repaid
in full or refinanced in their entirety with the proceeds of a Tranche B-1 Debt
Offering and (ii) the delivery of the consolidated financial statements of the
Borrower for the fiscal quarter ending March 31, 2014 in accordance with Section
9.01(a), the Borrower may deliver to the Administrative Agent an Officers’
Certificate designating certain of such Equity Interests, property and/or assets
otherwise comprising Core Assets to be excluded from the definition and
requirements thereof, if, on and as of the date of any such designation, the
Senior Secured Leverage Ratio for the most recently ended Calculation Period on
or prior to such date, determined on a Pro Forma Basis after giving effect to
each such designation, is not more than 0.75:1.00 below the applicable Senior
Secured Leverage Ratio set forth in Section 10.07 for such Calculation Period
(whether or not such date is otherwise a Compliance Date).

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt (including any Tranche B-1 Debt Offering)
or (d) other Indebtedness incurred pursuant to a Refinancing Amendment
(including, without limitation, Other Term Loans and Other Revolving Loans), in
each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Initial Tranche B-1 Term
Loans, existing Initial Tranche B-2 Term Loans, existing Revolving Loans (and
swingline loans and letters of credit and/or unused Revolving Loan Commitments),
Indebtedness and/or letters of credit incurred under Section 10.04(b)(i)(B)
under one or more Credit Facilities and/or any then existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that Credit Agreement
Refinancing Indebtedness incurred in respect of theretofore outstanding Initial
Tranche B-1 Term Loans may only be incurred in the form of Permitted Unsecured
Refinancing Debt (including any Tranche B-1 Debt Offering); provided, further,
that (i) such new Indebtedness does not mature prior to the maturity date of, or
have a shorter Weighted Average Life to Maturity than, the Refinanced Debt
(other than to the extent of nominal amortization for periods where amortization
has been eliminated or reduced as a result of prepayments of such Refinanced
Debt), (ii) such Indebtedness shall not have a greater principal amount

 

17

--------------------------------------------------------------------------------


 

than the principal amount of the Refinanced Debt plus accrued interest, fees and
premiums (if any) thereon and fees and expenses associated with the refinancing,
extension, renewal or replacement, unless otherwise permitted under Section
10.04 (other than Section 10.04(b)(iii)), (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged on a dollar-for-dollar basis, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained and (iv) the aggregate unused revolving commitments under
such Credit Agreement Refinancing Indebtedness shall not exceed the unused
Revolving Loan Commitments being replaced, extended or renewed unless otherwise
permitted hereby.

 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note (if any),
the Guarantee and Collateral Agreement and each other Security Document.

 

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (including, without limitation, any
Existing Letter of Credit), other than any amendment, extension or renewal that
does not increase the maximum Stated Amount of such Letter of Credit.

 

“Credit Facilities” shall mean (i) one or more debt or credit facilities
(including, without limitation, the credit facilities provided under this
Agreement), letter of credit facilities or commercial paper facilities, in each
case with banks or other institutional lenders providing for revolving credit
loans, term loans, credit-linked deposits (or similar deposits) receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit and (ii) debt securities sold to institutional
investors, in each case of (i) and (ii), as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.

 

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

 

“Credit Suisse” shall have the meaning provided in the preamble hereto.

 

“Cure Quarter” shall have the meaning assigned to such term in Section 11.10.

 

“Cure Right” shall have the meaning assigned to such term in Section 11.10.

 

“Cure Termination Date” shall have the meaning assigned to such term in Section
11.10.

 

“Declined Proceeds” shall have the meaning provided in Section 5.02(k).

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would (without cure or waiver hereunder) constitute an Event of
Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Designated Noncash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any person who is an Affiliate of the
Borrower as a result of the Borrower’s ownership of Equity Interests in such
Person in connection with an Asset Sale that is so designated as Designated
Noncash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, executed by a senior financial officer of the Borrower,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

18

--------------------------------------------------------------------------------


 

“Disqualified Institutions” shall mean those Persons that are competitors of the
Borrower and its Subsidiaries (or reasonably known Affiliates of any such
competitors) that are specified from time to time by the Borrower in writing to
the Administrative Agent.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Latest Maturity Date.  Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 10.03.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

 

“DNE” shall mean Dynegy Northeast Generation, Inc., a Delaware corporation.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” shall mean any Restricted Subsidiary of the Borrower that
was incorporated or organized in the United States or any state thereof or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.05(b).

 

“Dynegy Inc. CS Letter of Credit Agreement” shall have the meaning provided in
the preamble hereto.

 

“Effective Date” shall have the meaning provided in Section 13.19.

 

“Effective Yield” shall mean, as to any Initial Tranche B-1 Term Loans, Initial
Tranche B-2 Term Loans or Incremental Term Loans of any tranche, the effective
yield on such loans as reasonably determined by the Administrative Agent
(consistent with generally accepted financial practices), taking into account
the applicable interest rate margins (but not any fluctuations in the LIBO
Rate), any interest rate floors by equating the excess amount of any such floor
to interest margin, and all fees, including recurring, up-front or similar fees
or original issue discount (amortized over the shorter of (x) the life of such
loans and (y) the four years following the date of incurrence thereof) payable
generally to Lenders making such loans, but excluding (i) any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the Lenders thereunder and (ii) any customary consent fees paid
generally to consenting Lenders.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
commercial loans in the ordinary course of business or any other “accredited
investor” (as defined in Regulation D of the Securities Act) (other than a
natural person) but in any event excluding (i) except to the extent provided in
Section 2.18 and 13.04, the Borrower and its respective Subsidiaries, and (ii)
Disqualified Institutions.

 

19

--------------------------------------------------------------------------------


 

“End Date” shall have the meaning provided in the definition of “Applicable
Margin.”

 

“Environmental CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.

 

“Environmental Capital Expenditures” shall mean capital expenditures deemed
necessary by the Borrower or its Restricted Subsidiaries to comply with
Environmental Laws.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or adjudicatory
proceedings relating in any way to any noncompliance with, or liability arising
under, Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation, (a)
any and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to occupational health or safety or the environment, in both cases, due
to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety (as such relates to exposure to Hazardous Materials) or
Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b) or (c) of the Code or Section 4001 of ERISA,
or for purposes of Section 412 of the Code, under Section 414(m) or (o) of the
Code.

 

“ERISA Event” shall mean any one or more of the following:

 

(a)                                 any Reportable Event;

 

(b)                                 the filing of a notice of intent to
terminate any Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, the filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Plan or the termination of any Plan under
Section 4041(c) of ERISA;

 

(c)                                  the institution of proceedings, or the
occurrence of an event or condition which would reasonably be expected to
constitute grounds for the institution of proceedings by the PBGC under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan;

 

20

--------------------------------------------------------------------------------


 

(d)                                 the failure to make a required contribution
to any Plan that would reasonably be expected to result in the imposition of a
lien or other encumbrance or the provision of security under Section 430 of the
Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance; the failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived; or the
filing of any request for or receipt of a minimum funding waiver or an extension
of any amortization period under Section 412 of the Code with respect to any
Plan, or that such filing may be made;

 

(e)                                  the failure to make any required
contribution to a Multiemployer Plan; the complete or partial withdrawal of the
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan; or the reorganization or insolvency under Title IV of ERISA of any
Multiemployer Plan;

 

(f)                                   the Borrower or any of its Subsidiaries or
any ERISA Affiliate ceases operations at a facility so as to become subject to
the provisions of Section 4062(e) of ERISA or withdraw as a substantial employer
so as to become subject to the provisions of Section 4063(a) of ERISA or ceases
making contributions to any Plan subject to Section 4064(a) of ERISA;

 

(g)                                  the Borrower or any of its Subsidiaries of
any ERISA Affiliates incurs liability under Section 4069 or 4212(c) of ERISA;

 

(h)                                 the Borrower or any of its Subsidiaries have
incurred with respect to a Plan or any Multiemployer Plan a material tax under
Chapter 43 of the Code or a material civil penalty under Section 409, 502(i) or
502(l) of ERISA.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Excluded Assets” shall have the meaning provided in the Guarantee and
Collateral Agreement.

 

“Excluded Equity Interests” shall have the meaning provided in the Guarantee and
Collateral Agreement.

 

“Excluded Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary
that is a Restricted Subsidiary that is (or is treated as) for United States
federal income tax purposes either (a) a corporation or (b) a pass-through
entity owned directly or indirectly by another Foreign Subsidiary that is (or is
treated as) a corporation.  There are no Excluded Foreign Subsidiaries on the
Closing Date.

 

“Excluded Hedging Obligation” shall mean, with respect to any Subsidiary
Guarantor, any Hedging Obligation if, and to the extent that, all or a portion
of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Hedging Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such
Hedging Obligation.  If a Hedging Obligation arises under a master agreement
governing more than

 

21

--------------------------------------------------------------------------------


 

one swap, such exclusion shall apply only to the portion of such Hedging
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Information” shall have the meaning provided in Section 2.18(d).

 

“Excluded Proceeds” shall mean any Net Sale Proceeds of an Asset Sale in an
amount of up to $15,000,000 per year, if and to the extent such Net Proceeds are
designated by an Authorized Officer of the Borrower as Excluded Proceeds.

 

“Excluded Project Subsidiary” shall mean, at any time, any Restricted Subsidiary
that:

 

(a)                                 is an obligor (or, in the case of a
Restricted Subsidiary of an Excluded Project Subsidiary that is such an obligor
and is in a business that is related to the business of such Excluded Project
Subsidiary that is such an obligor, is otherwise bound, or its property is
subject to one or more covenants and other terms of any Non-Recourse Debt
outstanding at such time, regardless of whether such Restricted Subsidiary is a
party to the agreement evidencing the Non-Recourse Debt (unless otherwise
expressly elected by the Borrower in its sole discretion with respect to any
such Subsidiaries)) with respect to any Non-Recourse Debt outstanding at such
time, in each case if and for so long as the grant of a security interest in the
property or assets of such Subsidiary, or the guarantee by such Subsidiary of
the Obligations, or the pledge of the Equity Interests of such Subsidiary, in
each case in favor of the Collateral Trustee, for the benefit of the Secured
Parties, shall constitute or result in a breach, termination or default under
the agreement or instrument governing the applicable Non-Recourse Debt; provided
that such Subsidiary shall be an Excluded Project Subsidiary only to the extent
that and for so long as the requirements and consequences above shall exist; or

 

(b)                                 is not an obligor with respect to any such
Non-Recourse Debt as described in clause (a), but is designated by the Borrower
as an Excluded Project Subsidiary under and in accordance with this Agreement;
and

 

provided that (i) none of the Subsidiaries constituting or owning Core Assets
may at any time be an Excluded Project Subsidiary and (ii) the aggregate Fair
Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the Subsidiary designated as an Excluded Project
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Investments under the
provisions of Section 10.05, as determined by the Borrower. There are no
Excluded Project Subsidiaries on the Closing Date.  Notwithstanding anything
herein to the contrary, following the consummation of the acquisition of AER,
neither AER nor any of its Subsidiaries may be deemed an “Excluded Project
Subsidiary” hereunder.

 

“Excluded Subsidiary” shall mean:

 

(a)                                 (i) any Domestic Subsidiary of a Controlled
Foreign Corporation or (ii) any Domestic Subsidiary (x) substantially all of the
assets of which consist of the Equity Interests of one or more Controlled
Foreign Corporations or (y) that is treated as a disregarded entity for United
States federal income tax purposes substantially all of the assets of which are
Equity Interests of one or more Controlled Foreign Corporations (treating, for
this purpose, any disregarded entity described in this clause (ii)(y) as a
Controlled Foreign Corporation) and, if applicable, Indebtedness of such
Controlled Foreign Corporation,

 

(b)                                 Unrestricted Subsidiaries,

 

(c)                                  any captive insurance Subsidiary,

 

22

--------------------------------------------------------------------------------


 

(d)                                 not-for-profit Subsidiaries,

 

(e)                                  any special purpose vehicle,

 

(f)                                   any Immaterial Subsidiary,

 

(g)                                  any Subsidiary, to the extent a guarantee
of which is prohibited or restricted by contracts existing on the Closing Date
(or if acquired after the Closing Date, on the date of such acquisition)
(provided that such contracts were not entered into in contemplation hereof) or
applicable law (including any requirement to obtain governmental (including
regulatory) authority or third party consent, approval, license or
authorization) or would result in materially adverse tax consequences as
reasonably determined by Borrower,

 

(h)                                 any Controlled Foreign Corporation,

 

(i)                                     any Subsidiary that is not directly or
indirectly a Wholly-Owned Subsidiary of the Borrower,

 

(j)                                    any Excluded Project Subsidiary, and

 

(k)                                 any Subsidiary for which the Administrative
Agent and Borrower determine the cost and/or burden of obtaining the guaranty
outweigh the benefit to the Lenders.

 

“Excluded Taxes” shall mean with respect to any Lender or Agent (a) Taxes
imposed on or measured by its overall net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed on it, by a
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or Agent, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) Taxes attributable to such Lender
or Agent’s failure to comply with Section 5.04(f), (c) any U.S. federal
withholding Taxes that are imposed by reason of FATCA, and (d) any U.S. federal
withholding Tax that is imposed on amounts payable to a Lender or Agent at the
time such Lender or Agent becomes a party to this Agreement (or designates a new
lending office), except to the extent that (i) such Lender or Agent (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Credit Parties
with respect to such withholding tax pursuant to Section 5.04(a) or (ii) such
withholding Taxes are a result of a Change in Law after such Lender or Agent
became a party to this Agreement (or changed its lending office).

 

“Existing Indebtedness” shall mean Indebtedness of the Borrower and its
Subsidiaries in existence on the Closing Date after giving effect to the
refinancing (other than the Indebtedness under this Agreement) and listed on
Schedule 10.04, until such amounts are repaid.

 

“Existing Letters of Credit” shall have the meaning provided in Section 3.09.

 

“Extended Revolving Loan Commitment” shall have the meaning provided in
Section 2.16(a).

 

“Extended Revolving Loans” shall mean Revolving Loans incurred in respect of
Extended Revolving Loan Commitments.

 

“Extended Term Loans” shall have the meaning provided in Section 2.16(a).

 

23

--------------------------------------------------------------------------------


 

“Extending Revolving Credit Lender” shall have the meaning provided in
Section 2.16(a).

 

“Extending Term Lender” shall have the meaning provided in Section 2.16(a).

 

“Extension” shall have the meaning provided in Section 2.16(a).

 

“Extension Offer” shall have the meaning provided in Section 2.16(a).

 

“Facing Fee” shall have the meaning provided in Section 4.01(c).

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an Authorized Officer of
the Borrower.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent (rounded upward, if
necessary, to a whole multiple of 1/100 of 1.00%).

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

“Financial Covenant Event of Default” shall have the meaning provided in
Section 11.03.

 

“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

 

“Fiscal Year” shall mean the fiscal year of the Borrower and its Restricted
Subsidiaries ending on December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of the Consolidated Adjusted EBITDA of such Person for
such period to the Fixed Charges of such Person for such period.  In the event
that the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (for purposes of this definition, the “Calculation
Date”), then the Fixed Charge Coverage Ratio will be calculated giving pro forma
effect to such incurrence, assumption, guarantee,

 

24

--------------------------------------------------------------------------------


 

repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(a)                                 Investments and acquisitions that have been
made by the specified Person or any of its Restricted Subsidiaries, including
through mergers or consolidations, or any Person or any of its Restricted
Subsidiaries acquired by the specified Person or any of its Restricted
Subsidiaries, and including any related financing transactions and including
increases in ownership of Restricted Subsidiaries, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date will be given pro forma effect (including all pro forma cost
savings calculated in accordance with Section 1.06(iv)) as if they had occurred
on the first day of the four-quarter reference period and Consolidated Adjusted
EBITDA for such reference period will be calculated on the same pro forma basis;

 

(b)                                 the Consolidated Adjusted EBITDA
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses (and ownership interests therein) disposed of prior
to the Calculation Date, will be excluded;

 

(c)                                  the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date;

 

(d)                                 any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter period;

 

(e)  any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

 

(f)  if any Indebtedness that is being incurred on the Calculation Date bears a
floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligation applicable to such Indebtedness).

 

If since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto (including
any pro forma cost savings calculated in accordance with Section 1.06(iv)) for
such period as if such Investment, acquisition or disposition, or classification
of such operation as discontinued had occurred at the beginning of the
applicable four-quarter period.

 

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

 

(a)                                 the Consolidated Interest Expense of such
Person and its Restricted Subsidiaries (other than interest expense of any
Person the Consolidated Adjusted EBITDA of which is excluded from the
Consolidated Adjusted EBITDA of such Person) for such period, whether paid or
accrued, including,

 

25

--------------------------------------------------------------------------------


 

without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, imputed interest with respect to Attributable Debt,
and net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates; plus

 

(b)                                 the consolidated interest of such Person and
its Restricted Subsidiaries that was capitalized during such period; plus

 

(c)                                  any interest accruing on Indebtedness of
another Person that is guaranteed by such Person or one of its Restricted
Subsidiaries or secured by a Lien on assets of such Person or one of its
Restricted Subsidiaries, whether or not such guarantee or Lien is called upon;
plus

 

(d)                                 the product of (i) all dividends, whether
paid or accrued and whether or not in cash, on any series of Disqualified Stock
of such Person or any of its Restricted Subsidiaries, other than dividends on
Equity Interests payable in Equity Interests of the Borrower (other than
Disqualified Stock) or to the Borrower or a Restricted Subsidiary of the
Borrower, times (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal, in each case,
on a consolidated basis and in accordance with GAAP; minus

 

(e)                                  interest income for such period.

 

“Foreign Agent” shall mean an Agent that is not a U.S. Person.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person that is not a Domestic Subsidiary.

 

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating leases under GAAP since the
Closing Date, then solely with respect to the accounting treatment of any such
lease, GAAP shall be interpreted as it was in effect on the Closing Date.

 

“GasCo” shall have the meaning provided in the preamble hereto.

 

“GasCo CS Letter of Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

“GasCo Revolving Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

26

--------------------------------------------------------------------------------


 

“GasCo Term Loan Agreement” shall have the meaning provided in the preamble
hereto.

 

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including Electric Reliability Council
of Texas.

 

“Granting Lender” shall have the meaning provided in Section 13.04(g).

 

“Guarantee and Collateral Agreement” shall have the meaning provided in
Section 6.07(a).

 

“Guarantee and Collateral Agreement Collateral” shall mean all “Collateral” as
defined in the Guarantee and Collateral Agreement, but excluding any Excluded
Assets.

 

“Havana” shall mean the 441MW coal fired power generation facility owned by a
Subsidiary of the Borrower located in Havana, Illinois.

 

“Havana 1-5 Units” shall mean the decommissioned units 1 through 5 located at
the power generation facility owned by a Subsidiary of the Borrower and located
in Mason County, Illinois.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under:

 

(a)                                 currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements;
or

 

(b)                                 (i) agreements or arrangements designed to
protect such Person against fluctuations in currency exchange, interest rates,
commodity prices or commodity transportation or transmission pricing or
availability; (ii) any netting arrangements, power purchase and sale agreements,
fuel purchase and sale agreements, swaps, options and other agreements, in each
case, that fluctuate in value with fluctuations in energy, power or gas prices;
and (iii) agreements or arrangements for commercial or trading activities with
respect to the purchase, transmission, distribution, sale, lease or hedge of any
energy related commodity or service.

 

“Hennepin” shall mean the 293MW coal fired power generation facility owned by a
Subsidiary of the Borrower located in Hennepin, Illinois.

 

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of “Applicable Margin.”

 

27

--------------------------------------------------------------------------------


 

“Holdings CS Letter of Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Borrower that is designated by the Borrower as an “Immaterial Subsidiary” if
and for so long as such Restricted Subsidiary, together with all other
Immaterial Subsidiaries, has (i) total assets at such time not exceeding 5% of
the Borrower’s Consolidated Total Assets as of the last day of the most recently
completed Test Period and (ii) total revenues and operating income for the most
recently completed Test Period not exceeding 5% of the Borrower’s consolidated
revenues and operating income for such Test Period, respectively; provided that
such Restricted Subsidiary shall be an Immaterial Subsidiary only to the extent
that and for so long as all of the above requirements are satisfied.

 

“Incremental Amendment” shall have the meaning provided in Section 2.15(d).

 

“Incremental Facility” shall mean (i) each Incremental Term Loan, (ii) each
Revolving Commitment Increase and (iii) each Incremental Revolving Commitment.

 

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.15(e).

 

“Incremental Revolver” shall have the meaning provided in Section 2.15(a).

 

“Incremental Revolving Commitment” shall have the meaning provided in
Section 2.15(a).

 

“Incremental Revolving Loans” shall have the meaning provided in
Section 2.15(a).

 

“Incremental Term Loans” shall have the meaning provided in Section 2.15(a).

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables,
except as provided in clause (e) below), whether or not contingent:

 

(a)                                 in respect of borrowed money;

 

(b)                                 evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(c)                                  in respect of banker’s acceptances;

 

(d)                                 representing Capital Lease Obligations or
Attributable Debt in respect of sale and leaseback transactions;

 

(e)                                  representing the balance deferred and
unpaid of the purchase price of any property (including trade payables) or
services due more than six months after such property is acquired or such
services are completed; or

 

(f)                                   representing the net amount owing under
any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP.  In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness

 

28

--------------------------------------------------------------------------------


 

of any other Person; provided, that the amount of such Indebtedness shall be
deemed not to exceed the lesser of the amount secured by such Lien and the value
of the Person’s property securing such Lien.

 

“Indebtedness to be Refinanced” shall mean the existing Indebtedness of the
Borrower and its respective Subsidiaries outstanding on the Closing Date
pursuant to the GasCo Term Loan Agreement, the GasCo Revolving Credit Agreement,
the CoalCo Term Loan Agreement, the GasCo CS Letter of Credit Agreement, the
CoalCo CS Letter of Credit Agreement, the Holdings CS Letter of Credit Agreement
and the Dynegy Inc. CS Letter of Credit Agreement, but exclusive of any letters
of credit thereunder that become Existing Letters of Credit pursuant hereto.

 

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independence” shall mean Sithe/Independence Power Partners, L.P., a Delaware
limited partnership.

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in a Permitted Business of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

“Individual RL Exposure” of any RL Lender shall mean, at any time, the sum of
(x) the aggregate principal amount of all Revolving Loans made by such RL Lender
and then outstanding, (y) such RL Lender’s RL Percentage in each then
outstanding Letter of Credit multiplied by the sum of the Stated Amount of the
respective Letter of Credit and any Unpaid Drawings relating thereto and
(z) such RL Lender’s RL Percentage multiplied by the aggregate principal amount
of then outstanding Swingline Loans.

 

“Initial Revolving Loan Commitment” shall mean, for each Lender party to this
Agreement on the Closing Date, the amount set forth opposite such Lender’s name
on Schedule 1.01(b) directly below the column entitled “Initial Revolving Loan
Commitment,” as the same may from time to time be (x) reduced or terminated
pursuant hereto, (y) increased (but only with the consent of the respective
Lender) in accordance with the terms hereof or (z) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

“Initial Revolving Loan Maturity Date” shall mean April 23, 2018.

 

“Initial Revolving Loans” shall mean all Revolving Loans made from time to time
pursuant to the Initial Revolving Loan Commitments.

 

“Initial Term Loans” shall have the meaning provided in Section 2.01(b).

 

“Initial Tranche B-1 Term Loan Commitment” shall mean, for each Lender party to
this Agreement on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.01(b) directly below the column entitled “Initial Tranche B-1
Term Loan Commitment,” as the same may from time to time be (x) reduced or
terminated pursuant to the terms herein or (y) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

“Initial Tranche B-1 Term Loan Maturity Date” shall mean April 23, 2020.

 

29

--------------------------------------------------------------------------------


 

“Initial Tranche B-1 Term Loans” shall have the meaning provided in
Section 2.01(a).

 

“Initial Tranche B-2 Term Loan Commitment” shall mean, for each Lender party to
this Agreement on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.01(b) directly below the column entitled “Initial Tranche B-2
Term Loan Commitment,” as the same may from time to time be (x) reduced or
terminated pursuant to the terms herein or (y) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

“Initial Tranche B-2 Term Loan Maturity Date” shall mean April 23, 2020.

 

“Initial Tranche B-2 Term Loans” shall have the meaning provided in
Section 2.01(b).

 

“Intercreditor Agreement” shall mean the Collateral Trust and Intercreditor
Agreement, substantially in the form of Exhibit I, among the Borrower, the
Subsidiary Guarantors, the Collateral Trustee, for the benefit of the Secured
Parties, and each other Person from time to time party thereto, including one or
more Secured Debt Representatives (as defined in the Intercreditor Agreement).

 

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations”.

 

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk and
(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, in each case under clauses (a), (b) and
(c), entered into by such Person in the ordinary course of business and not for
speculative purposes.

 

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the forms of loans (including
guarantees or other obligations), advances or capital contributions (excluding
commission, travel and similar advances to officers and employees), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  Except as
otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

 

Notwithstanding anything to the contrary herein, in the case of any Investment
made by the Borrower or a Restricted Subsidiary of the Borrower in a Person
substantially concurrently with a cash distribution by such Person to the
Borrower or a Subsidiary Guarantor (a “Concurrent Cash Distribution”), then:
(a)  the Concurrent Cash Distribution shall be deemed to be Net Sale Proceeds
received in connection with an Asset Sale and applied as set forth in
Section 5.02(f); and (c)  the amount of such Investment shall be deemed to be
the Fair Market Value of the Investment, less the amount of the Concurrent Cash
Distribution.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

30

--------------------------------------------------------------------------------


 

“Issuing Lender” shall mean each of Credit Suisse, Morgan Stanley Bank, N.A.,
and Royal Bank of Canada (except as otherwise provided in Section 12.09) and any
other Lender reasonably acceptable to the Administrative Agent and the Borrower
which agrees to issue Letters of Credit hereunder; provided, however, that,
unless otherwise agreed by such Person, Morgan Stanley Bank, N.A., Credit
Suisse, and/or their respective Affiliates shall only be Issuing Lenders
hereunder with respect to standby Letters of Credit.  Any Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates of such Issuing Lender (and such Affiliate shall be deemed to be
an “Issuing Lender” for all purposes of the Credit Documents).  The commitment
of each Issuing Lender with respect to Letters of Credit shall be the amount set
forth opposite such Issuing Lender’s name on Schedule 1.01(b) under the caption
“Letter of Credit Commitment” or, if an Issuing Lender has entered into an
Assignment and Assumption Agreement with respect to such Letter of Credit
Commitment, set forth for such Issuing Lender in the Register maintained by the
Administrative Agent pursuant to Section 13.12 as the Issuing Lender’s “Letter
of Credit Commitment”; provided that any RL Lender may, from time to time,
become an Issuing Lender under this Agreement with the protections and rights
afforded to Issuing Lenders hereunder by executing a joinder, in form and
substance reasonably satisfactory to (and acknowledged and accepted by) the
Administrative Agent and the Borrower, indicating such RL Lender’s Letter of
Credit Commitment (which commitment may exceed such RL Lender’s Revolving Loan
Commitment) and upon the execution and delivery of any such joinder, such RL
Lender shall be an Issuing Lender for all purposes hereof.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Initial
Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Initial Revolving Loan
Commitments, Incremental Term Loan, Incremental Revolver, Other Term Loan, Other
Revolving Loan, Extended Revolving Loan Commitment or any Extended Term Loan, in
each case as extended in accordance with this Agreement from time to time.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee, sublessee or licensee in, to and under leases, subleases or
licenses of land, improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured within two (2) Business Days) to make available its portion of
any Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to
Section 3.04(c) or 3.05, (ii) such Lender having been deemed insolvent or having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority or (iii) such Lender having made a public statement or
notified the Administrative Agent, the Swingline Lender, any Issuing Lender
and/or any Credit Party in writing (x) that it does not intend to comply with
its obligations under Section 2.01, Section 2.04 or Section 3, as the case may
be, in circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such respective Sections or (y) of the events
described in preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 2.14 and any documentation entered into pursuant to the
Letter of Credit Back-Stop Arrangements (and the term “Defaulting Lender” as
used therein), the term “Lender Default” shall also include, as to any Lender,
(i) any Affiliate of such Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Lender Default” of such
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least sixty (60) consecutive days, (iii) such

 

31

--------------------------------------------------------------------------------


 

Lender has failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (iv) the failure of
such Lender to make available its portion of any Borrowing (including any
Mandatory Borrowing) or to fund its portion of any unreimbursed payment with
respect to a Letter of Credit pursuant to Section 3.04(c) or 3.05 within one
(1) Business Day of the date (x) the Administrative Agent (in its capacity as a
Lender) or (y) Lenders constituting the Majority Lenders with Revolving Loan
Commitments has or have, as applicable, funded its or their portion thereof and
(v) has, or has a direct or indirect parent company that has, (A) become the
subject of a proceeding under Bankruptcy Law or any other debtor relief law, or
(B) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity.

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a) and shall
include all Existing Letters of Credit.

 

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.14(a).

 

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time.  The Letter of Credit Exposure of
any RL Lender at any time shall be its RL Percentage of the aggregate Letter of
Credit Exposure at such time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (i) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two (2) Business
Days prior to the commencement of such Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum (rounded upwards to the next 1/100th of 1.00%)
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period, divided
by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided that, notwithstanding the foregoing,
in the case of Initial Term Loans which are incurred or maintained as LIBOR
Loans, the “LIBO Rate” shall in no event be less than 1.00% per annum.

 

32

--------------------------------------------------------------------------------


 

“LIBOR Loan” shall mean each Loan (other than a Swingline Loan) designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

 

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement) and any preference or
priority having the effect of security, and any lease having substantially the
same effect as any of the foregoing.

 

“Loan” shall mean an extension of credit by a Lender to the Borrower under
Section 2.

 

“Loan Participant” shall mean any Person who participates in the Loans pursuant
to Section 13.04; provided that only Eligible Transferees may be Loan
Participants.

 

“Majority Lenders” of any Class shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Class under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean any event or circumstance which has had a
material adverse effect on (i) the business, assets, financial condition or
results of operations, in each case, of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) the rights and remedies, taken as a whole,
of the Administrative Agent, the Collateral Trustee and Lenders under the Credit
Documents or (iii) the ability of the Borrower and the Subsidiary Guarantors,
taken as a whole, to perform their payment obligations under the Credit
Documents.

 

“Material Indebtedness” shall have the meaning provided in Section 11.04(a).

 

“Maturity Date” shall mean, with respect to the relevant Class of Loans, the
Initial Tranche B-1 Term Loan Maturity Date, the Initial Tranche B-2 Term Loan
Maturity Date, or the Initial Revolving Loan Maturity Date, as the case may be;
provided, that the reference to Maturity Date with respect to (x) Other Term
Loans and Other Revolving Loans shall be the final maturity date as specified in
the applicable Refinancing Amendment, (y) Extended Term Loans and Extended
Revolving Loans, shall be the final maturity date as specified in the applicable
Extension Offer and (z) any Incremental Facility, shall be the final maturity
date as specified in the applicable Incremental Amendment.

 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, the sum of (a) $100,000,000, plus (b) an additional $100,000,000
from time to time after all Tranche B-1 Term Loans have been repaid in full or
refinanced in their entirety with the proceeds of a Tranche B-1 Debt Offering;
provided that the “Maximum Incremental Facilities Amount” shall be an unlimited
amount on any date if (and to the extent that), after giving effect to the
incurrence of all Incremental Facilities made or entered into on and as of such
date, the Senior Secured Leverage Ratio shall be less than or equal to
4.25:1.00, determined on a Pro Forma Basis as of the last day of the most
recently ended Calculation Period (but excluding cash proceeds of all
Incremental Facilities from any “netting” calculations in determining
Consolidated Senior Secured Net Debt); provided that, for purposes of the
preceding proviso, (i) each Incremental Facility shall be treated as if it is
secured on a senior secured basis, whether or not so secured and (ii) and all
Incremental Revolving Facilities shall be treated as fully drawn.

 

33

--------------------------------------------------------------------------------


 

“Maximum Rate” shall have the meaning provided in Section 13.17.

 

“Maximum Swingline Amount” shall mean $50,000,000.

 

“Minimum Borrowing Amount” shall mean, at any time, (i) for Revolving Loans, the
lesser of $5,000,000 and the Total Revolving Loan Commitment at such time and
(ii) for Swingline Loans, $1,000,000.

 

“Minimum Extension Condition” shall have the meaning provided in
Section 2.16(b).

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, debenture
or similar security instrument.

 

“Mortgage Policy” shall mean an ALTA Lender’s title insurance policy
(Form 2006).

 

“Mortgaged Property” shall mean any Real Property owned in fee by the Borrower
or any of its Restricted Subsidiaries with a Fair Market Value or book value in
excess of $25,000,000, which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof; provided, that Mortgaged Property shall
not include the South Bay Facility, the Vermilion Facility, the Havana 1-5
Units, the Wood River 1-3 Units, the Oglesby Facility or the Stallings Facility
or any Buffer Land to (a) any of the foregoing properties or (b) the Baldwin,
Havana and Hennepin plants.

 

“Moss Landing” shall mean Dynegy Moss Landing, LLC.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or any of its Subsidiaries
or with respect to which the Borrower or any of its Subsidiaries has had any
liability (including on account of an ERISA Affiliate).

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Necessary CapEx Debt” shall mean Indebtedness of the Borrower or its Restricted
Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.

 

“Necessary Capital Expenditures” shall mean capital expenditures that are
required by Applicable Law (other than Environmental Laws) or undertaken for
health and safety reasons or to prevent catastrophic failure of a unit. The term
“Necessary Capital Expenditures” does not include any capital expenditure
undertaken primarily to increase the efficiency of, expand or re-power any power
generation facility.

 

“Net Debt Proceeds” shall mean with respect to any incurrence of Indebtedness,
the gross cash proceeds (net of underwriting discounts and commissions, fees and
other costs associated therewith, including, without limitation, those of
attorneys, accountants and other professionals) received by the respective
Person from the respective incurrence of such Indebtedness.

 

34

--------------------------------------------------------------------------------


 

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however:

 

(a)                                 any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with: (i) any
Asset Sale (without giving effect to the threshold provided for in the
definition thereof); or (ii) the disposition of any securities by such Person or
any of its Restricted Subsidiaries or the extinguishment of any Indebtedness of
such Person or any of its Restricted Subsidiaries; and

 

(b)                                 any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss.

 

“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event,
the gross cash proceeds received by the respective Person in connection with
such Recovery Event, net of (i) costs, expenses and taxes incurred in connection
with such Recovery Event, (ii) in the case of any Recovery Event regarding a
Non-Wholly Owned Subsidiary, the pro rata portion of such proceeds that is
contractually required (including pursuant to the organizational documents of
such Subsidiary) to be paid to third Persons holding minority interests of such
Subsidiary at the time of such Recovery Event (with such portion not to exceed
such third Person’s proportionate share of such proceeds based on its relative
holding of Equity Interests in such Subsidiary), (iii) any funded escrow
established in connection with any such Recovery Event (provided, that to the
extent that any amounts are released from such escrow to the Borrower or a
Restricted Subsidiary thereof, such amounts, net of any related expenses, shall
constitute Net Recovery Event Proceeds), (iv) any taxes paid or reasonably
estimated to be payable in connection therewith, (v) the amount of such gross
cash proceeds required to be used to permanently repay any Indebtedness (other
than Indebtedness pursuant to this Agreement and Credit Agreement Refinancing
Indebtedness) which is secured by a Lien (other than a Lien that ranks pari
passu with, or subordinated to, the Lien securing the Obligations) on the
respective assets which were the subject of such Recovery Event and (vi) without
duplication of clause (iii) above, the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (iv) above)
arising from Plan and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(provided, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) or any estimated
taxes referred to under clause (iii) above that are not required to be paid to
any taxation or other Governmental Authority shall be deemed to be Net Recovery
Event Proceeds of such sale or disposition of assets occurring on the date of
such reduction).

 

“Net Sale Proceeds” shall mean, with respect to any Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such Asset Sale, net of (i) transaction fees, expenses and costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions, legal, advisory and other fees and expenses (including
title and recording expenses), associated therewith and sales, VAT and transfer
taxes arising therefrom), (ii) payments of unassumed liabilities relating to the
assets sold or otherwise disposed of at the time of, or within sixty (60) days
after, the date of such sale or other disposition, (iii) the amount of gross
proceeds required to be used to permanently repay any Indebtedness (other than
Indebtedness pursuant to this Agreement and Credit Agreement Refinancing
Indebtedness) which is secured by a Lien (other than a Lien that ranks pari
passu with, or subordinated to, the Lien securing the Obligations) on the
respective assets which were the subject of such Asset Sale, (iv) taxes paid or
reasonably estimated to be payable in connection therewith, (v) any funded
escrow established pursuant to the documents evidencing any such Asset Sale to
secure any indemnification obligations or adjustments to the purchase price
associated with any such Asset Sale

 

35

--------------------------------------------------------------------------------


 

(provided, that to the extent that any amounts are released from such escrow to
the Borrower or a Subsidiary thereof, such amounts, net of any related expenses,
shall constitute Net Sale Proceeds) and (vi) without duplication of clause
(v) above, the amount of any reasonable reserve established in accordance with
GAAP against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (iv) above) arising from Plan and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (provided, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) or any estimated taxes referred to under clause
(iv) above that are not required to be paid to any taxation or other
Governmental Authority shall be deemed to be Net Sale proceeds of such sale or
disposition of assets occurring on the date of such reduction).

 

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, respectively, other than any Defaulting Lender.

 

“Non-Recourse Debt” shall mean Indebtedness:

 

(a)                                 as to which neither the Borrower nor any of
its Restricted Subsidiaries (other than an Excluded Project Subsidiary)
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) other than pursuant to a
Non-Recourse Guarantee or any arrangement to provide or guarantee to provide
goods and services on an arm’s length basis, (ii) is directly or indirectly
liable as a guarantor or otherwise, other than pursuant to a Non-Recourse
Guarantee, or (iii) constitutes the lender;

 

(b)                                 no default with respect to which (including
any rights that the holders of the Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit upon notice, lapse of
time or both any holder of any other Indebtedness (except Non-Recourse
Indebtedness (x) of one or more Excluded Project Subsidiaries and its
Subsidiaries and/or direct or indirect parents and their subsidiaries, that, in
each case, is an Excluded Project Subsidiary or (y) pursuant to one or more
Non-Recourse Guarantees) of the Borrower or any of its Restricted Subsidiaries
(excluding, for the avoidance of doubt, any such Indebtedness resulting from a
Non-Recourse Guarantee that is otherwise permitted hereunder)  to declare a
default on such other Indebtedness or cause the payment of such other
Indebtedness to be accelerated or payable prior to its Stated Maturity; and

 

(c)                                  in the case of Non-Recourse Debt incurred
after the Closing Date, as to which the lenders have been notified in writing,
or have otherwise agreed, that they will not have any recourse to the stock or
assets of the Borrower or any of its Restricted Subsidiaries except as otherwise
permitted by clauses (a) or (b) above;

 

provided, however, that the following shall be deemed to be Non-Recourse Debt:
(i) guarantees with respect to debt service reserves established with respect to
a Subsidiary to the extent that such guarantee shall result in the immediate
payment of funds, pursuant to dividends or otherwise, in the amount of such
guarantee; (ii) contingent obligations of the Borrower or any Subsidiary to make
capital contributions to a Subsidiary; (iii) any credit support or liability
consisting of reimbursement obligations in respect of Letters of Credit issued
under and subject to the terms of this Agreement to support obligations of a
Subsidiary; (iv) agreements of the Borrower or any Subsidiary to provide, or
guarantees or other credit support (including letters of credit) by the Borrower
or any Subsidiary of any agreement of another Subsidiary to provide, corporate,
management, marketing, administrative, technical, energy management or
marketing, engineering, procurement, construction, operation and/or maintenance
services to such Subsidiary, including in respect of the sale or acquisition of
power, emissions, fuel, oil, gas or other supply of energy, (v) any agreements
containing Hedging Obligations, and any power purchase or sale agreements, fuel
purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission

 

36

--------------------------------------------------------------------------------


 

agreements, fuel transportation agreements, fuel storage agreements, commercial
or trading agreements and any other similar agreements entered into between the
Borrower or any Subsidiary with or otherwise involving any other Subsidiary,
including any guarantees or other credit support (including letters of credit)
in connection therewith, (vi) any Investments in a Subsidiary and, for the
avoidance of doubt, pledges by the Borrower or any Subsidiary of the Equity
Interests of any Excluded Subsidiary that are directly owned by the Borrower or
any Subsidiary in favor of the agent or lenders in respect of such Excluded
Subsidiary’s Non-Recourse Debt and (vii) any Non-Recourse Guarantees, to the
extent in the case of (i) through (vii)  otherwise permitted by this Agreement.

 

“Non-Recourse Guarantee” shall mean any guarantee by the Borrower or a
Subsidiary Guarantor of Non-Recourse Debt incurred by an Excluded Project
Subsidiary as to which the lenders of such Non-Recourse Debt have acknowledged
that they will not have any recourse to the stock or assets of the Borrower or
any Subsidiary Guarantor, except to the limited extent set forth in such
guarantee.

 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Note” shall mean any Term Note, any Revolving Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

“Notice of Intent to Cure” shall have the meaning provided in Section 11.10.

 

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at Eleven Madison Avenue, 23rd Floor, New York, New
York 10010, or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing by the Borrower or any Subsidiary
Guarantor to the Administrative Agent, the Collateral Agent, any Issuing Lender,
the Swingline Lender or any Lender pursuant to the terms of this Agreement or
any other Credit Document (including all interest which accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of the Borrower or any of its Restricted Subsidiaries,
whether or not allowed in such case or proceeding but excluding all Excluded
Hedging Obligations).

 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Authorized Officer of the Borrower, which certificate shall
include: (a) a statement that each of the Officers making such certificate has
read the applicable covenant or condition, (b) a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such certificate are based, (c) a statement that, in
the opinion of each such Officer, he has made such examination or investigation
as is necessary to enable him to express an informed opinion as to whether or
not the applicable covenant or condition has been complied with and (d) a
statement as to whether or not, in the opinion of each such Officer, the
applicable condition or covenant has been complied with.

 

“Oglesby Facility” shall mean the retired peaking generation facility owned by a
Subsidiary of Borrower and located in Oglesby, Illinois.

 

“Other Applicable Indebtedness” shall have the meaning provided in
Section 5.02(f).

 

37

--------------------------------------------------------------------------------


 

“Other Connection Taxes” shall mean with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
solely from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

 

“Other Revolving Commitments” shall mean one or more Classes of revolving credit
commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

 

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Participant” shall have the meaning provided in Section 3.04(a).

 

“Participant Register” shall have the meaning provided in Section 13.04(h).

 

“Payment Office” shall mean the office of the Administrative Agent that is
provided in writing to the other parties hereto by the Administrative Agent at
times that payments are due.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

 

“Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating a
power or energy related facility, together with any related assets or
facilities, or engaging in wholesale or retail sale of power, as well as any
other activities reasonably related to, ancillary to, or incidental to, any of
the foregoing activities (including acquiring and holding reserves), including
investing in a power or energy related facility.

 

“Permitted Debt” shall have the meaning provided in Section 10.04(b).

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations (other than those
secured on a junior priority basis) and is not secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Subsidiary Guarantors and (iv) the holders of such
Indebtedness (or their representative) and the Administrative Agent shall have
acceded to the Intercreditor Agreement in

 

38

--------------------------------------------------------------------------------


 

accordance with the terms thereof; provided that, notwithstanding anything
herein to the contrary, such Permitted First Priority Refinancing Debt may not
be used to repay, refund, refinance or otherwise replace any or all of the
Initial Tranche B-1 Term Loans.

 

“Permitted Holder” shall mean Franklin Advisers, Inc. and/or one or more of its
Affiliates.

 

“Permitted Investments” shall mean:

 

(a)                                 any Investment in the Borrower or in a
Restricted Subsidiary of the Borrower that is a Subsidiary Guarantor;

 

(b)                                 any Investment in an Immaterial Subsidiary;

 

(c)                                  any Investment in an Excluded Foreign
Subsidiary for so long as the Excluded Foreign Subsidiaries do not collectively
own more than 5% of the Consolidated Total Assets of the Borrower as of the most
recent Fiscal Quarter end for which financial statements are publicly available;

 

(d)                                 any issuance of letters of credit by, or for
the account of, the Borrower and/or any of its Restricted Subsidiaries to
support the obligations of any of the Excluded Subsidiaries;

 

(e)                                  any Investment in Cash Equivalents (and, in
the case of Excluded Subsidiaries only, Cash Equivalents or other liquid
investments permitted under any Credit Facility to which it is a party);

 

(f)                                   any Investment by the Borrower or any
Restricted Subsidiary of the Borrower in a Person, if as a result of such
Investment:

 

(i)                                     such Person becomes a Restricted
Subsidiary of the Borrower and a Subsidiary Guarantor or an Immaterial
Subsidiary; or

 

(ii)                                  such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary of the
Borrower that is a Subsidiary Guarantor;

 

(g)                                  any Investment made as a result of the
receipt of non-cash consideration from an Asset Sale that was made pursuant to
and in compliance with Section 10.08;

 

(h)                                 Investments made as a result of the sale of
Equity Interests of any Person that is a Subsidiary of the Borrower such that,
after giving effect to any such sale, such Person is no longer a Subsidiary of
the Borrower, if the sale of such Equity Interests constitutes an Asset Sale and
the Net Sale Proceeds received from such Asset Sale are applied as set forth in
Section 5.02(f);

 

(i)                                     Investments to the extent made in
exchange for the issuance of Equity Interests (other than Disqualified Stock) of
the Borrower;

 

(j)                                    any Investments received in compromise or
resolution of (i) obligations of trade creditors or customers of the Borrower or
any of its Restricted Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes
with Persons who are not Affiliates;

 

(k)                                 Investments represented by Hedging
Obligations;

 

39

--------------------------------------------------------------------------------


 

(l)                                     loans or advances to employees;

 

(m)                             repayments or prepayments of the Loans or pari
passu Indebtedness;

 

(n)                                 any Investment in securities of trade
creditors, trade counter-parties or customers received in compromise of
obligations of those Persons, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such trade creditors
or customers;

 

(o)                                 negotiable instruments held for deposit or
collection;

 

(p)                                 receivables owing to the Borrower or any
Restricted Subsidiary of the Borrower and payable or dischargeable in accordance
with customary trade terms; provided, however, that such trade terms may include
such concessionary trade terms as the Borrower or any such Restricted Subsidiary
of the Borrower deems reasonable under the circumstances;

 

(q)                                 payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes;

 

(r)                                    Investments resulting from the
acquisition of a Person that at the time of such acquisition held instruments
constituting Investments that were not acquired in contemplation of, or to
finance, the acquisition of such Person;

 

(s)                                   (i) any Investment in (A) any joint
ventures in which the Borrower and/or one or more Restricted Subsidiaries (other
than Excluded Subsidiaries) owns 50% of the ordinary voting interests therein
and (B) any Excluded Project Subsidiary, in each case, engaged primarily in one
or more Permitted Businesses, in either case that is made in property and assets
(including cash) that are not Core Assets, (ii) any Investments required by the
Limited Guaranty given by the Borrower in favor of Ameren Corporation, dated as
of March 14, 2013 and (iii) Investments in one or more Unrestricted Subsidiaries
in an aggregate amount not to exceed, in the case of this clause (iii),
$100,000,000;

 

(t)                                    Investments made pursuant to a commitment
that, when entered into, would have complied with the provisions of this
Agreement;

 

(u)                                 Investments in any Excluded Subsidiary made
by another Excluded Subsidiary;

 

(v)                                 Investments (including letters of credit
issued) to support trading or other obligations of Independence in the ordinary
course of business, in an aggregate amount not to exceed $75,000,000 at any time
outstanding; provided that if Independence does not become a Subsidiary
Guarantor on or prior the date that is 180 days after the Closing Date, any and
all such Investments shall be deemed to be Investments made pursuant to clause
(w) of this definition of Permitted Investments;

 

(w)                               other Investments made since the Closing Date
in any Person having an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value) that are at any time outstanding not to exceed the greater of
(i) $125,000,000 and (ii) 2.5% of Consolidated Total Assets; provided, however,
that if any Investment pursuant to this clause (w) is made in any Person that is
not a Restricted Subsidiary of the Borrower and a Subsidiary Guarantor at the
date of the making of the Investment and such Person becomes a Restricted
Subsidiary and a Subsidiary Guarantor after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) above, and shall
cease to have been made pursuant to this clause (w).

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

40

--------------------------------------------------------------------------------


 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
other Indebtedness (and, without duplication, unused commitments) of the
Borrower or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that Indebtedness comprised of all or any portion of the
Initial Tranche B-1 Term Loans, which may only be refinanced or replaced with a
Tranche B-1 Debt Offering; and provided further that:

 

(i)            the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness (which for this purpose shall
include unused commitments) extended, refinanced, renewed, replaced, defeased or
refunded (plus all accrued interest on the Indebtedness and the amount of all
expenses and premiums incurred in connection therewith);

 

(ii)           such Permitted Refinancing Indebtedness has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(iii)          if the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded is subordinated in right of payment to the
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to, the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded;

 

(iv)          such Indebtedness is incurred either by the Borrower (and may be
guaranteed by any Subsidiary Guarantor) or by the Restricted Subsidiary who is
the obligor on the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded; and

 

(v)           (a) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the Latest Maturity Date of all Classes of Loans or Commitments,
the Permitted Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being refinanced or (b) if the Stated
Maturity of the Indebtedness being refinanced is later than the Latest Maturity
Date of all Classes of Loans or Commitments, the Permitted Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Latest
Maturity Date of all Classes of Loans or Commitments.

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness (provided, that such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”) and (iii) the holders of such
Indebtedness (or their representative) and the Administrative Agent shall be
party to an intercreditor agreement on terms and conditions reasonably
satisfactory to the Administrative Agent; provided that, notwithstanding
anything herein to the contrary, such Permitted Second Priority Refinancing Debt
may not be used to repay, refund, refinance or otherwise replace any or all of
the Initial Tranche B-1 Term Loans

 

41

--------------------------------------------------------------------------------


 

“Permitted Tax Lease” shall mean a sale and leaseback transaction consisting of
a “payment in lieu of taxes” program or any similar structure (including leases,
sale-leasebacks, etc.) primarily intended to provide tax benefits (and not
primarily intended to create Indebtedness).

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior unsecured notes or loans; provided that such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or any of its Subsidiaries or with respect to which the Borrower
or any of its Subsidiaries has had any liability (including on account of an
ERISA affiliate).

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test, covenant
or calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio (including in connection with any Specified Transaction)
in accordance with Section 1.06.

 

“Pro Forma Compliance” shall mean, with respect to the covenant in
Section 10.07, compliance on a Pro Forma Basis with such covenant in accordance
with Section 1.06.

 

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated April 2, 2013 and that were prepared by or on
behalf of the Borrower in connection with the Transaction and made available to
the Administrative Agent and the Lenders prior to the Closing Date.

 

“Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the independent power generation industry
in the United States in connection with the conduct of the business of such
industry, in each case as such practices or methods may evolve from time to
time, consistent in all material respects with all applicable legal
requirements.

 

“Public Disclosure” shall mean the Borrower’s most recent annual report,
Form 10-K for the most recently completed fiscal year, each quarterly report on
Form 10-Q or any current reports on Form 8-K (or similar reports filed on
successor forms) filed since the initial filing date of such Form 10-K, in each
case, filed at least five (5) Business Days prior to the Closing Date.

 

“Qualified Equity Interests” shall mean any Equity Interest of the Borrower
other than (a) Disqualified Stock and (b) Equity Interests that were used to
support an incurrence of Contribution Indebtedness.

 

42

--------------------------------------------------------------------------------


 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date.

 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Margin.”

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, which constitute real
property, including Leaseholds, to the extent constituting an interest in real
property.

 

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of (a) any cash insurance
proceeds or condemnation awards payable (i) by reason of theft, loss, casualty,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case except to the extent such proceeds or awards constitute
(x) reimbursement or compensation for amounts previously paid by the Borrower or
any of its Restricted Subsidiaries in respect of any such event (as certified to
the Administrative Agent by the Borrower pursuant to an Officer’s Certificate
delivered by an Authorized Officer not later than the fifth Business Day
following the date of the receipt of such proceeds or awards) or (y) amounts
payable by reason of any loss of revenues or interruption of business or
operations or (b) any compensation or remuneration paid to the Borrower or any
of its Restricted Subsidiaries arising from the exercise of any Governmental
Authority of its claimed or actual power of eminent domain over the property or
assets of the Borrower or any such Restricted Subsidiary.

 

“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinanced Revolving Loan Commitments” shall have the meaning provided in
Section 13.10(c).

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.10(c).

 

“Refinancing” shall have the meaning provided in Sections 6.04(a).

 

“Refinancing Amendment” shall mean an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.17.

 

“Register” shall have the meaning provided in Section 13.12.

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefore pursuant to an exchange offer
registered with the SEC.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

43

--------------------------------------------------------------------------------


 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Rejection Notice” shall have the meaning provided in Section 5.02(k).

 

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating, into, through or upon any land or water or air, or otherwise entering
into the environment.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Revolving Loan Commitments” shall have the meaning provided in
Section 13.10(c).

 

“Replacement Term Loans” shall have the meaning provided in Section 13.10(c).

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

 

“Repricing Event” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
the Initial Tranche B-1 Term Loans or the Initial Tranche B-2 Term Loans into a
new tranche of replacement term loans under this Agreement) that is marketed or
syndicated to banks and other institutional lenders in financings similar to the
facilities provided for in this Agreement, (i) having an Effective Yield that is
less than the applicable Effective Yield for the Initial Tranche B-1 Term Loans
or the Initial Tranche B-2 Term Loans, as the case may be, of the respective
Type and (ii) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole, the outstanding principal of
the Initial Tranche B-1 Term Loans or the Initial Tranche B-2 Term Loans;
provided that in no event shall any prepayment or repayment of the Initial
Tranche B-1 Term Loans or the Initial Tranche B-2 Term Loans in connection with
a material acquisition or similar material investment permitted pursuant to
Section 10.03 hereof, a Change of Control or from the proceeds of a Tranche B-1
Debt Offering constitute a Repricing Event or (b) any effective reduction in the
Effective Yield of the Initial Tranche B-1 Term Loans or Initial Tranche B-2
Term Loans (e.g., by way of amendment or waiver).

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders and (ii) the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of the then total outstanding Revolving Loans of Non-Defaulting Lenders and the

 

44

--------------------------------------------------------------------------------


 

aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

“Required Revolving Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related to the Credit Documents or Liens created
thereunder).

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning provided in Section 10.03(a).

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Returns” shall have the meaning provided in Section 8.09.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.15(a).

 

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.15(h).

 

“Revolving Loan” shall have the meaning provided in Section 2.01(c), and shall
include all revolving loans made from time to time pursuant to the Revolving
Loan Commitments.

 

“Revolving Loan Commitments” shall mean, for each Lender, at any time the sum of
(without duplication) the Initial Revolving Loan Commitment, each Incremental
Revolving Commitment of such Lender, as the same may from time to time be
(x) reduced or terminated pursuant hereto, (y) increased (but only with the
consent of the respective Lender) in accordance with the terms hereof
(including, without limitation, as a result of one or more Revolving Commitment
Increases of such Lender) or (z) adjusted as a result of the assignments to or
from such Lender pursuant hereto.

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“RL Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time; provided, that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been

 

45

--------------------------------------------------------------------------------


 

terminated, then the RL Percentage of such RL Lender shall be determined
immediately prior (and without giving effect) to such termination (but giving
effect to assignments made thereafter in accordance with the terms hereof);
provided, further, that, in the case of Section 2.14 when a Lender Default with
respect to an RL Lender shall exist, “RL Percentage” of a Non-Defaulting RL
Lender at such time shall mean the percentage of the Total Revolving Loan
Commitments (disregarding any such Defaulting Lender’s Revolving Loan
Commitment) represented by such Non-Defaulting RL Lender’s Revolving Loan
Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business and its successors and assigns.

 

“Scheduled Initial Tranche B-1 Term Loan Repayment” shall have the meaning
provided in Section 5.02(c).

 

“Scheduled Initial Tranche B-1 Term Loan Repayment Date” shall have the meaning
provided in Section 5.02(c).

 

“Scheduled Initial Tranche B-2 Term Loan Repayment” shall have the meaning
provided in Section 5.02(d).

 

“Scheduled Initial Tranche B-2 Term Loan Repayment Date” shall have the meaning
provided in Section 5.02(d).

 

“SEC” shall mean the Securities Exchange Commission or any successor thereto.

 

“Secured Parties” shall have the meaning assigned that term in the respective
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Document” shall mean and include each of the Guarantee and Collateral
Agreement, each Mortgage and, after the execution and delivery thereof, any
intercreditor agreement entered into by the Administrative Agent or Collateral
Trustee as contemplated herein with respect to any Collateral (including the
Intercreditor Agreement); provided that any cash collateral or other agreements
entered into pursuant to the Letter of Credit Back-Stop Arrangements shall
constitute “Security Documents” solely for purposes of (x) Sections 8.03 and
10.01(a) and (y) the term “Credit Documents” as used in Sections
10.04(b)(i)(A) and 13.01.

 

“Senior Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (a) Consolidated Senior Secured Net Debt on such date to
(b) Consolidated Adjusted EBITDA for the Test Period most recently ended on or
prior to such date; provided that (i) any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter reference period and (ii) any Person that is
not a Restricted Subsidiary on the Calculation Date will be deemed not to have
been a Restricted Subsidiary at any time during such four-quarter reference
period.

 

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $10,000,000.

 

46

--------------------------------------------------------------------------------


 

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on the Closing Date.

 

“South Bay Facility” shall mean the decommissioned power generation facility
owned by a Subsidiary of the Borrower and located in Chula Vista, California.

 

“SPC” shall have the meaning provided in Section 13.04(g).

 

“Specified Default” shall mean a Default or an Event of Default arising under
Section 11.01 or 11.05.

 

“Specified Transaction” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or any Investment that results in a
Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary (including
pursuant to Section 9.11), any acquisition permitted under this Agreement, any
Significant Asset Sale or other asset sale that results in a Restricted
Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, or any asset sale of a business unit,
line of business or division of the Borrower or a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise.

 

“Stallings Facility” shall mean the retired peaking generation facility owned by
a Subsidiary of Borrower and located in Granite City, Illinois.

 

“Start Date” shall have the meaning provided in the definition of “Applicable
Margin.”

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder, in each case determined without regard
to whether any conditions to drawing could then be met but after giving effect
to all previous drawings made thereunder.

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Stock Certificates” shall mean Collateral consisting of certificates
representing Equity Interests held by the Borrower or any Subsidiary Guarantor
(provided that the Borrower and the Subsidiary Guarantors shall not be required
to deliver Stock Certificates constituting Excluded Assets, including Stock
Certificates issued by any Controlled Foreign Corporation representing in excess
of 65% of the voting Capital Stock of such Controlled Foreign Corporation) for
which a security interest can be perfected by delivering such Stock
Certificates, together with undated stock powers or other appropriate
instruments of transfer executed in blank for each such certificate.

 

“Subordinated Indebtedness” shall mean, with respect to any Person, any
Indebtedness of such Person if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is (i) if incurred by the Borrower, subordinated
in right of payment to the Obligations in form and substance reasonably
satisfactory to the Administrative Agent or (ii) if incurred by the Borrower or
a Restricted Subsidiary, subordinated in right of payment to the guarantee and
other obligations made by such Person pursuant to the Guarantee and

 

47

--------------------------------------------------------------------------------


 

Collateral Agreement and the Obligations, as the same relate to such Person in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” shall mean, with respect to any specified Person:  (i) any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and (ii) any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general partners of which are that Person or one
or more Subsidiaries of that Person (or any combination thereof). Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” shall mean each direct and indirect Wholly-Owned Domestic
Subsidiary of the Borrower (other than any Excluded Subsidiary), in each case,
whether existing on the Closing Date or established, created or acquired after
the Closing Date, unless and until such time as the respective Subsidiary is
released from all of its obligations under the Guarantee and Collateral
Agreement in accordance with the terms and provisions thereof.

 

“Swingline Facility” shall mean the portion of the revolving credit facility
made available by the Swingline Lender as provided in Section 2.01(d).

 

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.01(d).

 

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any RL Lender at any time shall be its RL Percentage of the
aggregate Swingline Loan Exposure at such time.

 

“Swingline Note” shall have the meaning provided in Section 2.05(a).

 

“Tax Benefit” shall have the meaning provided in Section 5.04(g).

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or a Term Loan at such time.

 

“Term Loan Commitment” shall mean, as to each Term Lender, its Initial Tranche
B-1 Term Loan Commitment or its Initial Tranche B-2 Term Loan Commitment, or any
other commitment of such Lender as then in effect to make Term Loans pursuant to
the terms of this Agreement.

 

“Term Loans” shall mean Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term
Loans Incremental Term Loans, Other Term Loans and Extended Term Loans.

 

48

--------------------------------------------------------------------------------


 

“Term Note” shall have the meaning provided in Section 2.05(a).

 

“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
Borrower (including its predecessor entity) then last ended for which financial
statements have been delivered or were required to be delivered pursuant to
Section 9.01(a) or (b), as applicable, in each case taken as one accounting
period; provided that in the case of any Test Period which includes any Fiscal
Quarter ended on or prior to June 30, 2013, the rules set forth in the
immediately succeeding sentence shall apply; provided further, that in the case
of determinations of the Total Leverage Ratio and the Senior Secured Leverage
Ratio pursuant to this Agreement, such further adjustments (if any) as described
in the proviso to the definition of “Total Leverage Ratio” and “Senior Secured
Leverage Ratio”, contained herein shall be made to the extent applicable.  If
the respective Test Period (i) includes the Fiscal Quarter of the Borrower ended
March 31, 2012, Consolidated Adjusted EBITDA for such Fiscal Quarter shall be
deemed to be $44,000,000, (ii) includes the Fiscal Quarter of the Borrower ended
June 30, 2012, Consolidated Adjusted EBITDA for such Fiscal Quarter shall be
deemed to be $33,000,000, (iii) includes the Fiscal Quarter of the Borrower
ended September 31, 2012, Consolidated Adjusted EBITDA for such Fiscal Quarter
shall be deemed to be $76,000,000, (iv) includes the Fiscal Quarter of the
Borrower ended December 31, 2012, Consolidated Adjusted EBITDA for such Fiscal
Quarter shall be deemed to be  negative $8,000,000; provided that further
adjustments may be made on Pro Forma Basis to the amounts specified above to the
extent provided herein.

 

“Threshold Amount” shall mean $50,000,000.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Total Net Debt on such date to (y) Consolidated Adjusted EBITDA
for the Test Period most recently ended on or prior to such date; provided that
(i) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter reference period; (ii) any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter reference period; and (iii) for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated Adjusted EBITDA shall be determined on a Pro Forma Basis
in accordance with Section 1.06.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Trading with the Enemy Act” shall have the meaning provided in Section 8.19.

 

“Tranche B-1 Debt Offering” shall mean any Permitted Refinancing Indebtedness in
respect of all or any portion of the Initial Tranche B-1 Term Loans then
outstanding under this Agreement and/or Indebtedness incurred under
Section 10.04(a) at any time when the Initial Tranche B-1 Loans have not been
repaid in full or refinanced in their entirety with the proceeds on any such
Permitted Refinancing Indebtedness, in the form of one or more debt incurrences
or offerings, the aggregate Net Debt Proceeds from all of which shall not exceed
$500,000,000; provided that any such debt offering may exceed $500,000,000 to
the extent such excess is independently supported by one or more provisions of
Section 10.04 (other than Section 10.04(a) solely to the extent provided above),
although any such excess shall not itself constitute a Tranche B-1 Debt
Offering; provided further that any such Tranche B-1 Debt Offering (i) will rank
pari passu (or, at the Borrower’s option, junior) in right of payment to the
Obligations, (ii) shall be unsecured, (iii) will have such pricing, fees and
premiums as may be agreed by the Borrower and the

 

49

--------------------------------------------------------------------------------


 

lenders thereof and (iv) will have a maturity date that is not prior to the
maturity date of, and will have a Weighted Average Life to Maturity that is not
shorter than, the Initial Tranche B-2 Term Loans.

 

“Tranche B-1 Term Lender” shall mean, at any time, any Lender that has a Tranche
B-1 Term Loan Commitment or an Initial Tranche B-1 Term Loan at such time.

 

“Tranche B-1 Term Loan Commitment” shall mean, as to each Term Lender, its
Initial Tranche B-1 Term Loan Commitment.

 

“Tranche B-2 Term Lender” shall mean, at any time, any Lender that has a Tranche
B-2 Term Loan Commitment or an Initial Tranche B-2 Term Loan at such time.

 

“Tranche B-2 Term Loan Commitment” shall mean, as to each Term Lender, its
Initial Tranche B-2 Term Loan Commitment.

 

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Closing Date
and the use of proceeds thereof and (iii) the payment of all fees and expenses
in connection with the foregoing (the “Transaction Expenses”).

 

“Transaction Expenses” shall have the meaning provided in the definition of
“Transaction.”

 

“Treasury Services Agreement” shall mean any agreement between the Borrower or
any Restricted Subsidiary and any Acceptable Financial Counterparty relating to
treasury, depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“UCC Filing Collateral” shall mean Collateral, including Collateral constituting
investment property, for which a security interest can be perfected by filing a
UCC-1 financing statement.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary pursuant to an
Officer’s Certificate delivered in accordance with Section 9.11, but only to the
extent that such Subsidiary:

 

(i)  has no Indebtedness other than Non-Recourse Debt;

 

(ii)  except as permitted by Section 10.06, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary of the Borrower unless the

 

50

--------------------------------------------------------------------------------


 

terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower;

 

(iii)  is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results except as otherwise permitted by this Agreement; and

 

(iv)  has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries except as otherwise permitted by this Agreement.

 

Notwithstanding anything to the contrary contained herein, on the Closing Date,
each of DNE and its Subsidiaries and Illinois Power Holdings II, LLC and its
Subsidiaries shall constitute Unrestricted Subsidiaries, effective without any
further action being required and no Investment being made as a result of any
such designation shall be included in the calculation of any Restricted Payment
under Section 10.03 or any Permitted Investment unless and until any such Person
is designated as a Restricted Subsidiary in accordance with the provisions
hereof.

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of (A) the Letter
of Credit Outstandings at such time and (B) except for purposes of
Section 4.01(a), the aggregate principal amount of all Swingline Loans
outstanding at such time.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(f).

 

“Vermilion Facility” shall mean the decommissioned power generation facility
owned by a Subsidiary of the Borrower and located in Vermilion County, Illinois.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the

 

51

--------------------------------------------------------------------------------


 

preceding clauses (i) and (ii), director’s qualifying shares and/or other
nominal amount of shares required to be held by Persons other than the Borrower
and its Subsidiaries under applicable law).

 

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

 

“Wood River 1-3 Units” shall mean the decommissioned units 1 through 3 located
at the power generation facility owned by the Borrower and located in Madison
County, Illinois.

 

1.01.       Other Definitional Provisions, etc.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Credit Documents or any certificate or other document
made or delivered pursuant hereto or thereto.

 

(b)           As used herein and in the other Credit Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (ii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iii) unless the context otherwise requires, the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Equity Interests, securities, revenues, accounts, leasehold
interests and contract rights, (iv) the word “will” shall be construed to have
the same meaning and effect as the word “shall”, (v) unless the context
otherwise requires, any reference herein (A) to any Person shall be construed to
include such Person’s permitted successors and assigns and (B) to the Borrower
or any other Credit Party shall be construed to include the Borrower or such
Credit Party as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding, (vi) all references to “knowledge” of any Credit Party
or a Subsidiary of the Borrower means the actual knowledge of an Authorized
Officer responsible for monitoring compliance with the Credit Documents, (vii) 
references to “the best of an officer’s knowledge” or similar phrases referring
to “best knowledge” of an officer shall be interpreted to mean that such officer
has made such diligent investigation or inquiry as would be customary and
prudent for such officer to make in the reasonable judgment of such officer in
the context of the applicable circumstances and (viii) all references to any
Governmental Authority, shall include any other Governmental Authority that
shall have succeeded to any or all of the functions thereof.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents) and
all other contractual instruments shall be deemed to include all subsequent
amendments, restatements, amendments and restatements, extensions, supplements,
modifications, refinancings, renewals, replacements and restructurings thereto,
but only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, modifications, refinancings, renewals,
replacements and restructurings are permitted by the Credit Documents; and
(b) references to any law (including by succession of comparable successor laws)
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.

 

52

--------------------------------------------------------------------------------


 

(f)            All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity

 

1.02.       Accounting Terms.              All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein. 
Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the date hereof shall not be
treated as Indebtedness or as a Capital Lease Obligation and shall continue to
be treated as an operating lease (and any future lease, if it were in effect on
the date hereof, that would be treated as an operating lease for purposes of
GAAP as of the date hereof shall be treated as an operating lease), in each case
for purposes of this Agreement, notwithstanding any actual or proposed change in
or application of GAAP after the date hereof.

 

1.03.       Rounding.             Any financial ratios required to be maintained
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

1.04.       Times of Day.      Unless specified, all references herein to times
of day shall be references to Eastern Time (daylight or standard, as
applicable).

 

1.05.       Timing of Payment of Performance.               When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance (including delivery of any documents or notices)
required on a day which is not a Business Day, the date of such payment (other
than as specified otherwise herein) or performance shall extend to the
immediately succeeding Business Day and such extension shall be reflected in the
computation of interest or fees, as the case may be.

 

1.06.       Pro Forma Calculations.  (i) Notwithstanding anything to the
contrary herein, the Fixed Charge Coverage Ratio, Total Leverage Ratio and
Senior Secured Leverage Ratio shall be calculated in the manner prescribed by
this Section 1.06; provided that notwithstanding anything to the contrary in
this Section 1.06, when calculating the Senior Secured Leverage Ratio for
purposes of determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with the Senior Secured Leverage Ratio set
forth in Section 10.07(a), the events described in this Section 1.06 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

 

(ii)           For purposes of calculating the Fixed Charge Coverage Ratio,
Total Leverage Ratio and Senior Secured Leverage Ratio, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (i) during the applicable Test Period or Calculation Period
and (ii) subsequent to such Test Period (or Calculation Period) and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated Adjusted EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period or
Calculation Period, as applicable.  If since the beginning of any applicable
Test Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction

 

53

--------------------------------------------------------------------------------


 

that would have required adjustment pursuant to this Section 1.06, then the
Fixed Charge Coverage Ratio, Total Leverage Ratio and Senior Secured Leverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.06.

 

(iii)          In the event that the Borrower or any Restricted Subsidiary
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement or extinguishment) any Indebtedness included
in the calculations of the Fixed Charge Coverage Ratio, Total Leverage Ratio and
Senior Secured Leverage Ratio (in each case except for determinations pursuant
to Section 10.07(b), other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (x) during the applicable Test Period (or Calculation Period) or
(y) subsequent to the end of the applicable Test Period (or Calculation Period)
and prior to or simultaneously with the event for which the calculation of any
such ratio is made, then the Fixed Charge Coverage Ratio, Total Leverage Ratio
and Senior Secured Leverage Ratio shall be calculated giving pro forma effect to
such incurrence or repayment of Indebtedness, to the extent required, as if the
same had occurred on the last day of the applicable Test Period (or Calculation
Period) in the case of the Fixed Charge Coverage Ratio, the Total Leverage Ratio
or the Senior Secured Leverage Ratio.

 

(iv)          Whenever pro forma effect is to be given to a Specified
Transaction or implementation of an operating initiative, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions, other operating
improvements and synergies are reasonably identifiable, factually supportable
and projected by the Borrower in good faith to be reasonably anticipated to be
realizable within 18 months after the closing date of such Specified Transaction
or implementation of an operating initiative (provided, that to the extent any
such operational changes are not associated with a transaction, such changes
shall be limited to those for which all steps have been taken for realizing such
savings and are factually supportable, reasonably identifiable and supported by
an Officer’s Certificate delivered to the Administrative Agent) (calculated on a
pro forma basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions; provided that any increase in
Consolidated Adjusted EBITDA as a result of cost savings, operating expense
reductions, other operating improvements and synergies shall be subject to the
limitations set forth in the definition of Consolidated Adjusted EBITDA;
provided that amounts added back pursuant to this Section 1.06(iv) shall not,
when taken together with any add-backs pursuant clauses (vi) and (vii) of the
definition of “Consolidated Adjusted EBITDA”, account for more than 15% of
Consolidated Adjusted EBITDA in any Test Period (calculated before giving effect
to any such add-backs and adjustments).

 

1.07.       Calculations, Computations.  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that (i) if at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document (including, without limitation, as a result of the
effect of such change on any definition including accounting terms) used in
calculating such ratio or determining compliance with such requirement (the
“Accounting Change”) and the Borrower shall so request, the Administrative Agent
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders) (provided, however, that,
until so amended, such ratio or requirement shall continue to be computed in
conformity with those accounting principles and policies in effect immediately
prior to such Accounting Change); (ii) except as otherwise expressly provided
herein, for purposes of calculating financial terms, all covenants and related
definitions, all such calculations based

 

54

--------------------------------------------------------------------------------


 

on the operations of the Borrower and its Restricted Subsidiaries on a
consolidated basis shall be made without giving effect to the operations of any
Unrestricted Subsidiaries, (iii) notwithstanding anything to the contrary
contained herein, all financial covenants contained herein or in any other
Credit Document shall be calculated, in each case, without giving effect to any
election under FASB ASC 825 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof and to the
extent expressly provided herein, certain calculations shall be made on a Pro
Forma Basis, (iv) all financial statements delivered to the Administrative Agent
in accordance with the terms of this Agreement after the date of any accounting
change set forth in Section 1.02 shall contain a schedule showing the
adjustments, if any, necessary to reconcile such financial statements with GAAP
as in effect immediately prior to such accounting changes, and (v) all
references contained in this Agreement to a four-quarter period of the Borrower
referring to a period prior to October 1, 2012 shall refer to the applicable
period prior to October 1, 2012 of the predecessor entity and not the Borrower
and in any event shall include the Consolidated Adjusted EBITDA and Fixed
Charges as set forth in the definition of “Test Period”.

 

1.08.       Interest Rate Calculations.  All computations of interest, RL
Commitment Commission and other Fees hereunder shall be made on the basis of a
year of 360 days (except for interest calculated by reference to the Prime
Lending Rate, which shall be based on a year of 365 or 366 days, as applicable)
for the actual number of days (including the first day but excluding the last
day) occurring the period for which such interest, RL Commitment Commission or
Fees are payable.

 

SECTION 2.         Amount and Terms of Credit.

 

2.01.       The Commitments.  (a)  Subject to and upon the terms and conditions
set forth herein, each Lender with an Initial Tranche B-1 Term Loan Commitment
severally agrees to make a term loan or term loans (each, an “Initial Tranche
B-1 Term Loan” and, collectively, the “Initial Tranche B-1 Term Loans”) to the
Borrower, which Initial Tranche B-1 Term Loans (i) shall be incurred pursuant to
a single drawing on the Closing Date, (ii) shall be denominated in Dollars,
(iii) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or LIBOR
Loans; provided that except as otherwise specifically provided in
Section 2.10(b), all Initial Tranche B-1 Term Loans comprising the same
Borrowing shall at all times be of the same Type and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Initial
Tranche B-1 Term Loan Commitment of such Lender on the Closing Date.  Once
repaid, Initial Tranche B-1 Term Loans incurred hereunder may not be reborrowed.

 

(b)           Subject to and upon the terms and conditions set forth herein,
each Lender with an Initial Tranche B-2 Term Loan Commitment severally agrees to
make a term loan or term loans (each, an “Initial Tranche B-2 Term Loan” and,
collectively, the “Initial Tranche B-2 Term Loans” and, together with the
Initial Tranche B-1 Term Loans, the “Initial Term Loans”) to the Borrower, which
Initial Tranche B-2 Term Loans (i) shall be incurred pursuant to a single
drawing on the Closing Date, (ii) shall be denominated in Dollars, (iii) except
as hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or LIBOR Loans; provided
that except as otherwise specifically provided in Section 2.10(b), all Initial
Tranche B-2 Term Loans comprising the same Borrowing shall at all times be of
the same Type and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Initial Tranche B-2 Term Loan
Commitment of such Lender on the Closing Date.  Once repaid, Initial Tranche B-2
Term Loans incurred hereunder may not be reborrowed.

 

(c)           Subject to and upon the terms and conditions set forth herein,
each RL Lender severally agrees to make, at any time and from time to time on or
after the Closing Date and prior to the applicable Maturity Date, a revolving
loan or revolving loans (each, a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) 

 

55

--------------------------------------------------------------------------------


 

shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or LIBOR Loans; provided that except as
otherwise specifically provided in Section 2.10(b), all Revolving Loans
comprising the same Borrowing shall at all times be of the same Type, (iii) may
be repaid and reborrowed in accordance with the provisions hereof (without
premium or penalty) and (iv) shall not exceed for any such RL Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such RL Lender’s RL Percentage and (y) the sum of (I) the aggregate amount
of all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans or Swingline Loans) at such time and
(II) the aggregate principal amount of all Swingline Loans (exclusive of
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Revolving Loans) then
outstanding, equals the Revolving Loan Commitment of such Lender at such time.

 

(d)           Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Closing Date and prior to the applicable Maturity Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii) may
be repaid and reborrowed in accordance with the provisions hereof (except as
otherwise provided in Section 4.01(f), without premium or penalty), (iv) shall
not exceed in aggregate principal amount at any time outstanding, when combined
with the aggregate principal amount of all Revolving Loans then outstanding and
the aggregate amount of all Letter of Credit Outstandings at such time, an
amount equal to the Total Revolving Loan Commitment at such time and (v) shall
not exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount.  Notwithstanding anything to the contrary contained in this
Section 2.01(d), the Swingline Lender shall not make any Swingline Loan after it
has received written notice from the Borrower, any other Credit Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices, (B) of the cure of such Default or
Event of Default or (C) of the waiver of such Default or Event of Default by the
Required Lenders.

 

(e)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the RL Lenders that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one or more Borrowings of
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Specified Default or upon the
exercise of any of the remedies provided in Section 11), in which case one or
more Borrowings of Revolving Loans constituting Base Rate Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all RL Lenders pro rata based on each such RL Lender’s RL
Percentage (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to Section 11) and the proceeds thereof shall be
applied directly by the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans.  Each RL Lender hereby irrevocably agrees to make
Revolving Loans upon one (1) Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) the amount of the Mandatory Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 7 are then satisfied (or waived), (iii) whether a Default
or an Event of Default then exists, (iv) the date of such Mandatory Borrowing,
and (v) the amount of the Total Revolving Loan Commitment at such time.  In the
event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under Bankruptcy Law with respect to the Borrower),
then each RL Lender hereby agrees that it shall forthwith purchase (as of the
date the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the

 

56

--------------------------------------------------------------------------------


 

Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause the RL Lenders to share in such Swingline Loans ratably based
upon their respective RL Percentages (determined before giving effect to any
termination of the Revolving Loan Commitments pursuant to Section 11); provided
that (x) all interest payable on the Swingline Loans shall be for the account of
the Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing RL Lender shall be required to pay the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.

 

(f)            If the Maturity Date shall have occurred in respect of any
tranche of Revolving Loan Commitments at a time when another tranche or tranches
of Revolving Loan Commitments is or are in effect with a longer Maturity Date,
then on the earliest occurring Maturity Date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 3.07), no Specified Default or Event of Default then exists or would
result therefrom and there shall exist sufficient Unutilized Revolving Loan
Commitments with a later Maturity Date or Maturity Dates so that the respective
outstanding Swingline Loans could be incurred pursuant the Revolving Loan
Commitments which will remain in effect after the occurrence of such Maturity
Date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Revolving Loan Commitments with a later
Maturity Date or Maturity Dates, and such Swingline Loans shall not be so
required to be repaid in full on such earliest Maturity Date.

 

2.02.       Minimum Amount of Each Borrowing.  The aggregate principal amount of
each Borrowing of Loans under a respective Class shall not be less than the
Minimum Borrowing Amount applicable to such Class.  More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
eight (8) Borrowings of LIBOR Loans in the aggregate for all Classes of Loans.

 

2.03.       Notice of Borrowing.  (a)  Whenever the Borrower desires to incur
(x) LIBOR Loans hereunder, the Borrower shall give the Administrative Agent at
the Notice Office at least three (3) Business Days’ prior notice of each LIBOR
Loan to be incurred hereunder or (y) Base Rate Loans hereunder (excluding
Swingline Loans and Revolving Loans made pursuant to a Mandatory Borrowing), the
Borrower shall give the Administrative Agent at the Notice Office at least one
(1) Business Day’s prior notice of each Base Rate Loan to be incurred hereunder;
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 11:00 a.m. on such day.  Each such notice
(each, a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, substantially in the form of Exhibit A-1,
appropriately completed to specify:  (i) the aggregate principal amount of the
Loans to be incurred pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) whether the Loans being incurred pursuant
to such Borrowing shall constitute Initial Tranche B-1 Term Loans, Initial
Tranche B-2 Term Loans, or Revolving Loans and (iv) whether the Loans being
incurred pursuant to such Borrowing are to be initially maintained as Base Rate
Loans or, to the extent permitted hereunder, LIBOR Loans and, if LIBOR Loans,
the initial Interest Period to be applicable thereto.  The Administrative Agent
shall promptly give each Lender which is required to make Loans of the
Class specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s

 

57

--------------------------------------------------------------------------------


 

proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

 

(b)           (i)  Whenever the Borrower desires to incur Swingline Loans
hereunder, the Borrower shall give the Swingline Lender no later than 1:00 p.m.
on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder.  Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

 

(ii)           Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(e), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(e).

 

(c)           Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation.  In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error,
gross negligence, bad faith or willful misconduct.

 

2.04.       Disbursement of Funds.  No later than 1:00 p.m. on the date
specified in each Notice of Borrowing (or (x) in the case of Swingline Loans, no
later than 3:00 p.m. on the date specified pursuant to Section 2.03(b)(i) or
(y) in the case of Mandatory Borrowings, no later than 2:00 p.m. on the date
specified in Section 2.01(e)), each Lender with a Commitment of the respective
Class will make available its pro rata portion (determined in accordance with
Section 2.07) of each such Borrowing requested to be made on such date (or in
the case of Swingline Loans, the Swingline Lender will make available the full
amount thereof).  All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will, except in the case of Revolving Loans made pursuant to a Mandatory
Borrowing, make available to the Borrower at the Payment Office, or to such
other account as the Borrower may specify in writing to the Administrative
Agent, the aggregate of the amounts so made available by the Lenders; provided
that, if, on the date of a Borrowing of Revolving Loans (other than a Mandatory
Borrowing), there are Unpaid Drawings or Swingline Loans then outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such Unpaid Drawings with respect to Letters of Credit, second, to the
payment in full of any Swingline Loans and third, to the Borrower as otherwise
provided above.  Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on written demand from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower in writing
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent.  The Administrative Agent also shall be entitled to
recover on demand from such Lender or the Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made

 

58

--------------------------------------------------------------------------------


 

available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

 

2.05.       Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.12 and shall, if
requested by such Lender, also be evidenced if requested by any applicable
Lender (i) in the case of Term Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-1, with blanks
appropriately completed in conformity herewith (each, a “Term Note” and,
collectively, the “Term Notes”), (ii) in the case of Revolving Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-2, with blanks appropriately completed in conformity herewith
(each, a “Revolving Note” and, collectively, the “Revolving Notes”), and
(iii) in the case of Swingline Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (the “Swingline Note”).

 

(b)           Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby.  Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Loans.

 

(c)           Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, the Borrower shall only be required
to deliver Notes to Lenders promptly following request for the delivery of such
Notes.  No failure of any Lender to request or obtain a Note evidencing its
Loans to the Borrower shall affect or in any manner impair the obligations of
the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents.  Any
Lender which does not have a Note evidencing its outstanding Loans shall in any
event be required to make the notations otherwise described in preceding clause
(b).

 

2.06.       Conversions.  The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans which may
not be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Class) of one or more Types of Loans into a
Borrowing (of the same Class) of another Type of Loan; provided that, (i) except
as otherwise provided in Section 2.10(b), LIBOR Loans may be converted into Base
Rate Loans only on the last day of an Interest Period applicable to the Loans
being converted unless the Borrower pays any amounts due under Section 2.11 and
no such partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of such LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (ii) Base Rate Loans may not be
converted into LIBOR Loans if any Event of Default exists pursuant to
Section 11.05 on the date of conversion, (iii) if any Event of Default (other
than as referred to in preceding clause (ii)) is in existence on the date of the
proposed conversion of a LIBOR Loan, (x) Base Rate Loans may not be converted
into LIBOR Loans if the Administrative Agent or the Required Lenders have
notified the Borrower that conversions will not be permitted during the
existence of such Event of Default and (y) in the absence of the notification
referred to in preceding clause (x), Base Rate Loans may only be converted into
LIBOR Loans with an Interest Period of one (1) month and (iv) no

 

59

--------------------------------------------------------------------------------


 

conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of LIBOR Loans than is permitted under Section 2.02.  Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 11:00 a.m. at least (x) in the case of conversions
of Base Rate Loans into LIBOR Loans, three (3) Business Days’ prior notice and
(y) in the case of conversions of LIBOR Loans into Base Rate Loans, one
(1) Business Day’s prior notice (each, a “Notice of Conversion/Continuation”),
in each case substantially in the form of Exhibit A-2, appropriately completed
to specify the Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Loans were incurred and, if to be converted into LIBOR Loans, the
Interest Period to be initially applicable thereto.  The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Loans.

 

2.07.       Pro Rata Borrowings.  All Borrowings of Initial Tranche B-1 Term
Loans, Initial Tranche B-2 Term Loans, and Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Initial
Tranche B-1 Term Loan Commitments, Initial Tranche B-2 Term Loan Commitments, or
Revolving Loan Commitments, as the case may be; provided that all Mandatory
Borrowings shall be incurred from the RL Lenders pro rata on the basis of their
RL Percentages.  It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

2.08.       Interest.  (a)  The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a LIBOR Loan
pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which shall
be equal to the sum of the relevant Applicable Margin plus the Base Rate, each
as in effect from time to time.

 

(b)           The Borrower agrees to pay interest in respect of the unpaid
principal amount of each LIBOR Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the LIBO Rate for such Interest Period.

 

(c)           Upon the occurrence and during the continuance of any Event of
Default under Sections 11.01 or 11.05, overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan (other than Loans
owed to a Defaulting Lender) shall, in each case, bear interest at a rate per
annum equal to the rate which is 2.00% in excess of the rate then borne by such
Loans, and all other overdue amounts payable hereunder and under any other
Credit Document (other than to a Defaulting Lender) shall bear interest at a
rate per annum equal to the rate which is 2.00% in excess of the rate applicable
to Initial Revolving Loans that are maintained as Base Rate Loans from time to
time.

 

(d)           Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, (x) quarterly in arrears on each Quarterly
Payment Date, and (y) at maturity (whether by acceleration or otherwise) and,
after such maturity, on written demand, and (ii) in respect of each LIBOR Loan,
(x) on the last day of each Interest Period applicable thereto and, in the case
of an Interest Period in excess of three months, on each date occurring at three
month intervals after the first day of such Interest Period, and (y) on the date
of any repayment or prepayment (on the amount repaid or prepaid) at maturity
(whether by acceleration or otherwise) and, after such maturity, on written
demand.

 

(e)           Upon each Interest Determination Date, the Administrative Agent
shall determine the LIBO Rate for each Interest Period applicable to the
respective LIBOR Loans and shall promptly notify

 

60

--------------------------------------------------------------------------------


 

the Borrower and the Lenders thereof.  Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

 

(f)            The provisions of this Section 2.08 (and the interest rates
applicable to the various extensions of credit hereunder) shall be subject to
modification as expressly provided in Sections 2.15, 2.16 and 2.17.

 

2.09.       Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBOR Loan (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 a.m. on the third Business Day prior to
the expiration of an Interest Period applicable to such LIBOR Loan (in the case
of any subsequent Interest Period), the Borrower shall have the right to elect
the interest period (each, an “Interest Period”) applicable to such LIBOR Loan,
which Interest Period shall, at the option of the Borrower, be (x) a one, two,
three, six or, if approved by each Lender with Loans and/or Commitments under
the relevant Class, nine or twelve month period or (y) if agreed by the
Administrative Agent in its sole discretion, such other period not to exceed
one-month; provided that (in each case):

 

(i)            all LIBOR Loans comprising a Borrowing shall at all times have
the same Interest Period;

 

(ii)           the initial Interest Period for any LIBOR Loan shall commence on
the date of Borrowing of such LIBOR Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

 

(iii)          if any Interest Period for a LIBOR Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

 

(iv)          if any Interest Period for a LIBOR Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day; and

 

(v)           no Interest Period in respect of any Borrowing of any Class of
Loans shall be selected which extends beyond the Maturity Date for such Class of
Loans.

 

If by 11:00 a.m. on the third Business Day prior to the expiration of any
Interest Period applicable to a Borrowing of LIBOR Loans, the Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such LIBOR Loans as provided above, the Borrower shall be deemed
to have elected to continue such LIBOR Loans as LIBOR Loans with an Interest
Period of one (1) month effective as of the expiration date of such current
Interest Period; provided that if the Borrower is not permitted to elect a new
Interest Period to be applicable to such LIBOR Loans as provided above, the
Borrower shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such current Interest Period.

 

2.10.       Increased Costs, Illegality, etc.  (a)  In the event that any Lender
(or with respect to clause (iv), any Lender or Agent) shall have reasonably
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent) after the Closing Date:

 

61

--------------------------------------------------------------------------------


 

(i)            on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the London interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of “LIBO Rate”; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loan (other than with respect to Taxes) because of (x) any change since
the Effective Date in any applicable law or governmental rule, regulation,
order, guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, to a
change in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
LIBO Rate and/or (y) other circumstances arising since the Effective Date
affecting such Lender, the London interbank market or the position of such
Lender in such market (including that the LIBO Rate with respect to such LIBOR
Loan does not adequately and fairly reflect the cost to such Lender of funding
such LIBOR Loan); or

 

(iii)          at any time, that the making or continuance of any LIBOR Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, or
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law); or

 

(iv)          at any time, that any Change in Law shall subject any Lender or
Agent to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on any LIBOR Loan;

 

then, and in any such event, such Lender or Agent, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall promptly give
notice (by telephone promptly confirmed in writing) to the Borrower and, except
in the case of clause (i) and clause (ii) above, as applicable, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion/Continuation
given by the Borrower with respect to LIBOR Loans which have not yet been
incurred (including by way of conversion) shall be deemed rescinded by the
Borrower (or if requested by Borrower, deemed a request for Base Rate Loans),
(y) in the case of clause (ii) and clause (iv) above, the Borrower agrees,
subject to the provisions of Section 2.11(b) (to the extent applicable), to pay
to such Lender or Agent, as applicable, promptly following such Lender’s or
Agent’s written request (including documentation reasonably supporting such
request) therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender or
Agent in its reasonable discretion (in accordance with generally accepted
financial practices) shall determine) as shall be required to compensate such
Lender or Agent for such increased costs or reductions in amounts received or
receivable hereunder (a written notice as to the additional amounts owed to such
Lender or Agent, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender or Agent shall, absent
manifest error, be final and conclusive and binding on all the parties hereto)
and (z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.

 

(b)           At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR
Loan affected by the circumstances described in Section 2.10(a)(iii), the
Borrower shall, either (x) if the affected LIBOR Loan is then being

 

62

--------------------------------------------------------------------------------


 

made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) (or convert such request to a Base Rate
Loan) or (iii) or (y) if the affected LIBOR Loan is then outstanding, upon at
least three (3) Business Days’ written notice to the Administrative Agent,
require the affected Lender to convert such LIBOR Loan into a Base Rate Loan;
provided that, if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 2.10(b).

 

(c)           If at any time after the Closing Date, the introduction of or any
change in any applicable law, rule, regulation, order, guideline or request or
in the interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or liquidity or similar requirement against
such Lender’s Commitments hereunder or its obligations hereunder, or against 
any corporation controlling such Lender based on the existence of such Lender’s
Commitments or other obligations hereunder, (ii) impose on any Lender any other
conditions relating, directly or indirectly, to this Agreement or any Loan,
Commitment or other obligation hereunder, or (iii) subject any Lender or Agent
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on any Loan, Commitment or other obligation hereunder, and the result of
any of the foregoing is to increase the cost to any Lender or such other
corporation or any Agent of making, maintaining or participating in any Loan,
Commitment or other obligation hereunder, or reduce the amount of any sum
received or receivable by any Lender or such other corporation hereunder or
reduce the rate of return on its capital or liquidity with respect to Loans,
Commitments or other obligations, then within fifteen (15) Business Days after
receipt of the certificate referred to below by Borrower from any Lender or any
Agent (a copy of which certificate shall be sent by any such Lender to the
Administrative Agent), the Borrower, subject to the provisions of
Section 2.11(b) (to the extent applicable), agrees to pay to such Lender or such
Agent such additional amount or amounts as will compensate such Lender or such
other corporation or such Agent for such increased cost or reduction in the
amount receivable or reduction on the rate of return on its capital or
liquidity.  In determining such additional amounts, each Lender or Agent will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable and customary; provided that such Lender’s or Agent’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto. 
Each Lender or Agent, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice 
thereof to the Borrower, which notice shall include a certificate submitted to
the Borrower by such Lender or such Agent (a copy of which certificate shall be
sent by such Lender to the Administrative Agent), setting forth in reasonable
detail the basis for calculation of such additional amounts.

 

(d)           Notwithstanding anything in this Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III shall in each case be deemed to be a change after the
Closing Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10 and Section 3.06).

 

2.11.       Compensation.  (a) The Borrower agrees to compensate each Lender,
promptly following its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation), for all losses,
expenses and liabilities (including, without limitation, any loss, expense or

 

63

--------------------------------------------------------------------------------


 

liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund its LIBOR Loans but excluding loss
of anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, LIBOR Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
LIBOR Loans occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any of its LIBOR Loans is not
made on any date specified in a notice of prepayment given by the Borrower; or
(iv) as a consequence of (x) any other default by the Borrower to repay LIBOR
Loans when required by the terms of this Agreement or any Note held by such
Lender or (y) any election made pursuant to Section 2.10(b).

 

(b)           Notwithstanding anything to the contrary contained herein, with
respect to any Lender’s or any Participant’s claim for compensation under
Section 2.10, 3.06 or 5.04, the Borrower shall not be required to compensate
such Lender for any amount incurred more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event that gives
rise to such claim; provided that, if the circumstance giving rise to such claim
is retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

2.12.       Change of Lending Office.  Each Lender agrees that upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c) or (d), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, will use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans or Letters of Credit affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no material economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of such Section.  Nothing in this Section 2.12 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10, 2.11, 3.06 and 5.04.

 

2.13.       Replacement of Lenders.  If any Lender becomes a Defaulting Lender,
(a) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), (iii) or (iv), Section 2.10(c) or (d), Section 3.06 or
Section 5.04 with respect to any Lender which results in such Lender charging to
the Borrower increased costs in excess of those being generally charged by the
other Lenders, (b) in the case of a refusal by a Lender to consent to a proposed
change, waiver, discharge or termination with respect to this Agreement as
contemplated by clauses (i) through (iii) of the first proviso to
Section 13.10(a) or clauses (i) through (vii) of the second proviso to
Section 13.10(a), in each case, which has been approved by the Required Lenders
or Majority Lenders, as applicable, or (c) if a Lender rejects (or is deemed to
reject) the Extension under Section 2.16(a) which Extension has been accepted
under Section 2.16(a) by the Majority Lenders of the respective Class, the
Borrower shall have the right, in accordance with Section 13.04(c), if no Event
of Default then exists or would exist after giving effect to such replacement,
to (i) replace such Lender (the “Replaced Lender”) with one or more other
Eligible Transferees, none of whom shall constitute a Defaulting Lender at the
time of such replacement (collectively, the “Replacement Lender”) in the case of
a replacement where the consent of the respective Lender is required with
respect to less than all Classes of its Loans or Commitments, to replace the
Commitments and/or outstanding Loans of such Lender in respect of each
Class where the consent of such Lender would otherwise be individually required,
with identical Commitments and/or Loans of the respective Class provided by the
Replacement Lender or (ii) terminate the Commitment of such Lender or Issuing
Lender, as the case may be, and (x) in the case of a Lender (other than an
Issuing Lender), repay all Obligations (other than contingent obligations not
then due and payable) of the Borrower owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and/or, in
the case of a RL Lender, cash collateralize such Lender’s RL Percentage of

 

64

--------------------------------------------------------------------------------


 

the Letter of Credit Outstandings in a manner reasonably satisfactory to the
applicable Issuing Lender and (y) in the case of an Issuing Lender, repay all
Obligations (other than contingent obligations not then due and payable and,
except in the case of a Defaulting Lender, the payment of amounts in respect of
Loans of any Class maintained by such Issuing Lender, if such Loans are not
being repaid pursuant to this Section 2.13) of the Borrower owing to such Lender
relating to the Loans and participations held by the Issuing Lender as of such
termination date and cancel or backstop on terms reasonably satisfactory to such
Issuing Lender any Letters of Credit issued by it; provided that in the case of
any such termination of Commitments pursuant to this clause (ii), such
termination shall be sufficient (together with all other consenting Lenders or
other Commitments being terminated in connection with the adoption of the
applicable proposed change, waiver, discharge or termination) to cause the
adoption of the applicable proposed change, waiver, discharge or termination and
such termination shall be in respect of any applicable facility only in the case
of clause (x) or, with respect to a Class vote, clause (y); provided that:

 

(a)           at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(c) (and with all fees payable pursuant to
said Section 13.04(c) to be paid by the Replacement Lender and/or the Replaced
Lender  (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans (or, in the
case of the replacement of only (a) the Revolving Loan Commitment, the Revolving
Loan Commitment and outstanding Revolving Loans and participations in Letter of
Credit Outstandings and/or (b) the outstanding Term Loans of a given Class, the
outstanding Term Loans of such Class of the respective Lender) of, (except for
the replacement of only outstanding Term Loans) all participations in Letters of
Credit by, the Replaced Lender and, in connection therewith, shall pay to
(x) the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the respective Replaced Lender under each Class with respect to which
such Replaced Lender is being replaced, (B) an amount equal to all Unpaid
Drawings (unless there are no Unpaid Drawings with respect to the Class being
replaced) that have been funded by (and not reimbursed to) such Replaced Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender (but only with respect to the relevant Class, in the case of the
replacement of less than all Classes of Loans then held by the respective
Replaced Lender) pursuant to Section 4.01, (y) except in the case of the
replacement of only the outstanding Term Loans of one or more Classes of a
Replaced Lender, each Issuing Lender an amount equal to such Replaced Lender’s
RL Percentage of any Unpaid Drawing relating to Letters of Credit issued by such
Issuing Lender (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender and (z) in the case of
any replacement of Revolving Loan Commitments, the Swingline Lender an amount
equal to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the
extent such amount was not theretofore funded by such Replaced Lender to the
Swingline Lender; and

 

(b)           all obligations of the Borrower then owing to the Replaced Lender
(other than those (i) specifically described in clause (a) above in respect of
which the assignment purchase price has been, or is concurrently being, paid,
but including all amounts, if any, owing under Section 2.11(a) or (ii) relating
to any Class of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04.  Upon

 

65

--------------------------------------------------------------------------------


 

the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (a) and (b) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.12
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the Borrower, (x) the
Replacement Lender shall become a Lender hereunder and, unless the respective
Replaced Lender continues to have outstanding Term Loans and/or a Revolving Loan
Commitment hereunder, the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender to the
extent contemplated herein and (y) except in the case of the replacement of only
outstanding Term Loans pursuant to this Section 2.13, the RL Percentages of the
Lenders shall be automatically adjusted at such time to give effect to such
replacement.  In the case of the substitution of a Lender pursuant to this
Section 2.13, if the Lender being replaced does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption Agreement and/or
any other documentation necessary to reflect such replacement by the later of
(x) the date on which the Replacement Lender executed and delivers such
Assignment and Assumption Agreement and/or such other documentation and (y) the
date as of which all obligations of the Borrower required to be paid to the
Replaced Lender pursuant to this Section 2.13, then the Replaced Lender shall be
deemed to have executed and delivered such Assignment and Assumption Agreement
and/or such other documentation as of such date and the Administrative Agent and
the Borrower shall each be entitled (but not obligated) to execute and deliver
such Assignment and Assumption Agreement and/or such other documentation on
behalf of such Replaced Lender.

 

2.14.       Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any RL Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such RL Lender is a Defaulting
Lender:

 

(a)           if any Swingline Loan Exposure or Letter of Credit Exposure exists
at the time a RL Lender becomes a Defaulting Lender then:

 

(i)                  all or any part of such Swingline Loan Exposure and Letter
of Credit Exposure shall be reallocated among the RL Lenders that are
Non-Defaulting RL Lenders in accordance with their respective RL Percentages but
only to the extent (x) the sum of all Non-Defaulting RL Lenders’ Individual RL
Exposures plus such Defaulting Lender’s Swingline Loan Exposure and Letter of
Credit Exposure does not exceed the aggregate amount of all Non-Defaulting RL
Lenders’ Revolving Loan Commitments, (y) immediately following the reallocation
to a Non-Defaulting RL Lender, the Individual RL Exposure of such Non-Defaulting
RL Lender does not exceed its Revolving Loan Commitment at such time and (z) the
conditions set forth in Section 7 are satisfied at such time;

 

(ii)                 if the reallocation described in clause (i) above cannot,
or can only partially, be effected, the Borrower shall within five (5) Business
Days following written notice by the Administrative Agent (x) first, prepay the
unreallocated portion of such Defaulting Lender’s Swingline Loan Exposure
(without a permanent commitment reduction) and (y) second, cash collateralize in
a manner reasonably satisfactory to the applicable Issuing Lender the
unreallocated portion such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
aggregate amount equal to 100% of such Defaulting Lender’s Letter of Credit
Exposure for so long as such Letter of Credit Exposure is outstanding (the
“Letter of Credit Back-Stop Arrangements”);

 

(iii)                the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.01(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure;

 

66

--------------------------------------------------------------------------------


 

(iv)               if the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.14(a), then the fees payable
to the RL Lenders pursuant to Section 4.01(b) shall be adjusted in accordance
with such Non-Defaulting Lenders’ RL Percentages; and

 

(v)                if any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.14(a),
then, without prejudice to any rights or remedies of any Issuing Lender or any
RL Lender hereunder, all letter of credit fees payable under
Section 4.01(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to each Issuing Lender until such Letter of Credit
Exposure is cash collateralized and/or reallocated; and

 

(b)           notwithstanding anything to the contrary contained in
Section 2.01(d) or Section 3, so long as any RL Lender is a Defaulting Lender
(i) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Lender shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Loan Commitments of the Non-Defaulting RL Lenders and/or cash
collateral has been provided by the Borrower in accordance with Section 2.14(a),
and (ii) participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Non-Defaulting RL
Lenders in a manner consistent with Section 2.14(a)(i) (and Defaulting Lenders
shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such RL Lender to be a Defaulting Lender, then
(i) the Swingline Loan Exposure and Letter of Credit Exposure of the RL Lenders
shall be readjusted to reflect the inclusion of such RL Lender’s Revolving Loan
Commitments and on such date such RL Lender shall purchase at par such of the
Revolving Loans of the other RL Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such RL
Lender to hold such Revolving Loans in accordance with its RL Percentage and
(ii) so long as no Event of Default then exists, all funds held as cash
collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower. If the Revolving Loan
Commitments have been terminated, all other Obligations (other than contingent
obligations not due and owing) with respect to the Revolving Loans and Swingline
Loans have been paid in full and no Letters of Credit are outstanding (other
than cash collateralized or backstopped Letters of Credit in a manner reasonably
satisfactory to each applicable Issuing Lender), then, so long as no Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements shall thereafter be promptly returned to the
Borrower.

 

2.15.       Incremental Term Loans; Incremental Revolving Loans.  (a) The
Borrower shall have the right to request (by written notice to the
Administrative Agent) at any time and from time to time after the Closing Date,
(x) additional term loans to be made pursuant to (and to constitute a part of)
the Tranche B-2 Term Loans, any then existing Class of Term Loans (excluding the
Initial Tranche B-1 Term Loans) previously created pursuant to this Section 2.15
and/or one or more additional tranches of term loans under this Agreement (the
“Incremental Term Loans”) and/or (y) one or more increases in the amount of an
existing Class of Revolving Loan Commitments (each such increase, a “Revolving
Commitment Increase”) and/or, subject to clause (h) below, one or more
additional tranches of incremental revolving commitments be established (each an
“Incremental Revolving Commitment” and, together with any Revolving Commitment
Increase, an “Incremental Revolver” and, any Loan made under an Incremental
Revolving Commitment, an “Incremental Revolving Loan”); provided that;

 

(i)            at the time of each such request and upon the effectiveness of
any Incremental Amendment, no Default or Event of Default shall have occurred
and be continuing or shall occur as a result thereof; provided that in the case
of any Incremental Facilities the proceeds of which

 

67

--------------------------------------------------------------------------------


 

are to be used to finance an acquisition permitted under this Agreement, (A) at
the time of any such request, no Default or Event of Default shall have occurred
and be continuing or shall occur as a result thereof and (B) upon the
effectiveness of any Incremental Amendment and the making of such Incremental
Term Loan and/or Incremental Revolving Loan, no Specified Default shall have
occurred and be continuing or shall occur as a result thereof;

 

(ii)           the Borrower shall be in Pro Forma Compliance with the covenant
contained in Section 10.07 (whether or not such covenant is applicable at such
time in accordance with its terms) determined (x) as of the last day of the most
recently ended Calculation Period  prior to the date of effectiveness of the
related Incremental Amendment, after giving effect to the incurrence of the
Incremental Term Loans and/or establishment of the Incremental Revolver, as the
case may be, as if such Incremental Term Loans had been incurred, or Incremental
Revolver established (and, if incurred to finance an acquisition permitted under
this Agreement, as if such acquisition had been consummated), on the first day
of such Calculation Period and (y) (1) without giving effect to any deductions
in the calculation of Consolidated Senior Secured Net Debt by the amount of cash
proceeds received from the incurrence of all such Incremental Facilities and
(2) in the case of any Incremental Revolver, assuming the full utilization
thereof, whether or not actually utilized;

 

(iii)          each tranche of Incremental Term Loans (or addition of
Incremental Term Loans to an existing Class of Term Loans) and each Incremental
Revolver shall be in an aggregate principal amount that is not less than
$15,000,000 and an integral multiple of $5,000,000 in excess thereof (provided
that such amount may be less than $15,000,000 if such amount represents all
remaining availability under the limit set forth in clause (iv) below);

 

(iv)          the aggregate amount of all Incremental Facilities shall not
exceed the Maximum Incremental Facilities Amount as in effect at such time; and

 

(v)           the Borrower shall have delivered to the Administrative Agent a
certificate executed by an Authorized Officer of the Borrower (A) certifying
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and (B) containing the calculations (in reasonable detail) required
by the preceding clauses (ii) and (iv) and, if applicable, the definition of
“Maximum Incremental Facilities Amount”.

 

(b)           (1) All Incremental Term Loans (and all interest, fees and other
amounts payable thereon) shall (x) be Obligations under this Agreement and the
other applicable Credit Documents, (y) be secured by the relevant Security
Documents, and guaranteed under the Guarantee and Collateral Agreement, on a
pari passu basis with all Initial Term Loans and Initial Revolving Loans (and
other Obligations secured equally and ratably therewith) secured by each such
Security Document and guaranteed under the Guarantee and Collateral Agreement
(or, at the Borrower’s option, and as may be agreed by the respective Lenders,
may be junior in right of payment and/or security to the Initial Term
Loans, Initial Revolving Loans and other Obligations secured equally and ratably
therewith (and to the extent (x) pari passu, shall be subject to the
Intercreditor Agreement, and (y) subordinated in right of payment or security,
shall be subject to an intercreditor agreement on terms and conditions
reasonably acceptable to the Administrative Agent)) and (z) except as otherwise
required below, all other terms of such Incremental Term Loans and Incremental
Revolving Commitment, if not substantially identical to the terms of the Initial
Tranche B-2 Term Loans or Initial Revolving Loans, as applicable, will be as
agreed between the Borrower and the lenders providing such Incremental Term
Loans and/or Incremental Revolving Commitment (and to the extent not
substantially identical to the Initial Tranche B-2 Term Loans and/or Initial
Revolving Loans, as applicable, reasonably satisfactory to the Administrative
Agent); provided, however, that (i) in the case of a new tranche of Incremental
Term Loans, (I) the maturity and amortization

 

68

--------------------------------------------------------------------------------


 

of such tranche of Incremental Term Loans may differ, so long as such tranche of
Incremental Term Loans shall have (a) a final stated maturity date of no earlier
than the Initial Tranche B-2 Term Loan Maturity Date and (b) a Weighted Average
Life to Maturity of no less than the Weighted Average Life to Maturity as then
in effect for the Initial Tranche B-2 Term Loans (other than to the extent of
nominal amortization for periods where amortization has been eliminated or
reduced as a result of prepayment of such Initial Tranche B-2 Term Loans) and
(II) the Effective Yield for such new tranche of Incremental Term Loans may
exceed the Effective Yield then applicable to the Initial Tranche B-2 Term
Loans, provided that, in the case of any Incremental Amendment providing for
such new tranche of Incremental Term Loans to become effective prior to the date
that is 18 months after the Closing Date, and which new tranche of Incremental
Term Loans is pari passu in right of payment and security to the Initial Tranche
B-2 Term Loans, the Effective Yield for the Initial Tranche B-2 Term Loans shall
be increased (to the extent necessary) such that the Effective Yield thereof is
not less than the Effective Yield of such new tranche of Incremental Term Loans
minus 0.50%, (ii)  any prepayment of Incremental Term Loans that are pari passu
in right of payment and pari passu with respect to security shall be made on a
pro rata basis with all then existing Term Loans (including all other
then-existing Incremental Term Loans, Other Term Loans, Extended Term Loans and
Replacement Term Loans requiring ratable prepayment), except that the Borrower
and the lenders in respect of such Incremental Term Loans shall be permitted, in
their sole discretion, to elect to prepay or receive, as applicable, any
prepayments on a less than pro rata basis (but not on a greater than pro rata
basis) and (iii) in the case of Incremental Term Loans to be made pursuant to
(and to constitute a part of) an existing Class of Term Loans, (I) such new
Incremental Term Loans shall have the same scheduled repayment dates as then
remain with respect to the respective existing Class of Term Loans (with the
amount of each scheduled repayment applicable to such new Incremental Term Loans
to be the same (on a proportionate basis) as is theretofore applicable to the
respective existing Class of Term Loans, thereby increasing the amount of each
then remaining scheduled repayment proportionately, and (II) on the date of the
making of such new Incremental Term Loans, and notwithstanding anything to the
contrary set forth in Section 2.09, such new Incremental Term Loans shall be
added to (and form part of) each Borrowing of outstanding Term Loans of the
respective existing Class on a pro rata basis (based on the relative sizes of
the various outstanding Borrowings), so that each Lender will participate
proportionately in each then outstanding Borrowing of such Class of Term Loans;
and

 

(2)           (x) Any Incremental Revolver will mature no earlier than, and will
require no scheduled amortization or mandatory commitment reduction prior to,
the Maturity Date applicable to the Initial Revolving Lender and all other terms
(other than pricing, maturity and fees) shall be substantially identical to the
Initial Revolving Loans (including, without limitation, by being secured by the
relevant Security Documents, and guaranteed under the Guarantee and Collateral
Agreement, on a pari passu basis with all Initial Term Loans and Initial
Revolving Loans (and other Obligations secured equally and ratably therewith)
secured by each such Security Document and guaranteed under the Guarantee and
Collateral Agreement) and (y) any Revolving Commitment Increase shall be subject
to the terms and conditions applicable to Revolving Loans of the applicable
Class being increased in this Agreement and the other Credit Documents; provided
that, notwithstanding anything to the contrary in this Section 2.15 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Incremental Revolvers (and related outstandings),
(B) repayments required upon the maturity date of the applicable Revolving Loan
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (3) below)) of Loans with respect
to Incremental Revolvers after the associated Incremental Facility Closing Date
shall be made on a pro rata basis with all other Revolving Loan Commitments,
(2) subject to the provisions of Section 2.01(f) and Section 3.07 to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exist Revolving Loan Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Loan Commitments (and except as provided in
Section 2.01(f) and Section 3.07, without giving effect to changes thereto on an
earlier maturity date with respect to

 

69

--------------------------------------------------------------------------------


 

Swingline Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Loans with respect to, and termination
of, Incremental Revolvers after the associated Incremental Facility Closing Date
shall be made on a pro rata basis with all other Revolving Loan Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class, (4) assignments and
participations of Incremental Revolvers and Incremental Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Initial Revolving Loan Commitments and Initial Revolving Loans.  Any Incremental
Revolver may constitute a separate Class or Classes, as the case may be, of
Commitments from the Classes constituting the Revolving Loan Commitments prior
to the Incremental Facility Closing Date and (5) the Effective Yield for any new
tranche of Incremental Revolving Commitments may exceed the Effective Yield then
applicable to the Initial Revolving Commitments, provided that, in the case of
any Incremental Amendment providing for such new tranche of Incremental
Revolving Commitments to become effective prior to the date that is 18 months
after the Closing Date, and which new tranche of Incremental Revolving
Commitments is pari passu in right of payment and security to the Initial
Revolving Commitments, the Effective Yield for the Initial Revolving Commitments
shall be increased (to the extent necessary) such that the Effective Yield
thereof is not less than the Effective Yield of such new tranche of Incremental
Revolving Commitments minus 0.50%.

 

(c)           Each notice from the Borrower pursuant to this Section 2.15 shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loans or Incremental Revolver.

 

(d)           Incremental Term Loans may be made, and Incremental Revolvers may
be provided, by any existing Lender or by any Additional Lender; provided that
the Administrative Agent shall have consented (such consent not to be
unreasonably withheld, delayed or conditioned) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Incremental
Revolvers if such consent would be required under Section 13.04(c) for an
assignment of Loans or Revolving Loan Commitments, as applicable, to such Lender
or Additional Lender.  Commitments in respect of Incremental Term Loans and
Incremental Revolver shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing RL Lender, an increase in such
Lender’s applicable Revolving Loan Commitment) under this Agreement pursuant to
an amendment (each, an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Credit Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any,
and, to the extent required hereunder, the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15 (including, in the case
of Incremental Term Loans or Incremental Revolving Commitment structured as a
separate Class, the incorporation of class voting rights that prevent Lenders
from agreeing to modifications that would allocate (or reallocate) payments to
the Lenders in a non-pro rata manner unless such modifications are agreed to by
a majority or supermajority of the Lenders holding the Loans or Incremental Term
Loans or Incremental Revolving Commitments whose payment rights are being
modified).

 

(e)           The effectiveness of any Incremental Amendment shall be subject to
the satisfaction (or waiver) on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in such Incremental
Amendment.

 

(f)            The Borrower will use the proceeds of the Incremental Term Loans
and Incremental Revolvers for any purpose not prohibited by this Agreement and
as agreed to by the Borrower and the lenders providing such Incremental
Facility.

 

70

--------------------------------------------------------------------------------


 

(g)           No Lender shall be obligated to provide any Incremental Term Loans
or Incremental Revolvers, unless it so agrees in its sole discretion.

 

(h)           Upon each increase in the Revolving Loan Commitments or incurrence
of any Incremental Revolving Commitment pursuant to this Section 2.15, (x) each
RL Lender immediately prior to such increase or incurrence will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase or the Incremental Revolving
Commitment (each, a “Revolving Commitment Increase Lender”) in respect of such
increase, and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such RL Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swingline
Loans held by each RL Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Loan Commitments of
all RL Lenders represented by such RL Lender’s Revolving Loan Commitment and
(y) if, on the date of such increase, there are any Revolving Loans outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase or the Incremental Revolving Commitment be prepaid from the
proceeds of Revolving Loans made hereunder (reflecting such increase in
Revolving Loan Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.11. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

This Section 2.15 shall supersede any provisions in Section 2.07, 13.06 or 13.10
to the contrary.

 

2.16.       Extensions of Term Loans and Revolving Loan Commitments.    (a) 
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrower
to all Lenders of Term Loans (other than Initial Tranche B-1 Term Loans) with a
like maturity date or Revolving Loan Commitments with a like maturity date, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans (other than Initial Tranche B-1 Term Loans)
or Revolving Loan Commitments with a like maturity date, as the case may be) and
on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans (other than Initial Tranche B-1 Term Loans) and/or
Revolving Loan Commitments and otherwise modify the terms of such Term Loans
(other than Initial Tranche B-1 Term Loans) and/or Revolving Loan Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans (other than Initial Tranche B-1 Term Loans) and/or Revolving Loan
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans (other than Initial Tranche B-1
Term Loans)) (each, an “Extension,” and each group of Term Loans or Revolving
Loan Commitments, as applicable, in each case as so extended, as well as the
original Term Loans and the original Revolving Loan Commitments (in each case
not so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Loan Commitments shall constitute a
separate tranche of Revolving Loan Commitments from the tranche of Revolving
Loan Commitments from which they were converted), so long as the following terms
are satisfied:  (i) no Specified Default shall have occurred and be continuing
at the time the offering document in respect of an Extension Offer is delivered
to the Lenders and immediately prior to or after giving effect to any such
Extension, (ii) except as to interest rates, fees, optional redemption

 

71

--------------------------------------------------------------------------------


 

or optional prepayment terms, and final maturity, and after the final maturity
date of the Initial Revolving Loan Commitment, any other covenants and
provisions (which shall be determined by the Borrower and the relevant RL
Lenders and set forth in the relevant Extension Offer), the Revolving Loan
Commitment of any RL Lender (an “Extending Revolving Credit Lender”) extended
pursuant to an Extension (an “Extended Revolving Loan Commitment”), and the
related outstandings, shall be a Revolving Loan Commitment (or related
outstandings, as the case may be) with such other terms substantially identical
to, or taken as a whole, no more favorable (as reasonably determined by the
Borrower) to the Extending Revolving Credit Lender, as the applicable original
Revolving Loan Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Loan Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Loan Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments) of Loans with respect
to Extended Revolving Loan Commitments after the applicable Extension date shall
be made on a pro rata basis with all other Revolving Loan Commitments of such
tranche, (2) subject to the provisions of Section 3.07 and 2.01(f) to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exist Extended Revolving Loan Commitments or
Incremental Revolving Commitments with a longer maturity date, all Swingline
Loans and Letters of Credit shall be participated on a pro rata basis by all
Lenders with Commitments in accordance with their percentage of the Revolving
Loan Commitments (and except as provided in Section 3.07 and 2.01(f), without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Loans with respect to, and termination of,
Extended Revolving Loan Commitments after the applicable Extension date shall be
made on a pro rata basis with all other Revolving Loan Commitments, except that
the Borrower shall be permitted to permanently repay and terminate commitments
of any such Class on a better than a pro rata basis as compared to any other
Class with a later maturity date than such Class and (4) assignments and
participations of Extended Revolving Loan Commitments and extended Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to Initial Revolving Loan Commitments and Initial Revolving Loans,
(iii) except as to interest rates, fees, amortization, final maturity date,
optional redemptions or optional prepayments, premium, required prepayment dates
and participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined by the Borrower and the Extending Term
Lenders and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall be substantially identical to, or (taken as a whole) no more
favorable to the Extending Term Lenders, than those applicable to the Term Loans
subject to such Extension Offer (except for covenants or other provisions
applicable only to periods after the then Latest Maturity Date of theretofore
outstanding Term Loans), (iv) the final maturity date of any Extended Term Loans
shall be no earlier than the Maturity Date applicable to the Term Loans subject
to the Extension Offer, (v) the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer, (vii) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Loan Commitments, as the case may be, in respect of which
Term Lenders or RL Lenders, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Loan Commitments, as the case may be, offered to be extended
by the Borrower pursuant to such Extension Offer, then the Term Loans or
Revolving Loans, as the case may be, of such Term Lenders or RL Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or RL Lenders, as the case may be, have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, (ix) any applicable Minimum
Extension Condition shall

 

72

--------------------------------------------------------------------------------


 

be satisfied unless waived by the Borrower and (x) at no time shall there be no
more than four (4) separate Classes of Revolving Loans Commitments outstanding
hereunder (including Extended Revolving Loan Commitments and Incremental
Revolving Commitments).  No Lender shall be obligated to provide any Extension,
unless it so agrees in its sole discretion.

 

(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.16, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 5 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Loan Commitments (as applicable) of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the Extensions and the other transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans, Extended Revolving Loans and/or Extended
Revolving Loan Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 5 and 13.06) or any other
Credit Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.16.

 

(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extensions, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Loan Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Loan Commitments, the consent of the Issuing Lender
and Swingline Lender (to the extent the Swingline Facility is to be extended),
which consent shall not be unreasonably withheld, delayed or conditioned.  All
Extended Term Loans, Extended Revolving Loans, Extended Revolving Loan
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Credit Documents that are secured by the Collateral
on a pari passu basis (or, if different, on the same basis as applied to the
Obligations being extended) with all other applicable Obligations under this
Agreement and the other Credit Documents. The Lenders hereby irrevocably
authorize the Administrative Agent and Collateral Trustee to enter into
amendments to this Agreement and the other Credit Documents with the Borrower as
may be necessary or appropriate in order to establish new tranches or
sub-tranches in respect of Revolving Loan Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.16.  All such amendments entered into with
the Borrower by the Administrative Agent or the Collateral Trustee hereunder
shall be binding and conclusive on the Lenders.  In addition, if so provided in
such amendment and with the consent of each Issuing Lender, participations in
Letters of Credit expiring on or after the Maturity Date in respect of the
Revolving Loans shall be re-allocated from Lenders holding Revolving Loan
Commitments to Lenders holding Extended Revolving Loan Commitments in accordance
with the terms of such amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Loan Commitments, be deemed to be participation interests in respect of such
Revolving Loan Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly.  Without limiting the foregoing, in connection with any
Extensions the respective Credit Parties shall (at their expense) amend (and the
Collateral Trustee is hereby directed to amend) any Mortgage that has a maturity
date prior to the Latest Maturity Date so that such maturity date is extended to
the Latest Maturity Date (or such later date as may be advised by local counsel
to the Collateral Trustee).

 

73

--------------------------------------------------------------------------------


 

(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.16.

 

2.17.       Refinancing Amendments.  (a)  At any time after the Closing Date,
the Borrower may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness under this Agreement in respect of (i) all or
any portion of the Term Loans then outstanding under this Agreement or (ii) all
or any portion of the Revolving Loans and related extensions of credit (or
unused Revolving Loan Commitments) under this Agreement, in the form of
(x) Other Term Loans or Other Term Loan Commitments or (y) Other Revolving Loans
or Other Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu (or, at the Borrower’s option, in the case
of Other Term Loans and Other Loan Term Commitments, junior in right of payment
or security) in right of payment and of security with the other Loans and
Commitments hereunder, (ii) shall not be secured by any assets not constituting
Collateral and shall not be guaranteed by any entity that is not a Subsidiary
Guarantor, (iii) will have such pricing, fees, optional prepayments or
redemption terms and premiums as may be agreed by the Borrower and the lenders
thereof, (iv) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Loan Commitments) being refinanced and
(y) with respect to any Other Term Loans or Other Term Loan Commitments, will
have a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced (other than to the extent of nominal amortization for periods where
amortization has been eliminated or reduced as a result of prepayments of such
Term Loans), (v) will, in the case of any Credit Agreement Refinancing
Indebtedness in the form of Other Term Loans or Other Term Loan Commitments,
share ratably in (or if junior in right of payment or as to security, on a
junior basis in respect of) any prepayments of Term Loans (unless the Other Term
Loans agree to participate on a less than pro rata basis in any voluntary or
mandatory prepayments or repayments), (vi) will, in the case of any Credit
Agreement Refinancing Indebtedness in the form of Other Revolving Loans or Other
Revolving Commitments, provide that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Loan Commitments, (2) subject to the
provisions of Section 2.01(f) and Section 3.07 to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exists Revolving Loan Commitments with a longer maturity date,
all Swingline Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Revolving Loan Commitments in accordance with their
percentage of the Revolving Loan Commitments (and except as provided in
Section 2.01(f) and Section 3.07, without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolving Loans
with respect to, and termination of, other Revolving Loan Commitments after the
date of obtaining any Other Revolving Commitments shall be made on a pro rata
basis with all other Revolving Loan Commitments, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (4) assignments and participations of Other
Revolving Commitments and Other Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Initial Revolving Loan
Commitments and Initial Revolving Loans, (vii) in the case of any Credit
Agreement Refinancing Indebtedness that is (x) pari passu,

 

74

--------------------------------------------------------------------------------


 

shall be subject to the Intercreditor Agreement and (y) junior to the
Obligations under this Agreement with respect to security, shall be subject to a
customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (viii) will have terms and conditions that are
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt; provided, further,
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.17 shall be in an
aggregate principal amount that is (x) not less than $25,000,000 and (y) an
integral multiple of $5,000,000 in excess thereof.

 

(b)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Loan
Commitments).  Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17.  In addition, in the case of the provision of any Other Revolving
Commitments, participations in Letters of Credit shall be reallocated from
Lenders holding existing Revolving Loan Commitments to Lenders holding Other
Revolving Commitments as needed to reflect the revised RL Percentages of the
various RL Lenders.  For the avoidance of doubt, no existing Lender shall be
obligated to provide any Credit Agreement Refinancing Indebtedness.

 

(c)           Credit Agreement Refinancing Indebtedness may also be incurred
outside of this Agreement, subject to the relevant requirements of
Section 10.04, the definition of Credit Agreement Refinancing Indebtedness, the
satisfaction of Section 2.17(a)(vii), if applicable, and, except with respect to
Permitted Unsecured Refinancing Debt, Section 2.17(a)(viii), and the various
component defined terms as used therein.

 

(d)           This Section 2.17 shall supersede any provisions in Section 2.07,
13.06 or 13.10 to the contrary.

 

2.18.       Reverse Dutch Auction Repurchases.  (a)  Notwithstanding anything to
the contrary contained in this Agreement or any other Credit Document, the
Borrower and its Subsidiaries (the “Borrower Parties,” and any one of them, a
“Borrower Party”) may, at any time and from time to time after the Closing Date,
conduct reverse Dutch auctions in order to purchase Term Loans (each, an
“Auction”) (each such Auction to be managed exclusively by an investment bank of
recognized standing selected by the Borrower in consultation with the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions (or, in the case of clause (iv), requirements) are
satisfied or waived:

 

(i)            each Auction shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.18, Schedule 2.18
or such other procedures, terms and conditions or otherwise established by the
Borrower and the Auction Manager and consented to by the Administrative Agent
(such consent not to be unreasonably withheld, delayed or conditioned);

 

75

--------------------------------------------------------------------------------


 

(ii)           no Default or Event of Default shall have occurred and be
continuing on the date of the delivery of each Auction Notice or at the time of
purchase of any Term Loans in connection with any Auction;

 

(iii)          the principal amount (calculated on the face amount thereof) of
all Term Loans that any Borrower Party offers to purchase in any such Auction
shall be no less than $10,000,000 or an integral of $1,000,000 in excess thereof
(unless another amount is agreed to by the Administrative Agent);

 

(iv)          immediately after giving effect to any such purchase of Term
Loans, the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by a Borrower Party shall automatically and
permanently be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold), and in no event shall such
Borrower Party be entitled to vote hereunder or under any other Credit Document
in connection with such Term Loans;

 

(v)           no more than one Auction may be ongoing at any one time;

 

(vi)          at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager an Officer’s Certificate,
signed by an Authorized Officer, certifying as to the compliance with preceding
clauses (ii), (v) and (vii);

 

(vii)         no proceeds of Revolving Loans or Swingline Loans may be utilized
to purchase any Term Loans pursuant to this Section 2.18; and

 

(viii)        each Auction shall be open and offered to all Lenders of the
relevant Class of Term Loans on a pro rata basis.

 

(b)           The Borrower must terminate an Auction if it fails to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to the respective Auction.  The Borrower shall have no liability to any Lender
for any termination of the respective Auction as a result of its failure to
satisfy one or more of the conditions set forth above which are required to be
met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to the respective Auction, and any such failure shall not result
in any Default or Event of Default hereunder.  With respect to all purchases of
Term Loans made by a Borrower Party pursuant to this Section 2.18, (x) the
Borrower shall pay on the settlement date of each such purchase all accrued and
unpaid interest (except to the extent otherwise set forth in the relevant
offering documents), if any, on the purchased Term Loans up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 5.01, 5.02 or 13.06 (although the par
principal amount of Term Loans of the respective Class so purchased pursuant to
this Section 2.18 shall be applied to reduce the remaining scheduled repayments
of such tranche of Term Loans of the applicable Lenders being repaid in direct
order of maturity).

 

(c)           The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.18 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 5.01, 5.02 and 13.06 (it being understood and
acknowledged that purchases of the Term Loans by any Borrower Party contemplated
by this Section 2.18 shall not constitute Investments by the Borrower or any of
its Restricted Subsidiaries)) or any other Credit Document that may

 

76

--------------------------------------------------------------------------------


 

otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.18.  The Auction Manager acting in its capacity as such hereunder
shall be entitled to the benefits of the provisions of Section 12 generally and
Section 13.01 mutatis mutandis as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable the Auction Manager to
perform its responsibilities and duties in connection with each Auction.  Upon
written notice to the Administrative Agent, the Borrower may withdraw its offer
for any Auction under this Section 2.18 prior to the completion thereof.

 

(d)           Each Lender participating in any Auction hereby acknowledges and
agrees that in connection with such Auction, (1) the Borrower Party may have,
and later may come into possession of, information regarding the Loans or the
Credit Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to participate in such Auction (such
information, the “Excluded Information”), (2) such Lender has independently,
without reliance on the Borrower, any of its Subsidiaries, the Auction Manager,
the Administrative Agent, the Collateral Trustee, any Arrangers or any of their
respective Affiliates, made its own analysis and determination to participate in
such Auction notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the Borrower, its Subsidiaries, the Auction Manager,
the Administrative Agent, the Collateral Trustee, any Arranger or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Auction Manager, the
Administrative Agent, the Collateral Trustee, any Arrangers and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender participating in any
Auction further acknowledges that the Excluded Information may not be available
to the Auction Manager, the Administrative Agent, the Collateral Trustee, the
Arrangers or the other Lenders.

 

SECTION 3.         Letters of Credit.

 

3.01.       Letters of Credit.  (a)  Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Closing Date and prior
to the fifth Business Day prior to the then Latest Maturity Date applicable to
Revolving Loan Commitments hereunder, for the account of the Borrower, (x) an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender
and the Borrower, and (y) an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender and acceptable to the Borrower (each such letter
of credit, a “Letter of Credit” and, collectively, the “Letters of Credit”). 
Each Issuing Lender agrees, subject to the terms of this Agreement, to issue
Letters of Credit in an aggregate face amount (i) not to exceed its Letter of
Credit Commitment outstanding at any time or (ii) when aggregated with the face
amount of all outstanding Letters of Credit and the aggregate principal amount
of all Revolving Loans and all Swingline Loans then outstanding, not to exceed
the Revolving Loan Commitments.  All Letters of Credit shall be denominated in
Dollars.

 

(b)           Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Closing Date and prior to the fifth Business Day prior to the then
Latest Maturity Date applicable to Revolving Loan Commitments hereunder,
following its receipt of the respective Letter of Credit Request, issue for
account of the Borrower, one or more Letters of Credit as are permitted to
remain outstanding hereunder without giving rise to a Default or an Event of
Default; provided that no Issuing Lender shall be under any obligation to issue
any Letter of Credit of the types described above if at the time of such
issuance:

 

77

--------------------------------------------------------------------------------


 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

 

(ii)           such Issuing Lender shall have received from the Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of
Section 3.03(b) (which has not been rescinded).

 

3.02.       Maximum Letter of Credit Outstandings; Final Maturities. 
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed, when added to the sum of (I) the aggregate principal
amount of all Revolving Loans then outstanding and (II) the aggregate principal
amount of all Swingline Loans then outstanding, an amount equal to the Total
Revolving Loan Commitment at such time, and (ii) unless consented to by the
Issuing Lender, each Letter of Credit shall by its terms terminate (x) in the
case of standby Letters of Credit, on or before the earlier of (A) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby Letter of Credit may be automatically extendible for successive periods
of up to 12 months, but, in each case, not beyond the fifth Business Day prior
to the then Latest Maturity Date applicable to Revolving Loan Commitments
hereunder, on terms reasonably acceptable to the Issuing Lender) and (B) five
(5) Business Days prior to the then Latest Maturity Date applicable to Revolving
Loan Commitments hereunder, and (y) in the case of trade Letters of Credit, on
or before the earlier of (A) the date which occurs 180 days after the date of
issuance thereof and (B) five (5) Business Days prior to the Maturity Date
applicable to Revolving Loan Commitments hereunder.

 

3.03.       Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
three (3) Business Days’ (or such shorter period as is reasonably acceptable to
such Issuing Lender) written notice thereof (including by way of facsimile). 
Each notice shall be substantially in the form of Exhibit C, appropriately
completed (each, a “Letter of Credit Request”).

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02.  Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied (or waived) in writing by the Required Lenders prior to
the issuance of such Letter of Credit, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
for the account of the Borrower in accordance with such Issuing Lender’s usual
and customary practices.  Upon the issuance of or modification or amendment to
any Letter of Credit, each Issuing Lender shall promptly notify the Borrower and
the Administrative Agent, in writing of such issuance, modification or amendment
and such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment

 

78

--------------------------------------------------------------------------------


 

thereto, as the case may be.  Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment.

 

(c)           The initial Stated Amount of each Letter of Credit (other than any
Existing Letter of Credit) shall not be less than $10,000 or such lesser amount
as is acceptable to the respective Issuing Lender.

 

3.04.       Letter of Credit Participations.  (a) Immediately upon the issuance
by an Issuing Lender of any Letter of Credit, such Issuing Lender shall be
deemed to have sold and transferred to each RL Lender, and each such RL Lender
(in its capacity under this Section 3.04, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.  Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13, 2.14, 2.15, 2.16, 2.17 or
13.04(c), it is hereby agreed that, with respect to all outstanding Letters of
Credit and Unpaid Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.04 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be.

 

(b)           In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit.  Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence, bad faith or willful misconduct or material breach of this Agreement
on the part of such Issuing Lender or any of such Issuing Lenders’ or its
Affiliates’ employees, directors, officers or agents (in each case, as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

(c)           In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent at the Payment Office for the
account of such Issuing Lender the amount of such Participant’s RL Percentage of
such unreimbursed payment in Dollars and in same day funds.  If the
Administrative Agent so notifies, prior to 11:00 a.m. on any Business Day, any
Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the Administrative Agent at the Payment
Office for the account of the respective Issuing Lender in Dollars such
Participant’s RL Percentage of the amount of such payment on such Business Day
in same day funds.  If and to the extent such Participant shall not have so made
its RL Percentage of the amount of such payment available to the Administrative
Agent at the Payment Office for the account of the respective Issuing Lender,
such Participant agrees to pay to such Issuing Lender, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to such Issuing Lender at the overnight Federal Funds
Rate for the first three days and at the interest rate applicable to Revolving
Loans that are maintained as Base Rate Loans for each day thereafter.  The
failure of any Participant to make available to an Issuing Lender its RL
Percentage of any payment under any Letter of Credit issued by such Issuing
Lender shall not relieve any other Participant of its obligation hereunder to
make available to such Issuing Lender its RL Percentage of any payment under any
Letter of Credit on the date required, as

 

79

--------------------------------------------------------------------------------


 

specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.

 

(d)           Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to the
Administrative Agent and the Administrative Agent shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.

 

(e)           Upon the request of any Participant, the Administrative Agent
shall furnish to such Participant copies of any Letter of Credit issued by any
Issuing Lender and such other documentation as may reasonably be requested by
such Participant.

 

(f)            The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, setoff, defense or other right which
the Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein and
therein or any unrelated transactions (including any underlying transaction
between the Borrower or any Subsidiary of the Borrower and the beneficiary named
in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default.

 

3.05.       Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), prior to 11:00 a.m., not later than one (1) Business Day following
receipt by the Borrower of written notice of such payment or disbursement;
provided that in the absence of such reimbursement by the Borrower within the
period provided above, the amount of the Drawing shall immediately and
automatically be deemed to be a Revolving Loan hereunder (with each Participant
in the respective Letter of Credit being required to fund its RL Percentage of
the respective Unpaid Drawing in accordance with the provisions of
Section 3.04(c), which amounts shall immediately and automatically be deemed a
part of such Revolving Loan hereunder) and, initially, shall bear interest at
the rate then applicable to Revolving Loans

 

80

--------------------------------------------------------------------------------


 

that are Base Rate Loans.  If a Drawing is deemed to be a Revolving Loan
hereunder, the Borrower’s obligation to pay the amount of such Drawing shall be
discharged and replaced by the resulting Revolving Loan.  Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it; provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.

 

(b)           The obligations of the Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or any Subsidiary of the
Borrower may have or have had against any Lender (including in its capacity as
an Issuing Lender or as a Participant), including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct, bad faith or gross negligence or material breach of this Agreement
on the part of such Issuing Lender (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

3.06.       Increased Costs.  If at any time after the Closing Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by the NAIC or by any
such Governmental Authority, central bank or comparable agency (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant,
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit, or
(iii) subject any Issuing Bank or Participant to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on any Letter of
Credit, and the result of any of the foregoing is to increase the cost to any
Issuing Lender, any Agent, or any Participant of issuing, maintaining or
participating in any Letter of Credit, or reduce the amount of any sum received
or receivable by any Issuing Lender or any Participant hereunder or reduce the
rate of return on its capital with respect to Letters of Credit, then within
fifteen (15) Business Days after receipt of the certificate referred to below by
Borrower from any Issuing Lender, any Agent, or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), the Borrower, subject to the provisions of
Section 2.11(b) (to the extent applicable), agrees to pay to such Issuing
Lender, such Agent, or such Participant such additional amount or amounts as
will compensate such Issuing Lender, such Agent, or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital.  In determining such additional amounts, each Issuing
Lender, Agent or Participant, as the case may be, will act reasonably and in
good faith and will use averaging and attribution methods which are reasonable
and customary; provided that such Issuing Lender’s, Agent’s or Participant’s
determination of compensation owing under this Section 3.06 shall, absent
manifest error, be final and conclusive and binding on all the parties hereto. 
Each Issuing Lender, Agent or Participant, upon determining that any additional
amounts will be payable pursuant to this Section 3.06, will give prompt written
notice thereof to the Borrower, which notice shall include a certificate
submitted to the Borrower by such Issuing Lender, Agent or Participant (a copy
of which certificate shall be sent by such Issuing Lender or such Participant to
the Administrative Agent), setting forth in reasonable detail the basis for
calculation of such additional amounts.

 

81

--------------------------------------------------------------------------------


 

3.07.       Provisions Related to Extended Revolving Loan Commitments.  If the
Maturity Date in respect of any tranche of Revolving Loan Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Loan Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the RL Lenders to purchase participations therein and to make
Revolving Loans and payments in respect thereof pursuant to Section 3.04) under
(and ratably participated in by Lenders pursuant to) the Revolving Loan
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Unutilized Revolving
Loan Commitments thereunder at such time (it being understood that no partial
face amount of any Letter of Credit may be so reallocated) and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall cash collateralize any such Letter of Credit in a manner
reasonably satisfactory to the Administrative Agent and the respective Issuing
Lenders but only up to the amount of 103% of such Letter of Credit not so
reallocated.  Except to the extent of reallocations of participations pursuant
to clause (i) of the immediately preceding sentence, the occurrence of a
Maturity Date with respect to a given tranche of Revolving Loan Commitments
shall have no effect upon (and shall not diminish) the percentage participations
of the RL Lenders in any Letter of Credit issued before such Maturity Date.

 

3.08.       Conflict with Letter of Credit Request.  Notwithstanding anything
else to the contrary in this Agreement, any Letter of Credit Request or any
other document related to issuing a Letter of Credit, (i) in the event of any
conflict between the terms hereof and the terms of any Letter of Credit Request
or such other document, the terms hereof shall control in all respects and
(ii) any grant of a security interest pursuant to any Letter of Credit Request
shall be null and void (other than, in the case of trade Letters of Credit, the
goods subject to such Letters of Credit and the documents relating to such
goods).

 

3.09.       Existing Letters of Credit.  Schedule 3.09 contains a description of
certain letters of credit that were previously issued by an Issuing Lender for
the account of the Borrower, GasCo or CoalCo, as applicable, pursuant to the
GasCo CS Letter of Credit Agreement, the CoalCo CS Letter of Credit Agreement,
the Holdings CS Letter of Credit Agreement and the Dynegy Inc. CS Letter of
Credit Agreement, as applicable, and which will be deemed issued under this
Agreement.  Each such letter of credit, including any extension or renewal
thereof in accordance with the terms thereof and hereof (each, as amended from
time to time in accordance with the terms thereof and hereof, an “Existing
Letter of Credit”), shall constitute a “Letter of Credit” for all purposes of
this Agreement and shall be deemed issued on the Closing Date.

 

SECTION 4.         RL Commitment Commission; Fees; Reductions of Commitment.

 

4.01.       Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting RL Lender a commitment commission (the
“RL Commitment Commission”) for the period from and including the Closing Date
to and including the applicable Maturity Date (or such earlier date on which the
Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to the Applicable Margin(s) applicable to the Unutilized Revolving
Loan Commitment of such Non-Defaulting RL Lender as in effect from time to
time.  Accrued RL Commitment Commission shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the date upon which the Total
Revolving Loan Commitment is terminated.

 

(b)           The Borrower agrees to pay to the Administrative Agent for
distribution to each RL Lender (based on each such RL Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the relevant Applicable Margin as
in effect from time to time during such period with

 

82

--------------------------------------------------------------------------------


 

respect to Revolving Loans (of the respective Class or Classes) that are
maintained as LIBOR Loans on the daily Stated Amount of each such Letter of
Credit.  Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(c)           The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 0.125% on the daily
Stated Amount of such Letter of Credit (or such other rate as shall be
separately agreed upon between the Borrower and the Issuing Lender). Accrued
Facing Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and upon the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.

 

(d)           The Borrower shall pay directly to each Issuing Lender for its own
account with respect to each Letter of Credit issued to the Borrower the
customary and reasonable issuance, presentation, amendment and other fees, and
other standard costs and charges, of such Issuing Lender relating to Letters of
Credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable within fifteen (15) Business Days of written
demand (including documentation reasonably supporting such request) and are
nonrefundable.

 

(e)           The Borrower agrees to pay to the Administrative Agent such fees
as may be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.

 

(f)            If any Repricing Event occurs prior to the twelve month
anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Initial
Tranche B-1 Term Loans and Initial Tranche B-2 Term Loans that are subject to
such Repricing Event (including any Lender which is replaced pursuant to
Section 2.13 as a result of its refusal to consent to an amendment giving rise
to such Repricing Event), a fee in an amount equal to 1.00% of the aggregate
principal amount of the Initial Tranche B-1 Term Loans and Initial Tranche B-2
Term Loans subject to such Repricing Event.  Such fees shall be earned, due and
payable upon the date of the occurrence of the respective Repricing Event.

 

4.02.       Voluntary Termination of Unutilized Revolving Loan Commitments.  On
three (3) Business Days’ written notice to the Administrative Agent at the
Notice Office on or prior to 11:00 a.m. (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty, to
terminate the Total Revolving Loan Commitment in whole, or reduce in part,
pursuant to this Section 4.02, in an integral multiple of $5,000,000 in the case
of partial reductions to the Total Revolving Loan Commitment; provided that a
notice of termination under this Section 4.02 may state that such notice is
conditional upon the effectiveness of the receipt of proceeds from the issuance
of other Indebtedness or Capital Stock or consummation of an asset sale or the
occurrence of other events in which case such notice of termination may be
rescinded by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of termination) if such condition is not satisfied; provided
further that (i) in the event there is more than one Class of Revolving Loan
Commitments then outstanding, such reductions shall be applied to such Class or
Classes of Revolving Loan Commitments as shall be designated by the Borrower,
(ii) in the circumstances contemplated by preceding clause (i), at the time of
any such reduction to the Total Revolving Loan Commitments which is not applied
on a proportionate basis to each outstanding Class, the Borrower shall on the
date of such reduction (and notwithstanding anything to the contrary contained
in this Agreement) effect such borrowings and repayments pursuant to the
Revolving Loan Commitments as same will exist

 

83

--------------------------------------------------------------------------------


 

after giving effect to the reductions contemplated pursuant to this Section 4.02
so that the outstandings pursuant to the remaining Revolving Loan Commitments
shall be based on the revised RL Percentages of the various Lenders after giving
effect thereto, and (iii) each reduction to any Class of Revolving Loan
Commitments shall be applied proportionately to permanently reduce the Revolving
Loan Commitment of the respective Class of each Lender with such a Commitment.

 

4.03.       Mandatory Reduction of Commitments.  (a) The total Initial Tranche
B-1 Term Loan Commitment (and the Initial Tranche B-1 Term Loan Commitment of
each Lender) shall terminate in its entirety on the Closing Date (after giving
effect to the incurrence of Initial Tranche B-1 Term Loans on such date).

 

(b)           The total Initial Tranche B-2 Term Loan Commitment (and the
Initial Tranche B-2 Term Loan Commitment of each Lender) shall terminate in its
entirety on the Closing Date (after giving effect to the incurrence of Initial
Tranche B-2 Term Loans on such date).

 

(c)           The Revolving Loan Commitments of (i) each Class shall terminate
in their entirety on the applicable Maturity Date and (ii) shall automatically
and without further action be reduced on the day any letter of credit facility
is entered into by the Borrower or any of its Restricted Subsidiaries pursuant
to Section 10.04(b)(xiv) on a dollar-for-dollar basis by the aggregate amount of
any such letter of credit facility (in each case except to the extent such
letter of credit facility is replacing one or more letter of credit facilities
previously outstanding pursuant to said Section 10.04(b)(xiv)).

 

SECTION 5.         Prepayments; Payments; Taxes.

 

5.01.       Voluntary Prepayments.  The Borrower shall have the right to prepay
the Loans, without premium or penalty (except as set forth in Section 4.01(f)),
in whole or in part at any time and from time to time on the following terms and
conditions:  (i) the Borrower shall give the Administrative Agent prior to
11:00 a.m. at the Notice Office prior written notice (x) on the same Business
Day (or telephonic notice promptly confirmed in writing) in the case of Base
Rate Loans and (y) three (3) Business Days prior in the case of LIBOR Loans, of
its intent to prepay any Loans, which notice (in each case) shall specify
whether Term Loans (including which Class of Term Loans), Revolving Loans or
Swingline Loans shall be prepaid, the amount of such prepayment and the Types of
Loans to be prepaid and, in the case of LIBOR Loans, the specific Borrowing or
Borrowings pursuant to which such LIBOR Loans were made, and which notice the
Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders; provided that a notice of
prepayment under this Section 5.01 (i) may state that such notice is conditional
upon the effectiveness of the receipt of proceeds from the issuance of other
Indebtedness or Capital Stock or consummation of an asset sale or the occurrence
of other events in which case such notice of prepayment may be rescinded by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied; (ii) (x) each partial
prepayment of Term Loans pursuant to this Section 5.01 shall be in an aggregate
principal amount of at least $5,000,000 (or such lesser amount as is reasonably
acceptable to the Administrative Agent in any given case), (y) each partial
prepayment of Revolving Loans pursuant to this Section 5.01 shall be in an
aggregate principal amount of at least $5,000,000 (or such lesser amount as is
reasonably acceptable to the Administrative Agent) and (z) each partial
prepayment of Swingline Loans pursuant to this Section 5.01 shall be in an
aggregate principal amount of at least $1,000,000 (or such lesser amount as is
reasonably acceptable to the Administrative Agent in any given case); provided
that if any partial prepayment of LIBOR Loans made pursuant to any Borrowing
shall reduce the outstanding principal amount of LIBOR Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of LIBOR Loans
after the end of the Interest Period then applicable thereto (and the same shall
automatically be converted into a Borrowing of Base Rate Loans at the end of
such Interest Period) and any election of an Interest Period with

 

84

--------------------------------------------------------------------------------


 

respect thereto given by the Borrower shall have no force or effect;
(iii) except as otherwise provided in Section 4.02 and except for prepayments
made with proceeds of Other Revolving Loans or loans made pursuant to
Replacement Revolving Loan Commitments at the time of the establishment of Other
Revolving Commitments or Replacement Revolving Loan Commitments, as the case may
be, pursuant to Section 2.17 or 13.10(c), which Loans shall be used first to
refinance the outstanding Revolving Loans being refinanced on a basis so that,
after giving effect thereto, the outstandings of each RL Lender are in
accordance with its RL Percentages, each prepayment of Revolving Loans pursuant
to this Section 5.01 shall be made in proportion to the outstanding principal of
Revolving Loans of the various RL Lenders, so that each RL Lender’s outstandings
pursuant to its Revolving Loan Commitments reflect their respective RL
Percentages as from time to time in effect; (iv) except for repayments with
proceeds of Other Term Loans or Replacement Term Loans, which shall be applied
to repay the Term Loans being refinanced, each prepayment of Term Loans pursuant
to this Section 5.01 shall be applied to such Class or Classes of outstanding
Term Loans as shall be directed by the Borrower (with each such prepayment
applied to a given Class to be applied on a pro rata basis to the Term Loans
comprising such Class); (v) each prepayment pursuant to this Section 5.01 in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; (vi) each voluntary prepayment of the Term Loans of any
Class pursuant to this Section 5.01 shall reduce the then remaining scheduled
amortization payments thereto in such manner as directed by the Borrower; and
(vii) each voluntary prepayment of Initial Tranche B-1 Term Loans and Initial
Tranche B-2 Term Loans pursuant to this Section 5.01 in connection with a
Repricing Event made prior to the twelve month anniversary of the Closing Date
shall be subject to the payment of a fee as, and to the extent required by,
Section 4.01(f).

 

5.02.       Mandatory Repayments.  (a) In addition to any other mandatory
repayments pursuant to this Section 5.02, all then (i) outstanding Loans of a
respective Class (other than Swingline Loans) shall be repaid in full on the
respective Maturity Date for such Class of Loans and (ii) outstanding Swingline
Loans shall be repaid in full on the earlier of (x) the tenth Business Day
following the date of the incurrence of such Swingline Loans and (y) the
applicable Maturity Date.

 

(b)           If on any date the sum of (I) the aggregate outstanding principal
amount of all Revolving Loans (after giving effect to all other repayments
thereof on such date), (II) the aggregate outstanding principal amount of all
Swingline Loans (after giving effect to all other repayments thereof on such
date) and (III) the aggregate amount of all Letter of Credit Outstandings,
exceeds the Total Revolving Loan Commitment at such time, then the Borrower
shall prepay on such date the principal of outstanding Swingline Loans (without
a reduction to the Total Revolving Loan Commitment) and, after all Swingline
Loans have been repaid in full or if no Swingline Loans are outstanding,
Revolving Loans (without a reduction to the Total Revolving Loan Commitment), in
an amount equal to such excess.  If, after giving effect to the prepayment of
all outstanding Swingline Loans and Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash and/or Cash Equivalents to be held as
security for all Obligations of the Borrower to the Issuing Lenders and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.

 

(c)           In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Tranche
B-1 Term Loan Repayment Date”), the Borrower shall be required to repay that
principal amount of Initial Tranche B-1 Term Loans, to the extent then
outstanding, as is set forth opposite each such date below (each such repayment,
as the same may be reduced as provided herein, a “Scheduled Initial Tranche B-1
Term Loan Repayment”):

 

85

--------------------------------------------------------------------------------


 

Scheduled Initial Tranche B-1 Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2013

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2013

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2017

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2017

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2017

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2017

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2019

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2019

 

$

1,250,000.00

 

 

86

--------------------------------------------------------------------------------


 

Scheduled Initial Tranche B-1 Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2019

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2019

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2020

 

$

1,250,000.00

 

 

 

 

 

Initial Tranche B-1 Term Loan Maturity Date

 

$

466,250,000.00

 

 

(d)           In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Tranche
B-2 Term Loan Repayment Date”), the Borrower shall be required to repay that
principal amount of Initial Tranche B-2 Term Loans, to the extent then
outstanding, as is set forth opposite each such date below (each such repayment,
as the same may be reduced as provided herein, a “Scheduled Initial Tranche B-2
Term Loan Repayment”):

 

Scheduled Initial Tranche B-2 Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2013

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2013

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2015

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2015

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2015

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2015

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2017

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2017

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2017

 

$

2,000,000.00

 

 

87

--------------------------------------------------------------------------------


 

Scheduled Initial Tranche B-2 Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2017

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2019

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2019

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2019

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2019

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2020

 

$

2,000,000.00

 

 

 

 

 

Initial Tranche B-2 Term Loan Maturity Date

 

$

746,000,000.00

 

 

(e)           In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, within five (5) Business Days after
each date on or after the Closing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any Net Debt Proceeds from any issuance or
incurrence by the Borrower or any of its Restricted Subsidiaries of Indebtedness
(other than (x) Indebtedness permitted to be incurred pursuant to Section 10.04
(excluding Section 10.04(b)(iii), but only to the extent the Indebtedness
incurred thereunder is incurred to refund, refinance, replace, replace or
discharge Indebtedness outstanding pursuant to this Agreement) and (y) any
Indebtedness pursuant to any Tranche B-1 Debt Offering, which shall be applied
in accordance with Section 5.02(h)), an amount equal to 100% of the Net Debt
Proceeds of the respective incurrence of Indebtedness shall be applied on such
date as a mandatory repayment in accordance with the requirements of Sections
5.02(i) and (j).

 

(f)            In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, and subject to Section 10.08, within
five (5) Business Days after each date on or after the Closing Date upon which
the Borrower or any of its Restricted Subsidiaries receives any cash proceeds
from any Asset Sale, an amount equal to 100% of the Net Sale Proceeds, other
than Excluded Proceeds, therefrom shall be applied on such fifth Business Day as
a mandatory repayment in accordance with the requirements of Sections
5.02(i) and (j); provided, however, that such Net Sale Proceeds shall not be
required to be so applied on such date so long as no Specified Default or Event
of Default then exists and such Net Sale Proceeds shall be reinvested (or
committed to be reinvested) to purchase assets (other than inventory and working
capital unless the sold assets were inventory or working capital) used or to be
used in the Borrower’s or its Restricted Subsidiaries’ businesses (including to
acquire all or substantially all of the assets of, or any Capital Stock of,
another Person engaged primarily in a Permitted Business, in each case, in
accordance with the terms of this Agreement) or to fund capital expenditures of
the Borrower or any of its Restricted Subsidiaries permitted in accordance with
the terms of this Agreement (within 365 days following the date of such Asset
Sale (or, if the Borrower enters into a legally binding commitment to reinvest
such Net Sale Proceeds within 365 days following the receipt thereof, within 180
days after such original 365 day period)); provided further, that if all or any
portion of such Net Sale Proceeds are not so

 

88

--------------------------------------------------------------------------------


 

reinvested within the time period indicated (or such earlier date, if any, as
the Borrower or the relevant Restricted Subsidiary determines not to reinvest
the Net Sale Proceeds from such Asset Sale as set forth above), such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 5.02(f) without regard to
the preceding proviso; provided, further that if at the time that any such
prepayment would be required, the Borrower is required to repay or offer to
repurchase any other Indebtedness secured on a pari passu basis with the
Obligations pursuant to the terms of the documentation governing such
Indebtedness with the Net Sale Proceeds of such Asset Sale (such Indebtedness
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrower may apply such Net Sale Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time) to the prepayment of
the Term Loans and to the repurchase of Other Applicable Indebtedness, and the
amount of prepayment of the Term Loans shall be reduced accordingly that would
have otherwise been required pursuant to this Section 5.02(f); provided further
that to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repaid or repurchased, the declined amount shall promptly (and
in any event within five (5) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

 

(g)           In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, within five (5) Business Days after
each date on or after the Closing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any cash proceeds from any Recovery Event
(other than Recovery Events where the Net Recovery Event Proceeds therefrom do
not exceed $20,000,000), an amount equal to 100% of the Net Recovery Event
Proceeds from such Recovery Event shall be applied on such fifth Business Day as
a mandatory repayment in accordance with the requirements of Sections
5.02(i) and (j); provided, however, that such Net Recovery Event Proceeds shall
not be required to be so applied on such date so long as no Specified Default or
Event of Default then exists and shall be reinvested (or committed to be
reinvested) to replace, rebuild or restore any properties or assets or acquire
assets useful in the Borrower’s or its Subsidiaries’ business (other than
inventory and working capital unless such inventory or working capital were the
subject of the Recovery Event) in respect of which such Net Recovery Event
Proceeds were paid within 365 days following the date of the receipt of such Net
Recovery Event Proceeds (or, if the Borrower enters into a legally binding
commitment to reinvest such net cash proceeds within 365 days following the
receipt thereof, within 180 days after such original 365 day period); provided
further, that if all or any portion of such Net Recovery Event Proceeds are not
so used within the time period indicated (or such earlier date, if any, as the
Borrower or the relevant Restricted Subsidiary determines not to reinvest the
Net Recovery Event Proceeds relating to such Recovery Event as set forth above),
such remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this
Section 5.02(g) without regard to the immediately preceding proviso; provided
further that if at the time that any such prepayment would be required, the
Borrower is required to repay or offer to repurchase Other Applicable
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Recovery Event, then the Borrower may
apply such Net Recovery Event Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time) to the prepayment of the Term Loans and to
the repurchase of Other Applicable Indebtedness, and the amount of prepayment of
the Term Loans that would have otherwise been required pursuant to this
Section 5.02(g) shall be reduced accordingly; provided, further that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repaid or repurchased, the declined amount shall promptly (and in
any event within five (5) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

 

(h)           In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, within one (1) Business Day after each
date on or after the Closing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any Net Debt Proceeds from any issuance

 

89

--------------------------------------------------------------------------------


 

or incurrence of the Tranche B-1 Debt Offering, the Borrower shall apply all
such Net Debt Proceeds as a mandatory repayment of the then outstanding Initial
Tranche B-1 Term Loans and, if the Initial Tranche B-1 Term Loans have been paid
in full, as a mandatory repayment of the Initial Tranche B-2 Term Loans.

 

(i)            The amount of each principal repayment of Term Loans made as
required by Sections 5.02(e), (f) and (g) shall, subject to the provisions of
the following clause (i), be applied to each Class of outstanding Term Loans on
a pro rata basis in accordance with the relevant outstanding principal amounts
thereof; provided that (x) in the case of any repayment pursuant to
Section 5.02(e) made with proceeds of Indebtedness incurred pursuant to
Section 10.04(b)(iii), such amount shall be applied to the respective Class of
Indebtedness incurred hereunder which is being refunded, refinanced, replaced or
discharged, in whole or in part, with the respective Net Debt Proceeds and
(y) to the extent that Extending Term Loans, Incremental Term Loans or Other
Term Loans permit the Borrower to disproportionately prepay earlier maturing
Classes of the Term Loans, such application shall be permitted at the option of
the Borrower.  Each repayment of principal of the Term Loans of any Class shall
be applied to reduce the then remaining scheduled amortization payments thereof
as directed by the Borrower (and if not so directed, in direct order of
maturity).  Notwithstanding anything to the contrary contained in this
Agreement, the provisions of this Section 5.02(i) shall be subject to
modification as expressly provided herein.

 

(j)            With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the Types of Loans of the respective
Class which are to be repaid and, in the case of LIBOR Loans, the specific
Borrowing or Borrowings of the respective Class pursuant to which such LIBOR
Loans were made; provided that:  (i) repayments of LIBOR Loans pursuant to this
Section 5.02 may only be made on the last day of an Interest Period applicable
thereto unless the Borrower makes payments to Lenders in accordance with
Section 2.11; (ii) if any repayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans at the end of the respective Interest Period; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but not an obligation,
to minimize breakage cost owing under Section 2.11.

 

(k)           The Borrower shall notify the Administrative Agent in writing of
any mandatory repayment of Term Loans required to be made pursuant to
Section 5.02(e), (f), (g) or (h) at least three (3) Business Days prior to the
date of such repayment.  Each such notice shall specify the date of such
repayment and provide a reasonably detailed calculation of the amount of such
repayment.  The Administrative Agent will promptly notify each Lender holding
Term Loans of the contents of the Borrower’s repayment notice and of such
Lender’s pro rata share of any repayment.  Other than in the case of any
repayment with the proceeds of any Credit Agreement Refinancing Indebtedness,
each such Lender may reject all or a portion of its pro rata share of any
mandatory repayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Sections 5.02(e), (f) or (g) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 2:00 p.m. on the second Business Day after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
repayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender.  If a Lender fails to deliver such Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled. 
Any Declined Proceeds shall be retained by the Borrower.

 

90

--------------------------------------------------------------------------------


 

5.03.       Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 1:00 p.m. on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office.  Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

 

5.04.       Taxes.  (a)  Any and all payments by or on account of any obligation
of any Credit Party under any Credit Document shall be made free and clear of
and without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.04) the applicable Lender or Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)           The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)           The Credit Parties shall jointly and severally indemnify each
Lender or Agent, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.04) payable or paid by such
Lender or Agent, as applicable, or required to be withheld or deducted from a
payment to such Lender or Agent and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Agent (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or Agent,
shall be conclusive absent manifest error.

 

(d)           Each Lender shall severally indemnify any Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified such
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 13.04(h) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by such Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by such Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes such Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by such Agent to the Lender from any other source
against any amount due to such Agent under this paragraph (d).

 

(e)           As soon as practicable after any payment of Taxes by any Credit
Party to a Governmental Authority pursuant to this Section 5.04, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such

 

91

--------------------------------------------------------------------------------


 

payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(f)            (i) Any Lender or Agent that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender or Agent, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Agent is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 5.04(f)(ii)(A) and (ii)(B) below)
shall not be required if in the Lender or Agent’s reasonable judgment such
completion, execution or submission would subject such Lender or Agent to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or Agent.

 

(ii)      Without limiting the generality of the foregoing,

 

(A)          any Lender or Agent that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender or Agent becomes a Lender or Agent under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; and

 

(B)          any Foreign Lender or Foreign Agent shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender or Foreign Agent becomes a Lender or Agent
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

 

(iii)   in the case of a Foreign Lender or Foreign Agent claiming the benefits
of an income tax treaty to which the United States is a party (x) with respect
to payments of interest under any Credit Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(iv)  executed originals of IRS Form W-8ECI;

 

(v)  in the case of a Foreign Lender or Foreign Agent claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender or Foreign Agent is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of

 

92

--------------------------------------------------------------------------------


 

Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(vi)  to the extent a Foreign Lender or Foreign Agent is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender or Foreign Agent is a partnership and one or more direct or
indirect partners of such Foreign Lender or Foreign Agent are claiming the
portfolio interest exemption, such Foreign Lender or Foreign Agent may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(A)  any Foreign Lender or Foreign Agent shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender or Foreign Agent becomes a Lender or Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(B)  if a payment made to a Lender or Agent under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or Agent
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Agent shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with such Lender’s or such Agent’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (B), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender or Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)           If any Lender or Agent and such Lender or Agent determines in its
sole discretion exercised in good faith that it has actually received or
realized in connection therewith any refund of Tax or Other Tax with respect to
which any Credit Party has paid additional amounts pursuant to this Section 5.04
(a “Tax Benefit”), such Lender or Agent shall pay to such Credit Party an amount
that such Lender or Agent shall, in its reasonable discretion exercised in good
faith, determines is equal to the net benefit, after tax and without interest,
which was obtained by such Lender or Agent in such year as a consequence of such
Tax Benefit; provided that such Credit Party shall repay to such Lender or Agent
the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such Lender or Agent is required to repay such refund to such
Governmental

 

93

--------------------------------------------------------------------------------


 

Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the Lender or the Agent be required to pay any amount to any
Credit Party pursuant to this paragraph (g) the payment of which would place the
Lender or Agent in a less favorable net after-Tax position than the Lender or
Agent would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any Lender or
Agent to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.

 

(h)           Each party’s obligations under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Agent, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

SECTION 6.         Conditions Precedent to Credit Events on the Closing Date. 
The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Closing Date, is subject at the time
of the making of such Loans or the issuance of such Letters of Credit to the
satisfaction (or waiver) of the following conditions:

 

6.01.       Closing Date; Notes.  On or prior to the Closing Date, (i) the
Effective Date shall have occurred as provided in Section 13.19 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same at least three (3) Business Days prior to
the Closing Date the appropriate Term Note and/or Revolving Note executed by the
Borrower and, if requested by the Swingline Lender, the Swingline Note executed
by the Borrower, in each case in the amount, maturity and as otherwise provided
herein.

 

6.02.       Opinions of Counsel.  On the Closing Date, the Administrative Agent
shall have received from White & Case LLP, New York counsel to the Credit
Parties, a customary opinion addressed to the Administrative Agent, the
Collateral Trustee and each of the Lenders and dated the Closing Date.

 

6.03.       Company Documents; Proceedings; etc.  (a)  On the Closing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Closing Date, signed by an Authorized Officer of such Credit Party,
and attested to by the Secretary or any Assistant Secretary of such Credit
Party, with appropriate insertions, together with copies of the certificate or
articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate,  and an incumbency and specimen
signature of each officer executing any Credit Document or any other document
delivered in connection herewith on behalf of such Credit Party, and each of the
foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

(b)           On the Closing Date, the Administrative Agent shall have received
good standing certificates from the jurisdiction of organization and bring down
telegrams, electronic PDFs or facsimiles, if any, for the Credit Parties which
the Administrative Agent reasonably may have requested, certified by proper
Governmental Authorities or, with respect to any such bring down telegrams,
electronic PDFs or facsimiles, service companies.

 

(c)           On the Closing Date, the Administrative Agent shall have received
a certificate, dated as of the Closing Date and duly executed by an Authorized
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in Section 7.01.

 

94

--------------------------------------------------------------------------------


 

6.04.       Consummation of the Refinancing(a).  (a)  On or prior to the Closing
Date and concurrently with the incurrence of Loans and the use of proceeds of
such Loans to repay or prepay in full (and terminate the commitments under) the
GasCo Term Loan Agreement, the CoalCo Term Loan Agreement, the GasCo Revolving
Credit Agreement, the GasCo CS Letter of Credit Agreement, the CoalCo CS Letter
of Credit Agreement, the Holdings CS Letter of Credit Agreement and the Dynegy
Inc. CS Letter of Credit Agreement (but without requiring the termination of any
Existing Letters of Credit) (the “Refinancing”) on such date, all Indebtedness
to be Refinanced of the Borrower and its Subsidiaries shall have been repaid in
full, together with all fees and other amounts owing thereon, and all
commitments thereunder shall have been terminated.

 

(b)           On the Closing Date and substantially concurrently with the
incurrence of Loans on such date, the Administrative Agent shall have received
pay-off letters from the Lenders with respect to the Refinancing, which shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

(c)           The Administrative Agent shall have received evidence in form,
scope and substance reasonably satisfactory to it that the matters set forth in
this Section 6.04 have been (or will be) satisfied on the Closing Date.

 

(d)           On the Closing Date and after giving effect to the consummation of
the Transaction, the Borrower and its Restricted Subsidiaries shall have no
outstanding Indebtedness for borrowed money owed to a Person other than the
Borrower or its Subsidiaries, except for Indebtedness expressly permitted to
remain outstanding pursuant to Section 10.04 of this Agreement (“Existing
Indebtedness”).

 

6.05.       Intercreditor Agreement. On the Closing Date, the Intercreditor
Agreement shall have been duly executed and delivered by each party thereto, and
shall be in full force and effect.

 

6.06.       Adverse Change(a)             .  Since December 31, 2012, except as
disclosed in any Public Disclosure, there shall not have occurred any event,
change, circumstance, development, effect or fact that, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect.

 

6.07.       Security Documents.  (a)  On the Closing Date, each Credit Party
shall have duly authorized, executed and delivered the Guarantee and Collateral
Agreement, which shall be in full force and effect, substantially in the form of
Exhibit E (as amended, modified, restated, supplemented or extended from time to
time, the “Guarantee and Collateral Agreement”) covering all of such Credit
Party’s Guarantee and Collateral Agreement Collateral, together with:

 

(i)            proper financing statements (Form UCC-1 or the equivalent) for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary to perfect the security interests purported to be created by
the foregoing Guarantee and Collateral Agreement;

 

(ii)           certified copies of requests for information or copies
(Form UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name the Credit Parties as debtor and that are filed
in the jurisdictions referred to in clause (i) above, together with copies of
such financing statements that name the Credit Parties as debtor (none of which
shall cover any of the Collateral except (x) to the extent evidencing Permitted
Liens, (y) those in respect of which the Collateral Trustee shall have received
termination statements (Form UCC-3) or such other termination statements as
shall be required by local law fully executed for filing or (z) those in respect
of the Indebtedness to be Refinanced);

 

95

--------------------------------------------------------------------------------


 

(iii)          one or more, as applicable, short-form security agreements that
may be filed with the United States Patent and Trademark Office or the United
States Copyright Office for the grant of a security interest in patents,
trademarks and copyrights, each in substantially the form attached to the
Guarantee and Collateral Agreement;

 

(iv)          evidence of the completion of all other recordings and filings of,
or with respect to, the Guarantee and Collateral Agreement as may be necessary
to perfect and protect the security interests in Collateral intended to be
created by the Guarantee and Collateral Agreement;

 

(v)           all certificated Equity Interests of the Credit Parties
constituting Guarantee and Collateral Agreement Collateral, together with
executed and undated endorsements for transfer relating thereto;

 

(vi)          evidence that all other actions necessary to perfect and protect
the security interests in Collateral purported to be created by the Guarantee
and Collateral Agreement have been taken, and the Guarantee and Collateral
Agreement shall be in full force and effect;

 

(vii)         certificates of insurance and endorsements naming the Collateral
Trustee as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the Collateral; and

 

(b)           Notwithstanding anything herein to the contrary, it is understood
that, other than with respect to (i) any UCC Filing Collateral, (ii) Stock
Certificates of the Borrower and its Wholly-Owned Domestic Subsidiaries and
(iii) any Collateral upon which a Lien may be perfected by the filing of a
short-form security agreement with the United States Patent and Trademark Office
or the United States Copyright Office, to the extent (x) any UCC searches are
not received or (y) any Lien on any Collateral is not provided and/or perfected
on the Closing Date after the Borrower’s use of commercially reasonable efforts
to do so, the receipt of such UCC searches and the provision and/or perfection
of a Lien on such Collateral shall not constitute a condition precedent for
purposes of this Section 6.07, but shall instead be required to be delivered
after the Closing Date in accordance with Section 13.16.

 

6.08.       Financial Statements.  On or prior to the Closing Date, the
Administrative Agent and the Lenders shall have received (a) audited
consolidated balance sheets and related statements of income and cash flows of
the Borrower at, and for the period ended, December 31, 2012 (the Administrative
Agent and Lenders hereby acknowledge receipt of such audited consolidated
balance sheet and related statements of income and cash flows) and (b) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower for each Fiscal Quarter of the Borrower (other than the fourth
Fiscal Quarter) ended after the close of its most recent fiscal year and at
least 45 days prior to the Closing Date.

 

6.09.       Solvency Certificate.  On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer (or
other officer with reasonably equivalent duties) of the Borrower substantially
in the form of Exhibit F hereto.

 

6.10.       Fees, etc.  All fees and expenses required to be paid hereunder on
the Closing Date and for which invoices have been received by the Borrower at
least three (3) Business Days prior to the Closing Date shall have been paid or
directed by the Borrower to be paid from the proceeds of the initial fundings
hereunder.

 

96

--------------------------------------------------------------------------------


 

6.11.       PATRIOT ACT.  On or prior to the second Business Day prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act, to the extent reasonably requested at least ten days prior
to the Closing Date.

 

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Closing Date that
the respective item or matter does not meet its satisfaction.

 

SECTION 7.         Conditions Precedent to All Credit Events.

 

The obligation of each applicable Lender to make Loans, and the obligation of
each Issuing Lender to issue Letters of Credit, is subject, at the time of each
such Credit Event (except as hereinafter indicated), to the satisfaction or
waiver of the following conditions:

 

7.01.       No Default; Representations and Warranties.  At the time of each
such Credit Event (excluding any Mandatory Borrowing and any funding of
Revolving Loans pursuant to Section 3.05(a)) and also immediately after giving
effect thereto (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of such Credit Event (it being understood and agreed that (x) any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date
and (y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date).

 

7.02.       Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing or pursuant to Section 3.05(a)), the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).  Prior to the making of each Swingline Loan,
the Swingline Lender shall have received the notice referred to in
Section 2.03(b)(i).

 

(b)           Prior to the issuance of each Letter of Credit (other than an
Existing Letter of Credit), the Administrative Agent and the respective Issuing
Lender shall have received a Letter of Credit Request meeting the requirements
of Section 3.03(a).

 

Each Notice of Borrowing (other than a Notice of Borrowing requesting only a
conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the condition specified in Section 7.01 has been satisfied (or waived) on
and as of the date of the applicable Borrowing.

 

SECTION 8.         Representations and Warranties.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations and warranties.

 

8.01.       Company Status.  The Borrower and each of its Restricted
Subsidiaries (i) is a duly organized and validly existing Company in good
standing (or existing, as applicable) under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own or lease its
property and

 

97

--------------------------------------------------------------------------------


 

assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is, to the extent such concepts are applicable
under the laws of the relevant jurisdiction, duly qualified and is authorized to
do business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications except in the case of clauses (i) (other than with respect
to the existence of the Borrower), (ii) and (iii), for failures which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

8.02.       Power and Authority; Due Authorization, Execution and Delivery. 
Each Credit Party has all requisite power and authority to execute, deliver and
perform its obligations under each of the Credit Documents to which it is party
and has taken all necessary Company action to authorize the execution, delivery
and performance by it of each of such Credit Documents.  Each Credit Party has
duly executed and delivered each of the Credit Documents to which it is party,
and each of such Credit Documents constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except to the extent
(i) that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law) and (ii) of the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Credit Parties in favor of the Collateral Trustee.

 

8.03.       No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any applicable
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or Governmental Authority, except in the case of any
contraventions that would not reasonably be expected, enter individually or in
the aggregate, to result in a Material Adverse Effect, (ii) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents or Permitted Liens) upon any of the property or assets of any
Credit Party or any of its Restricted Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any
Credit Party or any of its Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound or to which it may be subject, except for
any such contravention, breach, default, conflict or Lien that would not
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect or (iii) will violate any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents), as
applicable, of any Credit Party or any of its Restricted Subsidiaries.

 

8.04.       Approvals.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority is required to be obtained or made by, or on behalf of,
any Credit Party (except for (w) those that have otherwise been obtained or made
on or prior to the Closing Date and which remain in full force and effect on the
Closing Date, (x) filings which are necessary to release liens granted pursuant
to the document related to the Indebtedness to be Refinanced, (y) filings which
are necessary to perfect the security interests created under the Security
Documents and (z) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect) to authorize, or is required to be obtained or made by,
or on behalf of, any Credit Party in connection with, (i) the execution,
delivery and performance of any Credit Document or (ii) the legality, validity,
binding effect or enforceability of any such Credit Document.

 

98

--------------------------------------------------------------------------------


 

8.05.       Financial Statements; Solvency; Projections; No Material Adverse
Effect.  (a)  The audited consolidated balance sheet of the Borrower at
December 31, 2012 and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the Borrower for the period ended
on such date furnished to the Lenders on or prior to the Closing Date, present
fairly in all material respects the consolidated financial position of the
Borrower as of such date.  All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes.

 

(b)           On and as of the Closing Date, after giving effect to the
Transaction and to all Indebtedness being incurred or assumed and Liens created
by the Credit Parties in connection therewith, (i) the sum of the Indebtedness
(including Contingent Obligations) of the Borrower and its Subsidiaries (other
than DNE), taken as a whole, does not exceed the fair value of the present
assets (at a fair valuation) of the Borrower and its Subsidiaries (other than
DNE), taken as a whole, (ii) the capital of the Borrower and its Subsidiaries
(other than DNE), taken as a whole, is not unreasonably small in relation to the
business of the Borrower or its Subsidiaries (other than DNE), taken as a whole,
contemplated as of the Closing Date, (iii) the present fair saleable value of
the Borrower and its Subsidiaries (other than DNE), taken as a whole, is not
less than the amount that will be required to pay the probable liabilities
(including Contingent Obligations) of the Borrower and its Subsidiaries (other
than DNE), taken as a whole, on their debts as they become absolute and matured
in the ordinary course of business and (iv) the Borrower and its Subsidiaries
(other than DNE), taken as a whole, do not intend to incur, or believe that they
will incur, Indebtedness, including current obligations, beyond their ability to
pay such Indebtedness as it matures in the ordinary course of business. For the
purposes hereof, the amount of any Contingent Obligation at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that would reasonably be expected
to become an actual or matured liability (irrespective of whether such
Contingent Obligations meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

(c)           The Projections made available to the Administrative Agent and the
Lenders on or prior to the Closing Date have been prepared in good faith and are
based on assumptions that the Borrower believes reasonable at the time made, it
being recognized by the Administrative Agent and the Lenders, however, that
projections are subject to significant uncertainties and contingencies, which
may be beyond the Borrower’s and its Subsidiaries’ control and projections as to
future events are not to be viewed as facts or as a guarantee of performance or
achievement of any particular results and that the actual results during the
period or periods covered by the Projections may differ from the projected
results included in such Projections and such differences may be material.

 

(d)           After giving effect to the Transaction, since the Closing Date, no
event, change or condition has occurred that has had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

8.06.       Litigation.  Except as disclosed in any Public Disclosure, there are
no actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened in writing (i) with respect to the Credit Documents or (ii) that have
a reasonable likelihood of adverse determination, and, if adversely determined,
have had, or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

8.07.       True and Complete Disclosure.  All written information concerning
the Borrower or any of its Subsidiaries that has been furnished to the
Administrative Agent or any Lender in connection the Transactions (excluding
information of a general economic or industry nature), when taken as a whole,
is, and all other such written information as supplemented (when furnished)
hereafter by or on behalf of the

 

99

--------------------------------------------------------------------------------


 

Borrower or any of its Restricted Subsidiaries to the Administrative Agent or
any Lender, when taken as a whole, will be, true and accurate in all material
respects on the date as of which such information is furnished and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary to make such information (when furnished
and taken as a whole) not materially misleading at such time in light of the
circumstances under which such statements were made, it being understood and
agreed that for purposes of this Section 8.07, such factual information shall
not include the Projections, any pro forma financial information, the budgets,
other forward looking information or information consisting of statements,
estimates or forecasts regarding the future condition of the industries in which
they operate.

 

8.08.       Margin Regulations(a).  Neither the making of any Loan nor the use
of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.  At the time of the making of each Credit Event, the
value of all Margin Stock owned by the Borrower and its Restricted Subsidiaries
shall constitute not more than 25% of the value of all assets of the Borrower
and its Restricted Subsidiaries.  None of the Borrower or any of its
Subsidiaries is engaged principally, or as one of its material activities, in
the business of extending credit for the purposes of buying or carrying Margin
Stock.

 

8.09.       Tax Returns and Payments.  The Borrower and each of its Restricted
Subsidiaries has timely filed or caused to be timely filed (or filed for
extension) with the appropriate taxing authority all federal, state, local and
foreign tax returns and other statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Borrower and/or any of its Restricted Subsidiaries, except
where the failure to timely file or cause to be timely filed such Returns would
not cause a Material Adverse Effect, and all such Returns are correct and
complete in all material respects, except where the failure to timely file or
cause to be timely filed such Returns would not result in a Material Adverse
Effect.  The Returns accurately reflect in all material respects all liability
for Taxes of the Borrower and its Restricted Subsidiaries, as applicable, for
the periods covered thereby.  The Borrower and each of its Restricted
Subsidiaries has paid all taxes and assessments payable by it which have become
due, other than (i) those that are being contested in good faith by appropriate
proceedings and adequately disclosed and fully provided for on the financial
statements of the Borrower and its Restricted Subsidiaries in accordance with
GAAP or (ii) those the failure to pay, either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  There
is no tax assessment proposed in writing against the Borrower or any of its
Restricted Subsidiaries that would, if made, have a Material Adverse Effect.

 

8.10.       Compliance with ERISA. (a)  Schedule 8.10 sets forth each Plan as of
the Closing Date.  Except as disclosed in any Public Disclosure, each Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including without limitation the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations, except where any failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and to the knowledge of the Borrower or
any of its Restricted Subsidiaries, nothing has occurred since the date of such
determination that would reasonably be expected to result in revocation of such
determination (or, in the case of a Plan with no determination, to the knowledge
of the Borrower or any of its Restricted Subsidiaries, nothing has occurred that
would reasonably be expected to materially adversely affect the issuance of a
favorable determination letter).  Except as disclosed in any Public Disclosure,
no ERISA Event has occurred other than as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

100

--------------------------------------------------------------------------------


 

(b)           Except as disclosed in any Public Disclosure, none of the Borrower
or any of its Subsidiaries or any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan, and, if each of the Borrower,
any of its Subsidiaries and each ERISA Affiliate were to withdraw in a complete
withdrawal as of the date this assurance is given or deemed given, the aggregate
withdrawal liability that would be incurred would not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.

 

(c)           Except as disclosed in any Public Disclosure, there are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Borrower or any of its
Restricted Subsidiaries, which would reasonably be expected to be asserted
successfully against any Plan and, if so asserted successfully, would reasonably
be expected either individually or in the aggregate to have a Material Adverse
Effect.

 

(d)           Except as disclosed in any Public Disclosure, the Borrower, its
Restricted Subsidiaries and any ERISA Affiliate have made all material
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(e)           Except as disclosed in any Public Disclosure, or otherwise as
would not, either individually or in the aggregate, have a Material Adverse
Effect, no lien imposed under the Code or ERISA on the assets of the Borrower,
its Restricted Subsidiaries or any ERISA Affiliate exists on account of any
Plan.

 

8.11.       Security Documents.  (a) The provisions of the Guarantee and
Collateral Agreement (taken as a whole) are effective to create in favor of the
Collateral Trustee for the benefit of the Secured Parties a legal, valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)) security interest in all
right, title and interest of the Credit Parties in the Guarantee and Collateral
Agreement Collateral described therein (other than, in the case of proceeds,
money not constituting identifiable proceeds of any Collateral), and the
Collateral Trustee, for the benefit of the Secured Parties, has (or, after the
filing of UCC-1 financing statements in the office and with the information
specified by the Credit Parties in the Guarantee and Collateral Agreement, the
payment of all applicable fees and the taking of such other actions as are
required by the Guarantee and Collateral Agreement, will have) a fully perfected
security interest in all right, title and interest in all of the Guarantee and
Collateral Agreement Collateral described therein (if and to the extent the
Guarantee and Collateral Agreement Collateral can be perfected by the filing of
UCC-1 financing statements and the other actions required by the Guarantee and
Collateral Agreement), superior and prior to the rights of all third Persons and
subject to no other Liens other than Permitted Liens.

 

(b)           The recordation of the grants of security interest in patents and
the grants of security interest in trademarks in the respective forms attached
to the Guarantee and Collateral Agreement, in each case, in the United States
Patent and Trademark Office, together with filings on Form UCC-1 made pursuant
to the Guarantee and Collateral Agreement and payment of all applicable fees,
will create, as may be perfected by such filing and recordation, a perfected
security interest in the trademark registrations and patents that are part of
the Guarantee and Collateral Agreement Collateral, and the recordation of the
grant of security interest in copyrights substantially in the form attached to
the Guarantee and Collateral Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Guarantee and
Collateral Agreement, will create, as may be perfected by such filings and
recordation,

 

101

--------------------------------------------------------------------------------


 

a perfected security interest in the copyright registrations that are a part of
the Guarantee and Collateral Agreement Collateral.

 

(c)           Upon filing or recording, as applicable, with the appropriate
recording office, each Mortgage shall create, as security for the obligations
purported to be secured thereby, a legal, valid and enforceable (except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law)) perfected security interest in and mortgage Lien
on the respective Mortgaged Property in favor of the Collateral Trustee (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Parties, superior and prior to the rights of all third Persons and
subject to no other Liens other than Permitted Liens.

 

8.12.       Properties.  All Real Property with a value in excess of $25,000,000
that is owned by the Borrower or any of its Restricted Subsidiaries as of the
Closing Date and all material Real Property that is leased by the Borrower or
any of its Restricted Subsidiaries as of the Closing Date, and, in each case,
the nature of the interest therein, is correctly set forth in Schedule 8.12. 
Each of the Borrower and each of its Restricted Subsidiaries has good title to,
or valid leasehold interests in, all material property owned or leased by it
(except where the failure to have such title or leasehold interest, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect).  All such material property of the Borrower and its Restricted
Subsidiaries are owned or leased free and clear of all Liens other than
Permitted Liens.

 

8.13.       Subsidiaries.  On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.13.  Schedule
8.13 sets forth, as of the Closing Date, the exact legal name of each such
Subsidiary and its jurisdiction of organization, the percentage ownership
(direct and indirect) of the Borrower in each class of Capital Stock or other
Equity Interests of each of its Subsidiaries and also identifies each of the
direct owners thereof.  All outstanding shares of Equity Interests of each
Restricted Subsidiary of the Borrower have been duly and validly issued, are
fully paid and non-assessable (to the extent applicable).

 

8.14.       Compliance with Statutes, etc.  Except as disclosed in any Public
Disclosure, the Borrower and each of its Restricted Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property except such
non-compliances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (but not including, in
each case, any such statutes, orders or restrictions which is the subject of any
other Section in this Section 8, including, without limitation, 8.10, 8.16, 8.17
and 8.19).

 

8.15.       Investment Company Act.  Neither the Borrower nor any of its
Restricted Subsidiaries is required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

8.16.       Environmental Matters.  Except as would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, or
as set forth on Schedule 8.16, none of the Borrower or any of its Restricted
Subsidiaries:  (a) has failed to comply with any Environmental Law or to obtain,
maintain, renew and comply with any permit, license, registration or other
approval required under Environmental Law; (b) has become a party to any
administrative or judicial proceeding, or been threatened in writing with any
such proceeding, that could result in the termination, revocation or
modification of any permit, license, registration or other approval required
under Environmental Law; (c) possesses knowledge that (i) the Borrower or any of
its Restricted Subsidiaries has become subject to any written Environmental
Claim encumbering any Mortgaged Property, (ii) the Borrower or any of its

 

102

--------------------------------------------------------------------------------


 

Restricted Subsidiaries is subject to any Lien imposed pursuant to Environmental
Law encumbering any Mortgaged Property or (iii) any Mortgaged Property contains
Hazardous Materials of a form or type or in a quantity or location that, either
individually or in the aggregate, would reasonably be expected to result in any
Environmental Claim against the Borrower or any Restricted Subsidiary; or (d)
has received written notice of any Environmental Claim or threatened
Environmental Claim, against or affecting the Borrower or any of its Restricted
Subsidiaries or any of their material properties other than those which have
been fully and finally resolved and for which no obligations remain
outstanding.  This Section 8.16 sets forth the sole representations and
warranties of the Borrower and its Restricted Subsidiaries with respect to
environmental and occupational health and safety matters and Hazardous
Materials.

 

8.17.       Employment and Labor Relations.  Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in any unfair labor practice that would
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, threatened in writing against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any of its Restricted Subsidiaries or, to the knowledge
of the Borrower, threatened in writing against any of them, (ii) no strike,
labor dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries or, to the knowledge of the Borrower, threatened against
the Borrower or any of its Restricted Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Restricted Subsidiaries, (iv) no equal employment opportunity charges
or other claims of employment discrimination are pending or, to the Borrower’s
knowledge, threatened in writing against the Borrower or any of its Restricted
Subsidiaries and (v) no wage and hour department investigation has been made of
the Borrower or any of its Restricted Subsidiaries, except (with respect to any
matter specified in clauses (i) — (v) above, either individually or in the
aggregate) such as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

8.18.       Intellectual Property, etc.  The Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
proprietary information, know-how of any type and other similar intellectual
property rights, and formulas or rights with respect to the foregoing, needed to
conduct the businesses of the Borrower and its Restricted Subsidiaries as
presently conducted, without any known conflict with or infringement or
misappropriation on any such rights of others which, or the failure to own or
have which, as the case may be, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

8.19.       Anti-Terrorism Laws; OFAC; FCPA.  Neither any Credit Party nor any
of its Restricted Subsidiaries is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
of America (50 U.S.C. App. §§ 1 et seq.) (as amended, the “Trading with the
Enemy Act”).  Neither any Credit Party nor any of its Restricted Subsidiaries is
in violation, in any material respect, of (a) the Trading with the Enemy Act,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (c) the USA PATRIOT ACT (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended from time
to time, the “Act”) or (d) the Foreign Corrupt Practices Act (Pub. L. 95-213
(signed into law December 19, 1977)). None of the Credit Parties is a blocked
person described in Section 1 of the Anti-Terrorism Order.

 

No Credit Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive

 

103

--------------------------------------------------------------------------------


 

order, or to its knowledge is otherwise associated with any such Person in any
manner that violates in any material respect Section 2 of such executive order
or (iii) is a Person on the list of “Specially Designated Nationals and Blocked
Persons” or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

SECTION 9.         Affirmative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Total Commitment and all Letters of Credit have terminated (or such
Letters of Credit have been cash collateralized or backstopped on terms, and
pursuant to documentation, reasonably satisfactory to the applicable Issuing
Lender thereof) and the Loans, Notes and Unpaid Drawings (in each case together
with interest thereon), Fees and all other Obligations (other than contingent
obligations which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

9.01.       Information Covenants.  The Borrower will furnish to the
Administrative Agent (for each Lender):

 

(a)           Quarterly Financial Statements.  Within 50 days after the close of
each of the first three quarterly accounting periods in each Fiscal Year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior Fiscal Year and comparable budgeted figures for such quarterly
accounting period as set forth in the respective projections delivered pursuant
to Section 9.01(c), all of which shall be certified by an Authorized Officer of
the Borrower that they fairly present in all material respects in accordance
with GAAP the financial condition of the Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes.

 

(b)           Annual Financial Statements.  Within 105 days after the close of
each Fiscal Year of the Borrower (commencing with the Fiscal Year ending
December 31, 2013), (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income  and retained earnings and statement of cash flows for such
Fiscal Year, setting forth comparative figures for the preceding Fiscal Year and
certified by Ernst & Young LLP or any other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, accompanied by an opinion of such accounting firm (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification (other than those solely with respect to (x) any
projected failure to comply with the covenant set forth in Section 10.07 on a
future date or in a future period and/or (y) with respect to any report
delivered within one year prior to a Maturity Date, any such qualification made
due to such Maturity Date occurring within one year after such report)) or
exception as to scope of audit and (ii) management’s discussion and analysis of
the important operational and financial developments during such Fiscal Year
consistent with the Borrower’s historical practices.

 

Simultaneously with the delivery of each set of financial statements referred to
in Sections 9.01(a) and (b); the related financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements.

 

(c)           Projections.  No later than 105 days following the first day of
each Fiscal Year of the Borrower, reasonably detailed projections of the
Borrower and its Restricted Subsidiaries, for each quarter of such Fiscal Year,
in a form substantially consistent with the Projections (including statements of

 

104

--------------------------------------------------------------------------------


 

income, cash flow statement and balance sheets for the Borrower and its
Restricted Subsidiaries on a consolidated basis) for each of the four Fiscal
Quarters of such Fiscal Year in reasonable detail setting forth, with
appropriate discussion, the principal assumptions upon which such projections
are based.

 

(d)           Officer’s Certificates.  Concurrently with the delivery of the
financial statements provided for in Sections 9.01(a) and (b), a compliance
certificate from an Authorized Officer of the Borrower in substantially the form
of Exhibit G (with blanks appropriately completed and with any deviations from
such form as may be acceptable to the Administrative Agent) certifying on behalf
of the Borrower that, to such officer’s knowledge after due inquiry, no Default
or Event of Default has occurred and is continuing on the date of such
compliance certificate or, if any Default or Event of Default has occurred and
is continuing, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken in connection therewith, which
certificate shall (i) to the extent that a Compliance Date occurred on the last
day of the period covered by such financial statements, set forth in reasonable
detail the calculations required to establish whether the Borrower and its
Restricted Subsidiaries were in compliance with the provisions of Section 10.07
at the end of such Fiscal Quarter or Fiscal Year, as the case may be, (ii)
identify each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such certificate or a confirmation that
there is no change in such information since the later of the Closing Date and
the date of the last such certificate, (iii) identify each Immaterial Subsidiary
as of the date of delivery of such certificate or confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such certificate and (iv) identify each Excluded Project Subsidiary as
of the date of delivery of such certificate or confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such certificate.

 

(e)           Notice of Default, Litigation and Material Adverse Effect. 
Promptly, and in any event within five (5) Business Days after any senior
officer of the Borrower or any of its Restricted Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or Event of Default,  specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken in connection
therewith, (ii) any litigation or governmental investigation or proceeding
pending against the Borrower or any of its Restricted Subsidiaries (x) which,
either individually or in the aggregate, has been adversely determined or has a
reasonable likelihood of adverse determination and such adverse determination
has had, or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or (y) with respect to any Credit Document
or (iii) any other event, change or circumstance that has had, or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(f)            Other Information.  Promptly after the filing or delivery
thereof, copies of all financial statements, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents), proxy statements and reports, if any, which the Borrower or any of
its Restricted Subsidiaries shall publicly file with the SEC or deliver
generally to holders (or any trustee, agent or other representative thereof) of
any Qualified Equity Interests or any Indebtedness in excess of the Threshold
Amount (in each case, to the extent not otherwise provided hereunder).

 

Promptly following reasonable request, such other information or documents
(financial or otherwise) regarding the operations, business affairs and
financial condition of the Borrower or any of its Restricted Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

Notwithstanding anything to the contrary contained in this Section 9.01, neither
the Borrower nor any of its Restricted Subsidiaries shall be required to deliver
to the Administrative Agent or any Lender, or otherwise disclose or permit the
inspection or discussion of, any information (i) subject to

 

105

--------------------------------------------------------------------------------


 

confidentiality agreements or attorney/client work privilege or which
constitutes attorney work-product, (ii) that constitutes non-financial trade
secrets or non-financial proprietary information or (iii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable law.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 9.01 shall be satisfied with respect to financial information or other
information of the Borrower and the Restricted Subsidiaries by furnishing (A)
the applicable financial statements of the Borrower or (B) the Borrower’s Form
8-K, 10-K or 10-Q, as applicable, filed with the SEC; provided, that with
respect to clauses (A) and (B), to the extent such information is in lieu of
information required to be provided under Section 9.01(b), such materials are
accompanied by a report and opinion of Ernst & Young LLP or other independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent, which report and opinion shall otherwise comply with the
requirements related thereto in Section 9.01(b).

 

Documents and financial information required to be delivered pursuant to
Sections 9.01(a) or (b) (to the extent such financial information is included in
materials filed with the SEC or posted on the relevant website, as the case may
be) shall be deemed to have been delivered to the Administrative Agent on the
date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the internet at the Borrower’s website address at
www.dynegy.com (or a successor internet address as provided by the Borrower in
accordance with Section 13.03), (ii) on which such information has been posted
on the Borrower’s behalf on IntraLinks (or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent)) or (iii) is available via the EDGAR system of the SEC on the Internet;
provided that, in each case, the Borrower shall promptly notify the
Administrative Agent of the posting of any such information.

 

9.02.       Books, Records and Inspections.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, keep proper books of record and accounts
in which full, true and correct (in all material respects) entries in conformity
with GAAP (it being understood and agreed that Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles that are applicable in their respective countries of organization and
that such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder) and all requirements of law shall be made of
all material dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent to visit and inspect, under guidance of officers of the
Borrower or such Restricted Subsidiary and subject to any applicable safety
rules and procedures, any of the properties of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all upon reasonable prior
notice and at such reasonable times and intervals and to such reasonable extent
as the Administrative Agent may reasonably request; provided that the
Administrative Agent shall give the Borrower an opportunity to participate in
any discussions with its accountants; provided, further, that, (i) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 and (ii) in the
absence of an Event of Default, the Administrative Agent shall not exercise its
rights under this Section 9.02 more often than two times during any Fiscal Year
and only one such time shall be at the Borrower’s reasonable expense; and
provided, further, that when an  Event of Default exists, the Administrative
Agent and its designees may do any of the foregoing at the reasonable expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice; provided, further, that notwithstanding anything to the contrary
contained in this Section 9.02, neither the Borrower nor any of its Restricted
Subsidiaries shall be required

 

106

--------------------------------------------------------------------------------


 

to deliver to the Administrative Agent or any Lender, or otherwise disclose or
permit the inspection or discussion of, any information (i) subject to
confidentiality agreements or attorney/client privilege or which constitutes
attorney work product, (ii) that constitutes non-financial trade secrets or
non-financial proprietary information or (iii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law.

 

9.03.       Maintenance of Property; Insurance.  (a)  The Borrower will, and
will cause each of its Restricted Subsidiaries to, (i) keep all tangible
property necessary to the business of the Borrower and its Restricted
Subsidiaries in satisfactory working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty and condemnation events,
except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) maintain
with financially sound and reputable insurance companies (provided, however,
there shall be no breach of this Section 9.03 if any such insurer becomes
financially unsound and the applicable Credit Party obtains insurance coverage
from a different financially sound and reputable insurer) insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies engaged in similar businesses as the Borrower
and its Restricted Subsidiaries (after giving effect to any self-insurance
reasonable and customary for Persons engaged in similar businesses as the
Borrower and its Restricted Subsidiaries) as reasonably determined by the
Borrower.  Such insurance, except to the extent any such insurance is not
generally available in the marketplace from commercial insurers, shall include
physical damage insurance on all material real and personal property (whether
now owned or hereafter acquired) on an all risk basis and business interruption
insurance.  The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

 

(b)           If at any time the improvements on a Mortgaged Property are
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or any successor thereto or other applicable agency,
the Borrower will, and will cause each of its Restricted Subsidiaries to, at all
times keep and maintain flood insurance in an amount sufficient to comply with
the rules and regulations promulgated under the National Flood Insurance Act of
1968 and Flood Disaster Protection Act of 1973, each as amended from time to
time.

 

9.04.       Existence; Franchises.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, do or cause to be done, all things necessary, as
determined in its reasonable business judgment, to preserve and keep in full
force and effect its existence and its franchises, licenses, permits,
copyrights, trademarks and patents; provided, however, that nothing in this
Section 9.04 shall prevent (i) sales of assets, dispositions and other
transactions by the Borrower or any of its Restricted Subsidiaries in accordance
with the terms herein, (ii) the withdrawal by the Borrower or any of its
Restricted Subsidiaries of its qualification as a foreign Company in any
jurisdiction or (other than with respect to the Borrower) failure to otherwise
preserve or keep in full force and effect its existence or rights, franchises,
licenses, permits, copyrights, trademarks or patents, if such withdrawal or
failure would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (iii) the expiration of copyrights
or patents at the end of their statutory term.

 

9.05.       Compliance with Statutes, etc.  Except as disclosed in any Public
Disclosure, the Borrower will, and will cause each of its Restricted
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

107

--------------------------------------------------------------------------------


 

9.06.       Compliance with Environmental Laws.  (a)  Except as disclosed in any
Public Disclosure, the Borrower will comply, and will cause each of its
Restricted Subsidiaries to comply, with all Environmental Laws and permits
applicable to, or required by, the ownership, lease or use of any Real Property
now or hereafter owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries, except such noncompliances as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)           At any time that the Borrower or any of its Restricted
Subsidiaries are not in compliance with Section 9.06(a), the Borrower will
provide, at the sole expense of the Borrower and after the reasonable request of
the Administrative Agent, an environmental site assessment report concerning the
Real Property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries that is subject of the noncompliance, prepared by an environmental
consulting firm, reasonable in scope based upon the circumstances of the
request, indicating, where relevant to the subject matter of the request, the
presence or absence of Hazardous Materials on such Real Property.  If the
Borrower fails to provide the same within ninety (90) days after such request
was made, the Administrative Agent may order the same, the cost of which shall
be borne by the Borrower, and the Borrower shall grant to the Administrative
Agent and the Lenders and their respective agents reasonable access to such Real
Property to undertake such an assessment at any reasonable time upon reasonable
notice to the Borrower, all at the sole expense of the Borrower.  The
Administrative Agent, the Lenders, and their respective agents and environmental
consulting firms shall not be permitted to conduct any Phase II investigation or
sampling of soil, groundwater, building materials, air or any other
environmental media at any Real Property owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries.

 

9.07.       End of Fiscal Years; Fiscal Quarters.  The Borrower will cause (i)
its fiscal year to end on December 31 of each calendar year and (ii) its fiscal
quarter to end on the last day of each period described in the definition of
“Fiscal Quarter.”

 

9.08.       Payment of Taxes.  The Borrower will pay and discharge, and will
cause each of its Restricted Subsidiaries to pay and discharge, all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, prior to the date on
which penalties attach thereto; provided that neither the Borrower nor any of
its Restricted Subsidiaries shall be required to pay any such Tax, assessment,
charge, levy or claim which (i) is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

9.09.       Use of Proceeds.

 

(a)           All proceeds of the Initial Tranche B-1 Term Loans and the Initial
Tranche B-2 Term Loans will be used to finance the Refinancing (including
payment of accrued interest) and to pay fees, premiums and expenses (including
any original issue discount or up-front fees with respect to the Loans) incurred
in connection with the Transaction; provided that any proceeds in excess of
those used as contemplated above may be retained by the Borrower and used by it
and its Restricted Subsidiaries for the purposes described in following clause
(b).

 

(b)           All proceeds of the Revolving Loans and the Swingline Loans will
be used for the working capital and general corporate purposes of the Borrower
and its Restricted Subsidiaries (including, without limitation, to finance
acquisitions permitted under this Agreement, capital expenditures, dividends,
restricted payments and Permitted Investments).

 

108

--------------------------------------------------------------------------------


 

9.10.       Additional Security; Further Assurances; etc.  (a) The Borrower
will, and will cause each other Credit Party to, grant to the Collateral Trustee
for the benefit of the Secured Parties security interests and Mortgages in such
assets and Real Property of the Borrower and such other Credit Party (other than
Excluded Assets (including Excluded Equity Interests)) as are not covered by the
original Security Documents and as may be reasonably requested from time to time
by the Administrative Agent or the Required Lenders (collectively, as amended,
restated, supplemented or otherwise modified from time to time, the “Additional
Security Documents”).  All such security interests and Mortgages shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Collateral Trustee and the Borrower and shall constitute valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) under
applicable domestic law and perfected security interests, hypothecations and
Mortgages superior to and prior to the rights of all third Persons and
enforceable against third parties and subject to no other Liens except for
Permitted Liens.  The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect (if and to the extent the assets subject
to the applicable Additional Security Document can be perfected by the actions
required by such Additional Security Document), preserve and protect the Liens
in favor of the Collateral Trustee required to be granted pursuant to the
Additional Security Documents and all material taxes, fees and other charges
payable in connection therewith shall be paid in full to the extent due and
owing.  Notwithstanding the foregoing, this Section 9.10(a) shall not apply to
(and the Borrower and its Restricted Subsidiaries shall not be required to grant
a Mortgage in) (i) any owned Real Property the Fair Market Value or book value
of which (as reasonably determined by Borrower or such Subsidiary) is less than
or equal to $25,000,000 (provided that the Borrower and its Restricted
Subsidiaries shall not be required to grant a Mortgage in any Real Property that
the Fair Market Value and book-value are less than the foregoing threshold on
the Closing Date), (ii) any Leasehold, or (iii) any of the South Bay Facility,
the Vermilion Facility, the Havana 1-5 Units, the Wood River 1-3 Units, the
Oglesby Facility or the Stallings Facility or any Buffer Land to (a) any of the
foregoing properties or (b) the Baldwin, Havana and Hennepin plants; provided
that, subject to the terms of the Intercreditor Agreement, no Real Property
located in the State of New York shall be required to secure any Hedging
Obligations, any obligations arising under any Treasury Services Agreement, any
Revolving Loans or any other revolving facility.

 

(b)           The Borrower will, and will cause each of the other Credit Parties
to, at the expense of the Borrower, make, execute, endorse, acknowledge,
authorize, file and/or deliver to the Collateral Trustee from time to time such
vouchers, invoices, schedules, confirmatory collateral assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
real property surveys, reports, assignments, and other documents, assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents (other than Excluded Assets) as the Collateral
Trustee may reasonably require.  Furthermore, the Borrower will, and will cause
the other Credit Parties to, deliver to the Collateral Trustee with respect to
additional Real Property collateral such opinions of counsel, Mortgage Policies
and other related documentation of the type described on Schedule 13.16 as may
reasonably be requested by the Administrative Agent or the Collateral Trustee in
order to assure itself that Section 9.10(a) has been complied with. 
Notwithstanding the foregoing, nothing in this Agreement shall require any
Credit Party to make (i) any filings or take any other action to record or
perfect the Collateral Trustee’s Lien in any intellectual property outside the
United States and (ii) no actions in any non-U.S. jurisdiction or required by
the laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

 

109

--------------------------------------------------------------------------------


 

(c)           Subject to Section 13.16 (to the extent applicable), the Borrower
agrees that each action required by clauses (a) and (b) of this Section 9.10
shall be completed within ninety (90) days after such action is requested to be
taken by the Administrative Agent or the Required Lenders (as such time may be
extended by the Administrative Agent or the Collateral Trustee, as applicable,
in its reasonable discretion).

 

(d)           After the Closing Date, upon (i) the formation or acquisition of
any new direct or indirect Wholly-Owned Domestic Subsidiary (in each case, other
than an Excluded Subsidiary) of the Borrower, (ii) any Excluded Subsidiary
ceasing to constitute an Excluded Subsidiary or (iii) the designation in
accordance with Section 9.11 of any existing direct or indirect Wholly-Owned
Domestic Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary: (x) within sixty days after such formation, acquisition, cessation
or designation, or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion (I) cause each such Domestic Subsidiary
that is required to become a Subsidiary Guarantor to duly execute and deliver to
the Administrative Agent or the Collateral Trustee (as appropriate) joinders to
the applicable Security Documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent,
subject to local law requirements, with the Security Documents in effect on the
Closing Date), in each case granting first-priority Liens (subject to Permitted
Liens) required by this Section 9.10, (II) take and cause such Restricted
Subsidiary that is required to become a Subsidiary Guarantor to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Collateral Trustee to vest in the
Collateral Trustee (or in any representative of the Collateral Trustee
designated by it) valid and perfected Liens to the extent required by the Credit
Documents, and to otherwise comply with the requirements in this Section 9.10 or
the Security Documents and (III) cause each such Domestic Subsidiary that is
required to become a Subsidiary Guarantor (and the parent of each such Domestic
Subsidiary that is a Subsidiary Guarantor) to deliver any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes (to the extent certificated) that are required to be pledged pursuant to
Security Documents, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank.

 

(e)           Notwithstanding anything to the contrary contained in this Section
9.10, the Administrative Agent shall not require perfection in, and the Borrower
shall not be required to perfect, any assets as to which the Administrative
Agent shall determine in its reasonable discretion that the cost of perfecting a
security interest in such asset is excessive in relation to the value of the
security to be afforded thereby.

 

(f)            No Credit Party shall be required to obtain control agreements or
perfect the Lien granted to the Collateral Trustee by “control” with respect to
any Collateral (including deposit accounts, securities accounts, etc.) other
than, to the extent constituting Collateral, certificated Equity Interests of
the Borrower’s Restricted Subsidiaries and promissory notes.

 

(g)           No Credit Party shall be required to obtain landlord lien waivers,
bailment lien waivers or estoppels letters with respect to any leased property
of such Credit Party.

 

(h)           Liens required to be granted from time to time pursuant to this
Section 9.10 shall be subject to exceptions and limitations set forth in this
Agreement and the other Credit Documents.

 

9.11.       Designation of Subsidiaries.

 

(a)           The Borrower may, by an Officer’s Certificate, at any time
designate any Restricted Subsidiary (other than any Subsidiary constituting or
owning Core Assets) as an Unrestricted

 

110

--------------------------------------------------------------------------------


 

Subsidiary or designate (or re-designate, as the case may be) any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation (or re-designation), no Default or Event of Default shall
have occurred and be continuing and (ii) in the case of the designation of a
Subsidiary as an Unrestricted Subsidiary, the Subsidiary to be so designated
does not (directly, or indirectly, through its Subsidiaries) at such time own
any Equity Interests or Indebtedness of, or own or hold any lien on any property
of, the Borrower or any of its Restricted Subsidiaries.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the Fair
Market Value as reasonably determined by the Borrower in good faith of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein and will
reduce the amount available for Restricted Payments under the provisions of
Section 10.03 or under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower.  Such designation shall only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute, at the time of designation, the incurrence of any
Indebtedness or Liens of such Subsidiary existing at such time and a return on
any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the Fair Market Value as reasonably
determined by the Borrower at the date of such designation of the Borrower’s or
its Subsidiary’s (as applicable) Investment in such Subsidiary, and such
designation will only be permitted if such Indebtedness is permitted under
Section 10.04, calculated on a pro forma basis as if such designation had
occurred at the beginning of the most recently-ended Test Period.  If, at any
time, any Unrestricted Subsidiary remains a Subsidiary of the Borrower, but
fails to meet the requirements set forth in the definition of Unrestricted
Subsidiary or clause (ii) of the proviso to the first sentence of this
Section 9.11(a) as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for the purposes of this Agreement and any Indebtedness
of such Subsidiary will be deemed to be incurred by a Restricted Subsidiary as
of such date.

 

(b)           The Borrower may, by an Officer’s Certificate, at any time
designate any Restricted Subsidiary as an Excluded Project Subsidiary or
designate (or re-designate, as the case may be) any Excluded Project Subsidiary
as a Restricted Subsidiary that is not an Excluded Project Subsidiary; provided
that (i) immediately before and after such designation (or re-designation), no
Default or Event of Default shall have occurred and be continuing and (ii) in
the case of the designation of a Subsidiary as an Excluded Project Subsidiary,
the Subsidiary to be so designated does not (directly, or indirectly, through
its Subsidiaries) at such time own any Equity Interests or Indebtedness of, or
own or hold any lien on any property of, the Borrower or any of its Restricted
Subsidiaries.  The designation of any Subsidiary as an Excluded Project
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value as reasonably determined
by the Borrower in good faith of the Borrower’s or its Subsidiary’s (as
applicable) Investment therein and will reduce the amount available for
Restricted Payments under the provisions of Section 10.03 or under one or more
clauses of the definition of Permitted Investments, as determined by the
Borrower.  Such designation shall only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Excluded Project Subsidiary.  The designation of any Excluded
Project Subsidiary as a Restricted Subsidiary that is not an Excluded Project
Subsidiary shall constitute, at the time of designation, the incurrence of any
Indebtedness or Liens of such Subsidiary existing at such time that would
otherwise only have been permitted to have been incurred by an Excluded Project
Subsidiary and a return on any Investment by the Borrower in Excluded Project
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value as reasonably determined by the Borrower in good faith at the date
of such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary, and such designation will only be permitted if
such Indebtedness is permitted under Section 10.04, calculated on a pro forma
basis as if such designation had occurred at the beginning of the most
recently-ended Test Period.  If, at any time, any Excluded Project Subsidiary
remains a Subsidiary of the Borrower, but fails to meet the requirements set
forth in the definition of Excluded Project Subsidiary or clause (ii) of the
proviso

 

111

--------------------------------------------------------------------------------


 

to the first sentence of this Section 9.11(b) as an Excluded Project Subsidiary,
it will thereafter cease to be an Excluded Project Subsidiary for the purposes
of this Agreement and, unless it is, or has been, designated as an Unrestricted
Subsidiary at or prior to the time of such failure, any then outstanding
Indebtedness of such Subsidiary that would otherwise only have been permitted to
have been incurred by an Excluded Project Subsidiary will be deemed to be
incurred by a Restricted Subsidiary that is not an Excluded Project Subsidiary
as of such date.

 

9.12.       Ratings.  The Borrower shall use commercially reasonable efforts to
obtain and maintain (i) a public corporate family rating (but not a specific
rating) of the Borrower and a rating of each Class of the Loans existing on the
Closing Date, in each case from Moody’s, and (ii) a public corporate credit
rating (but not a specific rating) of the Borrower and a rating (but not a
specific rating) of each Class of the Loans existing on the Closing Date, in
each case from S&P (it being understood and agreed that “commercially reasonable
efforts” shall in any event include the payment by the Borrower of customary
rating agency fees and cooperation with reasonable information and data requests
by Moody’s and S&P in connection with their ratings process).

 

9.13.       Status as Senior Debt.  The Obligations constitute, and shall
continue to constitute, senior Indebtedness (or the equivalent thereof) under
each issue of Subordinated Indebtedness.

 

SECTION 10.       Negative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Total Commitment and all Letters of Credit have terminated (or such
Letters of Credit have been cash collateralized or backstopped on terms, and
pursuant to documentation, reasonably satisfactory to the applicable Issuing
Lender thereof) and the Loans, Notes and Unpaid Drawings (in each case, together
with interest thereon), Fees and all other Obligations (other than any
contingent obligations not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

10.01.     Liens.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist or become
effective any Lien of any kind securing Indebtedness upon any of their property
or assets, now owned or hereafter acquired; provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

 

(a)           Liens created by or pursuant to this Agreement and the Security
Documents and Liens on Indebtedness incurred pursuant to and in compliance with
Section 10.04(b)(i) and/or 10.04(b)(iii) (except to the extent the respective
Indebtedness is Permitted Unsecured Refinancing Debt (including any Tranche B-1
Debt Offering) or any Permitted Refinancing Indebtedness incurred in respect
thereof) hereof;

 

(b)           Liens to secure obligations with respect to (i) contracts (other
than for Indebtedness) for commercial and trading activities for the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service and (ii) Hedging Obligations (which Liens may, but shall not be
required to, be held by the Collateral Trustee pursuant to and in accordance
with the Intercreditor Agreement);

 

(c)           Liens on assets of Excluded Subsidiaries securing Indebtedness
and/or other obligations of Excluded Subsidiaries that were permitted by the
terms of this Agreement to be incurred;

 

112

--------------------------------------------------------------------------------


 

(d)           Liens (i) in favor of the Borrower or any of the Subsidiary
Guarantors; (ii) incurred by Excluded Project Subsidiaries in favor of any other
Excluded Project Subsidiary; or (iii) incurred by Excluded Foreign Subsidiaries
in favor of any other Excluded Foreign Subsidiary;

 

(e)           Liens to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature;

 

(f)            Liens to secure obligations to vendors or suppliers covering the
assets sold or supplied by such vendors or suppliers, including Liens to secure
Indebtedness or other obligations (including Capital Lease Obligations)
permitted by clauses (iv), (xiii), (xx) and (xxiii) of Section 10.04(b) covering
only the assets acquired with or financed by such Indebtedness; provided that
individual financings provided by one lender may be cross collateralized to
other financings provided by such lender;

 

(g)           Liens existing on the Closing Date (other than Liens created by or
pursuant to this Agreement and the Security Documents) which are listed, and the
property subject thereto described, in Schedule 10.01, plus renewals,
replacements, refinancings, restructurings and extensions of such Liens;
provided that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension, plus accrued and unpaid interest,
fees and expenses (including premium) incurred in connection with such renewal,
replacement or extension and an amount equal to any unutilized commitments in
respect of such Indebtedness and (ii) any such renewal, replacement,
refinancing, restructuring or extension does not encumber any additional assets
or properties (other than the proceeds and products thereof and accessions
thereto) of the Borrower or any Restricted Subsidiaries, unless such Lien is
otherwise permitted under separate provisions of this Section 10.01;

 

(h)           Liens for taxes, assessments or governmental charges or levies or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

(i)            Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s, materialmen’s and mechanics’ Liens and other similar Liens;

 

(j)            survey exceptions, encroachments, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines, oil, gas and other mineral interests and leases,
and other similar purposes, or zoning or other restrictions as to the use of
real property and other similar encumbrances and minor title deficiencies, in
each case that were not incurred in connection with Indebtedness and that do not
in the aggregate materially adversely affect the value of said properties or
materially impair the operation of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole;

 

(k)           Liens to secure any Permitted Refinancing Indebtedness permitted
to be incurred under this Agreement; provided, however, that;

 

(i)            the new Lien shall be limited to all or part of the same property
and assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure or would be required to secure (including,
without limitation, any after-acquired property) the original Lien (plus
improvements and accessions to, such property or proceeds or distributions
thereof); and

 

113

--------------------------------------------------------------------------------


 

(ii)           the Indebtedness secured by the new Lien is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount, of the Permitted Refinancing Indebtedness and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancings, refunding, extension, renewal or replacement;

 

(l)            Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security;

 

(m)          Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;

 

(n)           (i) licenses, sublicenses, leases or subleases granted to others
that do not materially interfere with the business of the Borrower or its
Restricted Subsidiaries, (ii) any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license agreement permitted by this
Agreement to which the Borrower or any of its Restricted Subsidiaries is a party
(including any Liens on the interest of such lessor, sublessor, licensor or
sublicensee) and (iii) licenses or sublicenses granted by the Borrower or any of
its Restricted Subsidiaries to customers;

 

(o)           statutory Liens arising under ERISA;

 

(p)           Liens on property (including Capital Stock) existing at the time
of acquisition of the property by the Borrower or any Restricted Subsidiary;
provided that such Liens were in existence (or were required to extend to such
assets, including by way of an after-acquired property provision) prior to, and
not incurred in contemplation of, or to finance, such acquisition;

 

(q)           Liens arising from (i) Uniform Commercial Code financing
statements filed on a precautionary basis in respect of operating leases entered
into in the ordinary course of business or intended by the parties to be true
leases (other than any such leases entered into in violation of this Agreement)
and (ii) attachment and judgment Liens in respect of decrees and judgments to
the extent, and for so long as, such judgments and decrees do not, individually
or in the aggregate constitute an Event of Default under Section 11.08;

 

(r)            Liens on assets and Equity Interests of a Subsidiary that is an
Excluded Subsidiary or an Unrestricted Subsidiary;

 

(s)            Liens to secure Indebtedness or other obligations incurred to
finance Necessary Capital Expenditures that encumber only the assets purchased,
installed or otherwise acquired with the proceeds of such Indebtedness;

 

(t)            Liens to secure Environmental CapEx Debt that encumber only the
assets purchased, installed or otherwise acquired with the proceeds of such
Environmental CapEx Debt;

 

(u)           Liens on assets or securities deemed to arise in connection with
the execution, delivery or performance of contracts to sell such assets or stock
otherwise permitted under this Agreement;

 

(v)           any Liens resulting from restrictions on any Equity Interest or
undivided interests, as the case may be, of a Person providing for a breach,
termination or default under any joint venture, stockholder, membership, limited
liability company, partnership, owners’, participation or other similar
agreement between such Person and one or more other holders of Equity Interests
or

 

114

--------------------------------------------------------------------------------


 

undivided interests of such Person, as the case may be, if a security interest
or Lien is created on such Equity Interest or undivided interest, as the case
may be, as a result thereof;

 

(w)          Liens resulting from any customary provisions limiting the
disposition or distribution of assets or property (including without limitation
Equity Interests) or any related restrictions thereon in joint venture,
partnership, membership, stockholder and limited liability company agreements,
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, including owners’, participation or similar agreements
governing projects owned through an undivided interest; provided, however, that
any such limitation is applicable only to the assets that are the subjects of
such agreements;

 

(x)           those Liens or other exceptions to title, in either case on or in
respect of any facility of the Borrower or any Restricted Subsidiary, arising as
a result of any shared land agreement or shared facility agreement entered into
after the closing date with respect to such land or facility, except to the
extent that any such Liens or exceptions, individually or in the aggregate,
materially adversely affect the value of the relevant property or materially
impair the use of the relevant property in the operation of the business of the
Borrower or such Subsidiary;

 

(y)           Liens on cash deposits and other funds or investment property
maintained with a depositary institution, in each case arising in the ordinary
course of business by virtue of any statutory or common law provision relating
to banker’s liens, including Section 4-210 of the UCC;

 

(z)           Liens securing Treasury Services Agreements of the Credit Parties
(which Liens may, but shall not be required to, be held by the Collateral
Trustee pursuant to and in accordance with the Intercreditor Agreement);

 

(aa)         Liens on deposits and deposit accounts securing reimbursement
obligations with respect to any cash collateralized letters of credit set forth
on Schedule 10.01 or incurred pursuant to Section 10.04(b)(xiv); and

 

(bb)         Liens incurred by the Borrower or any Restricted Subsidiary;
provided that at the time of incurrence of any such Liens, the aggregate
outstanding obligations secured by Liens pursuant to this clause (bb) does not
exceed the greater of (i) $200,000,000 and (ii) 5.0% of Consolidated Total
Assets.

 

10.02.     Consolidation, Merger or Sale of Assets, etc.  The Borrower may not,
directly or indirectly:

 

(a)           consolidate or merge with or into another Person (whether or not
the Borrower is the surviving corporation) or sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Borrower or its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person; in each case, unless:

 

(i)            either: (A) the Borrower is the surviving corporation; or (B) the
Person formed by or surviving any such consolidation or merger (if other than
the Borrower) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation, partnership or limited liability
company organized or existing under the laws of the United States, any state of
the United States or the District of Columbia;

 

(ii)           the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) or the Person to which such sale,
assignment, transfer, conveyance or other

 

115

--------------------------------------------------------------------------------


 

disposition has been made assumes all the obligations of the Borrower under the
Credit Documents pursuant to joinder agreements or other documents and
agreements reasonably satisfactory to the Administrative Agent;

 

(iii)          immediately after such transaction, no Default or Event of
Default exists; and

 

(iv)          (A) the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower), or to which such sale,
assignment, transfer, conveyance or other disposition has been made will, on the
date of such transaction after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 10.04(a) or (B) the Fixed Charge Coverage Ratio of the Borrower
or the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) is greater after giving pro forma effect to such
consolidation or merger and any related financing transactions as if the same
had occurred at the beginning of the applicable Test Period than the Borrower’s
actual Fixed Charge Coverage Ratio for the period.

 

(b)           A Subsidiary Guarantor may not sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Subsidiary Guarantor is the surviving Person), another
Person, other than the Borrower or another Subsidiary Guarantor, unless:

 

(i)  immediately after giving effect to that transaction, no Default or Event of
Default exists; and

 

(ii) either:

 

(A)          the Person acquiring the property in any such sale or disposition
or the Person formed by or surviving any such consolidation or merger assumes
all the obligations of that Subsidiary Guarantor under this Agreement and the
other Credit Documents on terms and pursuant to documentation reasonably
acceptable to the Administrative Agent;

 

(B)          the Net Sale Proceeds of such sale or other disposition are applied
in accordance with Section 5.02(f) hereof (to the extent applicable); or

 

(C)          immediately after giving effect to that transaction, such Person
qualifies as an Excluded Subsidiary and any Investments and or Asset Sales
effected in connection with such transaction are otherwise permitted by, and
treated as, Restricted Payments under Section 10.03, Investments under
Section 10.05 and/or Asset Sales under Section 10.08, as applicable.

 

(c)           In addition, the Borrower may not, and shall not permit any
Subsidiary Guarantor to, directly or indirectly, lease all or substantially all
of the properties or assets of the Borrower and the Subsidiary Guarantors, taken
as a whole, in one or more related transactions, to any other Person.

 

(d)           This Section 10.02 shall not apply to (i) a merger of the Borrower
with an Affiliate solely for the purpose of reincorporating the Borrower in
another jurisdiction or forming a direct holding company of the Borrower; and
(ii) any sale, transfer, assignment, conveyance, lease or other disposition of
assets between or among the Borrower and its Restricted Subsidiaries, including
by way of merger or consolidation.

 

116

--------------------------------------------------------------------------------


 

(e)           Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the assets of the Borrower and its Restricted Subsidiaries taken as a whole in a
transaction that is subject to, and that complies with the provisions of,
Sections 10.02(a) through and including 10.02(d), the successor corporation
formed by such consolidation or into or with which the Borrower is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement and the other Credit Documents referring to the
“Borrower” shall refer instead to the successor corporation and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement and the other Credit Documents with the same effect as if such
successor Person had been named as the Borrower herein; provided, however, that
the predecessor Borrower shall not be relieved from its payment obligations
hereunder except in the case of a sale of all of the Borrower’s assets in a
transaction that is subject to, and that complies with the provisions of,
Section 10.02(a) through and including 10.02(d).

 

10.03.     Restricted Payments.  (a)  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly:

 

(i)  declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Borrower or to the Borrower or a Restricted
Subsidiary of the Borrower);

 

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower (other than any such Equity Interests owned by the Borrower or
any Restricted Subsidiary of the Borrower);

 

(iii)          make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Indebtedness of the
Borrower or any Subsidiary Guarantor that is contractually subordinated to the
Obligations (excluding any intercompany Indebtedness between or among the
Borrower and any of its Restricted Subsidiaries), except (A) a payment of
interest or principal at the Stated Maturity thereof or (B) a payment, purchase,
redemption, defeasance, acquisition or retirement of any subordinated
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or payment at final maturity, in each case due within one year of
the date of payment, purchase, redemption, defeasance, acquisition or
retirement; or

 

(iv)          make any Restricted Investment;

 

all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”, unless, at
the time of and after giving effect to such Restricted Payment:

 

(A)          no Default or Event of Default has occurred and is continuing or
would occur as a consequence of such Restricted Payment;

 

117

--------------------------------------------------------------------------------


 

(B)          on a pro forma basis after giving effect to such Restricted Payment
and any transaction related thereto, the Total Leverage Ratio would not have
exceeded 5.75:1.00; and

 

(C)          such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
since the Closing Date (excluding Restricted Payments permitted by clauses (ii),
(iii), (iv), (vi), (vii), (viii), (ix), (x), (xi) and (xii) of
Section 10.03(b)), is less than the sum, without duplication, of:

 

(1)           Consolidated Adjusted EBITDA of the Borrower, minus 140% of
Consolidated Interest Expense of the Borrower, in each case for the period
(taken as one accounting period) from April 1, 2013 to the end of the Borrower’s
most recently ended Calculation Period at the time of such Restricted Payment,
plus

 

(2)           100% of the Fair Market Value of any property or assets and the
aggregate net cash proceeds in each case received by the Borrower or any of its
Restricted Subsidiaries since the Closing Date in exchange for, or from the
issue or sale of, Qualified Equity Interests or from the issue or sale of
convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Borrower that have been converted into or exchanged for
such Qualified Equity Interests (other than Qualified Equity Interests (or
Disqualified Stock or debt securities) sold to a Subsidiary of the Borrower),
plus

 

(3)           to the extent that any Restricted Investment that was made after
the Closing Date is sold for cash or otherwise liquidated or repaid for cash
after the Closing Date, the cash return with respect to such Restricted
Investment (less the cost of disposition, if any) to the extent not already
included in the Consolidated Adjusted EBITDA of the Borrower since the Closing
Date, plus

 

(4)           100% of any cash received by (i) the Borrower or a Restricted
Subsidiary of the Borrower after the Closing Date from an Unrestricted
Subsidiary or (ii) the Borrower or a Restricted Subsidiary of the Borrower that
is not an Excluded Project Subsidiary after the Closing Date from an Excluded
Project Subsidiary, in the case of (i) or (ii), to the extent that such cash was
not otherwise included in Consolidated Adjusted EBITDA of the Borrower for such
period, plus

 

(5)           to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary, or an Excluded Project Subsidiary is
designated as a Restricted Subsidiary that is not an Excluded Project
Subsidiary, after the Closing Date, the Fair Market Value of the Borrower’s
Investment in such Subsidiary as of the date of such redesignation.

 

(b)           The provisions of Section 10.03(a) shall not prohibit:

 

(i)            the payment of any dividend or distribution or the consummation
of any redemption within 90 days after the date of declaration of the dividend
or distribution or giving of the redemption notice, as the case may be, if at
the date of declaration or notice, the dividend, distribution or redemption
payment would have complied with the provisions of this Agreement;

 

118

--------------------------------------------------------------------------------


 

(ii)           so long as no Default has occurred and is continuing or would be
caused thereby, the making of any Restricted Payment in exchange for, or out of
the aggregate proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Borrower) of, Equity Interests of the Borrower (other than
Disqualified Stock) or from the contribution of common equity capital to the
Borrower; provided that the amount of any such proceeds that are utilized for
any such Restricted Payment will be excluded from Section 10.03(a)(iii)(B);

 

(iii)          so long as no Default has occurred and is continuing or would be
caused thereby, the defeasance, redemption, repurchase or other acquisition of
Indebtedness of the Borrower or any Subsidiary Guarantor that is contractually
subordinated to the Obligations with the proceeds from a substantially
concurrent incurrence of Permitted Refinancing Indebtedness;

 

(iv)          the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
of the Borrower to the holders of its Equity Interests on a pro rata basis
(taking into account the relative preferences, if any, of the various classes of
Equity Interests of such Restricted Subsidiary);

 

(v)           so long as no Default has occurred and is continuing or would be
caused thereby, (A) the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower held by any current or former officer, director,
employee or consultant of the Borrower or any of its Restricted Subsidiaries
pursuant to any equity subscription agreement, stock option agreement, severance
agreement, shareholders’ agreement or similar agreement or employee benefit plan
or (B) the cancellation of Indebtedness owing to the Borrower or any of its
Restricted Subsidiaries from any current or former officer, director, employee
or consultant of the Borrower or any of its Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower or any of its
Restricted Subsidiaries; provided that the aggregate price paid for the actions
in clause (A) may not exceed $5,000,000 in any twelve-month period (with unused
amounts in any period being carried over to succeeding periods) and may not
exceed $25,000,000 in the aggregate since the Closing Date; provided, further
that (x) such amount in any calendar year may be increased by the cash proceeds
of “key man” life insurance policies received by the Borrower and its Restricted
Subsidiaries after the Closing Date less any amount of such cash proceeds
previously applied to the making of Restricted Payments pursuant to this clause
(v) since the Closing Date and (y) cancellation of the Indebtedness owing to the
Borrower from employees, officers, directors and consultants of the Borrower or
any of its Restricted Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower from such Persons shall be permitted under this clause
(v) as if it were a repurchase, redemption, acquisition or retirement for value
subject hereto;

 

(vi)          the repurchase of Equity Interests in connection with the exercise
of stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options and the repurchases of Equity Interests in
connection with the withholding of a portion of the Equity Interests granted or
awarded to an employee to pay for the taxes payable by such employee upon such
grant or award;

 

(vii)         so long as no Default has occurred and is continuing or would be
caused thereby, the declaration and payment of regularly scheduled or accrued
dividends to holders of any class or series of (A) preferred stock outstanding
on the Closing Date, (B) Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower issued on or after the Closing Date in accordance
with the terms of this Agreement or (C) preferred stock issued on or after the
Closing Date in accordance with the terms of this Agreement or, in the event
that any of the instruments described in (A) through (C) above have been
converted into or exchanged for Qualified Equity

 

119

--------------------------------------------------------------------------------


 

Interests, other Restricted Payments in an amount no greater than and with
timing of such payments not earlier than the dividends that would have otherwise
been payable on such instruments;

 

(viii)        payments to holders of the Borrower’s Capital Stock in lieu of the
issuance of fractional shares of its Capital Stock;

 

(ix)          the purchase, redemption, acquisition, cancellation or other
retirement for a nominal value per right of any rights granted to all the
holders of Capital Stock of the Borrower pursuant to any shareholders’ rights
plan adopted for the purpose of protecting shareholders from unfair takeover
tactics; provided that any such purchase, redemption, acquisition, cancellation
or other retirement of such rights is not for the purpose of evading the
limitations of this covenant (all as determined in good faith by a senior
financial officer of the Borrower);

 

(x)           so long as no Default has occurred and is continuing or would be
caused thereby, upon the occurrence of an Asset Sale and following the
application of Section 5.02(f), any purchase, defeasance, retirement, redemption
or other acquisition of Indebtedness that is contractually subordinated to the
Obligations required under the terms of such Indebtedness, or any Disqualified
Stock, with Net Sale Proceeds from such Asset Sale;

 

(xi)          Investments in any Person(s) engaged primarily in one or more
Permitted Businesses (including, without limitation, Excluded Subsidiaries,
Unrestricted Subsidiaries, and Persons that are not Subsidiaries of Dynegy) in
an aggregate principal amount not to exceed amounts received by Dynegy in cash
from such Person(s) pursuant to any shared services agreement that is on terms
otherwise required under Section 10.06(b)(xx); and

 

(xii)         so long as no Default has occurred and is continuing or would be
caused thereby, other Restricted Payments since the Closing Date in an aggregate
amount not to exceed $250,000,000.

 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.  The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined by an Authorized Officer of the Borrower; provided,
that if the Fair Market Value of such assets or securities involves an aggregate
amount in excess of $25,000,000, such Authorized Officer shall deliver to the
Administrative Agent an Officer’s Certificate with respect to the Fair Market
Value of such assets or securities.

 

10.04.     Indebtedness.  (a)  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness (including Acquired Debt), and the Borrower will not issue any
Disqualified Stock and will not permit any of its Restricted Subsidiaries to
issue any shares of preferred stock; provided, however, that the Borrower may
incur Indebtedness (including Acquired Debt) or issue Disqualified Stock, and
any Restricted Subsidiary may incur Indebtedness (including Acquired Debt) or
issue preferred stock, if the Fixed Charge Coverage Ratio for the Borrower’s
most recently ended Calculation Period immediately preceding the date on which
such Indebtedness is incurred or such Disqualified Stock or preferred stock is
issued would have been at least 2.00:1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if such
Indebtedness (including Acquired Debt) had been incurred or Disqualified Stock
or the preferred stock had been issued, as the case may be, at the beginning of
such Calculation Period.

 

120

--------------------------------------------------------------------------------


 

(b)           The provisions of Section 10.04(a) will not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):

 

(i)  (A) the incurrence of Indebtedness and Letters of Credit hereunder and
under the other Credit Documents (other than any Indebtedness and Letters of
Credit arising from Commitments pursuant to and in accordance with Section 2.15)
and (B) the incurrence by the Borrower and/or any Subsidiary Guarantor of
Indebtedness and letters of credit under other Credit Facilities and
Indebtedness and Letters of Credit arising from Commitments pursuant to and in
accordance with Section 2.15 in an aggregate principal amount at any one time
outstanding (as measured on each date of an incurrence pursuant to this clause
(i)(B)) under this clause (i)(B) (with letters of credit being deemed to have a
principal amount equal to the maximum potential liability of the Borrower and
its Restricted Subsidiaries thereunder) not to exceed the Maximum Incremental
Facilities Amount, less the aggregate amount of all repayments, optional or
mandatory, of the principal of any term Indebtedness under a Credit Facility
that have been made by the Borrower or any of its Restricted Subsidiaries since
the Closing Date with the Net Sale Proceeds (other than Excluded Proceeds) and
the Net Recovery Event Proceeds, and less, without duplication, the aggregate
amount of all repayments or commitment reductions with respect to any revolving
credit borrowings under a Credit Facility that have been made by the Borrower or
any of its Restricted Subsidiaries since the Closing Date as a result of the
application of the Net Sale Proceeds or the Net Recovery Event Proceeds, as
applicable, in each case in accordance with Section 10.08;

 

(ii)           the incurrence by the Borrower and its Restricted Subsidiaries of
the Existing Indebtedness;

 

(iii)          the incurrence by the Borrower and the Subsidiary Guarantors of
Indebtedness represented by any Credit Agreement Refinancing Indebtedness,
including without limitation pursuant to any Tranche B-1 Debt Offering;

 

(iv)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement or lease of property (real or
personal), plant or equipment used or useful in the business of the Borrower or
any of its Restricted Subsidiaries or incurred within 270 days thereafter, in an
aggregate principal amount at any time outstanding (as measured on the date of
each incurrence of Indebtedness pursuant to this clause (iv), but at that time
including for purposes of calculation any then outstanding Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (iv)), not to exceed 5.0% of
Consolidated Total Assets;

 

(v)           the incurrence by the Borrower or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 10.04(a) or Sections 10.04(b)(ii), (iii),
(iv), (v), (xv), (xvi), (xvii), (xviii), (xix) and (xxiii);

 

(vi)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Borrower and any
of its Restricted Subsidiaries; provided, however, that:

 

121

--------------------------------------------------------------------------------


 

(A)          if the Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Subsidiary Guarantor, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of the Obligations; and

 

(B)          (x) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Borrower
or a Restricted Subsidiary of the Borrower and (y) any sale or other transfer of
any such Indebtedness to a Person that is not either the Borrower or a
Restricted Subsidiary will be deemed, in each case, to constitute an incurrence
of such Indebtedness by the Borrower or such Restricted Subsidiary, as the case
may be, that was not permitted by this clause (vi);

 

(vii)         the issuance by any of the Borrower’s Restricted Subsidiaries to
the Borrower or to any of its Restricted Subsidiaries of shares of preferred
stock; provided, however, that:

 

(A)          any subsequent issuance or transfer of Equity Interests that
results in any such preferred stock being held by a Person other than the
Borrower or a Restricted Subsidiary; and

 

(B)          any sale or other transfer of any such preferred stock to a Person
that is not either the Borrower or a Restricted Subsidiary,

 

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

 

(viii)        the incurrence by the Borrower or any of its Restricted
Subsidiaries of Hedging Obligations (including any upfront payments paid in
connection therewith);

 

(ix)          the guarantee by (A) the Borrower or any of the Subsidiary
Guarantors of Indebtedness of the Borrower or a Subsidiary Guarantor that was
permitted to be incurred by another provision of this Section 10.04; (B) any of
the Excluded Project Subsidiaries of Indebtedness of any other Excluded Project
Subsidiary; and (C) any of the Excluded Foreign Subsidiaries of Indebtedness of
any other Excluded Foreign Subsidiary; provided that if the Indebtedness being
guaranteed is subordinated to or pari passu with the Obligations, then the
guarantee shall be subordinated to the same extent as the Indebtedness
guaranteed;

 

(x)           the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness arising from customary cash management services,
netting arrangements, automated clearing house transfers, or the honoring by a
bank or other financial institution of a check, draft or similar instrument
(except in the case of daylight overdrafts) inadvertently drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is covered within seven (7) Business Days;

 

(xi)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness in respect of (x) self-insurance obligations,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance, unemployment insurance or other social security
legislation or other Indebtedness with respect to reimbursement type obligations
regarding workers’ compensation claims and (y) warehouse receipts or similar
instruments, performance and surety bonds provided by the Borrower or a
Restricted Subsidiary in the ordinary course of business or in connection with
judgments that do not result in an Event of

 

122

--------------------------------------------------------------------------------


 

Default and obligations in respect of performance and completion guarantees and
similar obligations provided by the Borrower or any of its Restricted
Subsidiaries; in each case created or issued in a manner consistent with past
practice;

 

(xii)         the incurrence of Non-Recourse Debt by any Excluded Project
Subsidiary;

 

(xiii)        the incurrence of Indebtedness that may be deemed to arise as a
result of agreements of the Borrower or any Restricted Subsidiary of the
Borrower providing for indemnification, adjustment of purchase price or any
similar obligations, in each case, incurred in connection with the disposition
of any business, assets or Equity Interests of any Subsidiary; provided that the
aggregate maximum liability associated with such provisions may not exceed the
gross proceeds (including non-cash proceeds) of such disposition;

 

(xiv)        the incurrence by the Borrower or any Restricted Subsidiary of one
or more letter of credit facilities in an aggregate principal amount at any time
outstanding not to exceed $200,000,000, for which the only collateral is cash
and there is no other credit support; provided that on each date the Borrower or
any such Restricted Subsidiary enters into any such letter of credit facility
(except to the extent replacing one or more previously outstanding letter of
credit facilities established pursuant to this clause (xiv)), the Revolving Loan
Commitments shall be automatically and permanently reduced on a
dollar-for-dollar basis by the amount of such letter of credit facility;

 

(xv)         Indebtedness, Disqualified Stock or preferred stock of Persons or
assets that are acquired by the Borrower or any Restricted Subsidiary of the
Borrower or merged into the Borrower or a Restricted Subsidiary of the Borrower
in accordance with the terms of this Agreement; provided that such Indebtedness,
Disqualified Stock or preferred stock is not incurred in contemplation of, or to
finance, such acquisition or merger; provided, further, that after giving effect
to such acquisition or merger, either:

 

(A)          the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 10.04(a); or

 

(B)          the Fixed Charge Coverage Ratio would be no less than immediately
prior to such acquisition or merger;

 

(xvi)        Environmental CapEx Debt; provided that prior to the incurrence of
any Environmental CapEx Debt, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate designating such Indebtedness as Environmental
CapEx Debt;

 

(xvii)       Indebtedness incurred to finance Necessary Capital Expenditures;
provided that prior to the incurrence of any Indebtedness to finance Necessary
Capital Expenditures, the Borrower shall deliver to the Administrative Agent an
Officer’s Certificate designating such Indebtedness as Necessary CapEx Debt;

 

(xviii)      Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (A) the financing of insurance premiums and (B) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

(xix)        the incurrence by the Borrower or any of its Restricted
Subsidiaries of Contribution Indebtedness;

 

123

--------------------------------------------------------------------------------


 

(xx)         the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of Indebtedness that constitutes a Permitted Tax Lease;

 

(xxi)        Indebtedness of Foreign Subsidiaries of the Borrower under lines of
credit to any such Foreign Subsidiary from Persons other than the Borrower or
any of its Restricted Subsidiaries, the proceeds of which Indebtedness are used
for such Foreign Subsidiary’s working capital purposes; provided that the
aggregate principal amount of all such Indebtedness outstanding at any time for
all such Foreign Subsidiaries shall not exceed $50,000,000;

 

(xxii)       Indebtedness (A) representing deferred compensation or similar
obligations to employees incurred in the ordinary course of business and
(B) consisting of obligations under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Investment; and

 

(xxiii)      the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding (as measured on the date
of each incurrence of Indebtedness pursuant to this clause (xxiii), but at that
time including for purposes of calculation any then outstanding Permitted
Refinancing Indebtedness incurred to refund, refinance, replace, defease or
discharge any Indebtedness incurred pursuant to this clause (xxiii)), not to
exceed the greater of (A) $200,000,000 and (B) 5.0% of Consolidated Total
Assets.

 

(c)           The Borrower will not incur, and will not permit any Subsidiary
Guarantor to incur any Indebtedness (including Permitted Debt) that is
contractually subordinated in right of payment to any other Indebtedness of the
Borrower or such Subsidiary Guarantor unless such Indebtedness is also
contractually subordinated in right of payment to the Obligations on
substantially identical terms; provided, however, that no Indebtedness will be
deemed to be contractually subordinated in right of payment to any other
Indebtedness of the Borrower solely by virtue of being unsecured or by virtue of
being secured on a first or junior Lien basis.

 

(d)           For purposes of determining compliance with this Section 10.04, in
the event that an item of proposed Indebtedness meets the criteria of more than
one of the categories of Permitted Debt described in Section 10.04(b), or is
entitled to be incurred pursuant to Section 10.04(a), the Borrower will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 10.04.  Indebtedness under this Agreement
outstanding on the Closing Date will initially be deemed to have been incurred
on such date in reliance on the exception provided by clause (i) of
Section 10.04(b).  The accrual of interest, the accretion or amortization of
original issue discount, the payment of interest on any Indebtedness in the form
of additional Indebtedness with the same terms, and the payment of dividends on
Disqualified Stock in the form of additional shares of the same class of
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Stock for purposes of this Section 10.04; provided, in
each such case, that the amount thereof is included in Fixed Charges of the
Borrower as accrued.

 

(e)           For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency will be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-dominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-dominated restriction shall be deemed not to have

 

124

--------------------------------------------------------------------------------


 

been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of the Indebtedness being refinanced.

 

(f)            The amount of any Indebtedness outstanding as of any date will be
(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount; (ii) the principal amount of the
Indebtedness, in the case of any other Indebtedness; and (iii)  in respect of
Indebtedness of another Person secured by a Lien on the assets of the specified
Person, the lesser of (A) the Fair Market Value of such asset at the date of
determination, and (B) the amount of the Indebtedness of the other Person;
provided that any changes in any of the above shall not give rise to a default
under this Section 10.04.

 

10.05.     Dividend and Other Payment Restrictions Affecting Subsidiaries. 
(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries (other than Excluded Subsidiaries) to, directly or indirectly,
create or permit to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiaries (other than Excluded
Subsidiaries) to:

 

(i)            pay dividends or make any other distributions on its Capital
Stock to the Borrower or any of its Restricted Subsidiaries (other than Excluded
Subsidiaries), or with respect to any other interest or participation in, or
measured by, its profits, or pay any indebtedness owed to the Borrower or any of
its Restricted Subsidiaries (other than Excluded Subsidiaries);

 

(ii)           make loans or advances to the Borrower or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries); or

 

(iii)          transfer any of its properties or assets to the Borrower or any
of its Restricted Subsidiaries (other than Excluded Subsidiaries).

 

(b)           the restrictions in Section 10.05(a) above will not apply to
encumbrances or restrictions existing under or by reason of:

 

(i)            this Agreement and other agreements governing Existing
Indebtedness, on the Closing Date;

 

(ii)           the documents governing Indebtedness represented by any Tranche
B-1 Debt Offering and any documents governing the issuance of debt securities
after the Closing Date in compliance with this Agreement, in each case, so long
as the relevant restrictions as described in clauses (a)(i) through (a)(iii) of
this Section 10.05 are not materially more restrictive than those in this
Agreement;

 

(iii)          applicable law, rule, regulation or order;

 

(iv)          customary non-assignment provisions in contracts, agreements,
leases, permits and licenses;

 

(v)           purchase money obligations for property acquired and Capital Lease
Obligations that impose restrictions on the property purchased or leased of the
nature described in clause (iii) of Section 10.05(a);

 

(vi)          any agreement for the sale or other disposition of the stock or
assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending the sale or other disposition;

 

125

--------------------------------------------------------------------------------


 

(vii)         Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

 

(viii)        Liens permitted to be incurred under Section 10.01 and associated
agreements that limit the right of the debtor to dispose of the assets subject
to such Liens;

 

(ix)          provisions limiting the disposition or distribution of assets or
property in joint venture, partnership, membership, stockholder and limited
liability company agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, including owners’,
participation or similar agreements governing projects owned through an
undivided interest, which limitation is applicable only to the assets that are
the subject of such agreements;

 

(x)           restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in connection with a Permitted Business;

 

(xi)          restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or similar agreement to
which the Borrower or any Restricted Subsidiary of the Borrower is a party
entered into in connection with a Permitted Business; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Borrower or such Restricted Subsidiary that are the subject of that agreement,
the payment rights arising thereunder and/or the proceeds thereof and not to any
other asset or property of the Borrower or such Restricted Subsidiary or the
assets or property of any other Restricted Subsidiary;

 

(xii)         any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of, or to finance,
such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred;

 

(xiii)        Indebtedness of a Restricted Subsidiary of the Borrower existing
at the time it became a Restricted Subsidiary if such restriction was not
created in connection with or in anticipation of the transaction or series of
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by the Borrower;

 

(xiv)        with respect to clause (iii) of Section 10.05(a) only, restrictions
encumbering property at the time such property was acquired by the Borrower or
any of its Restricted Subsidiaries, so long as such restriction relates solely
to the property so acquired and was not created in connection with or in
anticipation of such acquisition;

 

(xv)         provisions limiting the disposition or distribution of assets or
property in agreements governing Non-Recourse Debt, which limitation is
applicable only to the assets that are the subject of such agreements;

 

(xvi)        other Indebtedness; provided that (x) the restrictions contained in
the agreements governing such Indebtedness are not materially more restrictive,
taken as a whole, in the good faith judgment of a senior financial officer of
the Borrower than those contained in the

 

126

--------------------------------------------------------------------------------


 

agreements referenced in clauses (i) and (ii) of this Section 10.05(b) and/or
(y) in the case of Indebtedness or other obligations incurred pursuant to clause
(xv) of Section 10.04(b), the respective restrictions, to the extent more
restrictive than those described in preceding clause (x), apply only to the
respective assets and/or Persons so acquired; and

 

(xvii)       any encumbrance or restrictions of the type referred to in clauses
(i), (ii) and (iii) of Section 10.05(a) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refunding’s,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xvi) of this Section 10.05(b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refunding’s, replacements or refinancings are, in the good faith judgment of a
senior financial officer of the Borrower, not materially more restrictive, taken
as a whole, with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewals, increase, supplement, refunding,
replacement or refinancing.

 

10.06.     Transactions with Affiliates.  (a)  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Borrower (each, an “Affiliate
Transaction”) involving aggregate payments in excess of $5,000,000, unless:

 

(i)            the Affiliate Transaction is on terms that are no less favorable
to the Borrower (as reasonably determined by the Borrower) or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person; and

 

(ii)           the Borrower delivers to the Administrative Agent:

 

(A)          with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$25,000,000, a resolution of the Board of Directors set forth in an Officer’s
Certificate certifying that such Affiliate Transaction complies with this
Section 10.06 and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the Board of Directors; and

 

(B)          with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$50,000,000, an opinion as to the fairness to the Borrower or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an Independent Financial Advisor.

 

(b)           The following items will not be deemed to be Affiliate
Transactions and, therefore, will not be subject to the provisions of
Section 10.06(a):

 

(i)            any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by the Borrower or any of its Restricted
Subsidiaries or approved by an Authorized Officer of the Borrower in good faith;

 

127

--------------------------------------------------------------------------------


 

(ii)           transactions between or among the Borrower and/or its Restricted
Subsidiaries;

 

(iii)          transactions with a Person (other than an Unrestricted Subsidiary
of the Borrower) that is an Affiliate of the Borrower solely because the
Borrower owns, directly or through a Restricted Subsidiary, an Equity Interest
in, or controls, such Person;

 

(iv)          payment of directors’ fees;

 

(v)           any issuance of Equity Interests (other than Disqualified Stock)
of the Borrower or its Restricted Subsidiaries;

 

(vi)          Restricted Payments that do not violate the provisions of
Section 10.03;

 

(vii)         any agreement in effect as of the Closing Date or any amendment
thereto or replacement thereof and any transaction contemplated thereby or
permitted thereunder, so long as any such amendment or replacement agreement
taken as a whole is not more disadvantageous to the Lenders than the original
agreement as in effect on the Closing Date;

 

(viii)        payments or advances to employees or consultants that are incurred
in the ordinary course of business or that are approved by an Authorized Officer
of the Borrower in good faith;

 

(ix)          the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (ix) to the extent that the terms of any
such amendment or new agreement are not, taken as a whole, otherwise materially
more disadvantageous to the Lenders;

 

(x)           transactions permitted by, and complying with, the provisions of
Section 10.02;

 

(xi)          transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services (including pursuant to
joint venture agreements) in compliance with the terms of this Agreement that
are fair to the Borrower and its Restricted Subsidiaries, or are on terms not
materially less favorable taken as a whole as might reasonably have been
obtained at such time from an unaffiliated party, in each case, in the
reasonable determination of a senior financial officer of the Borrower;

 

(xii)         any repurchase, redemption or other retirement of Capital Stock of
the Borrower held by employees of the Borrower or any of its Subsidiaries;

 

(xiii)        loans or advances to employees or consultants;

 

(xiv)        any Permitted Investment in another Person involved in a Permitted
Business;

 

128

--------------------------------------------------------------------------------


 

(xv)         transactions in which the Borrower or any Restricted Subsidiary of
the Borrower, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
meets the requirements of this Section 10.06;

 

(xvi)        the issuance of any letters of credit to support obligations of any
Excluded Subsidiary;

 

(xvii)       transactions between or among Excluded Subsidiaries, and any
guarantee and/or other credit support provided by the Borrower and/or any
Restricted Subsidiary in respect of any Subsidiary or any Minority Investment so
long as all holders of Equity Interests in such Subsidiary or Minority
Investment (including the Borrower or any Restricted Subsidiary, as applicable)
shall participate directly or indirectly in such applicable guarantee and/or
other credit support or shall provide a commitment in respect of any related
obligation, in each case, on a pro rata basis relative to their Equity Interests
in such Minority Investment; provided that any such transaction shall be fair
and reasonable and beneficial to the Borrower and its Restricted Subsidiaries
(taken as a whole) and consistent with Prudent Industry Practice;

 

(xviii)      transactions relating to management, marketing, administrative or
technical services between the Borrower and its Restricted Subsidiaries, or
between Restricted Subsidiaries;

 

(xix)        any tax sharing agreement between or among the Borrower and its
Subsidiaries so long as such tax sharing agreement is on fair and reasonable
terms with respect to each participant therein;

 

(xx)         any shared services agreements between or among the Borrower, any
of its Restricted Subsidiaries and/or any Unrestricted Subsidiaries on terms not
materially less favorable taken as a whole as might reasonably have been
obtained at such time from an unaffiliated party, in each case, in the
reasonable determination of a senior financial officer of the Borrower; and

 

(xi)          any agreement to do any of the foregoing.

 

10.07.     Senior Secured Leverage Ratio.  Without the written consent of the
Required Revolving Lenders, permit the Senior Secured Leverage Ratio:

 

(a)           as of the last day of any Fiscal Quarter set forth below, to the
extent such day is a Compliance Date, to be greater than the ratio set forth
opposite such Fiscal Quarter; or

 

(b)           at any time after financial statements have been delivered or were
required to be delivered pursuant to Section 9.01(a) for the Fiscal Quarter
ended September 30, 2013, at the time of incurrence of any Revolving Loans,
Swingline Loans and/or Letters of Credit (other than (x) Letters of Credit cash
collateralized on terms reasonably acceptable to the Administrative Agent and
the Issuing Lender and (y) any refinancing of Swingline Loans and/or Letter of
Credit draws with Revolving Loans), but only if such date is (or will be after
giving effect to the requested extensions of credit described above) a
Compliance Date, to be greater than the ratio set forth below for the most
recently ended Test Period, but for this purpose calculated on a Pro Forma Basis
by looking to the most recently ended Test Period to determine if the Borrower
would have been in compliance with the applicable level set forth below as of
such Test Period (after giving effect to the incurrence or issuance, as
applicable, of the relevant Revolving Loans, Swingline Loans and/or Letters of
Credit and any repayments or retirements thereof or of other

 

129

--------------------------------------------------------------------------------


 

Indebtedness to occur concurrently therewith or which has occurred after the
last day of the most recently ended Test Period):

 

Fiscal Quarter Ending

 

Ratio

September 30, 2013 through December 31, 2013

 

5.00:1.00

March 31, 2014 through December 31, 2014

 

4.00:1.00

March 31, 2015 through December 31, 2015

 

4.75:1.00

March 31, 2016 through December 31, 2016

 

3.75:1.00

March 31, 2017 and Thereafter

 

3.00:1.00

 

10.08.     Asset Sales.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, consummate an Asset Sale unless:

 

(a)           The Borrower (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value (measured as of the date of the definitive agreement with respect
to such Asset Sale) of the assets or Equity Interests issued or sold or
otherwise disposed of; and

 

(b)           at least 75% of the consideration received in the Asset Sale by
the Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents.  For purposes of this provision, each of the following will be
deemed to be cash:

 

(i)            any liabilities, as shown on the Borrower’s most recent
consolidated balance sheet, of the Borrower or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
in right of payment to the Obligations) that are assumed by the transferee of
any such assets pursuant to a customary novation agreement that releases the
Borrower or such Restricted Subsidiary from further liability;

 

(ii)           any securities, notes or other obligations received by the
Borrower or any such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash within 180
days of the receipt of such securities, notes or other obligations, to the
extent of the cash received in that conversion;

 

(iii)          any stock or assets acquired in connection with a reinvestment of
the Net Sale Proceeds to acquire (x) all or substantially all of the assets of,
or any Capital Stock of, another Person engaged primarily in a Permitted
Business, if, after giving effect to any such acquisition of Capital Stock, such
Person is or becomes a Restricted Subsidiary of the Borrower and (y) other
assets (that are not inventory or working capital unless the sold assets were
inventory or working capital) that are used or useful in a Permitted Business,
and any assets as described in preceding clauses (x) and (y) acquired in
exchange for the assets being disposed of pursuant to the respective Asset Sale;
and

 

(iv)          any Designated Noncash Consideration received by the Borrower or
any Restricted Subsidiary in such Asset Sale having an aggregate Fair Market
Value not to exceed the greater of (x) $125,000,000 or (y) 2.5% of Consolidated
Total Assets at the time of the receipt of such Designated Noncash
Consideration, with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value.

 

130

--------------------------------------------------------------------------------


 

SECTION 11.       Events of Default and Remedies.

 

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

11.01.     Payments.  (a) Default shall be made in the payment of any principal
of any Loan or Note or any Unpaid Drawing when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof by acceleration thereof or otherwise or (b) default shall be made in the
payment of any interest on any Loan or Note or any Unpaid Drawing or any Fees or
any other amounts (other than an amount referred to in clause (a) above) owing
hereunder or under any other Credit Documents, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of at
least five (5) Business Days;

 

11.02.     Representations, etc.  Any representation or warranty made or deemed
made in connection with any Credit Document (other than those specified in
Section 11.07) or the Borrowings or issuances of Letters of Credit hereunder, or
any representation, warranty, statement or information contained in any
certificate of the Borrower furnished in connection with or pursuant to any
Credit Document by any Credit Party, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

11.03.     Covenants.  (a) Default shall be made in the due observance or
performance by the Borrower or any Subsidiary of any covenant or agreement
contained in Sections 9.01(e)(i), 9.04 (with respect to the Borrower’s
existence), 9.07 or 9.09 or in the provisions of Section 10; provided that a
Default by the Borrower under Section 10.07 (a “Financial Covenant Event of
Default”) shall not constitute an Event of Default with respect to any Term
Loans, and the Term Lenders shall not be permitted to exercise (or direct the
Administrative Agent to exercise) any remedies with respect thereto, unless and
until, in each case, the Required Revolving Lenders shall have declared all
amounts outstanding of the Revolving Loan Commitments to be due and payable and
such declaration has not been rescinded; provided, further, that the covenant in
Section 10.07 is subject to cure pursuant to Section 11.10 or (b) default shall
be made in the due observance or performance by the Borrower or any Subsidiary
of any covenant, condition or agreement contained in any Credit Document (other
than specified in Sections 11.01, 11.02, 11.07 and clause (a) above) and such
default shall continue unremedied for a period of at thirty (30) days after the
date on which written notice thereof is given by the Administrative Agent, the
Collateral Trustee or the Required Lenders to the Borrower;

 

11.04.     Default Under Other Agreements.  The Borrower or any Restricted
Subsidiary shall (a) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than Indebtedness hereunder)
in excess of the Threshold Amount (any such Indebtedness, “Material
Indebtedness”), when and as the same shall become due and payable (but after
giving effect to any applicable cure or grace periods), or (b) any other event
or condition occurs that results in any Material Indebtedness (other than
Indebtedness hereunder) becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, but after giving
effect to any applicable cure or grace periods) the holder or holders of any
Material Indebtedness (other than Indebtedness hereunder) or any trustee or
agent on its or their behalf to cause any Material Indebtedness (other than
Indebtedness hereunder) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
clause (b) shall not apply to (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness and (ii) any Indebtedness that is required to be converted into
Qualified Equity Interests upon the occurrence of certain designated events so
long as no payments in cash or otherwise are required to be made in accordance
with such conversion and the issuance of such Qualified Equity Interests is
otherwise permitted under Section 10.03(b)(vii); provided, further, that clauses
(a) and (b) shall not apply to any

 

131

--------------------------------------------------------------------------------


 

Non-Recourse Debt of the Borrower and the Restricted Subsidiaries (except to the
extent that the Borrower or any of the Restricted Subsidiaries that are not
parties to such Non-Recourse Debt is then directly or indirectly liable,
including pursuant to any contingent obligation, for any such Non-Recourse Debt
that is Indebtedness for borrowed money thereunder and such liability,
individually or in the aggregate, exceeds the Threshold Amount;

 

11.05.     Bankruptcy, etc.  (a)(i) A court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that is for relief against the Borrower
or any of its Restricted Subsidiaries that is a Significant Subsidiary or any
group of Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary in an involuntary case; (ii) appoints a custodian of the
Borrower or any of its Restricted Subsidiaries that is a Significant Subsidiary
or any group of Restricted Subsidiaries that, when taken together, would
constitute a Significant Subsidiary for all or substantially all of the property
of the Borrower or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary; or (iii) orders the liquidation of
the Borrower or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary, and, in each of clauses (i), (ii) or
(iii), the order or decree remains unstayed and in effect for at least 60
consecutive days; or (b) the Borrower or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, when
taken together, would constitute a Significant Subsidiary, pursuant to or within
the meaning of Bankruptcy Law (i) commences a voluntary case; (ii) consents to
the entry of an order for relief against it in an involuntary case;
(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property; (iv) makes a general assignment for the
benefit of its creditors;

 

11.06.     ERISA.

 

(a)           (i)            One or more ERISA Events shall have occurred; or

 

(ii) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Restricted Subsidiary of the Borrower or the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans; and

 

(b)           such event or events would reasonably be expected to result
individually or in the aggregate in the imposition of a lien or the granting of
a security interest on the assets of the Borrower, any Restricted Subsidiary or
any ERISA Affiliate and such lien or security interest, individually or in the
aggregate, has had or would be reasonably expected to have, a Material Adverse
Effect;

 

11.07.     Security Documents.  (a) Except as permitted by this Agreement or as
a result of the discharge of such Subsidiary Guarantor in accordance with the
terms of the Credit Documents, any guarantee by a Subsidiary Guarantor (other
than an Immaterial Subsidiary) under the Guarantee and Collateral Agreement
shall be held by a final decision issued in any judicial proceeding to be
unenforceable or invalid or shall cease for any reason to be in full force and
effect or any Subsidiary Guarantor (other than an Immaterial Subsidiary) shall
deny or disaffirm in writing its or their obligations under its or their
guarantee(s) under the Guarantee and Collateral Agreement or (b) material breach
by the Borrower or any of its Restricted Subsidiaries of any material
representation or warranty or covenant, condition or agreement in the Security
Documents, the repudiation by the Borrower or any of its Restricted Subsidiaries
of any of its material obligations under any of the Security Documents or the
unenforceability of any of the Security Documents against the Borrower or any of
its Restricted Subsidiaries for any reason with respect to any material portion
of the Collateral;

 

132

--------------------------------------------------------------------------------


 

11.08.     Judgments.  One or more judgments for the payment of money in an
aggregate amount in excess of the Threshold Amount (excluding therefrom any
amount covered by insurance) shall be rendered against the Borrower or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of at least 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary to enforce any such judgment; provided that this
Section 11.08 shall not apply to any Non-Recourse Debt of the Borrower and the
Restricted Subsidiaries (except to the extent that the Borrower or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary) that are not parties to such Non-Recourse Debt is then
directly or indirectly liable, including pursuant to any contingent obligation,
for any such Non-Recourse Debt that is Indebtedness for borrowed money
thereunder and such liability, individually or in the aggregate, exceeds the
Threshold Amount; or

 

11.09.     Change of Control.  A Change of Control shall occur;

 

then, and in every such event set forth in Sections 11.01 through and including
11.09 at such time, and at any time thereafter during the continuance of any
such event, any or all of the following actions may be taken:

 

(a)           if any Event of Default shall then be continuing (other than a
Financial Covenant Event of Default), the Administrative Agent, upon the written
request of the Required Lenders, shall by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to the Borrower, the result which would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i) and (ii) below shall occur automatically without the giving of
any such notice):

 

(i)            declare the Total Commitment terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately and any RL
Commitment Commission shall forthwith become due and payable without any other
notice of any kind;

 

(ii)           declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived (to the extent permitted by applicable law) by each Credit Party;

 

(iii)          terminate any Letter of Credit which may be terminated in
accordance with its terms;

 

(iv)          direct the Borrower to pay (and the Borrower agrees that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 11.05 with respect to the Borrower, it will pay) to the Collateral
Trustee at the Payment Office such additional amount of cash or Cash
Equivalents, to be held as security by the Collateral Trustee, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the Borrower and then outstanding;

 

133

--------------------------------------------------------------------------------


 

(v)           enforce, as Collateral Trustee, all of the Liens and security
interests created pursuant to the Security Documents in accordance with the
terms therein;

 

(vi) enforce the guarantees of the Subsidiary Guarantors under the Guarantee and
Collateral Agreement in accordance with the terms therein; and

 

(vii)         apply any cash collateral held by the Administrative Agent
pursuant to Section 5.02 to the repayment of the Obligations; and

 

(b)           if a Financial Covenant Event of Default shall then be continuing,
subject to the provisions of Section 11.10, the Administrative Agent, at the
request of the Required Revolving Lenders, shall, in either case, take any or
all of the following actions:

 

(i)            declare the commitment of each RL Lender to make Revolving Loans
and Swingline Loans and any obligation of the  Issuing Lenders to make Letters
of Credit to be terminated, whereupon such commitments and obligation shall be
terminated,

 

(ii)           declare the unpaid principal amount of all outstanding Revolving
Loans and Swingline Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Credit Document
under or in respect of the Revolving Loan Commitments to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower,

 

(iii)          require that the Borrower cash collateralize on terms reasonably
acceptable to the Administrative Agent and the Issuing Lender the Letters of
Credit (in an amount equal to the then Letter of Credit Exposure thereof) and

 

(iv)          exercise on behalf of itself and the RL Lenders all rights and
remedies available to it and the RL Lenders under the Credit Documents or
applicable laws, in each case under or in respect of the Revolving Loan
Commitments.

 

11.10.     Borrower’s Right to Cure.  Notwithstanding anything to the contrary
contained in this Section 11, in the event of any Default or Event of Default
under the covenant set forth in Section 10.07, until the expiration of the tenth
Business Day after the date on which the financial statements are required to be
delivered pursuant to Section 9.01(a) or (b), as applicable, with respect to the
applicable Fiscal Quarter hereunder (any such date the “Cure Termination Date”),
the Borrower shall have the right (the “Cure Right”) to apply the amount of the
net cash proceeds received from the issuance or sale of any Qualified Equity
Interests and the Borrower may apply the amount of the net cash proceeds
received therefrom to increase Consolidated Adjusted EBITDA with respect to such
applicable Fiscal Quarter, including each subsequent Test Period that includes
such Fiscal Quarter (such quarter, a “Cure Quarter”) and if, after giving effect
to such increase in Consolidated Adjusted EBITDA, the Borrower shall then be in
compliance with the requirements of Section 10.07, the Borrower shall be deemed
to have satisfied the requirements set forth therein as of the relevant Test
Period with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default that had occurred
shall be deemed cured for purposes of this Agreement; provided that (i) such net
cash proceeds are actually received by the Borrower no later than ten
(10) Business Days after the date on which financial statements are required to
be delivered with respect to such Cure Quarter hereunder, (ii) such net cash
proceeds do not exceed the aggregate amount necessary to cause the Borrower to
be in compliance with Section 10.07, as the case may be, for the applicable
period, (iii) Consolidated Adjusted EBITDA shall be increased solely for the
purpose of measuring compliance with Section 10.07 and not for any other purpose
under this Agreement and (iv) there shall be no pro forma or other reduction in
Indebtedness with the net cash

 

134

--------------------------------------------------------------------------------


 

proceeds provided in connection with the Borrower’s exercise of its Cure Right;
provided, further, that (x) in each period of four consecutive Fiscal Quarters,
there shall be only two Fiscal Quarter in which a Cure Right is exercised and
(y) the Borrower shall not exercise more than five Cure Rights during the term
of this Agreement.  Upon the receipt by the Administrative Agent of a notice to
cure pursuant to this Section 11.10 (a “Notice of Intent to Cure”) on or prior
to the Cure Termination Date, neither the Administrative Agent nor any Lender
shall exercise the right to accelerate the Loans or terminate the Commitments
and none of Administrative Agent, the Collateral Trustee or any Lender shall
exercise any right to foreclose on or take possession of the Collateral or
exercise any other remedy pursuant to this Section 11 (or any other Credit
Document available during the continuance of such Event of Default) or pursuant
to any applicable law prior to the Cure Termination Date solely on the basis of
an Event of Default having occurred and being continuing under Section 10.07;
provided further that no Lender shall have any obligation to fund any Revolving
Loan, and no Issuing Lender shall have any obligation to issue, extend the
maturity of or increase the amount of, any Letter of Credit, during such
period.  The parties hereby acknowledge that this Section 11.10 may not be
relied on for purposes of calculating any financial ratios other than as
directly applicable to compliance with Section 10.07 on the last day of the
applicable Test Period and shall not result in any adjustment to Consolidated
Adjusted EBITDA other than for purposes of compliance with Section 10.07.

 

SECTION 12.       The Administrative Agent.

 

12.01.     Appointment.  The Lenders hereby irrevocably designate and appoint
Credit Suisse as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include Credit Suisse
in its capacity as Collateral Trustee pursuant to the Security Documents) to act
as specified herein and in the other Credit Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental or related thereto.  The Administrative Agent may perform any of its
respective duties hereunder by or through its officers, directors, agents,
employees or Affiliates.

 

12.02.     Nature of Duties.  (a)  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents.  Neither the Administrative Agent nor any of
its officers, directors, agents, employees or Affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or any of
their gross negligence, bad faith or willful misconduct (in each case, as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  The duties of the Administrative Agent shall be mechanical and
administrative in nature, the Administrative Agent shall not have by reason of
this Agreement or any other Credit Document a fiduciary relationship in respect
of any Lender or the holder of any Note and nothing in this Agreement or in any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Credit Document except as expressly set forth
herein or therein.

 

(b)           Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Arrangers are named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby, it
being understood and agreed that the Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01.  Without

 

135

--------------------------------------------------------------------------------


 

limitation of the foregoing, the Arrangers shall not, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship or
other implied relationship in respect of any Lender or any other Person.

 

12.03.     Lack of Reliance on the Administrative Agent.  Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrower, any
Subsidiary Guarantor or any other Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Subsidiary Guarantor and any other Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.  The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower or any of its Subsidiaries or the existence
or possible existence of any Default or Event of Default, and shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, assets, operations, properties, financial
condition, prospects or creditworthiness of the Borrower, any Subsidiary
Guarantor or any other Credit Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

12.04.     Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.  Without limiting the foregoing, neither any Lender
nor the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

 

136

--------------------------------------------------------------------------------


 

12.05.     Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram, order,
electronic mail message, telephone message or other electronic medium signed, or
other document or conversation sent or made by any Person that the
Administrative Agent believed  to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.

 

12.06.     Indemnification.  To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, and
without relieving the Borrower of its obligation to do so, the Lenders agree to
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) on the date such
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Commitments in effect immediately prior to such date) for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, judgments, costs, expenses or disbursements of whatsoever kind or nature
which may at any time (including at any time following the payment of the Loans)
be imposed on, asserted against or incurred by the Administrative Agent (or any
affiliate thereof) in any way relating to or arising out of performing its
duties hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, suits, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence, bad faith or willful misconduct or a material breach of the
obligations of the Administrative Agent (or any of its directors, officers,
employees, partners, agents and other representatives) under the Credit
Documents, in each case, as determined by a court of competent jurisdiction in a
final and non-appealable decision.  The Agreements in this Section 12.06 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.07.     The Administrative Agent in its Individual Capacity.  With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Majority Lenders,” “Required Lenders,” “Required Revolving Lenders”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities.  The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

 

12.08.     Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or

 

137

--------------------------------------------------------------------------------


 

consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

12.09.     Resignation by the Administrative Agent.  (a)  Subject to the
appointment of a successor Administrative Agent pursuant to and in accordance
with the time frames set forth in clauses (b), (c) and (d) below, (i) the
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving thirty (30) days’ prior written notice to the Lenders and the
Borrower and (ii) if the Person serving as an Administrative Agent is a
Defaulting Lender, the Borrower may at any time by giving thirty (30) days’
prior written notice to such Person and the Required Lenders remove such Person
as Administrative Agent.  Any resignation by Administrative Agent hereunder
shall also constitute its resignation as an Issuing Lender and the Swingline
Lender, in which case the resigning Administrative Agent (x) shall not be
required to issue any further Letters of Credit or make any additional Swingline
Loans hereunder upon and after the effective date of such resignation and
(y) shall maintain all of its rights as Issuing Lender or Swingline Lender, as
the case may be, with respect to any Letters of Credit issued by it, or
Swingline Loans made by it, prior to the date of such resignation.

 

Such resignation or removal shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)           Upon any such notice of (i) resignation by the Administrative
Agent, the Required Lenders shall appoint a successor Administrative Agent
hereunder or thereunder who shall be a commercial bank with a combined capital
and surplus of at least $1 billion acceptable to the Borrower, which acceptance
shall not be unreasonably withheld or delayed (provided that the Borrower’s
approval shall not be required if a Specified Default then exists) and
(ii) removal by the Borrower, the Borrower shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank with
a combined capital and surplus of at least $1 billion.

 

(c)           In the case of resignation by the Administrative Agent, if a
successor Administrative Agent shall not have been so appointed within such
thirty (30) day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed (provided
that the Borrower’s consent shall not be required if a Specified Default then
exists)), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th day after the date such notice of
resignation was given by the Administrative Agent or notice of removal was given
by the Borrower, the Administrative Agent’s resignation shall become effective
and the Required Lenders shall thereafter perform all the duties of the
Administrative Agent hereunder and/or under any other Credit Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

 

(e)           Upon a resignation or removal of the Administrative Agent pursuant
to this Section 12.09, the Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.

 

12.10.     Collateral Matters.  (a)  Each Lender authorizes and directs the
Collateral Trustee to enter into the Security Documents (including the
Intercreditor Agreement and any other intercreditor

 

138

--------------------------------------------------------------------------------


 

agreement contemplated hereby) for the benefit of the Lenders and the other
Secured Parties.  Each Lender hereby agrees, and each holder of any Note or
participant in Letters of Credit by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. 
The Collateral Trustee is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of Default, to take any action with respect to
any Collateral or Security Documents which may be necessary to create, perfect
and maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Security Documents.

 

(b)           The Lenders hereby authorize the Collateral Trustee to release any
Lien granted to or held by the Collateral Trustee upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
Obligations (other than contingent obligations not due and payable and Letters
of Credit that are backstopped or cash collateralized in accordance with the
terms herein and in a manner reasonably acceptable to the respective Issuing
Lenders) at any time arising under or in respect of this Agreement or the Credit
Documents or the transactions contemplated hereby or thereby, (ii) constituting
property being sold or otherwise disposed of (to Persons other than the Borrower
and one or more Subsidiary Guarantors) upon the sale or other disposition
thereof in compliance with the relevant provisions of Section 10 (including,
without limitation, the release of Mortgages on and security interests with
respect to Buffer Lands), (iii) if approved, authorized or ratified in writing
by the Required Lenders (or all of the Lenders hereunder, to the extent required
by Section 13.10), (iv) as otherwise may be expressly provided in the relevant
Security Documents, (v) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon release of such Subsidiary Guarantor from its
obligations under the Guarantee and Collateral Agreement in accordance with the
terms therein and (vi) in lieu of any release permitted pursuant to this
Section 12.10(b), the Collateral Trustee may subordinate any such Liens on the
Collateral to another Lien permitted under Section 10.01 and may subordinate any
Lien on the Collateral that the Collateral Trustee determines in its
commercially reasonable judgment was intended by operation of Law or otherwise
to be subordinate to another Lien permitted under Section 10.01.  Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Trustee’s authority to release particular types or items of
Collateral pursuant to this Section 12.10.

 

(c)           Without limiting the generality of Section 12.01 above, the
Collateral Trustee shall have the sole and exclusive right and authority (to the
exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Secured Parties with respect to all
payments and collections arising in connection with the Credit Documents
(including in any proceeding described in Section 11.05 or any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Credit Document to any Secured Party is hereby authorized to
make such payment to the Collateral Trustee, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 11.05 or any other bankruptcy, insolvency or similar proceeding (but not
to vote, consent or otherwise act on behalf of such Secured Party), (iii) act as
collateral agent or collateral trustee for each Secured Party for purposes of
the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Credit Documents, (vi) except as may be otherwise specified in any Credit
Document, exercise all remedies given to the Collateral Trustee and the other
Secured Parties with respect to the Collateral, whether under the Credit
Documents, applicable requirements of law or otherwise and (vii) execute any
amendment, consent or waiver under the Security Documents on behalf of the
Secured Parties, to the extent consented to in accordance with Section 13.10 and
the terms thereof; provided, however, that the Collateral Trustee hereby
appoints, authorizes and directs each Lender, to the extent such Lender is not
prohibited by

 

139

--------------------------------------------------------------------------------


 

doing so under any applicable law or regulation, to act as collateral sub-agent
for the Collateral Trustee and the other Secured Parties for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Credit Party with, and cash and Permitted Investments
held by such Secured Party and may further authorize and direct the Secured
Parties to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Collateral Trustee, and each Secured Party hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

(d)           The Collateral Trustee shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Trustee herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral
Trustee in this Section 12.10 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Collateral Trustee may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Trustee’s own interest
in the Collateral as one of the Lenders and that the Collateral Trustee shall
have no duty or liability whatsoever to the Lenders, except for its gross
negligence, bad faith, willful misconduct or material breach of the Credit
Documents (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

12.11.     Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Restricted Subsidiary, the
Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (i) as specifically provided
in this Agreement or any other Credit Document and (ii) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

 

12.12.     Intercreditor Agreement(a).  The Administrative Agent and the
Collateral Trustee are authorized to enter into the Intercreditor Agreement (and
any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, and extensions, restructuring,
renewals, replacements of, such agreement in connection with the incurrence by
any Credit Party of any Indebtedness permitted hereunder and which is to be
equally and ratably secured by the Collateral) or any other intercreditor
agreement contemplated hereby in connection with any Indebtedness permitted
hereunder and which is to be secured on a pari passu or junior priority basis by
the Collateral, in each case in order to permit such Indebtedness to be secured
by a valid, perfected Lien (with such priority as may be designated by the
Borrower or relevant Restricted Subsidiary, to the extent such priority is
permitted hereunder), and the parties hereto acknowledge that (x) in the case of
pari passu Indebtedness, the Intercreditor Agreement and (y) in the case of any
subordinated or junior lien Indebtedness, such other intercreditor agreement
will be binding upon them. Each Lender (a) hereby agrees that it will be bound
by and will take no actions contrary to the provisions of the Intercreditor
Agreement or any other intercreditor agreement (if entered into) and (b) hereby
authorizes and instructs the Administrative Agent and Collateral Trustee to
enter into the Intercreditor Agreement or any other intercreditor agreement, as
applicable (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Credit Party of any Indebtedness permitted
hereunder and which is to be equally and ratably secured by the Collateral or
any Indebtedness permitted hereunder and which is to be secured on a pari passu
or junior priority basis by the Collateral, in order to permit such Indebtedness
to be secured by a valid, perfected Lien (with such priority as may be
designated by the Borrower or relevant Restricted Subsidiary, to the extent such
priority is

 

140

--------------------------------------------------------------------------------


 

permitted hereunder)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof.  The foregoing provisions are intended as
an inducement to any potential provider of Indebtedness as described above to
extend credit to the Credit Parties and such providers of Indebtedness are
intended third-party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement or other intercreditor agreement as contemplated above.

 

SECTION 13.       Miscellaneous.

 

13.01.     Payment of Expenses, etc.(a)

 

(a)           The Borrower hereby agrees:  (i)(a) if the Closing Date occurs, to
pay or reimburse the Administrative Agent, the Collateral Trustee, the
Arrangers, each Issuing Lender and the Swingline Lender for all reasonable
out-of-pocket costs and expenses incurred on, prior to, or after the Closing
Date associated with the syndication of the Loans and Commitments incurred under
this Agreement and the preparation, negotiation, execution and administration of
this Agreement and the other Credit Documents, and any amendment, waiver,
consent or other modification with respect hereto and thereto (whether or not
the transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (including,
but not limited to, due diligence expenses, syndication expenses, travel
expenses but in the case of legal fees and expenses, limited to the actual
reasonable and documented out-of-pocket fees, charges and disbursements of Paul
Hastings LLP (and, if necessary, of one local counsel in any relevant
jurisdiction) and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent, the Collateral Trustee, any Issuing Lender and each
Swingline Lender and Lender for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any rights or remedies under
this Agreement or the other Credit Documents (including all such costs and
expenses incurred during any insolvency, bankruptcy or other legal proceeding,
which in the case of legal fees and expenses, shall be limited to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to the Administrative Agent, the Collateral Trustee and the Lenders,
collectively, and, if necessary, of one local counsel in any relevant
jurisdiction and, in the event of any actual or potential conflict of interest,
one additional counsel of each group of affected parties), in each case within
fifteen (15) days of receipt by the Borrower of a written demand therefor; (ii)
indemnify the Administrative Agent, the Collateral Trustee, each Issuing Lender
and each Lender, the Arrangers and each of their respective directors, officers,
employees, partners, agents and other representatives of each of the foregoing
and their respective successors (each, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements, joint or several (in the
case of legal fees and expenses limited to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnified Persons taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction to all Indemnified Persons taken as whole,
and, in the event of an actual or perceived conflict of interest, one additional
counsel to all affected Indemnified Persons taken as a whole)) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral
Trustee, the Arrangers, each Issuing Lender, an Arranger or any Lender is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or any of their respective properties, including, in each case,
without limitation,

 

141

--------------------------------------------------------------------------------


 

the reasonable fees and disbursements of one counsel incurred in connection with
any such investigation, litigation or other proceeding, and, if necessary, of
one local counsel in any relevant jurisdiction and, in the event of any actual
or potential conflict of interest, one additional counsel of each group of
Indemnified Persons (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of (x) the gross negligence, bad faith
or willful misconduct of the Indemnified Person to be indemnified (or any such
Indemnified Person’s affiliates and controlling persons or any of its or their
respective directors, officers, employees, partners, agents and other
representatives) as determined by a court of competent jurisdiction in a final
and non-appealable decision, (y) a material breach of the obligations of such
Indemnified Person (or any such Indemnified Person’s affiliates and controlling
persons or any of its or their respective directors, officers, employees,
partners, agents and other representatives) under the Credit Documents as
determined by a court of competent jurisdiction in a final and non-appealable
decision and (z) any dispute solely among Indemnified Persons (other than claims
against the Administrative Agent, the Collateral Trustee, any Issuing Lender,
any Arranger or any of their respective Affiliates in its capacity or in
fulfilling its role as Administrative Agent, Collateral Trustee, Issuing Lender,
Arranger or any other similar role hereunder and under any of the other Credit
Documents) and not arising out of any act or omission of the Borrower or any of
its respective Subsidiaries.  To the extent that the undertaking to indemnify,
pay or hold harmless the Administrative Agent, the Collateral Trustee, any
Issuing Lender, any Arranger, any Lender or any of their Affiliates set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

(b)           To the full extent permitted by applicable law, each party hereto
shall not assert, and hereby waives, any claim (except as contemplated by the
proviso to the second succeeding sentence) against any Indemnified Person or any
party hereto, on any theory of liability, for special, indirect, consequential,
punitive or incidental damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or Letter of Credit, or the use of the proceeds of the
foregoing.  No Indemnified Person shall be liable for any damages arising from
the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, including, without
limitation, SyndTrak, IntraLinks, the internet, email or similar electronic
transmission systems, in each case, except to the extent any such damages are
found in a final non-appealable judgment of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of any Credit Document by, such Indemnified Person (or its
officers, directors, employees or Affiliates).  None of the Indemnified Persons
or the Borrower or any of their respective Affiliates or the respective
directors, officers, employees and agents of the foregoing shall be liable for
any indirect, special, punitive or consequential damages in connection with this
Agreement, the other Credit Documents or the transactions contemplated hereby or
thereby; provided, that nothing contained in this sentence shall limit the
Borrower’s indemnification and reimbursement obligations to the extent set forth
herein in respect of damages incurred or paid by an Indemnified Person to a
third party.  The Borrower shall not be liable for any settlement of any legal
proceeding effected without its consent (which consent shall not be unreasonably
withheld or delayed), but if settled with the Borrower’s written consent, or if
there is a final judgment for the plaintiff against an Indemnified Person in any
such legal proceeding, the Borrower agrees to indemnify and hold harmless each
Indemnified Person in the manner set forth above.  The Borrower shall not,
without the prior written consent of an Indemnified Person (which consent shall
not be unreasonably withheld or delayed), effect any settlement of any pending
or threatened legal proceeding against such Indemnified Person in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless (a) such settlement includes an unconditional release of such Indemnified
Person from all liability or claims that are the subject matter of such legal
proceeding and (b) such settlement does not include any statement as to any
admission.

 

142

--------------------------------------------------------------------------------


 

13.02.     Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise and subject to the terms of the Guarantee and
Collateral Agreement, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, but subject to the
last sentence hereof, each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than accounts used exclusively for payroll, taxes, fiduciary and
trust purposes, employee benefits and petty cash) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of the Borrower or any of its Restricted Subsidiaries against and on
account of the Obligations then due and owing (whether at stated maturity, by
acceleration or otherwise) and liabilities of the Credit Parties to such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 13.04(c), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document in
each case to the extent then due and owing; provided that, in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the Lenders, and (b) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such application.

 

13.03.     Notices.  (a) Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including .pdf, telegraphic, telecopier or cable communication) and mailed,
telegraphed, telecopied, cabled or delivered:  (i) if to any Credit Party, at
the address specified opposite its signature below or in the other relevant
Credit Documents; (ii) if to any Lender, at its address specified on Schedule
1.01(a); and (iii) if to the Administrative Agent, at the Notice Office or, as
to any Credit Party or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties hereto and,
as to each Lender, at such other address as shall be designated by such Lender
in a written notice to the Borrower and the Administrative Agent.  All such
notices and communications shall, when mailed, telegraphed, telecopied, or
cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telecopier, except that notices and communications to
the Administrative Agent and the Borrower shall not be effective until received
by the Administrative Agent or the Borrower, as the case may be.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent (it being agreed that all such notices and
other communications may be sent via email or by way of posting by the Borrower
or by another Person on the Borrower’s behalf on a relevant website, if any, to
which each Lender and the Administrative Agent have access).  Each of the
Administrative Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

13.04.     Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective permitted successors and assigns of the parties hereto;
provided, however, the Borrower may not assign or transfer any of its rights,

 

143

--------------------------------------------------------------------------------


 

obligations or interest hereunder or under the other Credit Documents without
the prior written consent of the Lenders and; provided, further, that, although
any Lender may grant participations to Loan Participants in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Sections 2.13 and 13.04(c)) and the Loan Participant shall
not constitute a “Lender” hereunder and; provided, further, that no Lender shall
transfer or grant any participation under which the Loan Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the applicable Maturity Date) in which
such Loan Participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon  (except in connection with a waiver of
applicability of any post-default increase in interest rates, which shall not be
considered to be a reduction in the rate of interest or fees) or reduce the
principal amount thereof, or increase the amount of the Loan Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment or a mandatory prepayment of the Loans shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any Loan Participant if the Loan Participant’s participation is
not increased as a result thereof), (ii) consent to the assignment or transfer
by the Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents or all or substantially all of the value of the guarantees
provided by the Subsidiary Guarantors under the Security Documents (except as
expressly provided in the Credit Documents) supporting the Loans or Letters of
Credit hereunder in which such Loan Participant is participating.  In the case
of any such participation, the Loan Participant shall not have any rights under
this Agreement or any of the other Credit Documents (the Loan Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Loan Participant
relating thereto) and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation.

 

(b)           Any Issuing Lender may assign to one or more commercial banks that
issue letters of credit in the ordinary course of business, all or a portion of
its rights and obligations under the unused portion of its Letter of Credit
Commitment at any time with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(i)            the Borrower (such consent deemed to have been made with respect
to any assignment if the Borrower has not responded within thirty (30) days
after delivery of notice of such assignment to an Authorized Officer of the
Borrower); provided that no consent of the Borrower shall be required if a
Specified Default has occurred and is continuing; and

 

(ii)           the Administrative Agent.

 

(c)           (i)            Subject to the conditions set forth in paragraph
(c)(ii) below, any Lender may assign to one or more assignees constituting an
Eligible Transferee (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 13.04(c), participations in Letters of
Credit and in Swingline Loans at the time owing to it)) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower (such consent deemed to have been made with respect to
any assignment if the Borrower has not responded within ten (10) Business Days
after delivery of notice of such assignment to an Authorized Officer of the
Borrower);

 

144

--------------------------------------------------------------------------------


 

provided that no consent of the Borrower shall be required for (i) an assignment
of all or a portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, (ii) an assignment related to Revolving Loan Commitments or
Revolving Loans to a RL Lender or an Affiliate of a RL Lender engaged in making,
purchasing, holding or otherwise investing in revolving loans in the ordinary
course of its activities or (iii) if a Specified Default has occurred and is
continuing, any Assignee;

 

(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender or an Affiliate of a Lender or an Approved Fund;

 

(C)          each Issuing Lender at the time of such assignment; provided that
no consent of the Issuing Lender shall be required for any assignment not
related to Revolving Loan Commitments or Revolving Loans or any assignment to a
RL Lender or an Affiliate of a RL Lender; and

 

(D)          the Swingline Lender; provided that no consent of the Swingline
Lender shall be required for any assignment not related to Revolving Loan
Commitments or Revolving Loans or any assignment to a RL Lender or an Affiliate
of a RL Lender.

 

Notwithstanding the foregoing or anything to the contrary set forth herein,
except pursuant to the provisions of Section 2.18, no assignment of any Loans or
Commitments may be made to the Borrower or any Subsidiary of the Borrower.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than an amount of $5,000,000 (in the case of each Revolving Loan) or $1,000,000
(in the case of a Term Loan), and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents; provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500; provided that the Administrative
Agent, in its sole discretion, may elect to waive such processing and
recordation fee;

 

(C)          no such transfer or assignment will be effective until recorded by
the Administrative Agent on the Register pursuant to Section 13.12; and

 

(D)          any assignment of Initial Term Loans shall be made pro rata across
the Initial Tranche B-1 Term Loans and the Initial Tranche B-2 Term Loans held
by such Lender.

 

To the extent of any assignment pursuant to this Section 13.04(c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments and outstanding Loans.  At the time of

 

145

--------------------------------------------------------------------------------


 

each assignment pursuant to this Section 13.04(c) to a Person which is not
already a Lender hereunder, the respective assignee Lender shall, to the extent
legally entitled to do so, provide to the Borrower the appropriate IRS Forms and
documentation under FATCA described in Section 5.04(f).  To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(c) would,
at the time of such assignment, result in increased costs under Section 2.10 or
3.06 from those being charged by the respective assigning Lender prior to such
assignment, or additional sums pursuant to Section 5.04(a), then the Borrower
shall not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment) or such additional
sums.

 

(d)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender in support of borrowings made
by such Lender from such Federal Reserve Bank or such central bank, any Lender
may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be.  No pledge pursuant to this clause (d) shall
release the transferor Lender from any of its obligations hereunder.

 

(e)           Any Lender which assigns all of its Commitments and/or Loans
hereunder in accordance with Section 13.04(c) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such assigning Lender.

 

(f)            The aggregate outstanding principal amount of the Term Loans of
the applicable Class shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans purchased (and subsequently
cancelled hereunder) by the Borrower or its Restricted Subsidiaries pursuant to
Section 2.18, and each scheduled principal repayment installment with respect to
the Term Loans of such Class shall be reduced pro rata by the aggregate
principal amount of Term Loans so purchased.

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided, that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 2.10, 2.11 or 5.04),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Credit Document, remain the lender
of record hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
the Borrower and the Administrative Agent and with the payment of a processing
fee of $3,500 (which processing fee may be waived by the Administrative Agent in
its sole discretion), assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public

 

146

--------------------------------------------------------------------------------


 

information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.

 

(h)           The Borrower agrees that each Loan Participant shall be entitled
to the benefits of Sections 2.10, 3.06 and 5.04 (subject to the requirements and
limitations therein, including the requirements under Section 5.04(f) (it being
understood that the documentation required under Section 5.04(f) shall be
delivered by the Loan Participant to its participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such Loan Participant (A) agrees to be subject to the provisions
of Section 2.13 as if it were an assignee under paragraph (b) of this Section;
and (B) shall not be entitled to receive any greater payment under Sections
2.10, 3.06 or 5.04, with respect to any participation, than its participating
Lender would have been entitled to receive.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Loan Participant and the principal amounts (and stated interest) of each
Loan Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Loan Participant or any information relating to a Loan
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person, except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

13.05.     No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Trustee, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Trustee, any Issuing
Lender or any Lender shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Trustee, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Trustee, any Issuing Lender or any Lender
to any other or further action in any circumstances without notice or demand.

 

13.06.     Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 

(b)           Each of the Lenders agrees that, except as otherwise provided in
this Agreement, if it should receive any amount hereunder (whether by voluntary
payment, by realization upon security, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross action, by the enforcement of any right
under the Credit Documents or otherwise), which is applicable to the payment of
the principal of, or interest on, the Loans, Unpaid Drawings, RL Commitment
Commission or Letter of Credit Fees, of a sum

 

147

--------------------------------------------------------------------------------


 

which with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c)           Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which, among other things, require, or
permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders.

 

13.07.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO
THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD
REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.

 

148

--------------------------------------------------------------------------------


 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN
THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.08.     Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of a
counterpart via facsimile or other electronic transmission shall constitute
delivery of an original counterpart.  A set of counterparts executed by all the
parties hereto shall be lodged with the Borrower and the Administrative Agent.

 

13.09.     Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

13.10.     Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrower may
be released from, the Guarantee and Collateral Agreement and the other Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders);
provided that no such change, waiver, discharge or termination shall, without
the consent of each directly and adversely affected Lender (but not the Required
Lenders) (i) extend the final scheduled maturity of any Loan or Note or extend
the stated expiration date of any Letter of Credit beyond the applicable
Maturity Date of such Lender holding such Loan or Note or (ii) reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with the waiver of applicability of any post-default increase in interest
rates), or reduce (or forgive) the principal amount thereof of such Lender
holding such Loan or Note; provided, further, that no such change, waiver,
discharge or termination shall, without the consent of each Lender (i) release
all or substantially all of the Collateral under all the Security Documents or
all or substantially all of the value of the guarantees provided by the
Subsidiary Guarantors under the Security Documents (except as expressly provided
in the Credit Documents), (ii) amend, modify or waive any provision of this
Section 13.10(a) which would result in the reduction of the voting thresholds
specified herein (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Initial Tranche
B-1 Term Loans, the Initial Tranche B-2 Term Loans, and the Initial Revolving
Loan Commitments on the Closing Date or as otherwise provided herein), or (iii)
reduce the “majority” voting threshold specified in the definition of “Required
Lenders” or “Required Revolving Lenders” (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of

 

149

--------------------------------------------------------------------------------


 

Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans and Initial
Revolving Loan Commitments are included on the Closing Date); provided, further,
that no such change, waiver, discharge or termination shall (i) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment or a mandatory repayment or commitment
reduction of Loans shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase of the Commitment of such Lender), (ii)
without the consent of each Issuing Lender, amend, modify or waive any provision
of Section 3 (as applies to such Issuing Lender) or adversely alter its rights
or obligations with respect to Letters of Credit issued by it under this
Agreement, (iii) without the consent of the Swingline Lender, adversely alter
the Swingline Lender’s rights or obligations with respect to Swingline Loans
under this Agreement, (iv) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent, (v)
without the consent of Collateral Trustee, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Trustee, (vi) without
the consent of the Majority Lenders of the respective Class affected thereby,
amend the definition of “Majority Lenders” to reduce the voting threshold (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Majority Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date) and (vii)
without the written consent of the Required Revolving Lenders, (x) amend, waive
or otherwise modify Section 10.07 hereof or the defined terms used for Section
10.07 (solely for purposes of such definition as it is used in Section 10.07) or
(y) waive any Financial Covenant Event of Default; provided, however, that the
amendments, modifications, waivers and consents described in this clause (vii)
shall not require the consent of any Lenders other than the Required Revolving
Lenders.

 

(b)           Notwithstanding the foregoing, (x) any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, each Issuing Lender and the Swingline Lender)
if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with Section
13.04) in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement and (y) this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (A) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Initial
Tranche B-1 Term Loans, the Initial Tranche B-2 Term Loans, and the Initial
Revolving Loans and the accrued interest and fees in respect thereof and (B) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

(c)           In addition, notwithstanding the foregoing, this Agreement may be
amended or amended and restated with the written consent of the Administrative
Agent (and in the case of any Replacement Revolving Loan Commitments, any
Issuing Lender or Swingline Lender which will have credit exposure thereunder),
the Borrower and the Lenders providing the relevant Replacement Term Loans or
Replacement Revolving Loan Commitments, as the case may be, to permit the
refinancing of (x) all outstanding Term Loans of a given Class (the “Refinanced
Term Loans”), with a replacement Term Loan tranche denominated in Dollars (the
“Replacement Term Loans”) or (y) all outstanding Revolving Loan Commitments (and
related outstandings) of a given Class (the “Refinanced Revolving Loan
Commitments”) with a replacement Revolving Loan Commitment tranche denominated
in Dollars (the

 

150

--------------------------------------------------------------------------------


 

“Replacement Revolving Loan Commitments”), respectively, hereunder; provided
that (i) the aggregate (x) principal amount of such Replacement Term Loans shall
not exceed the aggregate principal amount of, plus accrued interest, fees,
expenses and premiums with respect to, such Refinanced Term Loans and
(y) aggregate amount of Replacement Revolving Loan Commitments shall not exceed
the Revolving Loan Commitments being replaced, and (ii) the respective
Replacement Term Loans or Replacement Revolving Loan Commitments shall otherwise
meet the then applicable requirements contained in Section 2.16 as same would
have applied if the respective Replacement Term Loans or Replacement Revolving
Loan Commitments, as the case may be, had instead been structured as an
Extension (for this purpose assuming that the respective Lenders hereunder had
agreed to the terms of the extension as opposed to a replacement pursuant to
this clause (c)).

 

(d)           Notwithstanding anything to the contrary contained in this
Section 13.10, the Borrower, the Administrative Agent and each Lender agreeing
to make Incremental Term Loans may, in accordance with the provisions of
Section 2.15, enter into an Incremental Amendment without the consent of the
Required Lenders; provided that after the execution and delivery by the
Borrower, the Administrative Agent and each such Lender of such Incremental
Amendment, such Incremental Amendment may thereafter only be modified in
accordance with the requirements of Section 13.10(a).

 

(e)           Notwithstanding anything to the contrary contained in this
Section 13.10, Security Documents (including any Additional Security Documents),
intercreditor agreements and related documents executed in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, modified, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, modification, supplement or waiver is
delivered in order (i) to comply with local Law (including any foreign law or
regulatory requirement) or advice of local counsel, (ii) to cure ambiguities,
inconsistency, omissions, mistakes or defects or (iii) to cause such Security
Document or other document to be consistent with this Agreement and the other
Credit Documents.

 

(f)            If following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an inconsistency, obvious error, or
mistake or any error, mistake  or omission of a technical nature, in each case,
in any provision of the Credit Documents, then the Administrative Agent and the
Credit Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Credit Documents and, in cases not covered by preceding clause (e), if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

 

13.11.     Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

13.12.     Register.  The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.12, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of, or stated interest on, the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the

 

151

--------------------------------------------------------------------------------


 

Administrative Agent on the Register upon and only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b).  Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement.  Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.  The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

 

13.13.     Confidentiality.  Each Lender agrees that it will not disclose
(without the prior written consent of the Borrower) (other than to its
employees, agents, representatives, auditors, advisors or counsel, its
Affiliates involved in the Transaction or the administration of the Credit
Documents on a “need to know” basis or to another Lender if such Lender or such
Lender’s holding or parent company in its reasonable discretion determines that
any such party should have access to such information; provided such Persons
shall be subject to the provisions of this Section 13.13 to the same extent as
such Lender) any information with respect to the Borrower or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement
or any other Credit Document; provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.13, (ii) as may be required in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors
(provided that, except with respect to disclosures to supervisory or regulatory
authorities having jurisdiction over such Lender, the applicable Lender shall
give the Borrower prompt notice of such disclosure to the extent permitted by
law, rule or regulation), (iii) as may be required in respect to any summons or
subpoena or in connection with any litigation (provided that the applicable
Lender shall give the Borrower prompt notice of such disclosure to the extent
permitted by law, rule or regulation), (iv) in order to comply with any law,
order, regulation or ruling applicable to such Lender or as requested by a
Governmental Authority (provided that, except with respect to disclosures to
supervisory or regulatory authorities having jurisdiction over such Lender, the
applicable Lender shall give the Borrower prompt notice of such disclosure to
the extent permitted by law, rule or regulation), (v) to the extent such
information is received by the Administrative Agent or Lender from a third party
that is not known by the Administrative Agent or such Lender to be subject to
confidentiality arrangements to the Borrower or any of its Subsidiaries, (vi) to
the Administrative Agent or the Collateral Trustee, (vii) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement or to
any such contractual counterparty’s professional advisor (other than a
Disqualified Institution), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 13.13, (viii) to any prospective or actual Eligible Transferee in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender otherwise permitted by
this Agreement; provided that such prospective transferee agrees to be bound by
the confidentiality provisions contained in this Section 13.13, (ix) for
purposes of establishing a “due diligence” defense, (x) solely to the extent
that such information is independently developed by the Administrative Agent or
such Lender without any confidential information provided by (or on behalf of)
any Credit Party and (xi) on a confidential basis, to any rating agency in
connection with rating the Borrower or its Subsidiaries or the facilities
hereunder.

 

13.14.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and

 

152

--------------------------------------------------------------------------------


 

other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arms-length commercial transactions between the Borrower, each
other Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, (B) each of the Borrower and each other
Credit Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Credit Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents; (ii) (A) the Administrative Agent and the Arrangers are,
and have been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Credit Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to the Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents or as expressly agreed in writing by
the relevant parties the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and none of the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests to the
Borrower, any other Credit Party or any of their respective Affiliates.

 

13.15.     PATRIOT ACT.  Each Lender subject to the Act hereby notifies the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Credit
Parties and other information that will allow such Lender to identify the
Borrower and the other Credit Parties in accordance with the Act.

 

13.16.     Post-Closing Actions.  Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that the Borrower and its Restricted Subsidiaries shall be
required to take the actions specified in Schedule 13.16 attached hereto as
promptly as practicable, and in any event within the time periods set forth in
Schedule 13.16 as such time periods may be extended in the sole discretion of
the Administrative Agent or the Collateral Trustee, as applicable.  The
provisions of Schedule 13.16 shall be deemed incorporated by reference in this
Section 13.16 as fully as if set forth herein in its entirety.

 

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents); provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Closing Date, the respective representation and warranty shall be required to be
true and correct in all material respects at the time the respective action is
taken (or was required to be taken) in accordance with the foregoing provisions
of this Section 13.16 and (y) all representations and warranties relating to the
Security Documents shall be required to be true in all material respects
immediately after the actions required to be taken by this Section 13.16 have
been taken.  The acceptance of the benefits of each Credit Event shall
constitute a representation, warranty and covenant by the Borrower to each of
the Lenders that the actions required pursuant to this Section 13.16 will be, or
have been, taken within the relevant time periods referred to in this
Section 13.16 and that, at such time, all representations and warranties
contained in this Agreement and the other Credit Documents shall then be true
and correct in all material respects without any modification pursuant to this
Section 13.16.

 

13.17.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal,

 

153

--------------------------------------------------------------------------------


 

refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

13.18.     Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy pursuant to any of the Credit Documents against any Credit Party or any
other obligor in each case under any of the Credit Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help (other than any such right afforded
by Section 13.02 hereof)), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Credit Party as a Lender in connection with any of the
Credit Documents, unless expressly provided for herein (including, without
limitation, pursuant to Section 13.02 hereof) or in any other Credit Document,
without the prior written consent of the Administrative Agent.

 

13.19.     Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Borrower, the Administrative Agent and each
of the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the Administrative Agent at the Notice Office or, in the
case of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it.  The Administrative Agent
will give the Borrower and each Lender prompt written notice of the occurrence
of the Effective Date.

 

13.20.     Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender
(other than to a Disqualified Institution). Notwithstanding anything to the
contrary contained herein, to the extent that a transfer of Loans pursuant to
this Section 13.20 would, at the time of such transfer, result in increased
costs under Section 2.10, 2.11(a), 3.06 or 5.04 from those being charged by the
respective Lender prior to such transfer, then the Borrower shall not be
obligated to pay for or otherwise indemnify such Lender for such increased costs
(although the Borrower shall be obligated to pay for and indemnify such Lender
for any other increased costs of the type described above resulting from changes
after the date of the respective transfer to the extent provided for in Sections
2.10, 2.11(a), 3.06 or 5.04).

 

*     *     *

 

154

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

601 Travis Street, Suite 1400

Houston, TX 77002

Attention: General Counsel

Telephone No.: (713) 507-6400

Telecopier No.: (713) 507-6588

DYNEGY INC.,
as the Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

 

 

Name:

Clint C. Freeland

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

Address:

 

Credit Suisse AG

Eleven Madison Avenue., 23rd Floor

New York, NY 10010

Attention: Sean Portrait - Agency Manager

Telephone No.: 919-994-6369

Telecopier No.: 212-322-2291

Email: agency.loanops@credit-suisse.com

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent, as Collateral Trustee and as Issuing Lender and as a
Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

By:

/s/ Tyler Smith

 

 

Name: Tyler Smith

 

 

Title: Authorized Signatory

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kelly Chin

 

 

Name: Kelly Chin

 

 

Title: Authorized Signatory

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as Issuing Lender

 

 

 

 

 

By:

/s/ Henrik Sandstrom

 

 

Name: Henrik Sandstrom

 

 

Title: Authorized Signatory

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Ann E. Sutton

 

 

Name: Ann E. Sutton

 

 

Title: Director

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name: Marcus M. Tarkington

 

 

Title: Director

 

 

 

By:

/s/ Erin Morrissey

 

 

Name: Erin Morrissey

 

 

Title: Director

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title: Authorized Signatory

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Juan Javellana

 

 

Name: Juan Javellana

 

 

Title: Executive Director

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ William Merritt

 

 

Name: William Merritt

 

 

Title: Vice President

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Kyle E. Hoffman

 

 

Name: Kyle E. Hoffman

 

 

Title: Authorized Signatory

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

By:

/s/ Joselin Fernandes

 

 

Name: Joselin Fernandes

 

 

Title: Associate Director

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

 

Union Bank N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Zitar

 

 

Name: Kevin Zitar

 

 

Title: Managing Director

 

[Signature Page to Dynegy Inc. Credit Agreement (April 2013)]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

LENDER ADDRESSES

 

Lender

 

Address

Credit Suisse AG, Cayman Islands Branch

 

Eleven Madison Avenue
New York, NY 10010

Morgan Stanley Bank, N.A.

 

1585 Broadway
New York, NY 10036

Barclays Bank PLC

 

745 Seventh Avenue
New York, NY 10019

Deutsche Bank AG New York Branch

 

60 Wall Street
New York, NY 10005

Goldman Sachs Bank USA

 

200 West Street
New York, NY 10028

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue
New York, NY 10179

Bank of America, N.A.

 

One Bryant Park
New York, NY 10036

Royal Bank of Canada

 

200 Vesey Street, 10th Floor
New York, NY 10281

UBS Loan Finance LLC

 

677 Washington Blvd., 6th Floor
Stamford, CT 06901

Union Bank N.A.

 

455 S Figueroa Street
Los Angeles, CA 90071

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

 

COMMITMENTS

 

Lender

 

Initial Revolving
Loan Commitment

 

Letter of Credit
Commitment

 

Initial Tranche B-1
Term Loan
Commitment

 

Initial Tranche
B-2 Term Loan
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000

 

$

86,000,000.00

 

$

500,000,000.00

 

$

800,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

50,000,000

 

$

100,476,500.00

 

—

 

—

 

Barclays Bank PLC

 

$

50,000,000

 

—

 

—

 

—

 

Deutsche Bank AG New York Branch

 

$

50,000,000

 

—

 

—

 

—

 

Goldman Sachs Bank USA

 

$

50,000,000

 

—

 

—

 

—

 

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

Bank of America, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

Royal Bank of Canada

 

$

50,000,000

 

$

200,000,000.00

 

—

 

—

 

UBS Loan Finance LLC

 

$

50,000,000

 

—

 

—

 

—

 

Union Bank N.A.

 

$

25,000,000

 

—

 

—

 

—

 

Total

 

$

475,000,000.00

 

 

 

$

500,000,000.00

 

$

800,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(c)

 

PRO FORMA ADJUSTMENTS

 

None.

 

SCHEDULE 1.01(c)

--------------------------------------------------------------------------------


 

SCHEDULE 2.18

 

REVERSE DUTCH AUCTION PROCEDURES

 

This Schedule 2.18 is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.18 of the Credit Agreement, of which this Schedule 2.18
is a part.  It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document.  None of the
Administrative Agent, any Arranger,  the Auction Manager, the Borrower or any of
their respective affiliates or any officers, directors, employees, agents or
attorneys-in-fact of such Persons (together with the Administrative Agent, each
Arranger and their respective affiliates, the “Agent-Related Person”)  makes any
recommendation pursuant to any offering document as to whether or not any Lender
should sell its Term Loans to any Borrower Party pursuant to any offering
documents, nor shall the decision by the Administrative Agent, the Auction
Manager or any other Agent-Related Person (or any of their affiliates) in its
respective capacity as a Lender to sell its Term Loans to any Borrower Party be
deemed to constitute such a recommendation.  Each Lender should make its own
decision on whether to sell any of its Term Loans and, if it decides to do so,
the principal amount of and price to be sought for such Term Loans.  In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning each Auction
and the relevant offering documents.  Capitalized terms not otherwise defined in
this Schedule 2.18 have the meanings assigned to them in the Credit Agreement.

 

(a)           Notice Procedures. In connection with each Auction, the Borrower
will provide notification to the Auction Manager for distribution to the Lenders
of the relevant Class of Term Loans (each, an “Auction Notice”).  Each Auction
Notice shall contain (i) the maximum principal amount (calculated on the face
amount thereof) of Term Loans that any Borrower Party offers to purchase in such
Auction (the “Auction Amount”), which shall be no less than $10,000,000 or an
integral of $1,000,000 in excess thereof (unless a lesser amount is agreed to by
the Administrative Agent and the Borrower); (ii) the range of discounts to par
(the “Discount Range”), expressed as a range of prices per $1,000, at which any
Borrower Party would be willing to purchase Term Loans in such Auction; and
(iii) the date on which such Auction will conclude, on which date Return Bids
(as defined below) will be due by the time specified by the Auction Manager and
such Borrower Party in the Auction Notice (as such date and time may be extended
by the Auction Manager and the Borrower, such time the “Expiration Time”).  Such
Expiration Time may be extended upon reasonable notice by the Borrower to the
Auction Manager and such notice shall include the duration of such extension,
which extension period shall be mutually agreed between the Borrower and the
Auction Manager; provided that only one extension per offer shall be permitted. 
An Auction shall be regarded as a “failed auction” in the event that either
(x) the Borrower withdraws such Auction in accordance with the terms hereof or
(y) the Expiration Time occurs with no Qualifying Bids (as defined below) having
been received.  In the event of a failed auction, the Borrower shall not be
permitted to deliver a new Auction Notice prior to the date occurring one
(1) Business Day after such withdrawal or Expiration Time, as the case may be.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not initiate any Auction by delivering an Auction Notice to the Auction Manager
until after the conclusion (whether successful or failed) of the previous
Auction

 

SCHEDULE 2.18

--------------------------------------------------------------------------------


 

(if any), whether such conclusion occurs by withdrawal of such previous Auction
or the occurrence of the Expiration Time of such previous Auction.

 

(b)           Reply Procedures.  In connection with any Auction, each Lender of
Term Loans wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective offering document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 in
principal amount of Term Loans (the “Reply Price”) within the Discount Range and
(ii) the principal amount of Term Loans, in an amount not less than $1,000,000
or an integral multiple of $1,000 in excess thereof, that such Lender offers for
sale at its Reply Price (the “Reply Amount”).  A Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans held by such Lender.  Lenders may only submit one Return Bid per Auction
but each Return Bid may contain up to four (4) component bids, each of which may
result in a separate Qualifying Bid and each of which will not be contingent on
any other component bid submitted by such Lender resulting in a Qualifying Bid. 
In addition to the Return Bid, the participating Lender must execute and
deliver, to be held by the Auction Manager, an assignment and acceptance in the
form included in the offering document (each, an “Auction Assignment and
Assumption”).

 

(c)           Acceptance Procedures.  Based on the Reply Prices and Reply
Amounts received by the Auction Manager, the Auction Manager, with the consent
of the Borrower, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for such Auction within the Discount Range for such Auction
that will allow the Borrower to complete the Auction by purchasing the full
Auction Amount (or such lesser amount of Term Loans for which the Borrower has
received Qualifying Bids). Unless the Auction Notice is withdrawn in accordance
with the terms hereof, each Borrower Party shall purchase Term Loans from each
Lender whose Return Bid is within the Discount Range and contains a Reply Price
that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”).  Unless the Auction Notice is withdrawn in accordance with
the terms herein, all Term Loans included in Qualifying Bids (including multiple
component Qualifying Bids contained in a single Return Bid) received at a Reply
Price lower than the Applicable Threshold Price will be purchased at such
applicable Reply Prices (commencing with the Qualifying Bids at the lowest
applicable Reply Price) and shall not be subject to proration.

 

(d)           Proration Procedures.  All Term Loans offered in Return Bids (or,
if applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans to be purchased at
prices below the Applicable Threshold Price), unless the Auction Notice is
withdrawn in accordance with the terms hereof, each Borrower Party shall
purchase the Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount.  No Return Bids or any component thereof will be
accepted above the Applicable

 

SCHEDULE 2.18

--------------------------------------------------------------------------------


 

Threshold Price.

 

(e)           Notification Procedures.  The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks, SyndTrak or
other electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by the time specified in the Auction Notice on the same
Business Day as the date the Return Bids were due (as such due date may be
extended in accordance with this Schedule 2.18).  The Auction Manager will
insert the principal amount of Term Loans to be assigned and the applicable
settlement date into each applicable Auction Assignment and Assumption received
in connection with a Qualifying Bid.  Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.

 

(f)            Auction Assignment and Assumption.  Each Auction Notice and
Auction Assignment and Assumption shall contain the following representations
and warranties by the Borrower:

 

(i)             No Default or Event of Default has occurred and is continuing,
or would result from this Auction.

 

(ii)            The conditions set forth in Section 2.18 of the Credit Agreement
have each been satisfied on and as of the date hereof, except to the extent that
such conditions refer to conditions that must be satisfied as of a future date,
in which case the Borrower must terminate any Auction if it fails to satisfy one
of more of the conditions which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to an
Auction.

 

(g)           Additional Procedures.  Once initiated by an Auction Notice, the
Borrower may withdraw an Auction by prior written notice to the Administrative
Agent.  Furthermore, in connection with any Auction, upon submission by a Lender
of a Return Bid, such Lender will not have any withdrawal rights.  Any Return
Bid (including any component bid thereof) delivered to the Auction Manager may
not be modified, revoked, terminated or cancelled by a Lender unless otherwise
agreed by the Borrower.  However, an Auction may become void if the conditions
to the purchase of Term Loans by any Borrower Party required by the terms and
conditions of Section 2.18 of the Credit Agreement are not met or waived.  The
purchase price in respect of each Qualifying Bid for which purchase by any
Borrower Party is required in accordance with the foregoing provisions shall be
paid directly by such Borrower Party to the respective assigning Lender on a
settlement date as determined jointly by the Borrower and the Auction Manager. 
The Borrower shall execute each applicable Auction Assignment and Assumption
received in connection with a Qualifying Bid upon consummation of such
purchase.  All questions as to the form of documents and validity and
eligibility of Term Loans that are the subject of an Auction will be determined
by the Auction Manager and the Borrower, and their determination will be final
and binding so long as such determination is not inconsistent with the terms of
Section 2.18 of the Credit Agreement or this Schedule 2.18.  The joint
interpretation by the Auction Manager and the Borrower of the terms and
conditions of the offering document will be final and binding so long as such
interpretation is not

 

SCHEDULE 2.18

--------------------------------------------------------------------------------


 

inconsistent with the terms of Section 2.18 of the Credit Agreement or this
Schedule 2.18.  None of the Administrative Agent, the Auction Manager, any other
Agent-Related Person or any of their respective Affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrower, the Credit Parties, or any of their Affiliates (whether contained
in an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information.  This Schedule 2.18 shall not require the Borrower to initiate any
Auction.

 

SCHEDULE 2.18

--------------------------------------------------------------------------------


 

SCHEDULE 3.09

 

EXISTING LETTERS OF CREDIT

 

Credit Suisse

 

CHEVRON NATURAL GAS A DIVISION OF CHEVRON USA INC

 

GasCo

 

5/21/12

 

5/18/13

 

GasCo Bilateral Fuels-Gas

 

(1

)

Credit Suisse

 

MARITIMES & NORTHEAST PIPELINE, L.L.C.

 

GasCo

 

5/21/12

 

5/18/13

 

GasCo Nat Gas Transport-Storage

 

(468,000

)

Credit Suisse

 

ANR PIPELINE COMPANY

 

GasCo

 

1/7/13

 

7/11/13

 

GasCo Nat Gas Transport-Storage

 

(540,000

)

Credit Suisse

 

GREAT LAKES GAS TRANSMISSION LIMITED PARTNERSHIP

 

GasCo

 

5/17/12

 

7/11/13

 

GasCo Nat Gas Transport-Storage

 

(700,000

)

Credit Suisse

 

TRANSCANADA PIPELINES LIMITED

 

GasCo

 

1/7/13

 

7/11/13

 

GasCo Nat Gas Transport-Storage

 

(3,280,000

)

Credit Suisse

 

ARIZONA PUBLIC SERVICE COMPANY

 

GasCo

 

6/6/12

 

7/27/13

 

GasCo LTSA-Legacy

 

(120,086

)

Credit Suisse

 

PEABODY COALSALES, LLC

 

CoalCo

 

1/17/13

 

8/1/13

 

GasCo Fuels-Coal-Physical

 

(8,710,000

)

Credit Suisse

 

NATURAL GAS EXCHANGE INC.

 

GasCo

 

8/2/12

 

8/1/13

 

GasCo Bilateral Fuels-Gas

 

(1

)

Credit Suisse

 

ISO NEW ENGLAND INC.

 

GasCo

 

1/29/13

 

8/1/13

 

GasCo ISO

 

(368,000

)

Credit Suisse

 

TEXAS EASTERN TRANSMISSION, LP

 

GasCo

 

8/2/12

 

8/1/13

 

GasCo Nat Gas Transport-Storage

 

(50,000

)

Credit Suisse

 

CALIFORNIA POWER EXCHANGE CORPORATION

 

GasCo

 

8/3/12

 

8/2/13

 

GasCo LTSA-Legacy

 

(500,000

)

Credit Suisse

 

UNION GAS LIMITED

 

GasCo

 

9/12/12

 

9/11/13

 

CoalCo Nat Gas Transport-Storage

 

(1,200,000

)

Credit Suisse

 

AMERICAN ELECTRIC POWER SERVICE CORPORATION, AS AGENT FOR THE AEP OPERATING
COMPANIES

 

CoalCo

 

9/19/12

 

9/18/13

 

CoalCo Bilateral Hedge-Power

 

(100,000

)

Credit Suisse

 

WPPI ENERGY

 

GasCo

 

1/11/12

 

10/8/13

 

CoalCo Toll

 

(6,000,000

)

Credit Suisse

 

EMPIRE PIPELINE, INC.

 

GasCo

 

9/7/12

 

10/27/13

 

CoalCo Nat Gas Transport-Storage

 

(3,000,000

)

Credit Suisse

 

NEW YORK INDEPENDENT SYSTEM OPERATOR, INC.

 

GasCo

 

8/16/12

 

10/28/13

 

CoalCo ISO

 

(50,000

)

Credit Suisse

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

GasCo

 

3/27/13

 

10/31/13

 

CoalCo Bilateral Hedge-Power

 

(429,000

)

Credit Suisse

 

Liberty Mutual Insurance Company

 

Dynegy Inc-1

 

10/1/12

 

11/1/13

 

CoalCo Insurance-Surety Bonds

 

(7,845,349

)

Credit Suisse

 

METROPOLITAN EDISON COMPANY

 

GasCo

 

4/3/13

 

11/1/13

 

CoalCo LTSA-Legacy

 

(4,750,626

)

Credit Suisse

 

Travelers Indemnity

 

Dynegy Inc-1

 

8/7/12

 

11/9/13

 

CoalCo Insurance-Surety Bonds

 

(4,975,000

)

Credit Suisse

 

NATIONAL GRID

 

GasCo

 

10/1/12

 

11/10/13

 

CoalCo Nat Gas Transport-Storage

 

(2,194,653

)

 

SCHEDULE 3.09

--------------------------------------------------------------------------------


 

Credit Suisse

 

COMMISSIONER-NY STATE DEPT OF ENVIRONMENTAL CONSERVATION

 

Dynegy Inc-1

 

1/8/13

 

11/17/13

 

CoalCo Environmental

 

(12,097,432

)

Credit Suisse

 

AMEREN ILLINOIS COMPANY D/B/A AMEREN ILLINOIS

 

CoalCo

 

2/8/13

 

12/3/13

 

CoalCo Bilateral Hedge-Power

 

(200,000

)

Credit Suisse

 

COUNTY OF MONTEREY

 

GasCo

 

12/4/12

 

12/3/13

 

CoalCo Environmental

 

(594,000

)

Credit Suisse

 

TEXAS TOWER LIMITED

 

CoalCo

 

8/31/12

 

12/9/13

 

CoalCo LTSA-Legacy

 

(1,786,000

)

Credit Suisse

 

TEXAS TOWER LIMITED

 

Dynegy Inc

 

8/31/12

 

12/9/13

 

CoalCo LTSA-Legacy

 

(235,000

)

Credit Suisse

 

TEXAS TOWER LIMITED

 

GasCo

 

8/31/12

 

12/9/13

 

CoalCo LTSA-Legacy

 

(2,679,000

)

Credit Suisse

 

CALIFORNIA STATE LANDS COMMISSION

 

GasCo

 

2/11/13

 

2/8/14

 

CoalCo LTSA-Legacy

 

(5,000,000

)

Credit Suisse

 

PACIFIC GAS AND ELECTRIC COMPANY

 

GasCo

 

1/31/13

 

3/21/14

 

CoalCo Bilateral Hedge-Power

 

(2,600,000

)

Credit Suisse

 

CALIFORNIA DEPARTMENT OF TOXIC SUBSTANCES CONTROL

 

GasCo

 

2/11/13

 

5/4/14

 

CoalCo Environmental

 

(11,261,000

)

Credit Suisse

 

Travelers Indemnity

 

Dynegy Inc

 

3/5/13

 

5/24/14

 

CoalCo Insurance-Surety Bonds

 

(1,000,000

)

 

SCHEDULE 3.09

--------------------------------------------------------------------------------

 


 

SCHEDULE 8.10

 

PLANS

 

1.              Dynegy Inc. Retirement Plan

 

2.              Dynegy Northeast Generation, Inc. Retirement Income Plan

 

3.              Sithe Stable Pension Account Plan

 

SCHEDULE 8.10

--------------------------------------------------------------------------------


 

SCHEDULE 8.12

 

REAL PROPERTY

 

PART A — OWNED REAL PROPERTY

 

1.                                      CASCO BAY: Casco Bay Energy Company,
LLC, a Delaware limited liability company — 125 Shore Road, Veazie, Penobscot
County, ME, 04401

 

2.                                      KENDALL: Dynegy Kendall Energy, LLC, a
Delaware limited liability company — 1401 County Line Road, Minooka, Kendall and
Grundy Counties, IL 60447

 

3.                                      MOSS LANDING: Dynegy Moss Landing, LLC,
a Delaware limited liability company — HWY 1 & Dolan Road, Moss Landing,
Monterey County, CA 95039

 

4.                                      ONTELAUNEE:  Ontelaunee Power Operating
Company, LLC, a Delaware limited liability company — 5115 Pottsville Pike,
Reading, Berks County, PA 19605

 

5.                                      SITHE:  Sithe/Independence Power
Partners, L.P., a Delaware limited partnership — 76 Independence Way, Scriba,
Oswego County, NY 13126

 

6.                                      BALDWIN: Dynegy Midwest Generation, LLC,
a Delaware limited liability company - 10901 Baldwin Road, Baldwin, Randolph
County and St. Clair County, IL 62217

 

7.                                      HAVANA: Dynegy Midwest Generation, LLC,
a Delaware limited liability company — 15260 State Route 78,  Havana, Mason
County, IL 62644

 

8.                                      HENNEPIN: Dynegy Midwest Generation,
LLC, a Delaware limited liability company — 13498 E 800th St, Hennepin, Putnam
County, IL 61327

 

9.                                      WOOD RIVER: Dynegy Midwest Generation,
LLC, a Delaware limited liability company - 1 Chessen Lane, Alton, Madison
County, IL 62002

 

PART B — LEASED REAL PROPERTY

 

1.                                      CORPORATE HEADQUARTERS: Dynegy Inc., a
Delaware corporation — 601 Travis, Suite 1400, Houston, TX 77002

 

SCHEDULE 8.12

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

 

SUBSIDIARIES

 

Subsidiary (Jurisdiction of
Organization)

 

Equity Interest Held By

 

Percentage of
Equity Owned

 

Black Mountain CoGen, Inc. (Delaware)

 

Dynegy Power, LLC

 

100

%

Blue Ridge Generation LLC (Delaware)

 

Dynegy Power, LLC

 

100

%

Casco Bay Energy Company, LLC (Delaware)

 

Dynegy Power Generation Inc.

 

100

%

Dynegy Administrative Services Company (Delaware)

 

Dynegy Gas Investments, LLC

 

100

%

Dynegy Coal Holdco, LLC (Delaware)

 

Dynegy Inc.

 

100

%

Dynegy Coal Investments Holdings, LLC (Delaware)

 

Dynegy Coal Holdco, LLC

 

100

%

Dynegy Coal Trading & Transportation, L.L.C. (Delaware)

 

Dynegy Midwest Generation, LLC

 

100

%

Dynegy Danskammer, L.L.C. (Delaware)

 

Hudson Power L.L.C.

 

100

%

Dynegy Equipment, LLC (Delaware)

 

Dynegy Kendall Energy, LLC

 

100

%

Dynegy Gas Holdco, LLC (Delaware)

 

Dynegy GasCo Holdings, LLC

 

100

%

Dynegy Gas Imports, LLC (Delaware)

 

Dynegy Inc.

 

100

%

Dynegy Gas Investments, LLC (Delaware)

 

Dynegy Inc.

 

100

%

Dynegy Gas Investments Holdings, LLC (Delaware)

 

Dynegy Gas Holdco, LLC

 

100

%

Dynegy GasCo Holdings, LLC (Delaware)

 

Dynegy Gas Investments, LLC

 

100

%

Dynegy Global Liquids, Inc. (Delaware)

 

Dynegy Inc.

 

100

%

Dynegy Kendall Energy, LLC (Delaware)

 

Dynegy Power, LLC

 

100

%

Dynegy Marketing and Trade, LLC (Delaware)

 

Dynegy Power, LLC

 

100

%

Dynegy Midwest Generation, LLC (Delaware)

 

Dynegy Coal Investments Holdings, LLC

 

100

%

Dynegy Morro Bay, LLC

 

Dynegy Power Generation Inc.

 

100

%

 

SCHEDULE 8.13

--------------------------------------------------------------------------------


 

(Delaware)

 

 

 

 

 

Dynegy Moss Landing, LLC (Delaware)

 

Dynegy Power Generation Inc.

 

100

%

Dynegy Northeast Generation, Inc. (Delaware)

 

Dynegy Inc.

 

100

%

Dynegy Oakland, LLC (Delaware)

 

Dynegy Power Generation Inc.

 

100

%

Dynegy Operating Company (Texas)

 

Dynegy Gas Investments, LLC

 

100

%

Dynegy Power Generation Inc. (Delaware)

 

Dynegy Power, LLC

 

100

%

Dynegy Power, LLC (Delaware)

 

Dynegy Gas Investments Holdings, LLC

 

100

%

Dynegy Power Marketing, LLC (Texas)

 

Dynegy Midwest Generation, LLC

 

100

%

Dynegy Roseton, L.L.C. (Delaware)

 

Hudson Power L.L.C.

 

100

%

Dynegy South Bay, LLC (Delaware)

 

Dynegy Power Generation Inc.

 

100

%

Havana Dock Enterprises, LLC (Delaware)

 

Dynegy Midwest Generation, LLC

 

100

%

Hudson Power L.L.C. (Delaware)

 

Dynegy Northeast Generation Inc.

 

100

%

Illinois Power Holdings, LLC (Delaware)

 

Illinois Power Holdings II, LLC

 

100

%

Illinois Power Holdings II, LLC (Delaware)

 

Dynegy Inc.

 

100

%

Illinois Power Energy, LLC (Delaware)

 

Dynegy Inc.

 

100

%

Illinova Corporation (Illinois)

 

Dynegy Inc.

 

100

%

Ontelaunee Power Operating Company, LLC (Delaware)

 

Dynegy Power, LLC

 

100

%

Sithe Energies, Inc. (Delaware)

 

Dynegy Power, LLC

 

100

%

Sithe/Independence LLC (Delaware)

 

Sithe Energies, Inc.

 

100

%

Sithe/Independence Funding Corporation (Delaware)

 

Sithe/Independence Power Partners, L.P.

 

100

%

Sithe/Independence Power Partners, L.P. (Delaware)

 

Sithe/Independence LLC

 

1

%GP

 

 

Sithe Energies, Inc.

 

99

%LP

 

SCHEDULE 8.13

--------------------------------------------------------------------------------


 

SCHEDULE 8.16

 

ENVIRONMENTAL MATTERS

 

1.             Known historical contamination/recognized environmental
conditions have been identified at the following facilities, as described in the
referenced sections of the following reports:

 

Facility

 

Title/Author

 

Area/Issue & Report Section

Morro Bay

 

 

Phase II Environmental Site Assessment Report / Fluor Daniel GTI, July 1997

 

 

 

Phase I Environmental Site Assessment / TRC, October 28, 2005

 

Remedial Issues I-II:  I. petroleum hydrocarbons in soil and groundwater
(Section 5.2.1), and II. petroleum hydrocarbons near oil transfer pond
(Section 5.2.2); impacts under petroleum storage tanks (Section 6.1); impacts
under permanent structures (Section 6.2); impacts under active RCRA units
(Section 6.3)

 

Friable asbestos debris in onsite tank farm soils, soil and groundwater impacts
from abandoned septic system — power plant property, material threat of release
from abandoned oil line — oil pipeline easement, potential for lead
contamination in soil where lead painted equipment has been maintained or
dismantled, potential for hydrocarbon contamination in soil at the offsite tank
farm secondary containment basin (Section 8.0)

 

 

 

 

 

Moss Landing

 

 

Phase II Environmental Site Assessment / Fluor Daniel GTI July 1997

 

 

 

 

Phase I Environmental Site Assessment / TRC, October 31, 2005

 

Remedial Issues I —IV: VOC in groundwater (Section 5.2.1), II. chromium in
groundwater (Section 5.2.2), III. petroleum hydrocarbons in soil
(Section 5.2.3), and IV. petroleum hydrocarbons in groundwater (Section 5.2.4);
impacts under petroleum storage tanks (Section 6.1); impacts under permanent
structures (Section 6.2); impacts under active RCRA units (Section 6.3)

 

Residual oil remaining in soils in the Middle Tank Farm “Area A” and potential
for ongoing migration of contamination onsite from offsite locations
(Section 8.0)

 

 

 

 

 

Oakland

 

Phase II Environmental Site Assessment / Fluor Daniel GTI, July 1997

 

Petroleum hydrocarbons in onsite soil ground water and PSH  (Section 5.2.1),
metals in near surface soil (Section 5.2.2), manmade structures (Section 5.2.3),
PAHs in near surface soil (Section 5.2.4); cyanide in soil and groundwater
(Section 5.2.5)

 

 

 

 

 

South Bay

 

 

Phase II Environmental Site Assessment / Flour Daniel GTI July 1998

 

Fuel Storage Area (Section 2.2.1), Process Treatment and Former Surface
Impoundments (Section 2.2.2), Power Generation 2.2.3), Construction Yard and
Hazardous Materials Storage Area (Section 2.2.4), Non-operational Area
(Section 2.2.5), National City Terminal (Section 2.2.6); Summary (Section 6.1,
including inaccessible areas under existing structures) 

 

1.             California Regional Water Quality Control Board, San Diego
Region, Order No. R9-2004-0154, NPDES Permit No. CA0001368 (Nov. 10, 2004),
Waste Discharge Requirements for Dynegy South Bay, LLC South Bay Power Plant,
Finding #19 stated, “Measures to mitigate the detrimental impacts of the SBPP
discharge to the discharge channel are needed.  Measures to

 

SCHEDULE 8.16

--------------------------------------------------------------------------------


 

restore the Beneficial Uses of south San Diego Bay and to rehabilitate the
damage caused to the biological resources of the Bay are also necessary.”  The
South Bay Power Plant was retired at the end of 2010.  No further action was
taken with respect to this Finding during the term of the permit.  If, in the
future, Dynegy South Bay, LLC is held responsible for remediation/
restoration/rehabilitation of the Bay or the discharge channel, responsibility
would likely be shared with the South Bay Power Plant’s prior owners/operators,
as well as other sources that have contributed to any damage/detrimental
impacts.

 

3.             In March and April 2009, the Illinois Environmental Protection
Agency (“IEPA”) initiated groundwater investigations at Baldwin, Havana,
Hennepin, Vermilion and Wood River related to potential groundwater
contamination from coal combustion residual (“CCR”) surface impoundments.  Based
on the investigations, IEPA has determined that Havana, Hennepin and Wood River
do not appear to pose a threat to groundwater use offsite.  Groundwater
monitoring results indicate that CCR surface impoundments at Vermilion and
Baldwin impact groundwater.  In April 2012 in response to a request from IEPA,
Dynegy Midwest Generation, LLC (“DMG”) submitted to IEPA proposed corrective
action plans (“CAPs”) for two of the CCR surface impoundments at Vermilion
(i.e., impoundment closure and groundwater monitoring), as well as an
application to establish a groundwater management zone while impacts from the
facility are mitigated.  In July 2012, IEPA issued violation notices alleging
violations of groundwater standards at the Baldwin and Vermilion facilities.  In
response, DMG submitted a proposed compliance commitment agreement for each
facility.  For Vermilion, DMG proposed to implement the previously submitted
CAPs and, for Baldwin, DMG proposed to perform additional studies of
hydrogeologic conditions and apply for a groundwater management zone in
preparation for submittal, as necessary, of a CAP.  In October 2012, IEPA
notified DMG that it would not issue the proposed compliance commitment
agreements and, in December 2012, IEPA provided written notice of intent to
pursue legal action (“NIPLA”) with respect to each matter through referral to
the Illinois Office of the Attorney General.  In subsequent discussions with the
IEPA concerning the NIPLA, IEPA requested additional information on how DMG
would protect the integrity of the Vermilion CCR surface impoundment embankments
against potential future erosion by the Middle Fork Vermilion River.  In
March 2013, DMG submitted proposals to IEPA to analyze and recommend berm
armament options at Vermilion within six months and to perform additional
hydrogeological analysis and evaluate and recommend corrective actions at
Baldwin, as needed, within 12 months.

 

4.             In September 2012, IEPA issued a renewal National Pollutant
Discharge Elimination System (“NPDES”) permit for the Havana Power Station.  In
October 2012, environmental interest groups filed a petition for review with the
Illinois Pollution Control Board challenging the permit.  The petitioners allege
that the permit does not adequately address the discharge of wastewaters
associated with newly installed air pollution control equipment (i.e., a spray
dryer absorber and activated carbon injection system to reduce sulfur dioxide
and mercury air emissions) at Havana.  The permit remains in effect during the
appeal.

 

5.             In March 2013, USEPA issued dam assessment final reports of the
CCR surface impoundments at the Baldwin and Hennepin facilities.  The reports
rate the impoundments at each facility as “poor”, meaning that a deficiency is
recognized for a required loading condition in

 

SCHEDULE 8.16

--------------------------------------------------------------------------------


 

accordance with applicable dam safety criteria and/or further critical studies
are needed to identify any potential dam safety deficiencies.  The reports
include recommendations for further studies, repairs, and changes in operational
and maintenance practices at each facility.

 

SCHEDULE 8.16

--------------------------------------------------------------------------------

 


 

SCHEDULE 10.01

 

EXISTING LIENS

 

 

 

 

 

UCCs

Entity

 

Jurisdiction

 

Secured Party

 

Description of UCC Financing Statement

 

File number and date

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

DE – SOS

 

Barclays Bank PLC, as Issuing Lender

 

Cash Collateral Acct# 050705156

 

20113042127 08-05-11

 

 

 

 

 

 

 

 

 

Dynegy South Bay, LLC

 

DE - SOS

 

US Express Leasing, Inc.

 

Leased canon copiers

 

63830593 11-02-06

 

 

 

 

 

 

 

 

 

 

 

 

 

GreatAmerica Leasing Corporation

 

Leased Kyocera copiers, Pirnters & Fax Machines

 

2009 3217889 10-07-09

 

 

 

 

 

 

 

 

 

Dynegy Midwest Generation, LLC

 

TX – SOS

 

IRS

 

Notice of Federal Tax Lien $12073.89

 

130004994828 02-14-13

 

 

 

 

 

 

 

 

 

 

 

Harris TX - County

 

IRS

 

Notice of Federal Tax Lien $12073.89

 

20130064671 02-12-13

 

 

 

 

 

 

 

 

 

Dynegy Inc.

 

TX – SOS

 

NMHG Financial Services, Inc.

 

Equipment
Continuation
Amendment to change Debtor address

 

060005053130 02-14-06
1000366144 12-22-10
1000365495 12-22-10

 

 

 

 

 

 

 

 

 

Dynegy Marketing and Trade

 

TX – SOS

 

BP Canada Energy Trading Company Corp. et al

 

Netting Arrangement pursuant to the Master Netting, setoff, securitiy and
Collateral Agreement dated as of July 25, 2003
Continuation

 

030037136255 08-07-03

 

0800206199 06-18-2008

 

 

 

 

 

 

 

 

 

Dynegy Marketing and Trade, LLC

 

TX – SOS

 

Natural Gas Exchange Inc.

 

Any & all of the Debtor’s cash, monies, & interest bearing instruments delivered
to, deposited with, or held by or on behald of the Secured Party.  All accounts
owing to the Debtor pursuant to the NGX Trading System Agreement & the Terms &
Conditions thereunder. Proceeds: Goods, Inventory, Chattel Paper, documents of
Title, Instruments, Money, intangibles, Accounts & Investment Property (all as
defined in the PPSA) & Insurance Prodeeds.

 

110010362519 04-06-11

 

 

 

 

 

 

 

 

 

 

 

DE – SOS

 

Natural Gas Exchange Inc.

 

Any & all of the Debtor’s cash, monies, & interest bearing instruments delivered
to, deposited with, or held by or on behald of

 

2011 1286874 04-07-11

 

SCHEDULE 10.01

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

the Secured Party.  All accounts owing to the Debtor pursuant to the NGX Trading
System Agreement & the Terms & Conditions thereunder. Proceeds:
Goods, Inventory, Chattel Paper, documents of Title, Instruments, Money,
intangibles, Accounts & Investment Property (all as defined in the PPSA) &
Insurance Prodeeds.

 

 

 

 

 

 

 

 

 

 

 

Dynegy Gas Imports, LLC

 

DE – SOS

 

Natural Gas Exchange Inc.

 

Any & all of the Debtor’s cash, monies, & interest bearing instruments delivered
to, deposited with, or held by or on behald of the Secured Party.  All accounts
owing to the Debtor pursuant to the NGX Trading System Agreement & the Terms &
Conditions thereunder. Proceeds: Goods, Inventory, Chattel Paper, documents of
Title, Instruments, Money, intangibles, Accounts & Investment Property (all as
defined in the PPSA) & Insurance Prodeeds.

 

2011 1740391 05-09-11

 

 

 

 

 

 

 

 

 

 

 

TX- SOS

 

Natural Gas Exchange Inc.

 

Any & all of the Debtor’s cash, monies, & interest bearing instruments delivered
to, deposited with, or held by or on behald of the Secured Party.  All accounts
owing to the Debtor pursuant to the NGX Trading System Agreement & the Terms &
Conditions thereunder. Proceeds: Goods, Inventory, Chattel Paper, documents of
Title, Instruments, Money, intangibles, Accounts & Investment Property (all as
defined in the PPSA) & Insurance Prodeeds.

 

110013874207  05-09-11

 

 

 

 

 

 

 

 

 

Dynegy Administrative Services Company

 

DE – SOS

 

Hewlett-Packard Financial Services Company

 

Equipment Lease
Continuation

 

2007 3947669 09-25-07
2012 2889220 07-27-12

 

 

 

 

 

 

 

 

 

 

 

 

 

Banc of America Leasing & Capital, LLC

 

Equpment Lease — Konica Minolta Copier

 

2008 1090529 03-28-08

 

SCHEDULE 10.01

--------------------------------------------------------------------------------


 

SCHEDULE 10.04

 

EXISTING INDEBTEDNESS

 

Name/Project

 

All Indebtedness arising under or in connection with the
following documents, as they may be amended or supplemented
prior to the date hereof

Intercompany Revolving Loan Agreement

 

Intercompany Revolving Loan Agreement, dated as of November 15, 2011, by and
between Dynegy Northeast Generation, Inc., a Delaware corporation, as a
debtor-in-possession, Hudson Power, L.L.C., a Delaware limited liability
company, as a debtor-in-possession, Dynegy Danskammer, L.L.C., a Delaware
limited liability company, as a debtor-in-possession, Dynegy Roseton, L.L.C., a
Delaware limited liability company, as a debtor-in-possession, and Dynegy Inc.,
a Delaware corporation (as successor in interest to Dynegy Holdings, LLC, a
Delaware limited liability company.

 

 

 

Barclays Letter of Credit Facility

 

Letter of Credit Reimbursement and Collateral Agreement, dated as of August 5,
2011, between Dynegy Power, LLC, as account party, and Barclays Bank PLC, as
issuing lender.

 

SCHEDULE 10.04

 

--------------------------------------------------------------------------------


 

SCHEDULE 13.16

 

POST-CLOSING ITEMS

 

A.                                    On or prior to the 180th day (or such
later date as the Collateral Trustee may agree in its sole discretion) following
the Closing Date, the Collateral Trustee shall have received:

 

(1)                                 fully executed counterparts of Mortgages, in
form and substance reasonably satisfactory to the Collateral Trustee, which
Mortgages shall cover each of the following Mortgaged Properties:

 

Property

 

Owner

 

Property Address

 

County

 

 

 

 

 

 

 

Casco Bay

 

Casco Bay Energy Company, LLC

 

125 Shore Road, Veazie, ME
04401

 

Penobscot County

 

 

 

 

 

 

 

Kendall

 

Dynegy Kendall Energy, LLC

 

1401 County Line Road, Minooka,
IL 60447

 

Kendall and Grundy Counties

 

 

 

 

 

 

 

Moss Landing

 

Dynegy Moss Landing, LLC

 

HWY 1 & Dolan Road, Moss
Landing, CA 95039

 

Monterey County

 

 

 

 

 

 

 

Ontelaunee

 

Ontelaunee Power Operating Company, LLC

 

5115 Pottsville Pike, Reading, PA
19605

 

Berks County

 

 

 

 

 

 

 

Baldwin

 

Dynegy Midwest Generation, LLC

 

1091 Baldwin Road, Baldwin, IL
62217

 

Randolph County and St. Clair County

 

 

 

 

 

 

 

Havana (excluding 1-5 Units)

 

Dynegy Midwest Generation, LLC

 

15260 State Route 78, Havana, IL
62644

 

Mason County

 

 

 

 

 

 

 

Hennepin

 

Dynegy Midwest Generation, LLC

 

13498 E 800th St, Hennepin, IL
61327

 

Putnam County

 

 

 

 

 

 

 

Wood River (excluding 1-3 Units)

 

Dynegy Midwest Generation, LLC

 

1 Chessen Lane, Alton, IL 62002

 

Madison County

 

together with evidence that counterparts of such Mortgages have been delivered
to the title insurance company insuring the Lien of such Mortgage for recording;
provided that no Real Property located in the State of New York shall be
required to secure any Hedging Obligations, any obligations arising under any
Treasury Services Agreement, any Revolving Loans or any other revolving
facility;

 

(2)                                     a Mortgage Policy (or binding commitment
to issue same) relating to each Mortgage of the Mortgaged Property referred to
above, by Chicago Title Insurance Company or any other nationally recognized
title insurance company, in an insured amount reasonably satisfactory to the
Collateral Trustee and insuring the Collateral Trustee that the Mortgage on each
such Mortgaged Property is a valid and enforceable Lien on such

 

SCHEDULE 13.16

--------------------------------------------------------------------------------


 

Mortgaged Property, free and clear of all Liens except Permitted Liens, together
with such endorsements, coinsurance and reinsurance as the Collateral Trustee
reasonably requests;

 

(3)                                 to induce the title insurer to issue the
Mortgage Policies referred to in subsection (2) above, such affidavits,
certificates, information and instruments of indemnification (including, without
limitation, a so-called “gap” indemnification) as shall be required by the title
insurer, together with payment by the Borrower of all Mortgage Policy premiums,
search and examination charges, mortgage recording taxes, fees, charges, costs
and expenses required for the recording of such Mortgages and issuance of such
Mortgage Policies;

 

(4)                                    opinions of counsel in each jurisdiction
in which the Mortgaged Properties set forth above are located, in form and
substance reasonably satisfactory to the Collateral Trustee;

 

(5)                                 a survey (new or existing, as applicable) of
each Mortgaged Property (and all improvements thereon) (i) prepared by a
surveyor or engineer licensed to perform surveys in the state where such
Mortgaged Property is located, and (ii) sufficient for the title company to
remove the standard survey exceptions from the Mortgage Policy relating to such
Mortgaged Property and issue the endorsements required pursuant to the
provisions of paragraph (2) above; and

 

(6)                                 a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
parcel of Mortgaged Property, in form and substance acceptable to the Collateral
Trustee (together with notice about special flood hazard area status and flood
disaster assistance, duly executed by the Borrower or any of its Restricted
Subsidiaries, as applicable), and evidence of flood insurance, in the event any
improved parcel of Mortgaged Property is located in a special flood hazard area.

 

SCHEDULE 13.16

--------------------------------------------------------------------------------

 


 

EXHIBIT A-1

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent (the
“Administrative Agent”) for the Lenders party to the Credit Agreement referred
to below

 

 

Eleven Madison Avenue, 23rd Floor

New York, NY 10010

Attention: Sean Portrait — Agency Manager
Telephone No.: 919-994-6369
Telecopier No.: 212-322-2291
Email: agency.loanops@credit-suisse.com

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of April 23, 2013 (as
amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among Dynegy Inc. (the
“Borrower”), a Delaware corporation, the Lenders from time to time party thereto
(each, a “Lender” and collectively, the “Lenders”) and you, as Administrative
Agent for such Lenders and as Collateral Trustee.  The Borrower hereby gives you
notice, pursuant to Section [2.03(a)][2.03(b)(i)] of the Credit Agreement, that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section [2.03(a)][2.03(b)(i)] of the Credit
Agreement:

 

(i)            The Business Day of the Proposed Borrowing is                   
    ,         .(2)

 

(ii)           The aggregate principal amount of the Proposed Borrowing is
$                    .(3)

 

(iii)          The Loans to be made pursuant to the Proposed Borrowing shall
consist of [Initial Tranche B-1 Term Loans] [Initial Tranche B-2 Term Loans] 
[Revolving Loans] [Swingline Loans].

 

[(iv)         The Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Loans] [LIBOR Loans].]

 

--------------------------------------------------------------------------------

(2)              Shall be a Business Day at least one (1) Business Day in the
case of Base Rate Loans (or same day notice in the case of Swingline Loans and
one (1) Business Day in the case of Revolving Loans made pursuant to a Mandatory
Borrowing) and at least three (3) Business Days in the case of LIBOR Loans, in
each case, after the date hereof, provided that (in each case) any such notice
shall be deemed to have been given on a certain day only if given before
11:00 a.m. (New York time) (or 1:00 p.m. (New York City time) in the case of
Swingline Loans) on such day.

 

(3)              In a minimum principal amount of (i) for Revolving Loans, the
lesser of $5,000,000 and the Total Revolving Loan Commitment at such time and
(ii) for Swingline Loans, $1,000,000.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

[(v)        The initial Interest Period for the Proposed Borrowing is [one
month] [[two] [three] [six] [[nine] [twelve]](4) months] [         days](5)].(6)

 

 

The undersigned hereby certifies that the following statements will be true on
the date of the Proposed Borrowing:

 

(A)          [the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are and will be true and correct in
all material respects at the time of the Proposed Borrowing and immediately
after giving effect to the Proposed Borrowing, as though made on such date (it
being understood and agreed that (x) any representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date); and](7)

 

(B)          [no Default or Event of Default shall exist at the time of such
Proposed Borrowing and immediately after giving effect thereto.](8)

 

 

Very truly yours,

 

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(4)              Subject to approval of all Lenders under applicable Class.

 

(5)              Interest Period of less than 1 month available if agreed by
Administrative Agent in its sole discretion.

 

(6)              To be included for a Proposed Borrowing of LIBOR Loans.

 

(7)              Paragraph may be modified for any Proposed Borrowing under an
Incremental Facility and shall be omitted in the case of any Mandatory
Borrowing.

 

(8)              Paragraph shall be omitted in the case of any Mandatory
Borrowing.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent (the
“Administrative Agent”) for the Lenders party to the Credit Agreement referred
to below

 

 

Eleven Madison Avenue, 23rd Floor

New York, NY 10010

Attention: Sean Portrait — Agency Manager
Telephone No.: 919-994-6369
Telecopier No.: 212-322-2291
Email: agency.loanops@credit-suisse.com

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of April 23, 2013 (as
amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among Dynegy Inc. (the
“Borrower”), a Delaware corporation, the lenders from time to time party thereto
(each, a “Lender” and collectively, the “Lenders”) and you, as Administrative
Agent for such Lenders and as Collateral Trustee.  The Borrower hereby gives you
notice pursuant to Section [2.06][2.09] of the Credit Agreement, that the
undersigned hereby requests to [convert] [continue] the Borrowing of [Term
Loans] [Revolving Loans] referred to below, and in that connection sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section [2.06][2.09] of
the Credit Agreement:

 

(i)            The Proposed [Conversion] [Continuation] relates to the Borrowing
of [Initial Tranche B-1 Term Loans] [Initial Tranche B-2 Term Loans] 
 [Revolving Loans] originally made on                        , 20     (the
“Outstanding Borrowing”) in the principal amount of $                     and
currently maintained as a Borrowing of [Base Rate Loans] [LIBOR Loans with an
Interest Period ending on                          ,         ].

 

(ii)           The Business Day of the Proposed [Conversion] [Continuation] is
                       ,         .(1)

 

(iii)          [The Outstanding Borrowing shall be [continued as a Borrowing of
LIBOR Loans with an Interest Period of             ] [converted into a Borrowing
of [Base Rate Loans] [LIBOR Loans with

 

--------------------------------------------------------------------------------

(1)             Shall be a Business Day at least three (3) Business Days (or one
(1) Business Day in the case of a conversion into Base Rate Loans) after the
date hereof; provided that such notice shall be deemed to have been given on a
certain day only if given before 11:00 a.m. (New York City time) on such day.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

an Interest Period of             ](2)].(3)

 

[The undersigned hereby certifies that no Event of Default under Section 11.05
of the Credit Agreement will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation].](4)

 

 

Very truly yours,

 

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)              In the case of a Proposed Conversion, the Interest Period shall
be one (1) month if any Event of Default is in existence on the date of the
Proposed Conversion.

 

(3)              In the event that either (x) only a portion of the Outstanding
Borrowing is to be so converted or continued or (y) the Outstanding Borrowing is
to be divided into separate Borrowings with different Interest Periods, the
Borrower should make appropriate modifications to this clause to reflect same.

 

(4)              In the case of a Proposed Conversion, insert this sentence only
in the event that the conversion is from a Base Rate Loan to  a LIBOR Loan. 
Base Rate Loans may not be converted into LIBOR Loans if the Administrative
Agent or Required Lenders have notified the Borrower that Conversions will not
be permitted during the existence of an Event of Default.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF TERM NOTE

 

$[                    ]

New York, New York

 

[                  ] [    ], [        ]

 

FOR VALUE RECEIVED, DYNEGY INC. (the “Borrower”), a Delaware corporation, hereby
promises to pay to [            ] or its registered permitted assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Credit Agreement
referred to below) initially located at Eleven Madison Avenue, 23rd Floor, New
York, NY 10010, on the [Initial Tranche B-1 Term Loan] [Initial Tranche B-2 Term
Loan] [applicable] Maturity Date (as defined in the Credit Agreement) the
principal sum of [                    ] DOLLARS ($[                    ]) or, if
less, the unpaid principal amount of all [Initial Tranche B-1] [Initial Tranche
B-2] [Incremental] [Extended] Term Loans (as defined in the Credit Agreement)
made by the Lender pursuant to the Credit Agreement, payable at such times and
in such amounts as are specified in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each [Initial Tranche B-1] [Initial Tranche B-2] [Incremental] [Extended] Term
Loan made by the Lender in like money at said office from the date hereof until
paid at the rates and at the times provided in Section 2.08 of the Credit
Agreement.

 

This Note is one of the Term Notes referred to in the Credit Agreement, dated as
of April 23, 2013 (as amended, restated, amended and restated or otherwise
modified and/or supplemented from time to time, the “Credit Agreement”, the
capitalized terms defined therein being used herein as therein defined), among
the Borrower, the Lenders from time to time party thereto (including the Lender)
and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and as
Collateral Trustee and is entitled to the benefits thereof and of the other
Credit Documents.  This Note is secured by the Security Documents and is
entitled to the benefits of the guaranties contained therein.  To the extent
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the [Initial Tranche B-1 Term Loan Maturity
Date] [Initial Tranche B-2 Term Loan Maturity Date] [Maturity Date], in whole or
in part, and [Initial Tranche B-1] [Initial Tranche B-2] [Incremental]
[Extended] Term Loans may be converted from one Type into another Type to the
extent provided in the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF REVOLVING NOTE

 

$[                    ]

New York, New York

 

[                  ] [    ], [        ]

 

FOR VALUE RECEIVED, DYNEGY INC., a Delaware corporation (the “Borrower”), hereby
promises to pay to [            ] or its registered permitted assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Credit Agreement
referred to below) initially located at Eleven Madison Avenue, 23rd Floor, New
York, NY 10010, on the [Revolving Loan] [applicable] Maturity Date (as defined
in the Credit Agreement) the principal sum of [                    ] DOLLARS
($[                    ]) or, if less, the unpaid principal amount of all
[Revolving] [Extended Revolving] Loans (as defined in the Credit Agreement) made
by the Lender pursuant to the Credit Agreement, payable at such times and in
such amounts as are specified in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each [Revolving] [Extended Revolving] Loan made by the Lender in like money at
said office from the date hereof until paid at the rates and at the times
provided in Section 2.08 of the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of April 23, 2013 (as amended, restated, amended and restated or
otherwise modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto
(including the Lender) and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and as Collateral Trustee, and is entitled to the benefits
thereof and of the other Credit Documents.  This Note is secured by the Security
Documents and is entitled to the benefits of the guaranties contained therein. 
To the extent provided in the Credit Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the [Initial Revolving
Loan Maturity Date] [applicable Maturity Date], in whole or in part, and
[Revolving] [Extended Revolving] Loans may be converted from one Type into
another Type to the extent provided in the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF SWINGLINE NOTE

 

$[                    ]

New York, New York

 

[                  ] [    ], [        ]

 

FOR VALUE RECEIVED, DYNEGY INC., a Delaware corporation (the “Borrower”), hereby
promises to pay to [              ] or its registered permitted assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Credit Agreement
referred to below) initially located at Eleven Madison Avenue, 23rd Floor, New
York, NY 10010, on the Revolving Loan Maturity Date (as defined in the Credit
Agreement) the principal sum of [                    ] DOLLARS
($[                    ]) or, if less, the unpaid principal amount of all
Swingline Loans (as defined in the Credit Agreement) made by the Lender pursuant
to the Credit Agreement, payable at such times and in such amounts as are
specified in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Credit Agreement.

 

This Note is the Swingline Note referred to in the Credit Agreement, dated as of
April 23, 2013 (as amended, restated, amended and restated or otherwise modified
and/or supplemented from time to time, the “Credit Agreement”, the capitalized
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto (including the Lender) and Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent and as Collateral
Trustee, and is entitled to the benefits thereof and of the other Credit
Documents.  This Note is secured by the Security Documents and is entitled to
the benefits of the guaranties contained therein.  To the extent provided in the
Credit Agreement, this Note is subject to voluntary prepayment and mandatory
repayment prior to the [Initial Revolving Loan Maturity Date] [applicable
Maturity Date], in whole or in part.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF LETTER OF CREDIT REQUEST

 

Dated [             ](1)

 

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent (the
“Administrative Agent”), under the Credit Agreement, dated as of April 23, 2013
(as amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”), among Dynegy Inc. (the
“Borrower”), the lenders from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, as Administrative Agent and as Collateral Trustee

 

 

Eleven Madison Avenue, 23rd Floor

New York, NY 10010

Attention: Sean Portrait — Agency Manager
Telephone No.: 919-994-6369
Telecopier No.: 212-322-2291
Email: agency.loanops@credit-suisse.com

 

[[                  ], as Issuing Lender
under the Credit Agreement
                                          
                                          
                                          ]

Attention: [                              ](2)

 

Ladies and Gentlemen:

 

Pursuant to Section 3.03 of the Credit Agreement, we hereby request that the
Issuing Lender referred to above issue a [trade] [standby] Letter of Credit for
the account of the undersigned on [      (3)     ] (the “Date of Issuance”) in
the aggregate Stated Amount of [      (4)      ].

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning

 

--------------------------------------------------------------------------------

(1)              Date of Letter of Credit Request.

 

(2)              Insert name and notice address of Issuing Lender.

 

(3)              Date of Issuance which shall be (x) a Business Day and (y) at
least two (2) Business Days after the date hereof (or such shorter period as is
reasonably acceptable to the applicable Issuing Lender).

 

(4)              Aggregate initial Stated Amount of the Letter of Credit which
should not be less than $10,000 (or such lesser amount as is acceptable to the
applicable Issuing Lender).

 

Exhibit C

--------------------------------------------------------------------------------


 

provided therein.

 

The beneficiary of the requested Letter of Credit will be [      (5)      ], and
such Letter of Credit will be in support of [     (6)       ] and will have a
stated expiration date of [      (7)      ].

 

We hereby certify that:

 

(A)                               the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects on the Date of Issuance, both at the time of and
immediately after giving effect to the issuance of the Letter of Credit
requested hereby, as though made on such date (it being understood and agreed
that (x) any representation or warranty which by its terms is made as of a
specified date shall be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date); and

 

(B)                               no Default or Event of Default shall exist at
the time of the issuance of the Letter of Credit requested hereby and
immediately after giving effect thereto.

 

 

 

DYNEGY INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(5)              Insert name and address of beneficiary.

 

(6)              Insert a description of permitted standby obligations (in the
case of standby Letters of Credit) and insert description of permitted trade
obligations of the Borrower or any of its Subsidiaries (in the case of trade
Letters of Credit).

 

(7)              Insert the last date upon which drafts may be presented which
must occur (A) in the case of standby Letters of Credit, on or before the
earlier of (x) twelve (12) months after the Date of Issuance and (y) five
(5) Business Days prior to the then latest Maturity Date applicable to the
Revolving Loan Commitments and (B) in the case of trade Letters of Credit, on or
before the earlier of (x) the date which occurs 180 days after the Date of
Issuance and (y) five (5) Business Days prior to the Loan Maturity Date
applicable to the Revolving Loan Commitments.

 

Exhibit C

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the CREDIT AGREEMENT dated as of April 23, 2013 (as
amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY INC. (the
“Borrower”), a Delaware corporation, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and as Collateral Trustee, and each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to the provisions of Section 5.04(e)(ii)(B)(iii) and
Section 13.04(b) of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [                ] [    ], 20[  ]

 

Exhibit D-1

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the CREDIT AGREEMENT dated as of April 23, 2013 (as
amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY INC. (the
“Borrower”), a Delaware corporation, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and as Collateral Trustee, and each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to the provisions of Section 5.04(e)(ii)(B)(iv) and Section 13.04(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (iv) it
is not a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [                ] [    ], 20[  ]

 

Exhibit D-2

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the CREDIT AGREEMENT dated as of April 23, 2013 (as
amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY INC. (the
“Borrower”), a Delaware corporation, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and as Collateral Trustee, and each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to the provisions of Section 5.04(e)(ii)(B)(iv) and Section 13.04(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [                ] [    ], 20[  ]

 

Exhibit D-3

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the CREDIT AGREEMENT dated as of April 23, 2013 (as
amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY INC. (the
“Borrower”), a Delaware corporation, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and as Collateral Trustee, and each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”).

 

Pursuant to the provisions of Section 5.04(e)(ii)(B)(iv) and Section 13.04(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Credit Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date: [                ] [    ], 20[  ]

 

Exhibit D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

(See Exhibit 10.2 of Dynegy’s Current Report on Form 8-K filed April 24, 2013)

 

Exhibit E

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SOLVENCY CERTIFICATE

 

To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:

 

[Date]

 

This Solvency Certificate is being executed and delivered pursuant to
Section 6.10 of that certain Credit Agreement, dated as of [        ], 2013,
among Dynegy Inc. (the “Borrower”), a Delaware Corporation, the lenders from
time to time party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Trustee (the “Credit Agreement”; the terms
defined therein being used herein as therein defined).

 

I, [        ], the [chief financial officer/equivalent officer] of the Borrower,
in such capacity and not in an individual capacity, hereby certify as follows:

 

1.                                      I am generally familiar with the
businesses and assets of the Borrower and its Subsidiaries (other than DNE),
taken as a whole, and am duly authorized to execute this Solvency Certificate on
behalf of the Borrower pursuant to the Credit Agreement; and

 

2.                                      as of the date hereof and after giving
effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions, that, (i) the sum of the Indebtedness (including Contingent
Obligations) of the Borrower and its Subsidiaries (other than DNE), taken as a
whole, does not exceed the fair value of the present assets of the Borrower and
its Subsidiaries (other than DNE), taken as a whole; (ii) the capital of the
Borrower and its Subsidiaries (other than DNE), taken as a whole, is not
unreasonably small in relation to the business of the Borrower or its
Subsidiaries (other than DNE), taken as a whole, contemplated as of the date
hereof; (iii) the present fair saleable value of the assets of the Borrower and
its Subsidiaries (other than DNE), taken as a whole, is not less than the amount
that will be required to pay the probable liabilities (including Contingent
Obligations) of the Borrower and its Subsidiaries (other than DNE), taken as a
whole, on their debts as they become absolute and matured in the ordinary course
of business; and (iv) the Borrower and its Subsidiaries (other than DNE), taken
as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and Contingent Obligations) beyond their ability
to pay such Indebtedness as they mature in the ordinary course of business.  For
the purposes hereof, the amount of any Contingent Obligation at any time shall
be computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

[Remainder of page intentionally left blank]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

DYNEGY INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: [Chief Financial Officer/equivalent officer]

 

Exhibit F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of April 23, 2013 (as
amended, restated, amended and restated or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among DYNEGY INC. (the
“Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, including any permitted successor thereto, the
“Administrative Agent”) and as Collateral Trustee and each lender from time to
time party thereto.  In the event of any inconsistency between this certificate
and the Credit Agreement, the terms of the Credit Agreement shall control. 
Pursuant to Section 9.01(d) of the Credit Agreement, the undersigned, solely in
his/her capacity as an Authorized Officer of the Borrower, certifies as follows:

 

1.                                      [Attached hereto as Exhibit A are the
annual financial statements required by Section 9.01(b) of the Credit Agreement
[(including the related financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from such
financial statements)] (1).](2)

 

2.                                      [Attached hereto as Exhibit A are the
quarterly financial statements required by Section 9.01(a) of the Credit
Agreement [(including the related financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from such financial statements)] (3).](4)

 

3.                                      To my knowledge after due inquiry, no
Default or Event of Default has occurred and is continuing on the date
hereof.(5)

 

4.                                      [Calculations to be used to determine
compliance with the covenant set forth in Section 10.07 of the Credit Agreement:

 

Senior Secured Leverage Ratio:

 

Consolidated Senior Secured Net Debt (as of the last day of the Test Period) =

 

[            ]

 

Consolidated Adjusted EBITDA (for such Test Period) =

 

[            ]

 

Actual Ratio =

 

[            ] to 1.0

 

Required Ratio =

 

[            ] to 1.0

 

 

--------------------------------------------------------------------------------

(1)              To be included only to the extent any such adjustments are
needed.

 

(2)              To be included if accompanying annual financial statements
only.

 

(3)              To be included only to the extent any such adjustments are
needed.

 

(4)              To be included if accompanying quarterly financial statements
only.

 

(5)              If unable to provide the certification in paragraph 3, insert
the following text as paragraph 3: “On the date hereof the Defaults and/or
Events of Default set forth on Schedule 3 attached hereto have occurred and are
continuing.” and specify the nature and extent therefor and the corrective
action (if any) taken or proposed to be taken in connection therewith, on
Schedule 3.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

Supporting detail showing the calculation of Senior Secured Leverage Ratio is
attached hereto as Schedule 1.](6)

 

5.                                      Attached hereto as Schedule 2 is the
other information required by Section 9.01(d)(ii) and (iii) of the Credit
Agreement.

 

--------------------------------------------------------------------------------

(6)              Paragraph 4 to be provided only to the extent that a Compliance
Date occurred on the last day of the period covered by financial statements
referenced in paragraphs 1 or 2 above.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

EXHIBIT G — SCHEDULE I

 

SCHEDULE 1

 

(A)                               Senior Secured Leverage Ratio:

 

 

 

 

 

(1)                                 Consolidated Senior Secured Net Debt as of
[                   , 20    ]:

 

 

 

 

 

(a)                                the aggregate amount of Indebtedness of the
Borrower and its Restricted Subsidiaries, consisting only of Indebtedness for
borrowed money, obligations in respect of Capital Lease Obligations,
Attributable Debt and debt obligations evidenced by promissory notes or similar
instruments, that is secured by a Lien on any asset or property of the Borrower
or any Restricted Subsidiary (other than Liens that are contractually
subordinated to the Liens of the Collateral Trustee in the Collateral pursuant
to intercreditor and subordination arrangements that are reasonably satisfactory
to the Administrative Agent) outstanding on such date;(1)(2)

 

 

 

 

 

minus

 

 

 

 

 

(b)                                the aggregate amount of Unrestricted cash and
Cash Equivalents together with the aggregate amount of Restricted cash and Cash
Equivalents which secures the Obligations under the Credit Agreement and the
other Credit Documents, in an aggregate amount not to exceed $150,000,000;

 

 

 

 

 

minus

 

 

 

 

 

(c)                                  the Initial Tranche B-1 Term Loans.

 

 

 

 

 

Consolidated Senior Secured Net Debt:

 

 

 

 

 

(2)                                 Consolidated Adjusted EBITDA:

 

 

 

 

 

(a)                                 Consolidated Net Income for such period:

 

 

 

--------------------------------------------------------------------------------

(1)                                 Determined on a basis in accordance with
GAAP.

 

(2)                                 Excluding Indebtedness (i) in respect of (x)
any cash collateralized letters of credit or (y) any other letter of credit,
except to the extent of an Unpaid Drawing, (ii) of Unrestricted Subsidiaries,
(iii) of Excluded Subsidiaries (but, for the avoidance of doubt, not secured
Guarantees of such Indebtedness by the Loan Parties), (iv) of any Person other
than the Borrower and its Restricted Subsidiaries and (v) in respect of Hedging
Obligations.

 

Exhibit G-3

--------------------------------------------------------------------------------


 

(i)                                     the aggregate of the Net Income of the
Borrower and its Restricted Subsidiaries for such period, on a consolidated
basis, determined in accordance with GAAP; excluding, without duplication:

 

 

 

 

 

(A)                               the Net Income for such period of any Person
that is not a Restricted Subsidiary of the Borrower or that is accounted for by
the equity method of accounting, except to the extent of the amount of dividends
or similar distributions (including pursuant to other intercompany payments but
excluding Concurrent Cash Distributions) paid in cash to the Borrower or a
Restricted Subsidiary;

 

 

 

 

 

(B)                               the Net Income of any Restricted Subsidiary of
the Borrower that is not a Subsidiary Guarantor to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary of the Borrower or its
stockholders;

 

 

 

 

 

(C)                               the cumulative effect of a change in
accounting principles.

 

 

 

 

 

(D)                               any net after-tax non-recurring or unusual
gains, losses (less all fees and expenses relating thereto) or other charges or
revenue or expenses (including, without limitation, relating to severance,
relocation and one-time compensation charges);

 

 

 

 

 

(E)                                any non-cash compensation expense recorded
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights to officers, directors or

 

 

 

Exhibit G-4

--------------------------------------------------------------------------------


 

employees, whether under FASB 123R or otherwise;

 

 

 

 

 

(F)                                 any net after-tax income (loss) from
disposed or discontinued operations and any net after-tax gains or losses on
disposal of disposed or discontinued operations;

 

 

 

 

 

(G)                               any gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions; and

 

 

 

 

 

(H)                              any impairment charge or asset write-off
pursuant to Financial Accounting Statement No. 142 and No. 144 or any successor
pronouncement;

 

 

 

 

 

plus

 

 

 

 

 

(ii)                                 to the extent not already included in
Consolidated Net Income of the Borrower and its Restricted Subsidiaries:

 

 

 

 

 

(x)                                 the amount of proceeds received from
business interruption insurance in respect of expenses, charges or losses with
respect to business interruption;

 

 

 

 

 

(y)                                 reimbursements of any expenses or charges
that are actually received and covered by indemnification or other reimbursement
provisions, in each case to the extent such expenses, charges or losses were
deducted in the calculation of Consolidated Net Income; and

 

 

 

 

 

(z)                                  the purchase accounting effects of
adjustments (including the effects of such adjustments pushed down to the
Borrower and its Restricted Subsidiaries) in component amounts required or
permitted by GAAP (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue and debt line items thereof) and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any acquisition (including the
acquisition of AER and its subsidiaries) or other similar investment permitted
under the Credit Agreement, or the amortization or write-off of any amounts
thereof;

 

 

 

Exhibit G-5

--------------------------------------------------------------------------------


 

 

 

 

(b)                                plus, in each case to the extent deducted in
determining Consolidated Net Income of the Borrower for such period (other than
with respect to clauses (b)(vii) and (b)(xiii), the sum of the following
amounts:

 

 

 

 

 

(i)                                     total interest expense (inclusive of
amortization of premiums, deferred financing fees and other original issue
discount and banking fees, charges and commissions (e.g., letter of credit fees
and commitment fees, non-cash interest payments, the interest component of
Capital Lease Obligations, net payments, if any, pursuant to interest rate
protection agreements with respect to Indebtedness, the interest component of
any pension or other post-employment benefit expense) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period;

 

 

 

 

 

(ii)                                  provision for taxes based on income,
profits or capital and foreign withholding taxes and franchise, state single
business unitary and similar taxes for the Borrower and its Restricted
Subsidiaries determined on a consolidated basis for such period;

 

 

 

 

 

(iii)                               all depreciation and amortization expense of
the Borrower and its Restricted Subsidiaries determined on a consolidated basis
for such period, including but not limited to amortization or impairment of
intangibles (including, but not limited to goodwill), non-cash write offs of
debt discounts and debt issuances, non-cash costs and commissions, non-cash
discounts and other non-cash fees and charges with respect to
Indebtedness, Interest Rate/Currency Hedging Agreements and Commodity Hedging
Agreements;

 

 

 

 

 

(iv)                              other unusual or non-recurring cash charges,
or expenses of the Borrower and its Restricted Subsidiaries during such period
including, without limitation, costs of and payments of legal settlements,
fines, judgments or orders;

 

 

 

 

 

(v)                                 the amount of all other non-cash charges,
losses or expenses (including non-cash employee and officer equity compensation
expense (including stock options), or asset write-offs, write-ups or
write-downs) of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period (but excluding any additions to bad debt
reserves or bad

 

 

 

Exhibit G-6

--------------------------------------------------------------------------------


 

debt expense and any non-cash charge to the extent it represents amortization of
a prepaid cash item that was paid in a prior period);

 

 

 

 

 

(vi)                              cash restructuring charges or reserves,
including any restructuring costs and integration costs incurred in connection
with the Transaction, acquisitions permitted under the Credit Agreement
(including the acquisition of AER and its subsidiaries) or Significant Asset
Sales or other Specified Transactions after the Closing Date, costs related to
the closure and/or consolidation of facilities, retention charges, contract
termination costs, recruiting, relocation, severance and signing bonuses and
expenses, transaction fees and expenses (including professional and underwriting
fees), and consulting fees and any one-time expense relating to enhanced
accounting function, costs incurred in connection with any non-recurring
strategic initiatives, costs incurred in connection with acquisitions and
non-recurring intellectual property development after the Closing Date, other
business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design and implementation costs),
project start-up costs or any other costs incurred in connection with any of the
foregoing; provided that amounts added back pursuant to this clause
(b)(vi) shall not, when taken together with any add-backs pursuant to clause
(b)(vii) below and Section 1.06(iv) of the Credit Agreement, account for more
than 15% of Consolidated Adjusted EBITDA in such Test Period (calculated before
giving effect to any such add-backs and adjustments);

 

 

 

 

 

(vii)                           the amount of cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized in connection with the Transactions or any
Specified Transaction (including the acquisition of AER and its subsidiaries) or
the implementation of an operational initiative (including the termination,
abandonment or discontinuance of operations and product lines) after the Closing
Date (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such

 

 

 

Exhibit G-7

--------------------------------------------------------------------------------


 

period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) a duly completed certificate signed by an
Authorized Officer of Borrower shall be delivered to the Administrative Agent
together with this compliance certificate, certifying that (x) such cost
savings, operating expense reductions, other operating improvements and
synergies are reasonably identifiable, reasonably anticipated to be realizable
and factually supportable in the good faith judgment of Borrower, and (y) such
actions are to be taken within, in the case of any such cost savings, operating
expense reductions, other operating improvements and synergies in connection
with (I) the Transactions, 18 months after the Closing Date and (II) in all
other cases, within 18 months after the consummation of the Specified
Transaction or the implementation of an operational initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (B) projected amounts (and not yet realized) may not
be added pursuant to this clause (b)(vii) to the extent occurring more than six
Fiscal Quarters after the specified action taken in order to realize such
projected cost savings, operating expense reduction, other operating
improvements and synergies and (C) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (b)(vii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated Adjusted
EBITDA, whether through a pro forma adjustment or otherwise, for such period;
provided that amounts added back pursuant to this clause (b)(vii) shall not,
when taken together with any add-backs pursuant to clause (b)(vi) above and
Section 1.06(iv) of the Credit Agreement, account for more than 15% of
Consolidated Adjusted EBITDA in such Test Period (calculated before giving
effect to any such add-backs and adjustments);

 

 

 

 

 

(viii)                        pro forma adjustments set forth on Schedule
1.01(c) to the Credit Agreement;

 

 

 

 

 

(ix)                              other accruals, up-front fees, transaction
costs, commissions, expenses, premiums or charges related to any equity
offering, permitted investment, acquisition, disposition, recapitalization or
incurrence, repayment, amendment or modification of Indebtedness permitted by
the Credit Agreement (whether or not successful, and including costs and

 

 

 

Exhibit G-8

--------------------------------------------------------------------------------


 

expenses of the Administrative Agent and Lenders that are reimbursed) and
up-front or financing fees, transaction costs, commissions, expenses, premiums
or charges related to the Transaction and any non-recurring merger or business
acquisition transaction costs incurred during such period (in each case whether
or not successful);

 

 

 

 

 

(x)                                 fees, costs and expenses incurred in
connection with the Transaction, including fees, costs and expenses of any
counsel, consultants or other advisors;

 

 

 

 

 

(xi)                              expenses to the extent covered by contractual
indemnification, insurance or refunding provisions in favor of the Borrower or
any of its Restricted Subsidiaries and actually paid by such third parties, or,
so long as Borrower has made a determination that a reasonable basis exists for
payment and only to the extent that such amount is in fact paid within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so paid within such 365 days);

 

 

 

 

 

(xii)                           to the extent covered by business interruption
insurance and actually reimbursed or otherwise paid, expenses or losses relating
to business interruption or any expenses or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under the Credit Agreement, so long as the
Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days);

 

 

 

 

 

(xiii)                        in respect of any period which includes a Cure
Quarter, the amount of proceeds from any sale or issuance of Qualified Equity
Interests in connection with the exercise of a Cure Right in respect of such
Cure Quarter;

 

 

 

 

 

(xiv)                       effects of adjustments in the consolidated financial
statements of the Borrower pursuant to GAAP (including, without limitation, in
the inventory,

 

 

 

Exhibit G-9

--------------------------------------------------------------------------------


 

property and equipment, goodwill, software, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Transaction or any
acquisition permitted under the Credit Agreement (including the acquisition of
AER and its subsidiaries) or the amortization or write-off of any amounts
thereof; and

 

 

 

 

 

(xv)                          adjustments on upfront premiums received or paid
by the Borrower and its Restricted Subsidiaries for financial options in periods
other than the strike periods;

 

 

 

 

 

(c)                                  minus, to the extent not otherwise deducted
in determining Consolidated Net Income of the Borrower and without duplication,
the sum of the following:

 

 

 

 

 

(i)                                     all cash payments or cash charges made
(or incurred) by the Borrower or any of its Restricted Subsidiaries for such
period on account of any non-cash charges added back to Consolidated Adjusted
EBITDA in a previous period;

 

 

 

 

 

(ii)                                  income and gain items corresponding to
those referred to in clauses (b)(iv) and (b)(v) above (other than the accrual of
revenue in the ordinary course);

 

 

 

 

 

(iii)                               gains related to pensions and other
post-employment benefits; and

 

 

 

 

 

(iv)                              federal, state, local and foreign income tax
credits;

 

 

 

 

 

provided that:

 

 

 

 

 

(A)                               to the extent included in Consolidated Net
Income of the Borrower, there shall be excluded in determining Consolidated
Adjusted EBITDA (x) currency translation gains and losses related to currency
re-measurements of Indebtedness and (y) gains or losses on Interest
Rate/Currency Hedging Agreements and Commodity Hedging Agreements;

 

 

 

 

 

(B)                               to the extent included in Consolidated Net
Income of the Borrower, there shall be excluded in determining Consolidated
Adjusted EBITDA for any period any adjustments resulting from the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standard No. 39 and their respective related

 

 

 

Exhibit G-10

--------------------------------------------------------------------------------


 

pronouncements and interpretations; and

 

 

 

 

 

(C)                               without duplication of amounts already
deducted or excluded in determining the Consolidated Adjusted EBITDA (or the
component defined terms), the Consolidated Adjusted EBITDA attributable to
Excluded Project Subsidiaries shall be excluded from the calculation of
Consolidated Adjusted EBITDA for all purposes of the Credit Documents, except to
the extent (and solely to the extent) actually distributed or repatriated in
cash by any such Excluded Project Subsidiary to the Borrower or any Subsidiary
Guarantor.

 

 

 

 

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated Adjusted EBITDA for any Test Period which includes any
Fiscal Quarter ended on or prior to June 30, 2013, Consolidated Adjusted EBITDA
for all portions of such period occurring prior to June 30, 2013 shall be
calculated in accordance with the definition of “Test Period” contained in the
Credit Agreement.

 

 

 

 

 

Consolidated Adjusted EBITDA:

 

 

 

 

 

Consolidated Senior Secured Net Debt to Consolidated Adjusted EBITDA

 

[      ]:1.00

 

 

 

Covenant Requirement

 

No more than [      ]:1.00

 

Exhibit G-11

--------------------------------------------------------------------------------


 

EXHIBIT G — SCHEDULE 2

 

SCHEDULE 2

 

[(1)          List each additional Restricted Subsidiary since [insert date of
delivery of last Compliance Certificate or, if later, the Closing Date]: 
[              ]

 

(2)           List each additional Unrestricted Subsidiary since [insert date of
delivery of last Compliance Certificate or, if later, the Closing Date]: 
[              ]](1)

 

[There has been no change in the identity of Restricted and Unrestricted
Subsidiaries since [the Closing Date] [the date of the last Compliance
Certificate].](2)

 

[(3)          List each additional Immaterial Subsidiary since [insert date of
delivery of last Compliance Certificate or, if later, the Closing Date]: 
[              ]](3)

 

[There has been no change in the identity of Immaterial Subsidiaries since [the
Closing Date] [the date of the last Compliance Certificate].](4)

 

[(4)          List each additional Excluded Project Subsidiary since [insert
date of delivery of last Compliance Certificate or, if later, the Closing
Date]:  [              ]](5)

 

[There has been no change in the identity of Excluded Project Subsidiaries since
[the Closing Date] [the date of the last Compliance Certificate].](6)

 

--------------------------------------------------------------------------------

(1)           Only required to list Restricted and Unrestricted Subsidiaries if
there has been a change since the later of the Closing Date and the date of the
last Compliance Certificate.

 

(2)           Use this language if there has not been a change in Restricted or
Unrestricted Subsidiaries since the later of the Closing Date and the date of
the last Compliance Certificate.

 

(3)           Only required to list Immaterial Subsidiaries if there has been a
change since the later of the Closing Date and the date of the last Compliance
Certificate.

 

(4)           Use this language if there has not been a change in Immaterial
Subsidiaries since the later of the Closing Date and the date of the last
Compliance Certificate.

 

(5)           Only required to list Excluded Project Subsidiaries if there has
been a change since the later of the Closing Date and the date of the last
Compliance Certificate.

 

(6)           Use this language if there has not been a change in Excluded
Project Subsidiaries since the later of the Closing Date and the date of the
last Compliance Certificate.

 

Exhibit G-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as an Authorized
Officer of Dynegy Inc., has executed this certificate for and on behalf of
Dynegy Inc. and has caused this certificate to be delivered this [        ] day
of [                          ], 20[    ].

 

 

 

DYNEGY INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit G-13

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT(1)

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).  [It
is understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.]  Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”).  The Standard Terms and Conditions for Assignment and Assumption
Agreement set forth in Annex 1 hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Classes identified below (including, to the extent included in any
such Classes, Letters of Credit and Swingline Loans) and/or Letter of Credit
Commitments identified below ([the] [each, an] “Assigned Interest”).  [Each]
[Such] sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.

 

[1.           Assignor:

 

2.                                     
Assignee:                                                                              
](2)

 

[1][3].     Credit Agreement:                                             
Credit Agreement, dated as of April 23, 2013 (as amended, restated, amended and
restated or otherwise modified and/or supplemented from time to time), among
DYNEGY INC. (the “Borrower”), a Delaware corporation, the Lenders from time to
time party thereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and as Collateral Trustee.

 

[2.           Assigned Interest:(3)

 

--------------------------------------------------------------------------------

(1)               This Form of Assignment and Assumption Agreement should be
used by Lenders for an assignment to a single Assignee or to funds managed by
the same or related investment managers.

 

(2)               If the form is used for a single Assignor and Assignee, items
1 and 2 should list the Assignor and the Assignee, respectively.  In the case of
an assignment to funds managed by the same or related investment managers, or an
assignment by multiple Assignors, the Assignors and the Assignee(s) should be
listed in the table under bracketed item 2 below.

 

(3)               Insert this chart if this Form of Assignment and Assumption
Agreement is being used for assignments to funds managed by the same or related
investment managers or for an assignment by multiple Assignors. Insert
additional rows as needed.

 

Exhibit H-1

--------------------------------------------------------------------------------


 

Assignor

 

Assignee

 

Class Assigned(4)

 

Aggregate Amount of
Commitment/Loans
under Relevant Class
for all Lenders

 

Amount of
Commitment/Loans
under Relevant Class
Assigned

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

 

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4)              For complex multi-class assignments a separate chart for each
class should be used for ease of reference.

 

Exhibit H-2

--------------------------------------------------------------------------------


 

[4.           Assigned Interest:(5)

 

Class/Commitment
Assigned

 

Aggregate Amount of
Loans/Commitments under
Relevant Class for all Lenders

 

Amount of
Loans/Commitments under
Relevant Class Assigned

 

Tranche B-1 Term Loans(6)

 

$

 

$

 

Tranche B-2 Term Loans

 

$

 

$

 

Revolving Loans(7)

 

$

 

$

 

Revolving Loan Commitments

 

$

 

$

 

Letter of Credit Commitments

 

$

 

$

 

 

Effective Date                       ,         ,         .

 

Assignor[s] Information

 

 

 

Assignee[s] Information

 

 

 

 

 

 

 

 

 

Payment Instructions:

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Reference:

 

 

 

 

 

 

 

Notice Instructions:

 

 

 

Notice Instructions:

 

 

 

--------------------------------------------------------------------------------

(5)               Insert this chart if this Form of Assignment and Assumption
Agreement is being used by a single Assignor for an assignment to a single
Assignee.

 

(6)              Shall not be less than an amount of $1,000,000 and in
increments in an amount of $1,000,000 in excess thereof unless each of the
Borrower and the Administrative Agent otherwise consents.

 

(7)              Shall not be less than an amount of $5,000,000 and in
increments in an amount of $1,000,000 in excess thereof unless each of the
Borrower and the Administrative Agent otherwise consents.

 

Exhibit H-3

--------------------------------------------------------------------------------


 

 

 

Reference:

 

 

 

Reference:

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

ASSIGNEE

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE](8)

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

(8)              Add additional signature blocks, as needed, if this Form of
Assignment and Assumption Agreement is being used by funds managed by the same
or related investment managers.

 

Exhibit H-4

--------------------------------------------------------------------------------


 

[Consented to and](9) Accepted:

 

[CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH],
as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[DYNEGY INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](10)

 

 

--------------------------------------------------------------------------------

(9)              Insert only if the Administrative Agents’ consent is required
pursuant to Section 13.04(b) or (c) of the Credit Agreement.  Consent of the
Administrative Agent shall not be unreasonably withheld or delayed.

 

(10)       Insert only if the Borrower’s consent is required pursuant to
13.04(b) and/or 13.04(c), as applicable, of the Credit Agreement.

 

Exhibit H-5

--------------------------------------------------------------------------------


 

ANNEX I TO
EXHIBIT H

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [its] Assigned Interest,
(ii) [the] [its] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

1.2.         Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement,
(ii) confirms that it is [an Eligible Transferee under Section 13.04(c) of the
Credit Agreement] [and] [a commercial bank that issues letters of credit in the
ordinary course of its business]; (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
[the][its] Assigned Interest, shall have the obligations of a[n] [Lender] [and
an] [Issuing Lender] thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase [the][its]
Assigned Interest on the basis of which it has made such analysis and decision
and (v) it has attached to this Assignment any tax documentation (including
without limitation the IRS Forms, any FATCA documentation, and, if applicable, a
U.S. Tax Compliance Certificate as required pursuant to Section 5.04(b)(ii))
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by it; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, [the][each] Assignor, or any
other Lender or Issuing Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (c) appoints and
authorizes each of the Administrative Agent and the Collateral Trustee to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to or otherwise
conferred upon the Administrative Agent or the Collateral Trustee, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a[n] [Lender] [and an] [Issuing Lender].

 

Exhibit H-5

--------------------------------------------------------------------------------


 

2.             Payment.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees, commissions and other amounts)
to [the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.

 

3.             Effect of Assignment.  Upon the delivery of a fully executed
original hereof to the Administrative Agent, as of the Effective Date,
(i) [the][each] Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment, have the rights and obligations of a[n]
[Lender] [and an] [Issuing Lender] thereunder and under the other Credit
Documents and (ii) [the][each] Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Credit Documents.

 

4.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of the Assignment.  THIS ASSIGNMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT THAT THE
SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

*              *              *

 

Exhibit H-6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF INTERCREDITOR AGREEMENT

 

(See Exhibit 10.3 of Dynegy’s Current Report on Form 8-K filed April 24, 2013)

 

Exhibit I-1

--------------------------------------------------------------------------------